Exhibit 10.1

EXECUTION COPY

FIRST LIEN CREDIT AGREEMENT

Dated as of October 11, 2013,

Among

CAESARS ENTERTAINMENT RESORT PROPERTIES, LLC,

CAESARS ENTERTAINMENT RESORT PROPERTIES FINANCE, INC.

HARRAH’S LAS VEGAS, LLC,

HARRAH’S ATLANTIC CITY HOLDING, INC.,

RIO PROPERTIES, LLC,

FLAMINGO LAS VEGAS HOLDING, LLC,

HARRAH’S LAUGHLIN, LLC, AND

PARIS LAS VEGAS HOLDING, LLC

as Borrowers,

THE LENDERS PARTY HERETO,

CITICORP NORTH AMERICA, INC.,

as Administrative Agent,

CITICORP NORTH AMERICA, INC., J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, CREDIT SUISSE AG, DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA, MORGAN STANLEY SENIOR FUNDING, INC., MIHI LLC and UBS
SECURITIES LLC, as Syndication Agents,

CITICORP NORTH AMERICA, INC., J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, CREDIT SUISSE AG, DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA, MORGAN STANLEY SENIOR FUNDING, INC., MIHI LLC and UBS
SECURITIES LLC, as Documentation Agents,

and

CITIGROUP GLOBAL MARKETS INC.,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY SENIOR FUNDING, INC.,

MACQUARIE CAPITAL (USA) INC., AND

UBS SECURITIES LLC,

as Co-Lead Arrangers and Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Terms Generally

     71   

SECTION 1.03.

 

Effectuation of Transactions

     71   

SECTION 1.04.

 

Exchange Rates; Currency Equivalents

     72   

SECTION 1.05.

 

Times of Day

     72   

SECTION 1.06.

 

Timing of Payment or Performance

     72         ARTICLE II    The Credits   

SECTION 2.01.

 

Commitments

     72   

SECTION 2.02.

 

Loans and Borrowings

     73   

SECTION 2.03.

 

Requests for Borrowings

     73   

SECTION 2.04.

 

Swingline Loans

     74   

SECTION 2.05.

 

The Letter of Credit Commitment

     78   

SECTION 2.06.

 

Funding of Borrowings

     87   

SECTION 2.07.

 

Interest Elections

     87   

SECTION 2.08.

 

Termination and Reduction of Commitments

     89   

SECTION 2.09.

 

Repayment of Loans; Evidence of Debt

     89   

SECTION 2.10.

 

Repayment of Term Loans and Revolving Facility Loans

     90   

SECTION 2.11.

 

Prepayment of Loans

     92   

SECTION 2.12.

 

Fees

     97   

SECTION 2.13.

 

Interest

     98   

SECTION 2.14.

 

Alternate Rate of Interest

     99   

SECTION 2.15.

 

Increased Costs

     100   

SECTION 2.16.

 

Break Funding Payments

     101   

SECTION 2.17.

 

Taxes

     101   

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     105   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     106   

SECTION 2.20.

 

Illegality

     108   

SECTION 2.21.

 

Incremental Commitments

     108   

SECTION 2.22.

 

Defaulting Lenders

     116    ARTICLE III    Representations and Warranties   

SECTION 3.01.

 

Organization; Powers

     119   

SECTION 3.02.

 

Authorization

     119   

SECTION 3.03.

 

Enforceability

     119   

SECTION 3.04.

 

Governmental Approvals

     120   

 

i



--------------------------------------------------------------------------------

SECTION 3.05.

 

Financial Statements

     120   

SECTION 3.06.

 

No Material Adverse Effect

     121   

SECTION 3.07.

 

Title to Properties; Possession Under Leases

     121   

SECTION 3.08.

 

Subsidiaries

     122   

SECTION 3.09.

 

Litigation; Compliance with Laws

     122   

SECTION 3.10.

 

Federal Reserve Regulations

     122   

SECTION 3.11.

 

Investment Company Act

     123   

SECTION 3.12.

 

Use of Proceeds

     123   

SECTION 3.13.

 

Tax Returns

     123   

SECTION 3.14.

 

No Material Misstatements

     123   

SECTION 3.15.

 

Employee Benefit Plans

     124   

SECTION 3.16.

 

Environmental Matters

     124   

SECTION 3.17.

 

Security Documents

     125   

SECTION 3.18.

 

Location of Real Property and Leased Premises

     126   

SECTION 3.19.

 

Solvency

     126   

SECTION 3.20.

 

Labor Matters

     127   

SECTION 3.21.

 

No Default

     127   

SECTION 3.22.

 

Intellectual Property; Licenses, Etc.

     127   

SECTION 3.23.

 

Senior Debt

     127   

SECTION 3.24.

 

Anti-Money Laundering and Economic Sanctions Laws

     127    ARTICLE IV    Conditions of Lending   

SECTION 4.01.

 

All Credit Events

     128   

SECTION 4.02.

 

First Credit Event

     129    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

 

Existence; Businesses and Properties

     131   

SECTION 5.02.

 

Insurance

     132   

SECTION 5.03.

 

Taxes

     133   

SECTION 5.04.

 

Financial Statements, Reports, etc.

     133   

SECTION 5.05.

 

Litigation and Other Notices

     136   

SECTION 5.06.

 

Compliance with Laws

     136   

SECTION 5.07.

 

Maintaining Records; Access to Properties and Inspections

     136   

SECTION 5.08.

 

Use of Proceeds

     137   

SECTION 5.09.

 

Compliance with Environmental Laws

     137   

SECTION 5.10.

 

Further Assurances; Additional Security

     137   

SECTION 5.11.

 

Real Property Development Matters

     140   

SECTION 5.12.

 

Rating

     142    ARTICLE VI    Negative Covenants   

SECTION 6.01.

 

Indebtedness

     143   

 

ii



--------------------------------------------------------------------------------

SECTION 6.02.

 

Liens

     149   

SECTION 6.03.

 

Sale and Lease-Back Transactions

     156   

SECTION 6.04.

 

Investments, Loans and Advances

     156   

SECTION 6.05.

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     162   

SECTION 6.06.

 

Restricted Payments

     165   

SECTION 6.07.

 

Transactions with Affiliates

     168   

SECTION 6.08.

 

Business of the Borrowers and the Subsidiaries

     171   

SECTION 6.09.

 

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

     171   

SECTION 6.10.

 

Senior Secured Leverage Ratio

     174   

SECTION 6.11.

 

No Other “Designated Senior Debt”

     174    ARTICLE VII    Events of Default   

SECTION 7.01.

 

Events of Default

     174   

SECTION 7.02.

 

Right to Cure

     177    ARTICLE VIII    The Agents   

SECTION 8.01.

 

Appointment

     178   

SECTION 8.02.

 

Delegation of Duties

     178   

SECTION 8.03.

 

Exculpatory Provisions

     179   

SECTION 8.04.

 

Reliance by Agents

     179   

SECTION 8.05.

 

Notice of Default

     179   

SECTION 8.06.

 

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

     180   

SECTION 8.07.

 

Indemnification

     180   

SECTION 8.08.

 

Agents in their Individual Capacity

     181   

SECTION 8.09.

 

Successor Agents

     181   

SECTION 8.10.

 

Payments Set Aside

     182   

SECTION 8.11.

 

Administrative Agent May File Proofs of Claim

     182   

SECTION 8.12.

 

Collateral and Guaranty Matters

     183   

SECTION 8.13.

 

Agents and Arrangers

     183   

SECTION 8.14.

 

First Lien Intercreditor Agreement and Collateral Matters

     183   

SECTION 8.15.

 

Withholding Tax

     184    ARTICLE IX    Miscellaneous   

SECTION 9.01.

 

Notices; Communications

     184   

SECTION 9.02.

 

Survival of Agreement

     186   

SECTION 9.03.

 

Binding Effect

     186   

SECTION 9.04.

 

Successors and Assigns

     186   

SECTION 9.05.

 

Expenses; Indemnity

     191   

 

iii



--------------------------------------------------------------------------------

SECTION 9.06.

 

Right of Set-off

     193   

SECTION 9.07.

 

Applicable Law

     194   

SECTION 9.08.

 

Waivers; Amendment

     194   

SECTION 9.09.

 

Interest Rate Limitation

     197   

SECTION 9.10.

 

Entire Agreement

     197   

SECTION 9.11.

 

WAIVER OF JURY TRIAL

     197   

SECTION 9.12.

 

Severability

     198   

SECTION 9.13.

 

Counterparts

     198   

SECTION 9.14.

 

Headings

     198   

SECTION 9.15.

 

Jurisdiction; Consent to Service of Process

     198   

SECTION 9.16.

 

Confidentiality

     199   

SECTION 9.17.

 

Platform; Borrower Materials

     200   

SECTION 9.18.

 

Release of Liens, Guarantees and Pledges

     201   

SECTION 9.19.

 

Judgment Currency

     202   

SECTION 9.20.

 

USA PATRIOT Act Notice

     203   

SECTION 9.21.

 

No Advisory or Fiduciary Responsibility

     203   

SECTION 9.22.

 

Application of Gaming Laws

     204   

SECTION 9.23.

 

Affiliate Lenders

     205   

Exhibits and Schedules

 

Exhibit A

  

Form of Assignment and Acceptance

Exhibit B

  

Form of Borrowing Request

Exhibit C

  

Form of Swingline Borrowing Request

Exhibit D

  

Form of Interest Election Request

Exhibit E

  

Form of Mortgage

Exhibit F

  

Form of Permitted Loan Purchase Assignment and Acceptance

Exhibit G

  

Form of Discounted Prepayment Option Notice

Exhibit H

  

Form of Lender Participation Notice

Exhibit I

  

Form of Discounted Voluntary Prepayment Notice

Exhibit J

  

Form of Solvency Certificate

Exhibit K

  

Form of Global Intercompany Note

Exhibit L

  

Form of Subordination, Non-Disturbance and Attornment Agreement

Exhibit M

  

Form of Collateral Agreement

Exhibit N

  

Form of Subsidiary Guarantee Agreement

Exhibit O

  

Form of First Lien Intercreditor Agreement

Exhibit P

  

Form of Second Lien Intercreditor Agreement

Schedule 1.01(A)

  

Mortgaged Properties

Schedule 1.01(B)

  

Existing Letters of Credit

Schedule 1.01(C)

  

Subsidiary Loan Parties

Schedule 1.01(D)

  

Undeveloped Land

Schedule 1.01(E)

  

Closing Date Unrestricted Subsidiaries

Schedule 1.01(F)

  

Post-Closing Restructuring Transaction

Schedule 2.01

  

Commitments

Schedule 3.01

  

Organization; Powers

 

iv



--------------------------------------------------------------------------------

Schedule 3.04

  

Governmental Approvals

Schedule 3.08(a)

  

Subsidiaries

Schedule 3.08(b)

  

Subscriptions

Schedule 3.22

  

Intellectual Property Rights

Schedule 4.02(b)

  

Local Counsel

Schedule 5.10

  

Post-Closing Items

Schedule 6.01

  

Existing Indebtedness

Schedule 6.02(a)

  

Existing Liens

Schedule 6.04

  

Existing Investments

Schedule 6.07

  

Transactions with Affiliates

Schedule 9.01

  

Notice Information

 

v



--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT dated as of October 11, 2013 (this “Agreement”),
among (a) CAESARS ENTERTAINMENT RESORT PROPERTIES, LLC, a Delaware limited
liability company (“CERP LLC”), (b) CAESARS ENTERTAINMENT RESORT PROPERTIES
FINANCE, INC., a Delaware corporation (“CERP Finance”) and (c) (i) HARRAH’S LAS
VEGAS, LLC, a Nevada limited liability company, (ii) HARRAH’S ATLANTIC CITY
HOLDING, INC., a New Jersey corporation, (iii) RIO PROPERTIES, LLC, a Nevada
limited liability company, (iv) FLAMINGO LAS VEGAS HOLDING, LLC, a Nevada
limited liability company, (v) HARRAH’S LAUGHLIN, LLC, a Nevada limited
liability company and (vi) PARIS LAS VEGAS HOLDING, LLC, a Nevada limited
liability company ((i) through (vi) of this clause (c), collectively the “CMBS
Borrowers” or each, a “CMBS Borrower”, together with CERP LLC and CERP Finance,
the “Borrowers”), the LENDERS party hereto from time to time and CITICORP NORTH
AMERICA, INC., as administrative agent and collateral agent for the Lenders.

WHEREAS, in connection with the refinancing of the Existing Facilities of the
CMBS Borrowers and their subsidiaries, the Borrowers (a) have requested the
Lenders to extend credit in the form of (i) Term B Loans on the Closing Date, in
an aggregate principal amount of $2,500.0 million and (ii) Revolving Facility
Loans, Swingline Loans and Letters of Credit at any time and from time to time
prior to the Revolving Facility Maturity Date, in an aggregate Outstanding
Amount at any time not to exceed $269.5 million and (b) will issue up to
$1,000.0 million in aggregate principal amount of First Priority Senior Secured
Notes and up to $1,150.0 million in aggregate principal amount of Second
Priority Senior Secured Notes, in each case, in a Rule 144A or other private
placement.

NOW, THEREFORE, the Lenders and the L/C Issuer are willing to extend such credit
to the Borrowers on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
Prime Rate in effect on such day and (c) the Adjusted Eurocurrency Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided, that for the avoidance
of doubt, the Eurocurrency Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates (or the successor
thereto if the British Bankers’ Association is no longer making a Eurocurrency
Rate available) for deposits in Dollars (as set forth by any service selected by
the Administrative Agent that has been nominated by the British Bankers’
Association (or the successor thereto if the British Bankers’ Association is no
longer making a Eurocurrency Rate available) as an authorized vendor for the
purpose of displaying such rates). Any change in such rate due to a change in
the Prime Rate, the Federal Funds Rate or the Adjusted Eurocurrency Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or the Adjusted Eurocurrency Rate, as the case may
be.



--------------------------------------------------------------------------------

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Acceptable Discount” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Acceptance Date” shall have the meaning assigned to such term in
Section 2.11(g)(ii).

“Accepting Lender” shall have the meaning assigned to such term in
Section 2.11(e).

“Act of Terrorism” shall mean an act of any person directed towards the
overthrowing or influencing of any government de jure or de facto, or the
inducement of fear in or the disruption of the economic system of any society,
by force or by violence, including (i) the hijacking or destruction of any
conveyance (including an aircraft, vessel, or vehicle), transportation
infrastructure or building, (ii) the seizing or detaining, and threatening to
kill, injure, or continue to detain, or the assassination of, another
individual, (iii) the use of any (a) biological agent, chemical agent, or
nuclear weapon or device, or (b) explosive or firearm, with intent to endanger,
directly or indirectly, the safety of one or more individuals or to cause
substantial damage to property and (iv) a credible threat, attempt, or
conspiracy to do any of the foregoing.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted Eurocurrency Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum equal to the
greater of (x) (a) the Eurocurrency Rate in effect for such Interest Period
divided by (b) one minus the Statutory Reserves applicable to such Eurocurrency
Borrowing, if any, and (y) in the case of Eurocurrency Borrowings composed of
Eurocurrency Term Loans, 1.00%.

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

 

2



--------------------------------------------------------------------------------

“Administrative Agent” means Citicorp North America, Inc. in its capacity as
administrative agent under any of the Loan Documents, together with its
successors and assigns.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.23(a).

“Agent Parties” shall have the meaning assigned to such term in Section 9.17.

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agents and the Documentation Agents.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“All-in Yield” shall mean, as to any Loans, the yield thereon payable to all
Lenders providing such Loans or in the primary syndication thereof, as
reasonably determined by the Administrative Agent, whether in the form of
interest rate, margin, original issue discount, up-front fees, rate floors or
otherwise; provided, that original issue discount and up-front fees shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
life of such Loans); and provided, further, that “All-in Yield” shall not
include arrangement, commitment, underwriting, structuring or similar fees and
customary consent fees for an amendment paid generally to consenting lenders.

“Anti-Money Laundering Laws” shall mean any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
the USA PATRIOT Act and The Currency and Foreign Transactions Reporting Act
(also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C.
§§ 1818(s), 1820(b) and 1951-1959), as amended from time to time and any
successors thereto.

“Apollo” shall mean, collectively, Apollo Management VI, L.P. and other
affiliated co-investment partnerships.

 

3



--------------------------------------------------------------------------------

“Applicable Commitment Fee” shall mean, for any day, (i) 0.50% per annum;
provided, that on and after each Adjustment Date occurring after delivery of the
financial statements and certificates required by Section 5.04 upon the
completion of one full fiscal quarter of the Borrowers after the Closing Date,
the “Applicable Commitment Fee” will be determined pursuant to the Pricing Grid
or (ii) with respect to any Other Revolving Facility Commitments, the
“Applicable Commitment Fee” set forth in the applicable Incremental Assumption
Agreement.

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

“Applicable Discount” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
6.00% per annum in the case of any Eurocurrency Loan and 5.00% per annum in the
case of any ABR Loan and (ii) with respect to any Initial Revolving Loan,
6.00% per annum in the case of any Eurocurrency Loan and 5.00% per annum in the
case of any ABR Loan; provided, however, that on and after the first Adjustment
Date occurring after delivery of the financial statements and certificates
required by Section 5.04 upon the completion of one full fiscal quarter of the
Borrowers after the Closing Date, the “Applicable Margin” with respect to an
Initial Revolving Loan will be determined pursuant to the Pricing Grid, and
(iii) with respect to any Other Term Loan or Other Revolving Loan, the
“Applicable Margin” set forth in the Incremental Assumption Agreement relating
thereto.

“Applicable Period” shall mean an Excess Cash Flow Period.

“Applicable Premium” shall mean the greater of (I) 1% of the principal amount of
the Term B Loans being prepaid and (II) the excess of (A) the present value of
all remaining required interest to the first anniversary of the Closing Date
(using the Adjusted Eurocurrency Rate that is determined for a three-month
Interest Period commencing on the date of such prepayment and assuming such
Adjusted Eurocurrency Rate remains the same for the entire period from the date
of such prepayment to the first anniversary of the Closing Date) and principal
payments due on the principal amount of the Term B Loans being prepaid plus the
prepayment premium provided in clause (ii)(2) of the proviso to Section 2.11(a)
on such principal amount being prepaid, in each case assuming a prepayment date
of the first anniversary of the Closing Date, computed using a discount rate
equal to the Treasury Rate plus 50 basis points over (B) the principal amount of
the Term B Loans being prepaid. For purposes of this definition, “Treasury Rate”
means the rate per annum equal to the yield to maturity at the time of
computation of the United States of America Treasury securities with a constant
maturity most nearly equal to the period from such date of prepayment to the
first anniversary of the Closing Date; provided, however, that if the period
from such date of prepayment to the first anniversary of the Closing Date is not
equal to the constant maturity of a United States of America Treasury security
for which a weekly average yield is given, the Treasury Rate shall be obtained
by linear interpolation (calculated to the nearest one-twelfth of a year) from
the weekly average yields of United States of America Treasury securities for
which such yields are given, except that if the period from such date of
prepayment to the first anniversary of the Closing Date is less than one year,
the weekly average yield on actually traded United States of America Treasury
securities adjusted to a constant maturity of one year shall be used.

 

4



--------------------------------------------------------------------------------

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of any Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Company (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Company.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.05(b).

“Auto-Reinstatement Letter of Credit” shall have the meaning assigned to such
term in Section 2.05(b).

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments under any Revolving Facility, the period from and including
the Closing Date (or, if later, the effective date for such Class of Revolving
Facility Commitments) to but excluding the earlier of the Revolving Facility
Maturity Date with respect to such Class and, in the case of each of the
Revolving Facility Loans, Revolving Facility Borrowings, Swingline Loans,
Swingline Borrowings and Letters of Credit under such Revolving Facility, the
date of termination in full of the Revolving Facility Commitments of such Class.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Revolving Facility at any time, an amount equal to the amount
by which (a) the Revolving Facility Commitment under such Revolving Facility of
such Revolving Facility Lender at such time exceeds (b) the Revolving Facility
Credit Exposure under such Revolving Facility of such Revolving Facility Lender
at such time.

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit.”

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
With respect to the Borrowers, the Board of Directors of any Borrower may
include the Board of Directors of any direct or indirect parent of such
Borrower.

 

5



--------------------------------------------------------------------------------

“Borrower” or “Borrowers” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

“Borrowing” shall mean a group of Loans of a single Type in a single currency
under a single Facility and made on a single date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean $5.0 million except, in the case of Swingline
Loans, $500,000.

“Borrowing Multiple” shall mean $1.0 million except, in the case of Swingline
Loans, $100,000.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

“Capital Expenditures” shall mean, for any person in respect of any period,
(a) the aggregate of all expenditures (whether paid in cash or accrued as
liabilities and including in all events amounts expended or capitalized under
Capital Lease Obligations) incurred by such person during such period that, in
accordance with GAAP, are or should be included in “additions to property, plant
or equipment” or similar items reflected in the statement of cash flows of such
person and (b) Capitalized Software Expenditures.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP;
provided that any obligations that would not be accounted for as Capital Lease
Obligations under GAAP as of the Closing Date shall not be included in Capital
Lease Obligations after the Closing Date due to any changes in GAAP or
interpretations thereunder or otherwise.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the combined or
consolidated balance sheet of such person and its subsidiaries.

 

6



--------------------------------------------------------------------------------

“Cash Collateralize” shall have the meaning assigned to such term in
Section 2.05(g).

“Cash Interest Expense” shall mean, with respect to the Borrowers and the
Subsidiaries on a combined or consolidated basis for any period, Interest
Expense for such period, less the sum of, without duplication, (a) pay in kind
Interest Expense or other non-cash Interest Expense (including as a result of
the effects of purchase accounting), (b) to the extent included in Interest
Expense, the amortization of any debt issuance costs, commissions, financing
fees paid by, or on behalf of, any Borrower or any Subsidiary, including such
fees paid in connection with the Transactions or upon entering into a Permitted
Receivables Financing, and the expensing of any bridge, commitment or other
financing fees, including those paid in connection with the Transactions or upon
entering into a Permitted Receivables Financing or any amendment of this
Agreement and (c) the amortization of debt discounts, if any, or fees in respect
of Swap Agreements.

“Cash Management Agreement” shall mean any agreement to provide to any Borrower
or any Subsidiary cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, a Co-Lead
Arranger, a Lender or an Affiliate of any such person, in each case, in its
capacity as a party to such Cash Management Agreement.

“CEC” means Caesars Entertainment Corporation, a Delaware corporation, together
with its successors and assigns.

“CERP Cash” shall mean all cash and cash equivalents of the Borrowers and their
Subsidiaries received in respect of operations that has not been otherwise
disbursed in a manner not prohibited by the terms of this Agreement.

“CERP Finance” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, together with its successors and assigns.

“CERP LLC” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, together with its successors and assigns.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

7



--------------------------------------------------------------------------------

A “Change in Control” shall be deemed to occur if:

(a) at any time, a “change of control” (or similar event) shall occur under the
First Priority Senior Secured Notes Indenture, the Second Priority Senior
Secured Notes Indenture, or any Permitted Refinancing Indebtedness in respect
thereof that constitutes Material Indebtedness; or

(b) any combination of Permitted Holders in the aggregate shall fail to have the
power, directly or indirectly, to vote or direct the voting of Equity Interests
representing at least a majority of the ordinary voting power for the election
of directors of CERP LLC; provided that the occurrence of the foregoing event
shall not be deemed a Change of Control if,

(i) at any time prior to a Qualified IPO, (A) any combination of Permitted
Holders in the aggregate otherwise have the right, directly or indirectly, to
designate a majority of the Board of Directors of CERP LLC at such time or
(B) any combination of Permitted Holders in the aggregate own, directly or
indirectly, a majority of the ordinary voting Equity Interests of CERP LLC at
such time, or

(ii) at any time upon or after a Qualified IPO, (A) no person or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding any
employee benefit plan of such person or “group” and its subsidiaries and any
person or entity acting its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than any combination of the Permitted
Holders, shall have acquired beneficial ownership (as defined in Rules 13d-3 and
13d-5 under the Exchange Act as in effect on the Closing Date) of more than the
greater of (x) 35% on a fully diluted basis of the ordinary voting Equity
Interests of CERP LLC and (y) the percentage of the ordinary voting Equity
Interests of CERP LLC owned, directly or indirectly, in the aggregate by the
Permitted Holders on a fully diluted basis and (B) during each period of twelve
(12) consecutive months, a majority of the seats (other than vacant seats) on
the Board of Directors of CERP LLC shall be occupied by persons who were either
(1) nominated by the Board of Directors of CERP LLC or a Permitted Holder,
(2) appointed by directors so nominated or (3) appointed by a Permitted Holder.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or L/C Issuer (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or L/C
Issuer’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided, however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines, requirement and directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
of foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in

 

8



--------------------------------------------------------------------------------

Law”, regardless of the date enacted, adopted, issued or implemented, but only
to the extent a Lender is imposing applicable increased costs or costs in
connection with capital adequacy requirements similar to those described in
clauses (a) and (b) of Section 2.15 generally on other similarly situated
borrowers of loans under United States of America credit facilities.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Citibank” means Citicorp North America, Inc., in its individual capacity, and
its successors.

“Class” shall mean, (a) when used in reference to any Loan or Borrowing, shall
refer to whether such Loan, or the Loans comprising such Borrowing, are Term B
Loans, Other Term Loans, Initial Revolving Loans or Other Revolving Loans; and
(b) when used in reference to any Commitment, refers to whether such Commitment
is in respect of a commitment to make Term B Loans, Other Term Loans, Initial
Revolving Loans or Other Revolving Loans. Other Term Loans or Other Revolving
Loans that have different terms and conditions (together with the Commitments in
respect thereof) from the Term B Loans or the Initial Revolving Loans,
respectively, or from other Other Term Loans or other Other Revolving Loans, as
applicable, shall be construed to be in separate and distinct Classes.

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

“Closing Date” shall mean October 11, 2013.

“CMBS Borrower” or “CMBS Borrowers” shall have the meaning assigned to such term
in the preamble hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Co-Lead Arrangers” shall mean Citigroup Global Markets Inc., J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit
Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs Bank
USA, Morgan Stanley Senior Funding, Inc., Macquarie Capital (USA) Inc. and UBS
Securities LLC, in their capacities as co-lead arrangers and bookrunners for
this Agreement.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties and all
other property that is subject to any Lien in favor of the Collateral Agent for
the benefit of the Secured Parties pursuant to any Security Documents.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties.

“Collateral Agreement” shall mean the Collateral Agreement (First Lien)
substantially in the form of Exhibit M, dated as of the Closing Date, among the
Borrowers, each Subsidiary Loan Party and the Collateral Agent, as amended,
supplemented or otherwise modified from time to time.

 

9



--------------------------------------------------------------------------------

“Collateral Requirement” shall mean the requirement that (in each case subject
to Sections 5.10(d), (e) and (g) and Schedule 5.10):

(a) on the Closing Date, the Collateral Agent shall have received (x) from each
Borrower and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement and (y) from each Subsidiary Loan Party, a counterpart of the
Subsidiary Guarantee Agreement, in each case duly executed and delivered on
behalf of such person;

(b) on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests owned on the Closing
Date directly by the Loan Parties, other than Excluded Securities and (ii) the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(c) (i) on the Closing Date and at all times thereafter, all Indebtedness of
each Borrower and each Subsidiary having, in the case of each instance of
Indebtedness, an aggregate principal amount in excess of $15.0 million (other
than (A) intercompany current liabilities in connection with the cash management
operations of the Borrowers and the Subsidiaries or (B) to the extent that a
pledge of such promissory note or instrument would violate applicable law) that
is owing to a Loan Party, other than Excluded Securities, shall be evidenced by
a promissory note or an instrument and shall have been pledged pursuant to the
Collateral Agreement (or other applicable Security Document as reasonably
required by the Collateral Agent), and (ii) the Collateral Agent shall have
received all such promissory notes or instruments required to be delivered
pursuant to the applicable Security Documents, together with note powers or
other instruments of transfer with respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, subject to Section 5.10(g), the Collateral Agent shall have
received (i) a supplement to the Collateral Agreement and the Subsidiary
Guarantee Agreement and (ii) supplements to the other Security Documents, if
applicable, in the form specified therein, duly executed and delivered on behalf
of such Subsidiary Loan Party;

(e) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date, (B) any
Borrower that becomes a Subsidiary of another Borrower and (C) subject to
Section 5.10(g), all the Equity Interests that are directly acquired by a Loan
Party after the Closing Date (including, without limitation, the Equity
Interests of any Special Purpose Receivables Subsidiary established after the
Closing Date), other than Excluded Securities, shall have been pledged pursuant
to the Collateral Agreement, and (ii) the Collateral Agent shall have received
all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(f) on the Closing Date and at all times thereafter, except as otherwise
contemplated by this Agreement or any Security Document, all documents and

 

10



--------------------------------------------------------------------------------

instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(g) within (x) 120 days after the Closing Date (in the case of clause (ii)) and
30 days after the Closing Date (in the case of clause (i)) with respect to the
Mortgaged Properties set forth on Schedule 1.01(A) (or such later date as the
Collateral Agent may agree in its reasonable discretion) and (y) within the time
periods set forth in, and solely to the extent required by, Section 5.10(c),
5.10(d), 5.10(h) or 5.11 with respect to the Mortgaged Properties encumbered
pursuant to said Section 5.10(c), 5.10(d), 5.10(h) or 5.11, the Collateral Agent
shall have received (i) counterparts of each Mortgage to be entered into with
respect to each such Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property and suitable for recording or filing and
(ii) such other documents including, but not limited to, any consents,
agreements and confirmations of third parties, as the Collateral Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property;

(h) within (x) 120 days after the Closing Date (in the case of clauses
(ii) through (vii)) and 30 days after the Closing Date (in the case of clause
(i) and, solely with respect to flood insurance policies, clause (ii)) with
respect to the Mortgaged Properties set forth on Schedule 1.01(A) (or such later
date as the Collateral Agent may agree in its reasonable discretion) and
(y) within the time periods set forth in, and solely to the extent required by,
Section 5.10(c), 5.10(d), 5.10(h) or 5.11 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10(c), 5.10(d), 5.10(h) or 5.11, the
Collateral Agent shall have received (i) a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each Mortgaged Property on which a “Building” (as defined in 12 CFR Chapter III,
Section 339.2) is located (together with a notice about special flood hazard
area status and flood disaster assistance duly executed by each Borrower and
each Loan Party relating thereto), (ii) a copy of, or a certificate as to
coverage under, and a declaration page relating to, the insurance policies
required by Section 5.02 (including, without limitation, flood insurance
policies), each of which shall (A) be endorsed or otherwise amended to include a
“standard” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, (C) in the case of flood insurance, (1) identify the addresses of each
property located in a special flood hazard area, (2) indicate the applicable
flood zone designation, the flood insurance coverage and the deductible relating
thereto, (3) provide that the insurer will give the Collateral Agent forty-five
(45) days’ written notice of cancellation (or such shorter period acceptable to
the Administrative Agent) and (4) otherwise be in form and substance reasonably
satisfactory to the Administrative Agent, (iii) to the extent required to
mortgage a leasehold interest in Real Property that must be mortgaged pursuant
to the terms of this Agreement, estoppel and consent agreements executed by each
of the lessors

 

11



--------------------------------------------------------------------------------

of such leased Real Property, along with (A) a memorandum of lease in recordable
form with respect to such leasehold interest, executed and acknowledged by the
owner of the affected real property, as lessor, or (B) evidence that the
applicable lease with respect to such leasehold interest or a memorandum thereof
has been recorded in all places necessary or desirable, in the Administrative
Agent’s reasonable judgment, to give constructive notice to third-party
purchasers of such leasehold interest, or (C) if such leasehold interest was
acquired or subleased from the holder of a recorded leasehold interest, the
applicable assignment or sublease document, executed and acknowledged by such
holder, in each case in form sufficient to give such constructive notice upon
recordation and otherwise in form satisfactory to the Administrative Agent,
provided, that the Borrowers and the Subsidiaries shall be deemed to have
complied with the immediately preceding requirements of this clause (iii) if the
Borrowers and the Subsidiaries will have provided the Administrative Agent with
an officer’s certificate confirming that the Borrowers and the Subsidiaries have
made commercially reasonable efforts to fulfill the aforementioned requirements,
(iv) opinions addressed to the Administrative Agent and the Collateral Agent for
its benefit and for the benefit of the Secured Parties of (A) local counsel for
the Borrowers in each jurisdiction where the Mortgaged Property is located with
respect to the enforceability of the Mortgages and other matters customarily
included in such opinions and (B) counsel for the Borrowers regarding due
authorization, execution and delivery of the Mortgages, in each case, in form
and substance reasonably satisfactory to the Administrative Agent, (v) a policy
or policies or marked-up unconditional binder of title insurance, as applicable,
paid for by the Borrowers or the Subsidiaries or a Parent Entity, issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
to be entered into on the Closing Date or thereafter in accordance with Sections
5.10(c), 5.10(d), 5.10(h) and 5.11 as a valid Lien on the Mortgaged Property
described therein, free of any other Liens except Permitted Liens, together with
such customary endorsements (including zoning endorsements where reasonably
appropriate and available or, in lieu of such zoning endorsements, where
available at commercially reasonable rates in the jurisdiction where the
applicable Mortgaged Property is located, a zoning report from a recognized
vendor or a zoning compliance letter from the applicable municipality in a form
reasonably acceptable to the Collateral Agent), coinsurance and reinsurance as
the Collateral Agent may reasonably request and which are available at
commercially reasonable rates in the jurisdiction where the applicable Mortgaged
Property is located, (vi) if the finalization of the title insurance policies
pursuant to clause (v) hereof and the Surveys (as hereinafter defined) pursuant
to clause (vii) hereof occurs after delivery of any Mortgage pursuant to clause
(g), then, to the extent required to correct and/or confirm the Mortgaged
Property encumbered by such Mortgage is consistent with that so insured and
surveyed and/or confirm the Collateral Agent’s mortgage lien on and security
interests in such Mortgaged Property, (A) an amendment to any such applicable
Mortgage (or to the extent required, a new Mortgage) duly authorized, executed
and acknowledged, in recordable form and otherwise in form and substance
reasonably acceptable to the Administrative Agent with respect to each such
applicable Mortgaged Property and (B) such other documents, including, but not
limited to, any supplemental consents, agreements and/or confirmations of third
parties, and supplemental local counsel opinions, as Collateral Agent may
reasonably request in order to effectuate the same, and (vii) a survey of each

 

12



--------------------------------------------------------------------------------

Mortgaged Property (including all improvements, easements and other customary
matters thereon reasonably required by the Collateral Agent), as applicable, for
which all necessary fees (where applicable) have been paid (such surveys,
collectively, the “Surveys”). Such Surveys shall be certified to Borrowers,
Collateral Agent and the title insurance company, and shall meet minimum
standard detail requirements for ALTA/ACSM Land Title Surveys in all material
respects and shall be sufficient and satisfactory to the title insurance company
so as to enable the title insurance company to issue coverage over all general
survey exceptions and to issue all endorsements reasonably requested by
Collateral Agent. All such Surveys shall be dated (or redated) not earlier than
six months prior to the date of delivery thereof (unless otherwise acceptable to
the title insurance company issuing the title insurance);

(i) on the Closing Date, the Collateral Agent shall have received evidence of
the insurance required by the terms of this Agreement; and

(j) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to Sections
5.10 and 5.11, and (ii) upon reasonable request by the Collateral Agent,
evidence of compliance with any other requirements of Sections 5.10 and 5.11.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment and (b) with respect to any
Swingline Lender, its Swingline Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” shall mean, (i) prior to the Post-Closing Restructuring Transaction,
each of the Borrowers and (ii) on and after the consummation of the Post-Closing
Restructuring Transaction, CERP LLC.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender, unless the designation of such Conduit Lender is made
with the Borrowers’ prior written consent (not to be unreasonably withheld or
delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of Conduit Lender and

 

13



--------------------------------------------------------------------------------

provided that that designating Lender provides such information as the Borrowers
reasonably request in order for the Borrowers to determine whether to provide
their consent or (b) be deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money and Disqualified Stock of the Borrowers and the Subsidiaries determined on
a combined or consolidated basis on such date in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to the Borrowers and their
Subsidiaries for any period, the aggregate of the Net Income of the Borrowers
and their subsidiaries for such period, on a combined or consolidated basis;
provided, however, that, without duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to facilities closing costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities opening costs,
project start-up costs, business optimization costs, signing, retention or
completion bonuses, and expenses or charges related to any offering of Equity
Interests or debt securities of the Company or any Parent Entity, any
Investment, acquisition, disposition, recapitalization or issuance, repayment,
refinancing, amendment or modification of Indebtedness (in each case, whether or
not successful), and any fees, expenses, charges or change in control payments
related to the Transactions and the Post-Closing Restructuring Transaction
(including any costs relating to auditing prior periods, transition-related
expenses, and Transaction Expenses incurred before, on or after the Closing
Date), in each case, shall be excluded,

(ii) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrowers) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary or a Qualified Non-Recourse
Subsidiary

 

14



--------------------------------------------------------------------------------

or that is accounted for by the equity method of accounting, shall be included
only to the extent of the amount of dividends or distributions or other payments
paid in cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof (other than an Unrestricted Subsidiary or a Qualified
Non-Recourse Subsidiary of such referent person) in respect of such period and
(B) the Net Income for such period shall include any ordinary course dividend,
distribution or other payment in cash received from any person in excess of the
amounts included in clause (A),

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or the Post-Closing
Restructuring Transactions or any consummated acquisition, or the amortization
or write-off of any amounts thereof, net of taxes, shall be excluded,

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles adjustments arising pursuant to GAAP,
shall be excluded,

(ix) any non-cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,

(x) accruals and reserves that are established or adjusted within twelve months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded,

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included,

(xiv) (1) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact

 

15



--------------------------------------------------------------------------------

reimbursed within 365 days of the date of such evidence (with a deduction for
any amount so added back to the extent not so reimbursed within 365 days),
expenses with respect to liability or casualty events or business interruption
shall be excluded, and (2) amounts estimated in good faith to be received from
insurance in respect of lost revenues or earnings in respect of liability or
casualty events or business interruption shall be included (with a deduction for
amounts actually received up to such estimated amount to the extent included in
Net Income in a future period),

(xv) without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(y) shall be included as though such
amounts had been paid as income taxes directly by such person for such period,
and

(xvi) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrowers and the consolidated Subsidiaries without giving
effect to any amortization of the amount of intangible assets since June 30,
2013, determined in accordance with GAAP, as set forth on the combined or
consolidated balance sheet of the Borrowers as of the last day of the fiscal
quarter most recently ended for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b), as applicable,
calculated on a Pro Forma Basis after giving effect to any acquisition or
disposition of a person or assets that have occurred on or after the last day of
such fiscal quarter.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Covenant Resumption Date” shall have the meaning assigned to such term in the
definition of “Covenant Suspension Period.”

“Covenant Suspension Period” shall mean the period commencing on the date of any
Qualifying Act of Terrorism and continuing until (and including) the last day of
the second full fiscal quarter following the fiscal quarter in which the
Qualifying Act of Terrorism occurs; provided, however, that if a separate and
distinct Qualifying Act of Terrorism occurs during any Covenant Suspension
Period, such Covenant Suspension Period shall continue until (and including) the
last day of the second full fiscal quarter following the fiscal quarter in which
such subsequent Qualifying Act of Terrorism shall occur. Notwithstanding the
foregoing, the Company may, in its sole discretion, elect that any Covenant
Suspension Period end on any date prior to the date that such Covenant
Suspension Period would otherwise end absent such election. The first day
following the end of the Covenant Suspension Period is the “Covenant Resumption
Date.”

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

16



--------------------------------------------------------------------------------

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication
(and without duplication of amounts that otherwise increased the amount
available for Investments pursuant to Section 6.04):

(a) $50.0 million, plus:

(b) an amount (which amount shall not be less than zero) equal to the Cumulative
Retained Excess Cash Flow Amount at such time, plus

(c) the aggregate amount of proceeds received after the Closing Date and prior
to such time that would have constituted Net Proceeds pursuant to clause (a) of
the definition thereof except for the operation of clause (x) or (y) of the
second proviso thereof (the “Below Threshold Asset Sale Proceeds”), plus

(d) the cumulative amount of proceeds (including cash and the fair market value
(as determined in good faith by the Company) of property other than cash) from
the sale of Equity Interests of the Company or any Parent Entity after the
Closing Date and on or prior to such time (including upon exercise of warrants
or options) which proceeds have been contributed as common equity to the capital
of the Company and common Equity Interests of the Company issued upon conversion
of Indebtedness of any Borrower or any Subsidiary owed to a person other than
any Borrower or a Subsidiary not previously applied for a purpose other than use
in the Cumulative Credit; provided, that this clause (d) shall exclude Permitted
Cure Securities and the proceeds thereof, sales of Equity Interests financed as
contemplated by Section 6.04(e) or used as described in clause (ix) of the
definition of EBITDA and any amounts used to finance the payments or
distributions in respect of any Junior Financing pursuant to
Section 6.09(b)(i)(C), plus

(e) 100% of the aggregate amount of contributions to the common capital of the
Company received in cash (and the fair market value (as determined in good faith
by the Company) of property other than cash) after the Closing Date (subject to
the same exclusions as are applicable to clause (d) above), plus

(f) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of any Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in the Company or any Parent Entity, plus

(g) 100% of the aggregate amount received by any Borrower or any Subsidiary in
cash (and the fair market value (as determined in good faith by the applicable
Borrower) of property other than cash received by such Borrower or any
Subsidiary) after the Closing Date from:

(A) the sale (other than to a Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

(B) any dividend or other distribution by an Unrestricted Subsidiary, plus

 

17



--------------------------------------------------------------------------------

(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, any Borrower or any
Subsidiary, the fair market value (as determined in good faith by the applicable
Borrower) of the Investments of a Borrower or any Subsidiary in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable), plus

(i) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by any Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j) after the Closing Date prior
to such time, minus

(j) any amounts thereof used to make Investments pursuant to Section 6.04(j)(ii)
after the Closing Date prior to such time, minus

(k) any amounts thereof used to make Restricted Payments pursuant to
Section 6.06(e) after the Closing Date prior to such time, minus

(l) any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E) after the Closing Date prior
to such time (other than payments made with proceeds from the issuance of Equity
Interests that were excluded from the calculation of the Cumulative Credit
pursuant to clause (c) above);

provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clause (j) above.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to the aggregate cumulative sum of the Retained Percentage of Excess
Cash Flow for all Excess Cash Flow Periods ending after the Closing Date and
prior to such date.

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

“Cure Right” shall have the meaning assigned to such term in Section 7.02.

“Current Assets” shall mean, with respect to the Borrowers and the Subsidiaries
on a combined or consolidated basis at any date of determination, the sum of
(a) all assets (other than cash and Permitted Investments or other cash
equivalents) that would, in accordance with GAAP, be classified on a combined or
consolidated balance sheet of the Borrowers and the Subsidiaries as current
assets at such date of determination, other than amounts related to current or
deferred Taxes based on income or profits, and (b) in the event that a Permitted
Receivables Financing is accounted for off balance sheet, (x) gross accounts
receivable comprising part of the Receivables Assets subject to such Permitted
Receivables Financing less (y) collections against the amounts sold pursuant to
clause (x).

 

18



--------------------------------------------------------------------------------

“Current Liabilities” shall mean, with respect to the Borrowers and the
Subsidiaries on a combined or consolidated basis at any date of determination,
all liabilities that would, in accordance with GAAP, be classified on a combined
or consolidated balance sheet of the Borrowers and the Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense
that is due and unpaid), (c) accruals for current or deferred Taxes based on
income or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv) through (a)(vi) of the definition of such
term.

“Debt Service” shall mean, with respect to the Borrowers and the Subsidiaries on
a combined or consolidated basis for any period, Cash Interest Expense of the
Borrowers and the Subsidiaries for such period plus scheduled principal
amortization of Consolidated Debt of the Borrowers and the Subsidiaries for such
period.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.11(e).

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, any L/C Issuer, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two Business
Days of the date when due, (b) has notified the Borrower, the Swingline Lender,
Administrative Agent or any L/C Issuer in writing that it does not intend to
comply with its funding obligations, or has made a public statement to that
effect with respect to its funding obligations hereunder, (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower) or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar person charged
with reorganization

 

19



--------------------------------------------------------------------------------

or liquidation of its business or assets, including the Federal Deposit
Insurance Corporation or any other state or federal regulatory authority acting
in such a capacity; provided, that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States of
America or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22) upon delivery of written
notice of such determination to the Borrower, each L/C Issuer, the Swingline
Lender and each Lender.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the applicable Borrower) of non-cash consideration
received by any Borrower or any Subsidiary in connection with an Asset Sale that
is so designated as Designated Non-Cash Consideration pursuant to a certificate
of a Responsible Officer of such Borrower, setting forth the basis of such
valuation, less the amount of cash or cash equivalents received in connection
with a subsequent sale of such Designated Non-Cash Consideration.

“Discount Range” shall have the meaning assigned to such term in
Section 2.11(g)(ii).

“Discounted Prepayment Option Notice” shall have the meaning assigned to such
term in Section 2.11(g)(ii).

“Discounted Voluntary Prepayment” shall have the meaning assigned to such term
in Section 2.11(g)(i).

“Discounted Voluntary Prepayment Notice” shall have the meaning assigned to such
term in Section 2.11(g)(v).

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualification” means, with respect to any Lender:

(a) the failure of that person timely to file pursuant to applicable Gaming
Laws:

(i) any application requested of that person by any Gaming Authority in
connection with any licensing required of that person as a lender to any
Borrower; or

(ii) any required application or other papers in connection with determination
of the suitability of that person as a lender to any Borrower;

 

20



--------------------------------------------------------------------------------

(b) the withdrawal by that person (except where requested or permitted by the
Gaming Authority) of any such application or other required papers;

(c) any finding by a Gaming Authority that there is reasonable cause to believe
that such person may be found unqualified or unsuitable; or

(d) any final determination by a Gaming Authority pursuant to applicable Gaming
Laws:

(i) that such person is “unsuitable” as a lender to any Borrower;

(ii) that such person shall be “disqualified” as a lender to any Borrower; or

(iii) denying the issuance to that person of any license or other approval
required under applicable Gaming Laws to be held by all lenders to any Borrower.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Loan
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash or (d) at the option of the holders
thereof, is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the earlier of (x) the
latest Term Facility Maturity Date in effect on the date of issuance and (y) the
date on which the Loans and all other Loan Obligations that are accrued and
payable are repaid in full and the Commitments are terminated; provided,
however, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided further, however, that if such Equity Interests are
issued to any employee or to any plan for the benefit of employees of the
Borrowers or the Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be repurchased by a Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further, however, that any class of
Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

“Documentation Agents” shall mean Citicorp North America, Inc., J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit
Suisse AG, Deutsche Bank Securities Inc., Goldman Sachs Bank USA, Morgan Stanley
Senior Funding, Inc., MIHI LLC and UBS Securities LLC, in their capacities as
co-documentation agents for this Agreement.

 

21



--------------------------------------------------------------------------------

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as
applicable, at such time on the basis of the Spot Rate (determined in respect of
the applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrowers and the Subsidiaries on a
combined or consolidated basis for any period, the Consolidated Net Income of
the Borrowers and the Subsidiaries for such period plus (a) the sum of (in each
case without duplication and to the extent the respective amounts described in
subclauses (i) through (xi) of this clause (a) otherwise reduced such
Consolidated Net Income for the respective period for which EBITDA is being
determined):

(i) provision for Taxes based on income, profits or capital of the Borrowers and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations),

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrowers and the
Subsidiaries for such period (net of interest income of the Borrowers and the
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrowers and the
Subsidiaries for such period including, without limitation, the amortization of
intangible assets, deferred financing fees and Capitalized Software Expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, New Project, disposition, recapitalization
or the incurrence, modification or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful), including (w) such fees, expenses or charges related to the
offering of the First Priority Senior Secured Notes, the Second Priority Senior
Secured Notes and this Agreement, (x) any amendment or other modification of the
Obligations or other Indebtedness, (y) any “additional interest” with respect to
the First Priority Senior Secured Notes, the Second Priority Senior Secured
Notes and (z) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Permitted Receivables Financing,

 

22



--------------------------------------------------------------------------------

(v) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, facility closure, facility
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges) and, in
each case, expected to be achieved, completed or realized within 24 months, in
the good faith determination of the Company,

(vi) any other non-cash charges; provided, that, for purposes of this
subclause (vi) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

(vii) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid in accordance with Section 6.07 (or any accruals
related to such fees and related expenses) during such period,

(viii) the amount of loss on sale of receivables and related assets to a Special
Purpose Receivables Subsidiary in connection with a Permitted Receivables
Financing,

(ix) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of any Loan
Party solely to the extent that such net cash proceeds are excluded from the
calculation of the Cumulative Credit,

(x) any deductions (less any additions) attributable to minority interests
except, in each case, to the extent of cash paid or received, and

(xi) Pre-Opening Expenses,

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrowers and the Subsidiaries for
such period (but excluding any such items (A) in respect of which cash was
received in a prior period or will be received in a future period or (B) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges that reduced EBITDA in any prior period).

Notwithstanding anything to the contrary contained herein and subject to
adjustments permitted hereunder with respect to acquisitions, dispositions and
other transactions occurring following the Closing Date and/or pursuant to the
definition of “Pro Forma Basis,” for purposes of determining EBITDA under this
Agreement, EBITDA of Caesars Linq, LLC in respect of each fiscal quarter will be
deemed to be equal to the greater of (i) $24.75 million and (ii) actual EBITDA
of Caesars Linq, LLC for such fiscal quarter until (but not including) the
fourth fiscal quarter of 2014.

 

23



--------------------------------------------------------------------------------

“Economic Sanctions Laws” means (i) the Trading with the Enemy Act (50 U.S.C.
App. §§ 5(b) and 16, as amended), the International Emergency Economic Powers
Act, (50 U.S.C. §§ 1701-1706, as amended), Executive Order 13224 (effective
September 24, 2001), as amended from time to time and any successor thereto, and
the regulations administered and enforced by OFAC and (ii) any and all other
laws, judgments, orders, executive orders, decrees, ordinances, rules,
regulations, statutes, case law or treaties applicable to a Loan Party, its
Subsidiaries or Affiliates relating to economic sanctions and terrorism
financing.

“Embargoed Person” shall mean (i) any country or territory that is the subject
of a comprehensive sanctions program administered by OFAC, Syria, and North
Korea or (ii) any Person that (x) is publicly identified on the most current
list of “Specially Designated Nationals and Blocked Persons” published by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(y) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of a comprehensive sanctions program
administered by OFAC. As of the Closing Date, comprehensive sanctions programs
administered by OFAC are the Iran, Sudan, and Cuba sanctions programs.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to human health and safety matters (to the extent relating to the
environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

24



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by any Borrower, any Subsidiary or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the receipt by any Borrower,
any Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (f) the incurrence
by any Borrower, any Subsidiary or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by any Borrower, any Subsidiary or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower, any
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status, within the meaning
of Section 432 of the Code or Section 305 of ERISA; (h) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (i) with respect to a Plan, the provision of security
pursuant to Section 206(g) of ERISA; or (j) the withdrawal of any Borrower, any
Subsidiary or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA
during a plan year in which such entity was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Loan, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Loan being made, continued or converted by Citibank
and with a term equivalent to such Interest Period would be offered by
Citibank’s London Branch (or other Citibank branch or Affiliate) to major banks
in the London or other offshore interbank market for such currency at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

25



--------------------------------------------------------------------------------

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrowers and the
Subsidiaries on a combined or consolidated basis for any Applicable Period,
EBITDA of the Borrowers and the Subsidiaries on a combined or consolidated basis
for such Applicable Period, minus, without duplication, (A):

(a) Debt Service for such Applicable Period,

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness during such Applicable Period (other than any voluntary prepayment
of the Loans, which shall be the subject of Section 2.11(c)) and the amount of
any voluntary prepayments of revolving Indebtedness to the extent accompanied by
permanent reductions of any revolving facility commitments during such
Applicable Period, so long as the amount of such prepayment is not already
reflected in Debt Service,

(c) (i) Capital Expenditures by the Borrowers and the Subsidiaries on a combined
or consolidated basis during such Applicable Period that are paid in cash and
(ii) the aggregate consideration paid in cash during the Applicable Period in
respect of Permitted Business Acquisitions and other Investments permitted
hereunder less any amounts received in respect thereof as a return of capital,

(d) Capital Expenditures, Permitted Business Acquisitions, New Project
expenditures or other permitted Investments that any Borrower or any Subsidiary
shall, during such Applicable Period, become obligated to make or otherwise
anticipated to make payments with respect thereto but that are not made during
such Applicable Period; provided, that (i) the Borrowers shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Applicable Period, signed by a Responsible Officer of the Company and
certifying that payments in respect of such Capital Expenditures and the
delivery of the related equipment or Permitted Business Acquisitions, New
Project expenditures or other permitted Investments are expected to be made in
the following Applicable Period, and (ii) any amount so deducted shall not be
deducted again in a subsequent Applicable Period,

 

26



--------------------------------------------------------------------------------

(e) Taxes paid in cash by the Borrowers and the Subsidiaries on a combined or
consolidated basis during such Applicable Period or that will be paid within six
months after the close of such Applicable Period; provided, that with respect to
any such amounts to be paid after the close of such Applicable Period, (i) any
amount so deducted shall not be deducted again in a subsequent Applicable
Period, and (ii) appropriate reserves shall have been established in accordance
with GAAP,

(f) an amount equal to any increase in Working Capital of the Borrowers and the
Subsidiaries for such Applicable Period,

(g) cash expenditures made in respect of Swap Agreements during such Applicable
Period, to the extent not reflected in the computation of EBITDA or Interest
Expense,

(h) permitted Restricted Payments made in cash by the Company during such
Applicable Period and permitted Restricted Payments made by any Subsidiary to
any person other than a Borrower or any of the Subsidiaries during such
Applicable Period, in each case in accordance with Section 6.06 (other than
Section 6.06(e), except to the extent such Restricted Payments were financed
with internally generated cash flow of any Borrower or any Subsidiary),

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as non-cash reductions of Net Income in determining
Consolidated Net Income or as non-cash reductions of Consolidated Net Income in
determining EBITDA of the Borrowers and the Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting,

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith, and

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrowers and the Subsidiaries or did not represent cash received by the
Borrowers and the Subsidiaries, in each case on a combined or consolidated basis
during such Applicable Period,

plus, without duplication, (B):

(l) an amount equal to any decrease in Working Capital for such Applicable
Period,

(m) all amounts referred to in clauses (A)(b), (A)(c) and (A)(d) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including

 

27



--------------------------------------------------------------------------------

Capital Lease Obligations and purchase money Indebtedness, but excluding
proceeds of extensions of credit under any revolving credit facility), the sale
or issuance of any Equity Interests (including any capital contributions) and
any loss, damage, destruction or condemnation of, or any sale, transfer or other
disposition (including any sale and leaseback of assets and any mortgage or
lease of Real Property) to any person of any asset or assets, in each case to
the extent there is a corresponding deduction from Excess Cash Flow above,

(n) to the extent any permitted Capital Expenditures referred to in
clause (A)(d) above and the delivery of the related equipment do not occur in
the following Applicable Period of the Borrowers specified in the certificate of
the Company provided pursuant to clause (A)(d) above, the amount of such Capital
Expenditures that were not so made in such following Applicable Period,

(o) cash payments received in respect of Swap Agreements during such Applicable
Period to the extent (i) not included in the computation of EBITDA or (ii) such
payments do not reduce Cash Interest Expense,

(p) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)),

(q) to the extent deducted in the computation of EBITDA, cash interest income,
and

(r) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by any Borrower or any
Subsidiary or (ii) such items do not represent cash paid by any Borrower or any
Subsidiary, in each case on a combined or consolidated basis during such
Applicable Period.

“Excess Cash Flow Period” shall mean each fiscal year of the Company, commencing
with the fiscal year of the Company ending on December 31, 2014.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(g).

“Excluded Securities” shall mean any of the following:

(a) any Equity Interests or Indebtedness with respect to which the Collateral
Agent and the Borrowers reasonably agree that the cost or other consequences of
pledging such Equity Interests or Indebtedness in favor of the Secured Parties
under the Security Documents are likely to be excessive in relation to the value
to be afforded thereby;

 

28



--------------------------------------------------------------------------------

(b) in the case of any pledge of voting Equity Interests of any Foreign
Subsidiary or FSHCO (in each case, that is owned directly by a Loan Party) to
secure the Obligations, any voting Equity Interest of such Foreign Subsidiary or
FSHCO in excess of 65% of the outstanding Equity Interests of such class;

(c) any Equity Interests or Indebtedness to the extent and for so long as the
pledge thereof would be prohibited by any Requirement of Law (including any
Gaming Laws);

(d) any Equity Interests of any person that is not a Wholly-Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
(i) any applicable organizational documents, joint venture agreement or
shareholder agreement or (ii) any other contractual obligation with an
unaffiliated third party not in violation of Section 6.09(c) (other than, in
this subclause (A)(ii), non-assignment provisions which are ineffective under
Article 9 of the Uniform Commercial Code or other applicable Requirements of
Law), (B) any organizational documents, joint venture agreement or shareholder
agreement (or other contractual obligation referred to in subclause (A)(ii)
above) prohibits such a pledge without the consent of any other party; provided,
that this clause (B) shall not apply if (1) such other party is a Loan Party or
a Wholly-Owned Subsidiary or (2) consent has been obtained to consummate such
pledge (it being understood that the foregoing shall not be deemed to obligate
any Borrower or any Subsidiary to obtain any such consent) and for so long as
such organizational documents, joint venture agreement or shareholder agreement
or replacement or renewal thereof is in effect, or (C) a pledge thereof to
secure the Obligations would give any other party (other than a Loan Party or a
Wholly-Owned Subsidiary) to any organizational documents, joint venture
agreement or shareholder agreement governing such Equity Interests (or other
contractual obligation referred to in subclause (A)(ii) above) the right to
terminate its obligations thereunder (other than, in the case of other
contractual obligations referred to in subclause (A)(ii), non-assignment
provisions which are ineffective under Article 9 of the Uniform Commercial Code
or other applicable Requirement of Law);

(e) any Equity Interests of any Immaterial Subsidiary, any Unrestricted
Subsidiary and any Qualified Non-Recourse Subsidiary;

(f) any Equity Interests of any Subsidiary of, or other Equity Interests owned
by, a Foreign Subsidiary;

(g) any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests could reasonably be expected to result in material adverse tax
consequences to any Borrower or any Subsidiary as reasonably determined in good
faith by the Borrowers;

(h) any Margin Stock.

 

29



--------------------------------------------------------------------------------

“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of Subsidiary Loan Party):

(a) each Immaterial Subsidiary,

(b) each Domestic Subsidiary that is not a Wholly-Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly-Owned Subsidiary),

(c) each Domestic Subsidiary that is prohibited from guaranteeing or granting
Liens to secure the Obligations by any Requirement of Law (including Gaming Law)
or that would require consent, approval, license or authorization of a
Governmental Authority to guarantee or grant Liens to secure the Obligations
(unless such consent, approval, license or authorization has been received),

(d) each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from guaranteeing or granting Liens to secure the Obligations on the
Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 6.09(c) (and for so long as such restriction or any
replacement or renewal thereof is in effect),

(e) any Special Purpose Receivables Subsidiary and any Qualified Non-Recourse
Subsidiary,

(f) any Foreign Subsidiary,

(g) any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary,

(h) any other Domestic Subsidiary with respect to which, (x) the Administrative
Agent and the Borrowers reasonably agree that the cost or other consequences of
providing a Guarantee of or granting Liens to secure the Obligations are likely
to be excessive in relation to the value to be afforded thereby or (y) providing
such a Guarantee or granting such Liens could reasonably be expected to result
in material adverse tax consequences as determined in good faith by the
Borrower, and

(i) each Unrestricted Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agent and the
Borrower. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

30



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any Loan Party under any Loan Document, (a) income or franchise Taxes
imposed on (or measured by) such recipient’s net income by a jurisdiction as a
result of such recipient being organized in, having its principal office in or,
in the case of any Lender, having its applicable lending office in, such
jurisdiction or as a result of any other present or former connection with such
jurisdiction (other than any connection arising solely from such recipient
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, and/or enforced,
any Loan Documents) and, for the avoidance of doubt, including any backup
withholding in respect of such a tax under Section 3466 of the Code (or any
similar provision of state, local or foreign law), (b) any branch profits Tax
under Section 884(a) of the Code, or any similar Tax, that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender (other
than an assignee selected by any Borrower pursuant to a request by any Borrowers
under Section 2.19(b)), any withholding tax imposed by the United States federal
government that is imposed on amounts payable to such Lender pursuant to laws in
effect at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent that such Lender (or its assignor,
if any) was entitled, immediately prior to designation of a new lending office
(or assignment), to receive additional amounts from a Loan Party with respect to
such withholding tax pursuant to Section 2.17, (d) any withholding tax
attributable to a Lender’s failure to comply with Section 2.17(e), (f), (g), or
(i) or the Administrative Agent’s failure to comply with Section 2.17(l), and
(e) any Taxes imposed pursuant to FATCA.

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“Existing Facilities” shall mean (i) the CMBS mortgage and mezzanine loan debt
facilities of the CMBS Borrowers and (ii) the loan facility of Caesars Linq, LLC
and Caesars Octavius, LLC, in each case outstanding immediately prior to the
consummation of the Transactions on the Closing Date.

“Existing Letters of Credit” shall mean those letters of credit issued and
outstanding as of the date hereof and set forth on Schedule 1.01(B).

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

 

31



--------------------------------------------------------------------------------

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
Closing Date there are two Facilities, i.e., the Term B Facility and the
Revolving Facility Commitments established on the Closing Date and the
extensions of credit thereunder, and thereafter, the term “Facility” may include
any Incremental Term Facility and any Revolving Facility consisting of
Incremental Revolving Facility Commitments.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (and any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations promulgated thereunder, or other official
governmental interpretations thereof, any agreements entered into or applicable
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) or any intergovernmental agreement (or related law or
official administrative guidance) implementing the foregoing.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of quotations for such
day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean that certain Fee Letter, dated as of October 11, 2013,
as amended, by and among Caesars Entertainment Resort Properties, LLC and
Citicorp North America, Inc.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the L/C
Issuer Fees, the Administrative Agent Fees and the Term Closing Fee.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenant” shall mean the covenant of the Borrowers set
forth in Section 6.10.

“First Lien Intercreditor Agreement” shall mean the First Lien Intercreditor
Agreement substantially in the form of Exhibit O, dated as of the Closing Date,
by and among Citicorp North America, Inc., as Collateral Agent and
Administrative Agent (each as defined therein) and U.S. Bank National
Association, as Initial Other Authorized Representative (as defined therein) and
each representative of any Other First Lien Obligations, as such document may be
amended, restated, supplemented or otherwise modified from time to time.

 

32



--------------------------------------------------------------------------------

“First Lien Notes” shall mean (i) the First Priority Senior Secured Notes,
(ii) any Future First Lien Notes and (iii) any Permitted Refinancing
Indebtedness incurred in respect thereof.

“First Lien Obligations” shall mean the Obligations and the Other First Lien
Obligations.

“First Lien Secured Parties” shall mean the Secured Parties and the Other First
Lien Secured Parties.

“First Priority Senior Secured Notes” shall mean the $1,000.0 million in
aggregate principal amount of the 8% First Priority Senior Secured Notes due
2020 issued pursuant to the First Priority Senior Secured Notes Indenture and
any notes issued by the Borrowers in exchange for, and as contemplated by, the
First Priority Senior Secured Notes and the related registration rights
agreement with substantially identical terms as the First Priority Senior
Secured Notes.

“First Priority Senior Secured Notes Documents” shall mean the First Priority
Senior Secured Notes and the First Priority Senior Secured Notes Indenture.

“First Priority Senior Secured Notes Indenture” shall mean the Indenture, dated
as of October 11, 2013, among the Borrowers, as issuers, the subsidiary
guarantors party thereto from time to time and U.S. Bank National Association,
as trustee, as amended, restated, supplemented or otherwise modified from time
to time.

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for “U.S. federal income tax purposes and that is not a “United
States Person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender under any
Revolving Facility, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Revolving Facility Percentage of the outstanding L/C Obligations under such
Revolving Facility other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Facility Percentage of
Swingline Loans under such Revolving Facility other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.

 

33



--------------------------------------------------------------------------------

“Future First Lien Notes” shall mean senior secured loans or notes of any
Borrower (which notes or loans may either be secured by a first priority Lien on
the Collateral that is pari passu with the Lien securing the Obligations or may
be secured by a Lien ranking junior to the Lien on the Collateral securing the
Obligations) incurred after the Closing Date (a) the terms of which do not
provide for any scheduled repayment, mandatory redemption or sinking fund
obligations prior to the latest Term B Facility Maturity Date in effect on the
date of incurrence (other than customary offers to repurchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default), (b) the covenants, events of default, guarantees, collateral
and other terms of which (other than interest rates, fees, floors, funding
discounts and redemption or prepayment premiums), taken as a whole, are not more
restrictive to the Borrowers and the Subsidiaries than those set forth in this
Agreement; provided that (i) a certificate of the Chief Financial Officer of the
Company delivered to the Administrative Agent in good faith at least three
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Company has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement and (ii) any Future First Lien Notes that are secured
by a Lien on the Collateral that is pari passu with the Loan Obligations in the
form of term loans (other than term loans subject to “high yield” style
covenants) shall be subject to the requirements of Section 2.21(b)(viii) and
(c) of which no Subsidiary of any Borrower is a borrower or guarantor other than
any Subsidiary Loan Party. Notes issued by any Borrower in exchange for any
Future First Lien Notes in accordance with the terms of a registration rights
agreement entered into in connection with the issuance of such Future First Lien
Notes shall also be considered Future First Lien Notes.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of any Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Gaming Authority” means, in any jurisdiction in which any Borrower or any of
its subsidiaries manages or conducts any casino, gaming business or activities,
the applicable gaming board, commission, or other governmental gaming regulatory
body or agency which (a) has, or may at any time after the Closing Date have,
jurisdiction over the gaming activities at the Property or any successor to such
authority or (b) is, or may at any time after the Closing Date be, responsible
for interpreting, administering and enforcing the Gaming Laws.

“Gaming Laws” means all applicable constitutions, treaties, laws, rates,
regulations and orders and statutes pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gaming, gambling or
casino activities and all rules, rulings, orders, ordinances, regulations of any
Gaming Authority applicable to the gambling, casino, gaming businesses or
activities of any Borrower or any of its subsidiaries in any jurisdiction, as in
effect from time to time, including the policies, interpretations and
administration thereof by the Gaming Authorities.

 

34



--------------------------------------------------------------------------------

“Global Intercompany Note” means a promissory note substantially in the form of
Exhibit K, evidencing Indebtedness owed among Loan Parties and their
Subsidiaries.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other person, whether or not such Indebtedness or other obligation is assumed by
the guarantor; provided, however, the term “Guarantee” shall not include
endorsements for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted by this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the Indebtedness in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such person in good
faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Hedge Bank” shall mean any person that is (or an Affiliate thereof is) an
Agent, a Co-Lead Arranger or a Lender on the Closing Date (or any person that
becomes an Agent, Co-Lead Arranger or Lender or Affiliate thereof after the
Closing Date) and that enters into a Swap Agreement, in each case, in its
capacity as a party to such Swap Agreement.

“Honor Date” shall have the meaning assigned to such term in Section 2.05(c)(i).

 

35



--------------------------------------------------------------------------------

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrowers most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), have assets with a value in excess of 1.0% of the
Consolidated Total Assets or revenues representing in excess of 1.0% of total
revenues of the Borrowers and the Subsidiaries on a combined or consolidated
basis as of such date and (b) taken together with all Immaterial Subsidiaries as
of the last day of the fiscal quarter of the Borrowers most recently ended, did
not have assets with a value in excess of 5.0% of Consolidated Total Assets or
revenues representing in excess of 5.0% of total revenues of the Borrowers and
the Subsidiaries on a combined or consolidated basis as of such date; provided,
that any Borrower may elect in its sole discretion to exclude as an Immaterial
Subsidiary any Subsidiary that would otherwise meet the definition thereof.

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Company, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21(a).

“Incremental Amount” shall mean, at any time, the sum of

(1) the excess, if any, of (a) $300.0 million over (b) the sum of (x) the
aggregate principal amount of all outstanding Incremental Term Loans and
Incremental Revolving Facility Commitments established after the Closing Date
pursuant to Section 2.21 utilizing this clause (1) (other than Incremental Term
Loans and Incremental Revolving Facility Commitments in respect of Refinancing
Term Loans, Extended Term Loans, Extended Revolving Facility Commitments or
Replacement Revolving Facility Commitments, respectively) plus (y) the aggregate
principal amount of Indebtedness outstanding pursuant to Section 6.01(ee) at
such time; plus

(2) any additional amounts so long as immediately after giving effect to the
incurrence of Incremental Loans or Indebtedness incurred pursuant to
Section 6.01(ee), as applicable, and the use of proceeds thereof, (a) in the
case of Incremental Loans or Indebtedness incurred pursuant to Section 6.01(ee),
in each case, that is secured by a Lien on the Collateral that is pari passu in
right of security with the Term B Loans or the Initial Revolving Loans, the
Senior Secured Leverage Ratio on a Pro Forma Basis is not greater than 4.25 to
1.00, (b) in the case of Incremental Loans or Indebtedness incurred pursuant to
Section 6.01(ee), in each case, that is secured by a Lien on the Collateral that
is junior in right of security to the Term B Loans and the Initial Revolving
Loans, the Total Secured Leverage Ratio on a Pro Forma Basis is not greater than
6.00 to 1.00 and (c) in the case of Incremental Loans or Indebtedness incurred
pursuant to Section 6.01(ee), in each case, that is unsecured, the Interest
Coverage Ratio on a Pro Forma Basis is at least 2.00 to 1.00; provided, that,
for purposes of this clause (2), (A) all Indebtedness incurred pursuant to
Section 6.01(r)(i)(x) outstanding at such time, shall be included in the

 

36



--------------------------------------------------------------------------------

calculation of the Senior Secured Leverage Ratio and all Indebtedness incurred
pursuant to Section 6.01(r)(i)(y) outstanding at such time, shall be included in
the calculation of the Total Secured Leverage Ratio and (B) the Net Proceeds of
Incremental Loans or Indebtedness incurred pursuant to Section 6.01(ee) at such
time shall not be netted for purposes of such calculation of the Senior Secured
Leverage Ratio and the Total Secured Leverage Ratio, as applicable.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among the Borrowers, the Administrative Agent and one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders entered
into pursuant to Section 2.21.

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.21.

“Incremental Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or an outstanding Revolving Facility Loan as a result of an
Incremental Revolving Facility Commitment.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made hereunder.

“Incremental Term Facility Maturity Date” shall mean, with respect to any Class
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the maturity date for such Class as set forth in such Incremental
Assumption Agreement.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to any
Borrower.

“Incremental Term Loan Installment Date” shall have, with respect to any Class
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to a
Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in the
form of additional Term B Loans or, to the extent permitted by Section 2.21 and
provided for in the relevant Incremental Assumption Agreement, Other Term Loans
(including in the form of Extended Term Loans or Refinancing Term Loans, as
applicable).

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (h) below) the same would constitute indebtedness or a
liability in accordance with GAAP, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all

 

37



--------------------------------------------------------------------------------

obligations of such person issued or assumed as the deferred purchase price of
property or services (other than such obligations accrued in the ordinary
course), to the extent the same would be required to be shown as a long-term
liability on a balance sheet prepared in accordance with GAAP, (d) all Capital
Lease Obligations of such person, (e) all net payments that such person would
have to make in the event of an early termination, on the date Indebtedness of
such person is being determined, in respect of outstanding Swap Agreements,
(f) the principal component of all obligations, contingent or otherwise, of such
person as an account party in respect of letters of credit, (g) the principal
component of all obligations of such person in respect of bankers’ acceptances,
(h) all Guarantees by such person of Indebtedness described in clauses (a) to
(g) above and (i) the amount of all obligations of such person with respect to
the redemption, repayment or other repurchase of any Disqualified Stock
(excluding accrued dividends that have not increased the liquidation preference
of such Disqualified Stock); provided, that Indebtedness shall not include
(A) trade and other ordinary course payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset or (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof. To the extent not otherwise included, Indebtedness
shall include the amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Company on or prior to the Closing Date, and as may
be identified in writing to the Administrative Agent by the Company from time to
time thereafter, with the consent of the Administrative Agent, by delivery of a
notice thereof to the Administrative Agent setting forth such person or persons
(or the person or persons previously identified to the Administrative Agent that
are to be no longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated September, 2013, as modified or supplemented prior to the Closing Date.

“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment on the same terms
as the Revolving Facility Loans referred to in clause (i) of this definition.

 

38



--------------------------------------------------------------------------------

“Intellectual Property Right” shall have the meaning assigned to such term in
Section 3.22.

“Interest Coverage Ratio” means, on any date, the ratio of (a) EBITDA for the
Test Period most recently ended as of such date to (b) Interest Expense (other
than Interest Expense in respect of Qualified Non-Recourse Debt) for such Test
Period, all determined on a combined or consolidated basis in accordance with
GAAP; provided, that the Interest Coverage Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis; provided, further, however, that for
purposes of calculating the Interest Coverage Ratio from and after any Covenant
Resumption Date, (i) EBITDA for the fiscal quarter in which the relevant
Qualifying Act of Terrorism shall have occurred, (ii) EBITDA for any fiscal
quarter following such quarter referred to in clause (i) in which a Material
Disruption existed and (iii) EBITDA for the next succeeding fiscal quarter after
the latest quarter to occur of any quarter referred to in clause (i) or
(ii) shall, in each case, be the greater of (1) Substituted EBITDA and
(2) actual EBITDA for such quarter. For the purposes of the foregoing,
“Substituted EBITDA” shall mean the EBITDA for the fiscal quarter immediately
preceding the fiscal quarter referred to in clause (i) of the previous sentence,
in each case subject to customary seasonal adjustments (as determined in good
faith by the Company and set forth in a certificate of a Responsible Officer of
the Company delivered to the Administrative Agent).

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a combined
or consolidated basis, including (i) the amortization of debt discounts,
(ii) the amortization of all fees (including fees with respect to Swap
Agreements) payable in connection with the incurrence of Indebtedness to the
extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest
expense, (b) capitalized interest of such person, and (c) commissions,
discounts, yield and other fees and charges incurred in connection with any
Permitted Receivables Financing which are payable to any person other than a
Loan Party. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Borrowers and the Subsidiaries with respect to Swap Agreements,
and interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by the Borrowers to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.

“Interest Payment Date” means, (a) as to any Loan other than an ABR Loan, the
last day of each Interest Period applicable to such Loan and the scheduled
maturity date of such Loan; provided, however, that if any Interest Period for a
Eurocurrency Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any ABR Loan (including a Swingline Loan), the last
Business Day of each March, June, September and December and the scheduled
maturity date of such Loan.

“Interest Period” means, as to each Eurocurrency Loan, the period commencing on
the date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency

 

39



--------------------------------------------------------------------------------

Loan and ending on the date one, two, three or six months (or twelve months if
agreed to by each applicable Lender or such period of shorter than one month as
may be consented to by the Administrative Agent) thereafter, as selected by the
applicable Borrower; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period for any Loan shall extend beyond the maturity date of
such Loan.

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Facility
Percentage under the applicable Revolving Facility. All L/C Advances shall be
denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an ABR Revolving Loan. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” shall mean Citibank and each other L/C Issuer designated pursuant
to Section 2.05(k), in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 8.09; provided that, in the case of any Existing

 

40



--------------------------------------------------------------------------------

Letter of Credit, the L/C Issuer with respect thereto shall be as is indicated
on Schedule 1.01(B). An L/C Issuer may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such L/C Issuer, in which
case the term “L/C Issuer” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. In the event that there is more than
one L/C Issuer at any time, references herein and in the other Loan Documents to
the L/C Issuer shall be deemed to refer to the L/C Issuer in respect of the
applicable Letter of Credit or to all L/C Issuers, as the context requires.

“L/C Issuer Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21.

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Lender Participation Notice” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Letter of Credit” shall mean any letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Commitment” shall mean, with respect to each L/C Issuer, the
commitment of such L/C Issuer to issue Letters of Credit pursuant to
Section 2.05.

“Letter of Credit Expiration Date” shall mean, with respect to any Revolving
Facility, the day that is five days prior to the Revolving Facility Maturity
Date for such Revolving Facility then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

41



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the L/C Issuer, in an amount not to exceed $100.0 million or such
larger amount not to exceed the Revolving Facility Commitment as the
Administrative Agent and the applicable L/C Issuer may agree. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Facility
Commitments.

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor, conservator or similar official with
respect to, any casino, gambling or gaming license issued by any Gaming
Authority covering any casino or gaming facility of a Borrower or any of its
Subsidiaries.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Linq” shall have the meaning assigned to such term in Section 3.05(b).

“Liquor Authorities” means, in any jurisdiction in which a Borrower or any of
its Subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale and distribution of liquor by a Borrower or any of its
Subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.

“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Security Documents, (iv) each Incremental Assumption
Agreement, and (v) any Note issued under Section 2.09(e), and solely for the
purposes of Section 7.01 hereof, the Engagement Letter; provided that for
purposes of the expense reimbursement and indemnity provisions in Section 8.07
and Section 9.05 only, the First Lien Intercreditor Agreement and any agreements
governing any First Lien Notes shall be deemed to be “Loan Documents.”

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrowers
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrowers under this Agreement, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all

 

42



--------------------------------------------------------------------------------

other monetary obligations of the Borrowers owed under or pursuant to this
Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents.

“Loan Parties” shall mean the Borrowers and the Subsidiary Loan Parties.

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans.

“Local Time” shall mean Las Vegas, Nevada local time (daylight or standard, as
applicable).

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time. The Loans, Commitments and Revolving Facility Credit
Exposures of any Defaulting Lender shall be disregarded in determining Majority
Lenders at any time.

“Management Agreements” shall mean each Amended and Restated Management
Agreement, each dated as of the Closing Date, between Flamingo Las Vegas
Operating Company, LLC, Paris Las Vegas Operating Company, LLC, Rio Properties,
LLC, Harrah’s Atlantic City Operating Company, LLC, Harrah’s Las Vegas, LLC and
Harrah’s Laughlin, LLC and their respective management companies.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of CEC, the Borrowers and the
Subsidiaries, as the case may be, on the Closing Date together with (x) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of CERP LLC, was approved by a vote of a majority
of the directors of CERP LLC, then still in office who were either directors on
the Closing Date or whose election or nomination was previously so approved and
(y) executive officers and other management personnel of CEC, the Borrowers and
the Subsidiaries, as the case may be, hired at a time when the directors on the
Closing Date together with the directors so approved constituted a majority of
the directors of CERP LLC.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrowers and the
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
material Loan Documents or the rights and remedies of the Administrative Agent
and the Lenders thereunder.

“Material Disruption” shall have the meaning assigned to such term in the
definition of “Qualifying Act of Terrorism.”

 

43



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of any Borrower or any Subsidiary in an aggregate
principal amount exceeding $50.0 million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Owned Real Properties owned by any Loan
Party that are set forth on Schedule 1.01(A) and each additional Owned Real
Property encumbered by a Mortgage or Additional Mortgage pursuant to
Section 5.10(c), 5.10(d), 5.10(h) or 5.11.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, substantially, in the
case of mortgages, in the form of Exhibit E (with such changes as are reasonably
acceptable to the Collateral Agent), as amended, restated, supplemented or
otherwise modified from time to time. For the avoidance of doubt, the term
“Mortgages” shall include, without limitation, the Additional Mortgages.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by any Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but only as and when received) from any Asset Sale
under Sections 6.05(g) and (l), net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
required debt payments and required payments of other obligations relating to
the applicable asset to the extent such debt or obligations are secured by a
Lien permitted hereunder (other than pursuant to the Loan Documents) on such
asset, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) Taxes paid or payable (in
the good faith determination of the Borrowers) as a result thereof, and
(iii) the amount of any reasonable reserve established in

 

44



--------------------------------------------------------------------------------

accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) or (ii) above) (x) related
to any of the applicable assets and (y) retained by any Borrower or any of the
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be cash proceeds of such Asset Sale occurring on
the date of such reduction); provided, that, if the Company shall deliver a
certificate of a Responsible Officer of the Company to the Administrative Agent
promptly following receipt of any such proceeds setting forth the applicable
Borrower’s intention to use any portion of such proceeds, to acquire, maintain,
develop, construct, improve, upgrade or repair assets useful in the business of
the Borrowers and the Subsidiaries or to make Permitted Business Acquisitions
and other permitted Investments hereunder (except for Permitted Investments or
intercompany Investments in Subsidiaries), in each case within 18 months of such
receipt, such portion of such proceeds shall not constitute Net Proceeds except
to the extent not, within 18 months of such receipt, so used or contractually
committed to be so used (it being understood that if any portion of such
proceeds are not so used within such 18-month period but within such 18-month
period are contractually committed to be used, then upon the termination of such
contract, such remaining portion if not so used by such time shall constitute
Net Proceeds as of the date of such termination or expiry without giving effect
to this proviso); provided, further, that (x) no net cash proceeds calculated in
accordance with the foregoing realized in any fiscal year shall constitute Net
Proceeds in such fiscal year until the aggregate amount of all such net cash
proceeds in such fiscal year shall exceed $25.0 million (and thereafter only net
cash proceeds in excess of such amount shall constitute Net Proceeds) and (y) in
any event, no net cash proceeds calculated in accordance with the foregoing
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless such net cash proceeds shall exceed $10.0 million
(and thereafter only net cash proceeds in excess of such amount shall constitute
Net Proceeds); and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by any
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“New Project” shall mean each capital project which is either a new project or a
new feature at an existing project owned by a Borrower or its Subsidiaries which
receives a certificate of completion or occupancy and all relevant licenses, and
in fact commences operations.

“New York Courts” shall have the meaning assigned to such term in Section 9.15.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

45



--------------------------------------------------------------------------------

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.05(b).

“Non-Reinstatement Deadline” shall have the meaning assigned to such term in
Section 2.05(b).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Notes Offering Memorandum” shall mean the final offering memorandum, dated
September 27, 2013, in respect of the First Priority Senior Secured Notes and
the Second Priority Senior Secured Notes.

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Swap Agreement.

“OFAC” shall have meaning set forth in the definition of “Embargoed Person.”

“Offered Loans” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Operations Management Agreement” means each of the real estate management
agreements, shared service agreements and any other operating management
agreement entered into by a Borrower or any of its Subsidiaries with CEC or with
any other direct or indirect subsidiary of CEC and any and all modifications
thereto, substitutions therefore and replacements thereof so long as such
modifications, substitutions and replacements are not materially less favorable,
taken as a whole, to the Borrowers and the Subsidiaries than the terms of such
agreements as in effect on the Closing Date.

“Other First Lien Obligations” shall mean the “Other First Lien Obligations” as
defined in the Collateral Agreement, including any interest accruing after
commencement of any bankruptcy or insolvency proceeding with respect to any
holder of Other First Lien Obligations whether or not allowed in such
proceeding.

“Other First Lien Secured Parties” shall mean the “Other First Lien Secured
Parties” as defined in the Collateral Agreement.

“Other Revolving Facility Commitments” shall mean Incremental Revolving Facility
Commitments to make Other Revolving Loans.

“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise, transfer, sales, property, intangible, mortgage recording, or
similar Taxes,

 

46



--------------------------------------------------------------------------------

charges or levies arising from any payment made under any Loan Document or from
the execution, registration, delivery or enforcement of, or otherwise with
respect to, the Loan Documents, and, for the avoidance of doubt, excluding any
Excluded Taxes.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Outstanding Amount” means (i) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Swingline Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by any Borrower of
Unreimbursed Amounts.

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, the L/C
Issuer, or the Swingline Lender, as the case may be, in accordance with banking
industry rules on interbank compensation.

“Owned Real Property” means each parcel of Real Property that is located in the
United States and is owned in fee by any Loan Party that has an individual fair
market value (on a per property basis and as determined by the Borrowers in good
faith) of at least $15.0 million (x) as of the Closing Date, for Real Property
now owned or (y) the date of acquisition, for Real Property acquired after the
Closing Date (provided that such $15.0 million threshold shall not be applicable
in the case of Real Property that is integrally related to the ownership or
operation of a Mortgaged Property or otherwise necessary for such Mortgaged
Property to be in compliance with all requirements of law applicable to such
Mortgaged Property); provided that, with respect to any Real Property that is
partially owned in fee and partially leased by any Loan Party, Owned Real
Property will include both that portion of such material real property that is
owned in fee and that portion that is so leased to the extent that (i) such
leased portion is integrally related to the ownership or operation of the
balance of such material real property or is otherwise necessary for such real
property to be in compliance with all requirements of law applicable to such
material real property in fee and only if (ii) such portion that is owned in fee
has an individual fair market value (as determined by the Borrowers in good
faith) of at least $15.0 million (x) as of the Closing Date, for Real Property
now so partially owned and partially leased or (y) the date of acquisition, for
Real Property acquired after the Closing Date so partially owned and partially
leased (provided that such $15.0 million threshold shall not be applicable in
the case of Real Property that is integrally related to the ownership or
operation of a Mortgaged Property or otherwise necessary for such Mortgaged
Property to be in compliance with all requirements of law applicable to such
Mortgaged Property) and (iii) a mortgage in favor of the Collateral Agent

 

47



--------------------------------------------------------------------------------

(for the benefit of the Secured Parties) is permitted on such Real Property by
applicable law and by the terms of any lease, or other applicable document
governing any leased portion of such Real Property, or with the consent of the
applicable lessor or grantor (to the extent obtained after the applicable Loan
Party has utilized commercially reasonable efforts to obtain same).

“Parent Entity” means any direct or indirect parent of the Company.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrowers and the other Loan Parties in a form reasonably satisfactory to
the Administrative Agent, as the same may be supplemented from time to time to
the extent required by Section 5.04(f).

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) in, or merger, consolidation
or amalgamation with, a person or division or line of business of a person (or
any subsequent investment made in a person, division or line of business
previously acquired in a Permitted Business Acquisition), if immediately after
giving effect thereto: (i) no Event of Default shall have occurred and be
continuing or would result therefrom; (ii) all transactions related thereto
shall be consummated in accordance with applicable laws; (iii) with respect to
any such acquisition or investment with a fair market value (as determined in
good faith by the Borrowers) in excess of $10.0 million, after giving effect to
such acquisition or investment and any related transactions, the Borrowers shall
be in Pro Forma Compliance; (iv) any acquired or newly formed Subsidiary shall
not be liable for any Indebtedness except for Indebtedness permitted by
Section 6.01; (v) to the extent required by Section 5.10, any person acquired in
such acquisition, if acquired by a Loan Party, shall be merged into a Loan Party
or become, following the consummation of such acquisition in accordance with
Section 5.10, a Loan Party; (vi) the aggregate amount of such acquisitions and
investments in assets that are not owned by the Loan Parties or in Equity
Interests in persons that are not Loan Parties or do not become Loan Parties
following the consummation of such acquisition shall not in the aggregate
exceed, together with all outstanding Investments made in Subsidiaries that are
not Loan Parties pursuant to Sections 6.04(b) and (v), the greater of (x) 2.0%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such acquisition or investment for which financial
statements have been delivered pursuant to Section 5.04(a) or 5.04(b) and
(y) $150.0 million; and (vii) if the date of the consummation of such
acquisition shall occur during a Covenant Suspension Period, the sum of (1) the
aggregate Available Unused Commitments under the Revolving Facilities plus
(2) all Unrestricted Cash and Permitted Investments of the Borrowers and the
Subsidiaries on such date

 

48



--------------------------------------------------------------------------------

shall not be less than $250.0 million; provided that this clause (vii) shall not
apply to any acquisition consummated pursuant to binding commitments in
existence at or prior to the date on which the relevant Covenant Suspension
Period began.

“Permitted Cure Securities” shall mean any equity securities of the Company or a
Parent Entity issued pursuant to the Cure Right other than Disqualified Stock.

“Permitted Holder” shall mean each of (i) the Sponsors, (ii) the Management
Group, (iii) CEC and any Person that has no material assets other than the
capital stock of CERP LLC or other Permitted Holders and that, directly or
indirectly, holds or acquires beneficial ownership of 100% on a fully diluted
basis of the voting Equity Interests of CERP LLC, and of which no other Person
or “group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act
as in effect on the Closing Date), other than any of the other Permitted Holders
specified in clauses (i), (ii) and (iii), beneficially owns more than 50% (or,
following a Qualified IPO, the greater of 35% and the percentage beneficially
owned by the Permitted Holders specified in clauses (i), (ii) and (iii)) on a
fully diluted basis of the voting Equity Interests thereof, and (iv) any “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date) the members of which include any of the other Permitted
Holders specified in clauses (i), (ii) and (iii) above and that, directly or
indirectly, hold or acquire beneficial ownership of the voting Equity Interests
of CERP LLC (a “Permitted Holder Group”), so long as (1) each member of the
Permitted Holder Group has voting rights proportional to the percentage of
ownership interests held or acquired by such member and (2) no Person or other
“group” (other than the other Permitted Holders specified in clauses (i),
(ii) and (iii) above) beneficially owns more than 50% (or, following a Qualified
IPO, the greater of 35% and the percentage beneficially owned by the Permitted
Holders specified in clauses (i), (ii) and (iii)) on a fully diluted basis of
the voting Equity Interests held by the Permitted Holder Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250 million
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

 

49



--------------------------------------------------------------------------------

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrowers)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrowers and the Subsidiaries, on a combined or consolidated basis, as of the
end of the Borrowers’ most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Term B
Loans (including, for the avoidance of doubt, junior Liens pursuant to
Section 2.21(b)(ii)), either (as the Borrowers shall elect) (x) any Second Lien
Intercreditor Agreement if such Liens secure “Second Priority Claims” (as
defined therein), (y) another intercreditor agreement not materially less
favorable to the Lenders vis-à-vis such junior Liens than such Second Lien
Intercreditor Agreement (as determined by the Borrowers in good faith) or
(z) another intercreditor agreement the terms of which are consistent with
market terms governing security arrangements for the sharing of liens on a
junior basis at the time such intercreditor agreement is proposed to be
established, as determined by the Company and the Administrative Agent in the
reasonable exercise of reasonable judgment.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

50



--------------------------------------------------------------------------------

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and a Borrower as an
Assignee, and accepted by the Administrative Agent, in the form of Exhibit F or
such other form as shall be approved by the Administrative Agent and the Company
(such approval not to be unreasonably withheld or delayed).

“Permitted Loan Purchases” shall have the meaning assigned to such term in
Section 9.04(i).

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be secured on a pari passu basis with
the Liens securing the Term B Loans, either (as the Borrowers shall elect)
(x) the First Lien Intercreditor Agreement, (y) another intercreditor agreement
not materially less favorable to the Lenders vis-à-vis such pari passu Liens
than the First Lien Intercreditor Agreement (as determined by the Borrowers in
good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a pari passu basis at the time such intercreditor agreement is proposed
to be established, as determined by the Company and the Administrative Agent in
the exercise of reasonable judgment.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided, that recourse to any Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by any Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary).

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness) (and, in the case of revolving Indebtedness being
Refinanced, to effect a corresponding reduction in the commitments with respect
to such revolving Indebtedness being Refinanced); provided, that with respect to
any Indebtedness being Refinanced, (a) the principal amount (or accreted value,
if applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses, plus an amount equal to any existing commitment utilized thereunder
and letters of credit undrawn thereunder), (b) except with respect to
Section 6.01(i) and 6.01(z), the weighted average life to maturity of such
Permitted Refinancing Indebtedness is

 

51



--------------------------------------------------------------------------------

greater than or equal to the shorter of (i) the weighted average life to
maturity of the Indebtedness being Refinanced and (ii) the weighted average life
to maturity that would result if all payments of principal on the Indebtedness
being Refinanced that were due on or after the date that is one year following
the latest Term B Facility Maturity Date in effect on the date of incurrence
were instead due on the date that is one year following such Term B Facility
Maturity Date, (c) if the Indebtedness being Refinanced is subordinated in right
of payment to the Loan Obligations under this Agreement, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such Loan
Obligations on terms in the aggregate not materially less favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced and (d) no Permitted Refinancing Indebtedness shall have greater
guarantees or security than the Indebtedness being Refinanced (except that a
Loan Party may be added as an additional obligor) unless such security is
otherwise permitted by Section 6.02 at such time of incurrence; provided
further, that with respect to a Refinancing of Indebtedness permitted hereunder
that is subordinated, such Permitted Refinancing Indebtedness shall (i) be
subordinated to the guarantee by Subsidiary Loan Parties of the Loan
Obligations, and (ii) be otherwise on terms (excluding interest rate and
redemption premiums), taken as a whole, not materially less favorable to the
Lenders than those contained in the documentation governing the Indebtedness
being Refinanced.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by any
Borrower or any ERISA Affiliate, and (iii) in respect of which any Borrower, any
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Post-Closing Restructuring Transaction” means: (i) the transactions described
on Schedule 1.01(F) and (ii) any transactions undertaken in good faith by the
Borrowers and the Subsidiaries in connection with the implementation of the
foregoing.

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than interest expense) incurred with respect to capital projects
which are classified as “pre-opening expenses” or “project opening costs” (or
any similar or equivalent caption) on the applicable financial statements of the
Borrowers and the Subsidiaries for such period, prepared in accordance with
GAAP.

 

52



--------------------------------------------------------------------------------

“Pricing Grid” shall mean, with respect to the Loans, the table set forth below:

 

Pricing Grid for Revolving Facility Loans
in respect of Revolving Facility Commitments

 

Senior Secured Leverage Ratio

   Applicable Margin
for ABR Loans
(other than
Swingline Loans)     Applicable Margin
for Swingline Loans     Applicable Margin
for Eurocurrency
Loans     Applicable
Commitment Fee  

Greater than 3.75 to 1.0

     5.00 %      4.50 %      6.00 %      0.500 % 

Less than or equal to 3.75 to 1.0

     4.75 %      4.25 %      5.75 %      0.375 % 

For the purposes of the Pricing Grid, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in the Senior Secured Leverage
Ratio shall become effective on the date (the “Adjustment Date”) of delivery of
the relevant financial statements pursuant to Section 5.04 for each fiscal
quarter beginning with the first full fiscal quarter of the Borrowers after the
Closing Date, and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 5.04, then, at the
option of the Administrative Agent or the Required Lenders, until the date that
is three Business Days after the date on which such financial statements are
delivered, the pricing level that is one pricing level higher than the pricing
level theretofore in effect shall apply as of the first Business Day after the
date on which such financial statements were to have been delivered but were not
delivered. Each determination of the Senior Secured Leverage Ratio pursuant to
the Pricing Grid shall be made in a manner consistent with the determination
thereof pursuant to Section 6.10.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage Ratio set forth in any compliance certificate delivered to the
Administrative Agent pursuant to Section 5.04(c) is inaccurate as a result of
any fraud, intentional misrepresentation or willful misconduct of the Company or
any officer thereof and the result is that the Lenders received interest or fees
for any period based on an Applicable Margin and the Applicable Commitment Fee
that is less than that which would have been applicable had the Senior Secured
Leverage Ratio been accurately determined, then, for all purposes of this
Agreement, the “Applicable Margin” and the “Applicable Commitment Fee” for any
day occurring within the period covered by such compliance certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Senior Secured Leverage Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the Borrowers for the
relevant period pursuant to this Agreement as a result of the miscalculation of
the Senior Secured Leverage Ratio shall be deemed to be (and shall be) due and
payable under the relevant provisions of this Agreement, as applicable, at the
time the interest or fees for such period were required to be paid pursuant to
said Section (and shall remain due and payable until paid in full, together with
all amounts owing under Section 2.13, in accordance with the terms of this
Agreement).

 

53



--------------------------------------------------------------------------------

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prime Rate” shall mean the rate of interest per annum as announced from time to
time by Citibank as its prime rate in effect at its principal office in New York
City.

“Pro Forma Adjusted EBITDA” shall have the meaning assigned to such term in
Section 3.05(a).

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination on a Pro
Forma Basis, pro forma effect shall be given to any Asset Sale, any acquisition,
Investment, capital expenditure, construction, repair, replacement, improvement,
development, disposition, merger, amalgamation, consolidation (including the
Transactions and the Post-Closing Restructuring Transaction) (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, New Project, and any restructurings of the business of
a Borrower or any of its Subsidiaries that such Borrower or any of its
Subsidiaries has determined to make and/or made and are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Company determines are
reasonable as set forth in a certificate of a Financial Officer of the Company
(the foregoing, together with any transactions related thereto or in connection
therewith, the “relevant transactions”), in each case that occurred during the
Reference Period (or, other than in the case of Section 6.10, occurring during
the Reference Period or thereafter and through and including the date upon which
the respective Permitted Business Acquisition or relevant transaction is
consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, other than in the
case of Section 6.10, occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Business
Acquisition or relevant transaction is consummated) shall be deemed to have been
issued, incurred, assumed or permanently repaid at the beginning of such period,
(y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods,
and (z) with respect to each New Project which commences operations and records
not less than one full fiscal quarter’s

 

54



--------------------------------------------------------------------------------

operations during the Reference Period, the operating results of such New
Project shall be annualized on a straight line basis during such period and
(iii) (A) any Subsidiary Redesignation then being designated, effect shall be
given to such Subsidiary Redesignation and all other Subsidiary Redesignations
after the first day of the relevant Reference Period and on or prior to the date
of the respective Subsidiary Redesignation then being designated, collectively,
and (B) any designation of a Subsidiary as an Unrestricted Subsidiary, effect
shall be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Company
and may include, (i) adjustments to reflect (1) operating expense reductions and
other operating improvements, synergies or cost savings reasonably expected to
result from such relevant pro forma event (including, to the extent applicable,
the Transactions and the Post-Closing Restructuring Transaction) and (2) all
adjustments of the type used in connection with the calculation of “Projected
Run-Rate LTM Adjusted EBITDA – Pro Forma” as set forth in the Notes Offering
Memorandum to the extent such adjustments, without duplication, continue to be
applicable to such Reference Period. The Company shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Company setting
forth such demonstrable or additional operating expense reductions, other
operating improvements, or synergies and adjustments pursuant to clause
(2) above or cost savings and information and calculations supporting them in
reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrowers and the Subsidiaries shall be in compliance, on a Pro Forma Basis
after giving effect on a Pro Forma Basis to the relevant transactions (including
the assumption, the issuance, incurrence and permanent repayment of
Indebtedness), with the Financial Performance Covenant recomputed as at the last
day of the most recently ended fiscal quarter of the Borrowers and the
Subsidiaries for which the financial statements and certificates required
pursuant to Section 5.04 have been or were required to have been delivered
(provided, that at all times during a Covenant Suspension Period, such covenant
shall be deemed to have applied to the Borrowers’ most recently completed fiscal
quarter).

“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 3.05(a).

“Project” shall mean (i) any and all buildings, structures, fixtures,
construction, development and other improvements of any nature to be
constructed, added to, or made on, under or about any Real Property (exclusive
of any personal property) with respect to which the cost of such construction,
additions or development is at least equal to $15.0 million and (ii) any
planning processes or preparatory steps undertaken to implement or further any
such

 

55



--------------------------------------------------------------------------------

construction, additions or developments contemplated by the foregoing clause
(i) of this definition (including, without limitation, (a) the combination of
two or more individual land parcels into one parcel, (b) the separation or
division of one or more individual land parcels into two or more parcels,
(c) the re-zoning of parcels, and (d) demolition work on parcels).

“Project Financing” shall mean (1) any Capital Lease Obligation, mortgage
financing, purchase money Indebtedness or other similar Indebtedness incurred to
finance the acquisition, lease, construction, repair, replacement, or
improvement of any Undeveloped Land or any refinancing of any such Indebtedness
and (2) any Sale and Lease-Back Transaction of any Undeveloped Land.

“Project Notice” shall mean a notice delivered by a Responsible Officer of the
Company pursuant to Section 5.11(a) identifying the applicable Mortgaged
Property constituting Undeveloped Land, providing a reasonable description of
the applicable Project that the Company anticipates in good faith will be
undertaken with respect to such Undeveloped Land and identifying the Project
Financing to be entered into in connection with the financing of such Project.

“Projections” shall mean the projections of the Borrowers and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of any Borrower or any of the Subsidiaries prior to the Closing
Date.

“Proposed Discounted Prepayment Amount” shall have the meaning assigned to such
term in Section 2.11(g)(ii).

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“Qualified Equity Interests” shall mean any Equity Interests of the Company or
any Parent Entity other than Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of CERP LLC or any Parent Entity which generates cash proceeds of at
least $350.0 million.

“Qualified Non-Recourse Debt” shall mean Indebtedness that (i) is (x) incurred
by a Qualified Non-Recourse Subsidiary to finance (whether prior to or within
270 days after) the acquisition, lease, construction, repair, replacement or
improvement of any new property (real or personal, whether through the direct
purchase of property or the Equity Interests of any person owning such property
and whether in a single acquisition or a series of related acquisitions) or any
Undeveloped Land or, to the extent owned by a Borrower or a Subsidiary on the
Closing Date, any Real Property located outside the United States or (y) assumed
by a Qualified Non-Recourse Subsidiary, (ii) is non-recourse to any Borrower and
any Subsidiary (other than a Qualified Non-Recourse Subsidiary or its
Subsidiaries) and (iii) is non-recourse to any Subsidiary that is not a
Qualified Non-Recourse Subsidiary.

 

56



--------------------------------------------------------------------------------

“Qualified Non-Recourse Subsidiary” shall mean (i) a Subsidiary that is not a
Subsidiary Loan Party and that is formed or created after the Closing Date in
order to finance the acquisition, lease, construction, repair, replacement or
improvement of any new property or any Undeveloped Land or, to the extent owned
by a Borrower or a Subsidiary on the Closing Date, any Real Property located
outside the United States (directly or through one of its Subsidiaries) that
secures Qualified Non-Recourse Debt incurred in respect of such property and
(ii) any Subsidiary of a Qualified Non-Recourse Subsidiary.

“Qualifying Act of Terrorism” shall mean (a) any Act of Terrorism which occurs
on any property of the Company or its subsidiaries or in which the Company or
any of its subsidiaries, or any property of any of them, is the target, or
(b) any Act of Terrorism the result of which is that passenger deplanements into
the McCarran Airport in Las Vegas, Nevada as reported by Clark County Department
of Aviation (“Deplanements”) in a given fiscal quarter fall, or if the data is
not yet available would reasonably be expected to fall, by 5% or more compared
with Deplanements in the corresponding quarter during the prior year (a
“Material Disruption”) or, as the case may be, the most recent corresponding
quarter in which no Material Disruption occurred or existed.

“Qualifying Lenders” shall have the meaning assigned to such term in
Section 2.11(g)(iv).

“Qualifying Loans” shall have the meaning assigned to such term in
Section 2.11(g)(iv).

“Real Property” means, collectively, all right, title and interest (including,
without limitation, any leasehold estate) in and to any and all parcels of or
interests in real property owned in fee or leased by any Loan Party, together
with, in each case, all easements, hereditaments and appurtenances relating
thereto, and all improvements situated, placed or constructed upon, or fixed to
or incorporated into, or which becomes a component part of such real property,
and appurtenant fixtures incidental to the ownership or lease thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by any Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

 

57



--------------------------------------------------------------------------------

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.

“Refinancing Amount” shall mean, in connection with any Refinancing of
Indebtedness hereunder, the additional amount of Indebtedness in excess of the
principal amount of Indebtedness being Refinanced that is incurred to fund such
Refinancing; provided that, the principal amount (or accreted value, if
applicable) of such new Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced (plus unpaid
accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses).

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
any Loan Party (whether under an indenture, a credit agreement or otherwise) and
the Indebtedness represented thereby; provided, that (a) 100% of the Net
Proceeds of such Refinancing Notes are used to permanently reduce Loans and/or
replace Commitments substantially simultaneously with the issuance thereof;
(b) the final maturity date of such Refinancing Notes is on or after the Term
Facility Maturity Date or the Revolving Facility Maturity Date, as applicable,
of the Term Loans so reduced or the Revolving Facility Commitments so replaced;
(c) the weighted average life to maturity of such Refinancing Notes is greater
than or equal to the weighted average life to maturity of the Term Loans so
reduced or the Revolving Facility Commitments so replaced, as applicable; (d) in
the case of Refinancing Notes in the form of notes issued under an indenture,
the terms thereof do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the Term Facility Maturity Date
of the Term Loans so reduced or the Revolving Facility Maturity Date of the
Revolving Facility Commitments so replaced, as applicable (other than customary
offers to repurchase or mandatory prepayment provisions upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default); (e) the other terms of such Refinancing Notes (other than
interest rates, fees, floors, funding discounts and redemption or prepayment
premiums), taken as a whole, are not materially less favorable to the Borrowers
and its Subsidiaries than the terms, taken as a whole, applicable to the Term B
Loans (except for covenants or other provisions applicable only to periods after
the Latest Maturity Date in effect at the time such Refinancing Notes are
issued), as determined by the Borrowers in good faith; (f) there shall be no
obligor in respect of such Refinancing Notes that is not a Loan Party and
(g) Refinancing Notes that are secured by Collateral shall be subject to the
provisions of a Permitted Pari Passu Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable.

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

58



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Replacement L/C Issuer” means, with respect to any Replacement Revolving
Facility, any Replacement Revolving Lender thereunder from time to time
designated by the applicable Borrower as the Replacement L/C Issuer under such
Replacement Revolving Facility with the consent of such Replacement Revolving
Lender and the Administrative Agent.

“Replacement L/C Obligations” means, as at any date of determination with
respect to any Replacement Revolving Facility, the aggregate amount available to
be drawn under all outstanding Replacement Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings, under such
Replacement Revolving Facility. For all purposes of this Agreement, if on any
date of determination a Replacement Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of Rule
3.14 of the ISP, such Replacement Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Replacement Letter of Credit” means any letter of credit issued pursuant to a
Replacement Revolving Facility.

“Replacement Revolving Credit Percentage” means, as to any Replacement Revolving
Lender at any time under any Replacement Revolving Facility, the percentage
which such Lender’s Replacement Revolving Facility Commitment under such
Replacement Revolving Facility then constitutes of the aggregate Replacement
Revolving Facility Commitments under such Replacement Revolving Facility (or, at
any time after such Replacement Revolving Facility Commitments shall have
expired or terminated, the percentage which the aggregate amount of such
Lender’s Replacement Revolving Facility Credit Exposure then outstanding
pursuant to such Replacement Revolving Facility constitutes of the amount of the
aggregate Replacement Revolving Facility Credit Exposure then outstanding
pursuant to such Replacement Revolving Facility).

 

59



--------------------------------------------------------------------------------

“Replacement Revolving Facility” shall mean each Class of Replacement Revolving
Facility Commitments and the extensions of credit made hereunder by the
Replacement Revolving Lenders.

“Replacement Revolving Facility Credit Exposure” shall mean, at any time, the
sum of (a) the aggregate Outstanding Amount of the Replacement Revolving Loans
at such time, (b) the Outstanding Amount of Replacement Swingline Loans at such
time and (c) the Outstanding Amount of the Replacement L/C Obligations at such
time. The Replacement Revolving Facility Credit Exposure of any Replacement
Revolving Lender at any time shall be the product of (x) such Replacement
Revolving Lender’s Replacement Revolving Credit Percentage of the applicable
Class and (y) the aggregate Replacement Revolving Facility Credit Exposure of
such Class of all Replacement Revolving Lenders, collectively, at such time.

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).

“Replacement Revolving Lender” shall have the meaning assigned to such term in
Section 2.21(m).

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).

“Replacement Swingline Loans” means any swingline loan made to any Borrower
pursuant to a Replacement Revolving Facility.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Commitments (and, if the Revolving Facility Commitments under any Revolving
Facility have been terminated, Revolving Facility Credit Exposures under such
Revolving Facility) that, taken together, represent more than 50% of the sum of
all Term Loans and Commitments (and, if the Revolving Facility Commitments have
been terminated, Revolving Facility Credit Exposures) at such time. The Loans,
Commitments and Revolving Facility Credit Exposures of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Required Percentage” shall mean, with respect to an Applicable Period, 50%;
provided, that (a) if the Senior Secured Leverage Ratio at the end of the
Applicable Period is greater than 2.25:1.00 but less than or equal to 2.75:1.00,
such percentage shall be 25%, and (b) if the Senior Secured Leverage Ratio at
the end of the Applicable Period is less than or equal to 2.25:1.00, such
percentage shall be 0%.

 

60



--------------------------------------------------------------------------------

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.11(e).

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject
(including any Gaming Laws).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
determined by the Borrowers in good faith).

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Required Percentage with respect to such Excess Cash Flow
Period.

“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 9.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(b), as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased (or replaced) as provided under Section 2.21.
The initial amount of each Lender’s Revolving Facility Commitment is set forth
on Schedule 2.01, or in the Assignment and Acceptance or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Revolving
Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable. The aggregate amount of the Lenders’ Revolving Facility Commitments
on the date hereof are $269.5 million. On the date hereof, there is only one
Class of Revolving Facility Commitments. After the date hereof, additional
Classes of Revolving Facility Commitments may be added or created pursuant to
Incremental Assumption Agreements.

“Revolving Facility Credit Exposure” shall mean, with respect to any Class of
Revolving Facility Commitments, at any time, the sum of (a) the aggregate
Outstanding Amount of the Revolving Facility Loans of such Class at such time,
(b) the Outstanding Amount of Swingline Loans of such Class at such time and
(c) the Outstanding Amount of the L/C Obligations of such Class at such time.
The Revolving Facility Credit Exposure of any

 

61



--------------------------------------------------------------------------------

Revolving Facility Lender under any Revolving Facility at any time shall be the
product of (x) such Revolving Facility Lender’s Revolving Facility Percentage
under such Revolving Facility and (y) the aggregate Revolving Facility Credit
Exposure under such Revolving Facility of all Revolving Facility Lenders,
collectively, at such time.

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b) or Section 2.21.

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Closing Date,
October 11, 2018 and (b) with respect to any other Classes of Revolving Facility
Commitments, the maturity dates specified therefor in the applicable Incremental
Assumption Agreement.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Same Day Funds” means with respect to disbursements and payments in Dollars,
immediately available funds.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean the Second Lien Intercreditor
Agreement substantially in the form of Exhibit P, dated as of the Closing Date,
by and among Citibank, as Credit Agreement Agent (as defined therein), U.S. Bank
National Association, as Initial Other First Priority Lien Obligations Agent (as
defined therein), each Other First Priority Lien Obligations Agent (as defined
therein) and U.S. Bank National Association, as trustee and collateral agent and
each representative of any Other Second Lien Obligations (as defined therein),
as such document may be amended, restated, supplemented or otherwise modified
from time to time.

“Second Priority Liens” shall mean (a) Liens that are “Second Priority Liens”
(as defined in the Second Lien Intercreditor Agreement) and (b) other Liens
(other than Liens securing the Obligations) that are subordinated to the Liens
securing the Obligations pursuant to, and otherwise subject to the terms of a
Permitted Junior Intercreditor Agreement.

 

62



--------------------------------------------------------------------------------

“Second Priority Senior Secured Notes” shall mean the $1,150.0 million in
aggregate principal amount of the 11% Second Priority Senior Secured Notes due
2021 issued pursuant to the Second Priority Senior Secured Notes Indenture and
any notes issued by the Borrowers in exchange for, and as contemplated by, the
Second Priority Senior Secured Notes and the related registration rights
agreement with substantially identical terms as the Second Priority Senior
Secured Notes.

“Second Priority Senior Secured Notes Documents” shall mean the Second Priority
Senior Secured Notes and the Second Priority Senior Secured Notes Indenture.

“Second Priority Senior Secured Notes Indenture” shall mean the Indenture, dated
as of October 11, 2013, among the Borrowers, as issuers, the subsidiary
guarantors party thereto from time to time and U.S. Bank National Association,
as trustee, as amended, restated, supplemented or otherwise modified from time
to time.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank
to the extent that such Cash Management Agreement is not otherwise designated in
writing by the applicable Borrower and the applicable Cash Management Bank to
the Administrative Agent to not be included as a Secured Cash Management
Agreement.

“Secured Swap Agreement” shall mean any Swap Agreement that is entered into by
and between any Loan Party and any Hedge Bank to the extent that such Swap
Agreement is not otherwise designated in writing by the applicable Borrower and
the applicable Hedge Bank to the Administrative Agent to not be included as a
Secured Swap Agreement. Notwithstanding the foregoing, for all purposes of the
Loan Documents, any Guarantee of, or grant of any Lien to secure, any
obligations in respect of a Secured Swap Agreement by a Loan Party shall not
include any Excluded Swap Obligations.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each L/C Issuer, each Hedge Bank that is party to
any Secured Swap Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the IP
Security Agreements (as defined in the Collateral Agreement) and each of the
security agreements and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 4.02, 5.10 or 5.11.

“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Total First
Lien Senior Secured Net Debt as of the last day of the Test Period most recently
ended as of such

 

63



--------------------------------------------------------------------------------

date to (b) EBITDA for the Test Period most recently ended as of such date, all
determined on a combined or consolidated basis in accordance with GAAP;
provided, that the Senior Secured Leverage Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis; provided, further, however, that for
purposes of calculating the Senior Secured Leverage Ratio from and after any
Covenant Resumption Date, (i) EBITDA for the fiscal quarter in which the
relevant Qualifying Act of Terrorism shall have occurred, (ii) EBITDA for any
fiscal quarter following such quarter referred to in clause (i) in which a
Material Disruption existed and (iii) EBITDA for the next succeeding fiscal
quarter after the latest quarter to occur of any quarter referred to in clause
(i) or (ii) shall, in each case, be the greater of (1) Substituted EBITDA and
(2) actual EBITDA for such quarter. For the purposes of the foregoing,
“Substituted EBITDA” shall mean the EBITDA for the fiscal quarter immediately
preceding the fiscal quarter referred to in clause (i) of the previous sentence,
in each case subject to customary seasonal adjustments (as determined in good
faith by the Company and set forth in a certificate of a Responsible Officer of
the Company delivered to the Administrative Agent).

“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrowers and the
Subsidiaries on the Closing Date or (ii) any business that is a natural
outgrowth or reasonable extension, development or expansion of any such business
or any business similar, reasonably related, incidental, complementary or
ancillary to any of the foregoing.

“Special Purpose Receivables Subsidiary” shall mean (i) a direct or indirect
Subsidiary of any Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with any Borrower or any of the
Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the event
any Borrower or any such Subsidiary becomes subject to a proceeding under the
U.S. Bankruptcy Code (or other insolvency law) and (ii) any Subsidiary of a
Special Purpose Receivables Subsidiary.

“Sponsor” shall mean (i) Apollo and each Affiliate of Apollo (but not including,
however, any of its portfolio companies), (ii) TPG and each Affiliate of TPG
(but not including, however, any of its portfolio companies), and (iii) any
individual who is a partner or employee of Apollo Management, L.P., Apollo, the
Texas Pacific Group or TPG, to the extent such individual is licensed by a
relevant Gaming Authority on the Closing Date or thereafter replaces any such
licensee.

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the person
acting in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m., Local Time on the date two Business Days
prior to the date as of which the foreign exchange computation is made or if
such rate cannot be competed as of such date such other date as the
Administrative Agent or the L/C Issuer shall reasonably determine is appropriate
under the circumstances; provided that the Administrative Agent or the L/C
Issuer may obtain such spot rate from another financial institution designated
by the Administrative Agent or the L/C Issuer if the person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

 

64



--------------------------------------------------------------------------------

“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
any of the Borrowers. Notwithstanding the foregoing (and except for purposes of
the definition of Unrestricted Subsidiary contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of any Borrower or any of its
Subsidiaries for purposes of this Agreement. For the avoidance of doubt, a
Borrower that is also a Subsidiary of a Borrower shall be a Subsidiary
hereunder.

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
substantially in the form of Exhibit N, dated as of the Closing Date, by and
between each Subsidiary Loan Party and the Collateral Agent, as amended,
restated, supplemented or otherwise modified from time to time.

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Domestic Subsidiary of
a Borrower on the Closing Date that is set forth on Schedule 1.01(C) and
(b) each other Wholly-Owned Domestic Subsidiary of a Borrower (that is not an
Excluded Subsidiary) that becomes, or is required pursuant to Section 5.10 to
become, a party to the Subsidiary Guarantee Agreement and the Collateral
Agreement after the Closing Date.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or

 

65



--------------------------------------------------------------------------------

value, or credit spread transaction, repurchase transaction, reserve repurchase
transaction, securities lending transaction, weather index transaction, spot
contracts, fixed price physical delivery contracts, or any similar transaction
or any combination of these transactions, in each case of the foregoing, whether
or not exchange traded; provided, that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of any Borrower or any of the
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by a Borrower substantially
in the form of Exhibit C.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the Closing
Date is $50.0 million. The Swingline Commitment is part of, and not in addition
to, the Revolving Facility Commitments.

“Swingline Lender” shall mean Citibank, in its capacity as a lender of Swingline
Loans and its successors in such capacity and each other Swingline Lender
designated pursuant to Section 2.04(g), in each case in its capacity as a lender
of Swingline Loans hereunder and its successors in such capacity. In the event
that there is more than one Swingline Lender at any time, references herein and
in the other Loan Documents to the Swingline Lender shall be deemed to refer to
the Swingline Lender in respect of the applicable Swingline Loan or to all
Swingline Lenders, as the context requires.

“Swingline Loans” shall mean the swingline loans made to a Borrower pursuant to
Section 2.04.

“Syndication Agents” shall mean Citicorp North America, Inc., J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit
Suisse AG, Deutsche Bank Securities Inc., Goldman Sachs Bank USA, Morgan Stanley
Senior Funding, Inc., MIHI LLC and UBS Securities LLC, in their capacities as
co-syndication agents for this Agreement.

“Taxes” shall mean all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority, and all interest,
additions to tax and penalties related thereto.

“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.

“Term B Facility” shall mean the Term B Loan Commitment and the Term B Loans
made hereunder.

 

66



--------------------------------------------------------------------------------

“Term B Facility Maturity Date” shall mean October 11, 2020.

“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans hereunder. The amount of each Lender’s Term
B Loan Commitment as of the Closing Date is set forth on Schedule 2.01. The
aggregate amount of the Term B Loan Commitments as of the Closing Date is
$2,500.0 million.

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term B Loans” shall mean (a) the term loans made by the Lenders to the
Borrowers pursuant to Section 2.01(a), and (b) any Incremental Term Loans in the
form of Term B Loans made by the Incremental Term Lenders to a Borrower pursuant
to Section 2.01(c).

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

“Term Closing Fee” shall have the meaning assigned to such term in
Section 2.12(d).

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Closing Date, the Term B
Facility Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.

“Term Loan Commitment” shall mean any Term B Loan Commitment or any Incremental
Term Loan Commitment.

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term B Loans and/or any or all of the Incremental
Term Loans made pursuant to Section 2.21.

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other Loan Obligations shall have been paid in full (other than in respect
of contingent indemnification and expense reimbursement claims not then due) and
(c) all Letters of Credit (other than those that have been Cash Collateralized)
have been cancelled or have expired and all amounts drawn or paid thereunder
have been reimbursed in full.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrowers then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b) and, initially,
the four fiscal quarter period ending June 30, 2013.

 

67



--------------------------------------------------------------------------------

“Total First Lien Senior Secured Net Debt” at any date shall mean (i) the
aggregate principal amount of Consolidated Debt of the Borrowers and the
Subsidiaries outstanding at such date that consists of, without duplication,
Indebtedness (other than Qualified Non-Recourse Debt) that in each case is then
secured by first-priority Liens on property or assets of the Borrowers or their
Subsidiaries (other than property or assets held in defeasance or similar trust
or arrangement for the benefit of Indebtedness secured thereby), less
(ii) without duplication, the aggregate amount of all Unrestricted Cash and
Permitted Investments of the Borrowers and the Subsidiaries on such date.

“Total Senior Secured Net Debt” at any date shall mean (i) the aggregate
principal amount of Consolidated Debt of the Borrowers and the Subsidiaries
outstanding at such date that consists of, without duplication, Indebtedness
(other than Qualified Non-Recourse Debt) that in each case is then secured by
Liens on property or assets of the Borrowers or their Subsidiaries (other than
property or assets held in defeasance or similar trust or arrangement for the
benefit of Indebtedness secured thereby), less (ii) without duplication, the
aggregate amount of all Unrestricted Cash and Permitted Investments of the
Borrowers and the Subsidiaries on such date.

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) Total Net Debt
as of the last day of the Test Period most recently ended as of such date to
(b) EBITDA for the Test Period most recently ended as of such date, all
determined on a combined or consolidated basis in accordance with GAAP; provided
that the Total Leverage Ratio shall be determined for the relevant Test Period
on a Pro Forma Basis; provided, further, however, that for purposes of
calculating the Total Leverage Ratio from and after any Covenant Resumption
Date, (i) EBITDA for the fiscal quarter in which the relevant Qualifying Act of
Terrorism shall have occurred, (ii) EBITDA for any fiscal quarter following such
quarter referred to in clause (i) in which a Material Disruption existed and
(iii) EBITDA for the next succeeding fiscal quarter after the latest quarter to
occur of any quarter referred to in clause (i) or (ii) shall, in each case, be
the greater of (1) Substituted EBITDA and (2) actual EBITDA for such quarter.
For the purposes of the foregoing, “Substituted EBITDA” shall mean the EBITDA
for the fiscal quarter immediately preceding the fiscal quarter referred to in
clause (i) of the previous sentence, in each case subject to customary seasonal
adjustments (as determined in good faith by the Company and set forth in a
certificate of a Responsible Officer of the Company delivered to the
Administrative Agent).

“Total Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Senior Secured Net Debt as of the last day of the Test Period most recently
ended as of such date to (b) EBITDA for the Test Period most recently ended as
of such date, all determined on a combined or consolidated basis in accordance
with GAAP; provided that the Total Secured Leverage Ratio shall be determined
for the relevant Test Period on a Pro Forma Basis; provided, further, however,
that for purposes of calculating the Total Secured Leverage Ratio from and after
any Covenant Resumption Date, (i) EBITDA for the fiscal quarter in which the
relevant Qualifying Act of Terrorism shall have occurred, (ii) EBITDA for any
fiscal quarter following such quarter referred to in clause (i) in which a
Material Disruption existed and (iii) EBITDA for the next succeeding fiscal
quarter after the latest quarter to occur of any quarter referred to in clause
(i) or (ii) shall, in each case, be the greater of (1) Substituted EBITDA and
(2) actual EBITDA for such quarter. For the purposes of the foregoing,
“Substituted EBITDA” shall mean the EBITDA for the fiscal quarter immediately
preceding the fiscal quarter referred to in clause (i) of the previous sentence,
in each case subject to customary seasonal adjustments (as determined in good
faith by the Company and set forth in a certificate of a Responsible Officer of
the Company delivered to the Administrative Agent).

 

68



--------------------------------------------------------------------------------

“Total Net Debt” at any date shall mean (i) the aggregate principal amount of
Consolidated Debt (other than Qualified Non-Recourse Debt) of the Borrowers and
the Subsidiaries outstanding at such date, less (ii) without duplication, the
aggregate amount of all Unrestricted Cash and Permitted Investments of the
Borrowers and the Subsidiaries on such date.

“TPG” shall mean, collectively, TPG Partners V, L.P. and other affiliated
co-investment partnerships.

“Transaction Documents” shall mean the Loan Documents, the First Priority Senior
Secured Notes Documents and the Second Priority Senior Secured Notes Documents.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by any
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement and the other Loan Documents, the First
Priority Senior Secured Notes Documents, the Second Priority Senior Secured
Notes Documents and the transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance of this Agreement and the other Loan Documents, the creation of the
Liens pursuant to the Security Documents, and the borrowings and other
extensions of credit hereunder; (b) the refinancing or repayment of the Existing
Facilities, (c) the sale and issuance of the First Priority Senior Secured Notes
and the Second Priority Senior Secured Notes, (d) the transactions described
under “Summary – Recent Developments” in the Notes Offering Memorandum (other
than the Post-Closing Restructuring Transactions), and (e) the payment of all
fees and expenses in connection therewith to be paid on, prior or subsequent to
the Closing Date.

“Type” shall mean, when used in respect of any Loan or Borrowing, the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and the ABR.

“Undeveloped Land” shall mean, (i) all Real Property set forth on Schedule
1.01(D), (ii) all undeveloped land acquired after the Closing Date and (iii) any
operating property of any Borrower or any Subsidiary that is subject to a
casualty event that results in such property ceasing to be operational.

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

69



--------------------------------------------------------------------------------

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05(c).

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrowers or the
Subsidiaries that would not appear as “restricted” on a combined or consolidated
balance sheet of the Borrowers and the Subsidiaries, including without
limitation all “cage cash.”

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of a Borrower identified
on Schedule 1.01(E), (2) any other Subsidiary of a Borrower, whether now owned
or acquired or created after the Closing Date, that is designated by the Company
as an Unrestricted Subsidiary hereunder after the Closing Date by written notice
to the Administrative Agent; provided, that the Company shall only be permitted
to so designate a new Unrestricted Subsidiary after the Closing Date and so long
as (a) no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) immediately after giving effect to such designation, the
Borrowers shall be in Pro Forma Compliance, (c) such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by a Borrower or any of its
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 6.04, (d) without duplication of clause (c), any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof shall be
treated as Investments pursuant to Section 6.04, and (e) such Subsidiary shall
have been or will promptly be designated an “unrestricted subsidiary” (or
otherwise not be subject to the covenants) under the First Priority Senior
Secured Notes Indenture, the Second Priority Senior Secured Notes Indenture and
all Permitted Refinancing Indebtedness in respect thereof constituting Material
Indebtedness and (3) any subsidiary of an Unrestricted Subsidiary. The Company
may designate any Unrestricted Subsidiary to be a Subsidiary for purposes of
this Agreement (each, a “Subsidiary Redesignation”); provided, that (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) the Company shall have delivered to the Administrative Agent
an officer’s certificate executed by a Responsible Officer of the Company,
certifying to the best of such officer’s knowledge, compliance with the
requirements of preceding clause (i).

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Venue Documents” shall have the meaning assigned to such term in
Section 6.05(p).

“Venue Easements” shall have the meaning assigned to such term in
Section 6.05(p).

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.11(e).

 

70



--------------------------------------------------------------------------------

“Wholly-Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrowers and the Subsidiaries
on a combined or consolidated basis at any date of determination, Current Assets
at such date of determination minus Current Liabilities at such date of
determination; provided, that, for purposes of calculating Excess Cash Flow,
increases or decreases in Working Capital shall be calculated without regard to
any changes in Current Assets or Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

SECTION 1.03. Effectuation of Transactions. Each of the representations and
warranties of the Borrowers contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions as shall have
taken place on or prior to the date of determination, unless the context
otherwise requires.

 

71



--------------------------------------------------------------------------------

SECTION 1.04. Exchange Rates; Currency Equivalents.

(a) Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable. No
Default or Event of Default shall arise as a result of any limitation or
threshold set forth in Dollars in Article VI or paragraph (f), (j) or (m) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those rates applicable on the first day of the fiscal quarter in
which such determination occurs or in respect of which such determination is
being made.

SECTION 1.05. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Local Time.

SECTION 1.06. Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) each Lender with a Term B Loan Commitment agrees to make Term B Loans in
Dollars to the Borrowers on the Closing Date in an aggregate principal amount
not to exceed its Term B Loan Commitment,

(b) each Lender with a Revolving Facility Commitment of a Class agrees to make
Revolving Facility Loans of such Class to the Borrowers from time to time during
the Availability Period for such Class of Revolving Facility in Dollars in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Facility Credit Exposure of such Class exceeding such Lender’s Revolving
Facility Commitment of such Class and (ii) the Revolving Facility Credit
Exposure of such Class exceeding the total Revolving Facility Commitments under
such Class of Revolving Facility. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Facility Loans;

(c) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrowers, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment;

(d) amounts borrowed under Section 2.01(a) and repaid or prepaid may not be
reborrowed.

 

72



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings.

(a) Each Revolving Facility Loan and Term Loan shall be a joint and several
obligation of each of the Borrowers. Each Revolving Facility Loan and Term Loan
shall be made as part of a Borrowing consisting of Loans under the same Facility
and of the same Class and Type made by the Lenders ratably in accordance with
their respective Commitments under the applicable Facility (or, in the case of
Swingline Loans, in accordance with their respective Swingline Commitments);
provided, however, that Revolving Facility Loans of any Class shall be made by
the Revolving Facility Lenders of such Class ratably in accordance with their
respective Revolving Facility Percentages of such Class on the date such Loans
are made hereunder. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided, that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing of Revolving Facility Loans or Term
Loans shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
applicable Borrower may request in accordance herewith. Each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided, that any
exercise of such option shall not affect the obligation of such Borrower to
repay such Loan in accordance with the terms of this Agreement and such Lender
shall not be entitled to any amounts payable under Section 2.15 or 2.17 solely
in respect of increased costs resulting from such exercise and existing at the
time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount not less than the Borrowing
Minimum and, in the case of a Eurocurrency Revolving Facility Borrowing, that is
an integral multiple of the Borrowing Multiple. Subject to Section 2.04(c) and
Section 2.05(c), at the time that each Term Borrowing or Revolving Facility
Borrowing is made, such Borrowing shall be in an aggregate amount that is not
less than the Borrowing Minimum and, in the case of a Eurocurrency Revolving
Facility Borrowing, that is an integral multiple of the Borrowing Multiple;
provided, that an ABR Revolving Facility Borrowing under any Revolving Facility
may be in an aggregate amount that is equal to the entire unused balance of the
Revolving Facility Commitments thereunder. Borrowings of more than one Type and
under more than one Facility may be outstanding at the same time; provided, that
there shall not at any time be more than a total of (i) 20 Eurocurrency
Borrowings outstanding under the Term Facilities and (ii) 20 Eurocurrency
Borrowings outstanding under the Revolving Facility.

SECTION 2.03. Requests for Borrowings. (a) To request a Revolving Facility
Borrowing and/or a Term Borrowing, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 10:00 a.m., Local Time, three Business
Days before the date of any proposed Borrowing denominated in Dollars or (b) in
the case of an ABR Borrowing, not later than 10:00 a.m., Local Time, on the
Business Day of the proposed Borrowing; provided, that, to request a Borrowing
on the Closing Date, the applicable Borrower shall notify the Administrative
Agent of such request by telephone not later than 5:00 p.m., Local Time, one
Business Day prior to the Closing Date. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly

 

73



--------------------------------------------------------------------------------

by hand delivery or electronic means to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by a
Responsible Officer of the applicable Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Revolving Facility Loans
(and, if so, specifying the Class of Commitments under which such Borrowing is
being made), Term B Loans, Other Term Loans, Refinancing Term Loans, Other
Revolving Loans or Replacement Revolving Loans, as applicable;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed.

If no election as to the Type of Revolving Facility Borrowing or Term Borrowing
is specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees, in reliance upon the agreements of the other Revolving
Facility Lenders set forth in this Section 2.04, to make loans in Dollars under
any Revolving Facility (each such loan, a “Swingline Loan”) to the Borrowers
from time to time on any Business Day during the Availability Period for such
Revolving Facility in an aggregate amount not to exceed at any time outstanding
the amount of its Swingline Commitment, notwithstanding the fact that such
Swingline Loans under such Revolving Facility, when aggregated with the
Revolving Facility Percentage of the Outstanding Amount of Revolving Facility
Loans and L/C Obligations under such Revolving Facility of the Revolving
Facility Lender acting as Swingline Lender, may exceed the amount of such
Lender’s Revolving Facility Commitment under such Revolving Facility; provided,
however, that after giving effect to any Swingline Loan, (i) the Revolving
Facility Credit Exposure of the applicable Class shall not exceed the total
Revolving Facility Commitments under such Revolving Facility of such Class, and
(ii) the aggregate Revolving Facility Credit Exposure of any Revolving Facility
Lender of such Class (other than the

 

74



--------------------------------------------------------------------------------

Swingline Lender) shall not exceed such Revolving Facility Lender’s Revolving
Facility Commitment of such Class, and provided, further, that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, any Borrower may borrow under this
Section 2.04, prepay under Section 2.11, and reborrow under this Section 2.04.
Each Swingline Loan shall be an ABR Loan. Immediately upon the making of a
Swingline Loan under any Revolving Facility, each Revolving Facility Lender
under such Revolving Facility shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Lender’s Revolving Facility Percentage under such Revolving Facility times the
amount of such Swingline Loan.

(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon a
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m., Local
Time, on the requested borrowing date, and shall specify (i) the amount to be
borrowed and the Revolving Facility under which such borrowing is to occur,
which shall be a minimum of $100,000, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swingline Lender and the Administrative Agent of a
written Swingline Borrowing Request, appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Promptly after receipt by the
Swingline Lender of any telephonic Swingline Loan request, the Swingline Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan request and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.01 is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
Local Time, on the borrowing date specified in such Swingline Borrowing Request,
make the amount of its Swingline Loan available to the applicable Borrower at
the account of such Borrower specified in such Swingline Borrowing Request.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the applicable Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each
Revolving Facility Lender under the Revolving Facility pursuant to which such
Swingline Loan was made make an ABR Revolving Loan in an amount equal to such
Revolving Facility Lender’s Revolving Facility Percentage of the amount of
Swingline Loans then outstanding under such Revolving Facility. Such request
shall be made in writing (which written request shall be deemed to be a
Borrowing Request for purposes hereof) and in accordance with the requirements
of Section 2.02, without regard to the Borrowing Minimum and Borrowing
Multiples, but subject to the unutilized portion of the

 

75



--------------------------------------------------------------------------------

Revolving Facility Commitments under such Revolving Facility and the conditions
set forth in Section 4.01. The Swingline Lender shall furnish the applicable
Borrower with a copy of the applicable Borrowing Request promptly after
delivering such notice to the Administrative Agent. Each Revolving Facility
Lender shall make an amount equal to its Revolving Facility Percentage under the
Revolving Facility pursuant to which such Swingline Loan was made of the amount
specified in such Borrowing Request available to the Administrative Agent in
Same Day Funds for the account of the Swingline Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Borrowing Request, whereupon, subject to
Section 2.04(c)(ii), each Revolving Facility Lender that so makes funds
available shall be deemed to have made an ABR Revolving Loan to the applicable
Borrower in such amount under such Revolving Facility. The Administrative Agent
shall remit the funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such an ABR
Revolving Facility Borrowing in accordance with Section 2.04(c)(i), the request
for ABR Revolving Loans submitted by the Swingline Lender as set forth herein
shall be deemed to be a request by the Swingline Lender that each of the
Revolving Facility Lenders under such Revolving Facility fund its risk
participation in the relevant Swingline Loan and each Revolving Facility
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Facility Lender under the applicable Revolving Facility
fails to make available to the Administrative Agent for the account of the
Swingline Lender any amount required to be paid by such Revolving Facility
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Revolving Facility Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swingline Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Swingline Lender in connection with
the foregoing. If such Revolving Facility Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s ABR
Revolving Loan included in the relevant ABR Revolving Facility Borrowing or
funded participation in the relevant Swingline Loan, as the case may be. A
certificate of the Swingline Lender submitted to any Revolving Facility Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Facility Lender’s obligation to make ABR Revolving Loans or
to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, any
Borrower or any other person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make ABR Revolving Loans pursuant to this Section 2.04(c)
is subject to the conditions set forth in Section 4.01. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Borrower
to repay Swingline Loans, together with interest as provided herein.

 

76



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Revolving Facility Lender has purchased and funded a
risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving Facility Lender its Revolving Facility Percentage thereof in
the same funds as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan made under any Revolving Facility is required to
be returned by the Swingline Lender under any of the circumstances described in
Section 8.10 (including pursuant to any settlement entered into by the Swingline
Lender in its discretion), each Revolving Facility Lender under such Revolving
Facility shall pay to the Swingline Lender its Revolving Facility Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swingline Lender. The obligations of the
Revolving Facility Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swingline
Loans. Until each Revolving Facility Lender funds its ABR Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Facility
Lender’s Revolving Facility Percentage of any Swingline Loan, interest in
respect of such Revolving Facility Percentage shall be solely for the account of
the Swingline Lender.

(f) Payments Directly to Swingline Lender. The applicable Borrower shall make
all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.

(g) Additional Swingline Lenders. From time to time, any Borrower may by notice
to the Administrative Agent with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) and the applicable Revolving
Facility Lender designate such Revolving Facility Lender (in addition to
Citibank) to act as a Swingline Lender hereunder. In the event that there shall
be more than one Swingline Lender hereunder, each reference to “the Swingline
Lender” hereunder with respect to any Swingline Loan shall refer to the person
that made such Swingline Loan and each such additional Swingline Lender shall be
entitled to the benefits of this Agreement as a Swingline Lender to the same
extent as if it had been originally named as the Swingline Lender hereunder.
Promptly after making any Swingline Loan or receiving any payment with respect
to any Swingline Loan, the Swingline Lender will provide the Administrative
Agent with the details thereof. On the last Business Day of each March, June,
September and December (and on such other dates as the Administrative Agent may
request), each Swingline Lender shall provide the Administrative Agent a list of
all Swingline Loans made by it that are outstanding at such time together with
such other information as the Administrative Agent may reasonably request.

 

77



--------------------------------------------------------------------------------

SECTION 2.05. The Letter of Credit Commitment.

(a) General.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Facility Lenders set
forth in this Section 2.05, (1) from time to time on any Business Day during the
period from and including the Closing Date until the Letter of Credit Expiration
Date, to issue Letters of Credit under any Revolving Facility denominated in
Dollars for the account of any Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with clause
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Facility Lenders under each Revolving Facility severally agree to
participate in Letters of Credit issued under such Revolving Facility for the
account of any Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit under any Revolving Facility, (w) the total Revolving
Facility Credit Exposure under such Revolving Facility shall not exceed the
total Revolving Facility Commitments under such Revolving Facility, (x) no
Lender’s Revolving Facility Credit Exposure under such Revolving Facility shall
exceed such Lender’s Revolving Facility Commitment under such Revolving Facility
and (y) the Outstanding Amount of the L/C Obligations shall not exceed the
Letter of Credit Sublimit. Each request by the applicable Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
applicable Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly such Borrower or any Subsidiary may, during the
foregoing period with respect to any Revolving Facility, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit under any Revolving
Facility, if:

(A) subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Majority Lenders under the Revolving Facility have
approved such expiry date (such approval not to be unreasonably withheld or
delayed); or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date for such Revolving Facility, unless all the
Revolving Facility Lenders under such Revolving Facility have approved such
expiry date (such approval not to be unreasonably withheld or delayed).

 

78



--------------------------------------------------------------------------------

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit under any Revolving Facility if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(E) a default of any Revolving Facility Lender’s obligations to fund under
Section 2.05(c) exists or any Revolving Facility Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the applicable Borrower or such Revolving Facility Lender to
eliminate the L/C Issuer’s Fronting Exposure with respect to such Revolving
Facility Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Facility Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article VIII with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article VIII included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

79



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof and the Revolving Facility
under which such Letter of Credit is being issued; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably request. Additionally, the applicable Borrower shall furnish to
the L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Facility Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 4.01 shall not then be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit under any Revolving Facility, each Revolving Facility Lender under such
Revolving Facility shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Revolving Facility Percentage under such Revolving Facility times the amount of
such Letter of Credit.

(iii) If the applicable Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit under any Revolving Facility that has automatic
extension provisions (each, an “Auto-

 

80



--------------------------------------------------------------------------------

Extension Letter of Credit”); provided that any such Auto-Extension Letter of
Credit must permit the L/C Issuer to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the applicable Borrower shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit under any Revolving Facility has been issued, the Revolving Facility
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date under such Revolving
Facility; provided, however, that the L/C Issuer shall not permit any such
extension if (A) the L/C Issuer has determined that it would not be permitted at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.05(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Majority Lenders under the Revolving Facility have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Facility Lender or
the applicable Borrower that one or more of the applicable conditions specified
in Section 4.01 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) If the applicable Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit under any Revolving Facility that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder (each, an “Auto-Reinstatement Letter of Credit”). Unless otherwise
directed by the L/C Issuer, the applicable Borrower shall not be required to
make a specific request to the L/C Issuer to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued under any Revolving
Facility, except as provided in the following sentence, the Revolving Facility
Lenders under such Revolving Facility shall be deemed to have authorized (but
may not require) the L/C Issuer to reinstate all or a portion of the stated
amount thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the L/C Issuer to decline to reinstate all or any portion of the stated
amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Majority
Lenders under the Revolving Facility have elected not to permit such
reinstatement or (B) from the Administrative Agent, any Revolving Facility
Lender or the applicable Borrower that one or more of the applicable conditions
specified in Section 4.01 is not then satisfied (treating such reinstatement as
an L/C Credit Extension for purposes of this clause) and, in each case,
directing the L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

81



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof. Not later than (1) 1:00 p.m.,
Local Time, on the date that the L/C Issuer provides notice to the applicable
Borrower of any payment by the L/C Issuer under a Letter of Credit denominated
in Dollars or (2) 11:00 a.m., Local Time, on the next succeeding Business Day
(if such notice is provided after 10:00 a.m., Local Time, on the date such
notice is given) (each such applicable date, an “Honor Date”), the applicable
Borrower shall reimburse the L/C Issuer (and the L/C Issuer shall promptly
notify the Administrative Agent of any failure by such Borrower to so reimburse
the L/C Issuer by such time) in an amount equal to the amount of such drawing
and in the applicable currency. If the applicable Borrower fails to so reimburse
the L/C Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Facility Lender under the Revolving Facility pursuant to which such
Letter of Credit was issued of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Revolving
Facility Percentage thereof. In such event, the applicable Borrower shall be
deemed to have requested a Borrowing of ABR Revolving Loans under the Revolving
Facility under which such Letter of Credit was issued to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum Borrowing Minimums or Borrowing Multiples, but subject to the amount of
the unutilized portion of the Revolving Facility Commitments under such
Revolving Facility and the conditions set forth in Section 4.01 (other than the
delivery of a Borrowing Request). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.05(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Facility Lender under the Revolving Facility under which
such Letter of Credit was issued shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Revolving Facility
Percentage under such Revolving Facility of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.05(c)(iii), each Revolving Facility Lender that so makes funds
available shall be deemed to have made an ABR Revolving Loan to the applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Revolving Loans because the conditions set forth in
Section 4.01 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate specified in Section 2.13(c). In such event, each
Revolving Facility Lender’s payment to the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.05(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Revolving Facility Lender in satisfaction of its participation
obligation under this Section 2.05.

 

82



--------------------------------------------------------------------------------

(iv) Until each Revolving Facility Lender funds its ABR Revolving Loan or L/C
Advance pursuant to this Section 2.05(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Revolving Facility Percentage of such amount shall be solely for the account of
the L/C Issuer.

(v) Each Revolving Facility Lender’s obligation to make ABR Revolving Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit under a revolving Facility under which such Lender has a Revolving
Facility Commitment, as contemplated by this Section 2.05(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Facility Lender may have against the L/C Issuer, any Borrower, any
Subsidiary or any other person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make ABR Revolving Loans pursuant to this Section 2.05(c)
is subject to the conditions set forth in Section 4.01 (other than delivery by a
Borrower of a Borrowing Request). No such making of an L/C Advance shall relieve
or otherwise impair the obligation of any Borrower to reimburse the L/C Issuer
for the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.05(c)
by the time specified in Section 2.05(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s ABR Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Facility
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Facility Lender such Revolving
Facility Lender’s L/C Advance in respect of such payment in accordance with
Section 2.05(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from a Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Facility Lender its Revolving Facility
Percentage thereof under the applicable Revolving Facility in Dollars and in the
same funds as those received by the Administrative Agent.

 

83



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.05(c)(i) in connection with the issuance of any
Letter of Credit under any Revolving Facility is required to be returned under
any of the circumstances described in Section 8.10 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Facility Lender under such Revolving Facility shall pay to the Administrative
Agent for the account of the L/C Issuer its Revolving Facility Percentage under
such Revolving Facility thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Facility Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Revolving Facility Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of a Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit that appears on its face to be valid proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such

 

84



--------------------------------------------------------------------------------

Borrower’s instructions or other irregularity, such Borrower will immediately
notify the L/C Issuer. Each Borrower shall be conclusively deemed to have waived
any such claim against the L/C Issuer and its correspondents unless such notice
is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Facility Lender and each Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Facility Lenders or the Majority
Lenders under the Revolving Facility under which such Letter of Credit was
issued, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude such Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.05(e); provided, however, that anything in
such clauses to the contrary notwithstanding, such Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to such Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
applicable Borrower shall promptly Cash Collateralize the then Outstanding
Amount of all L/C Obligations.

(ii) Sections 2.11(d), 2.22 and 7.01 set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of Sections 2.05, 2.11(d),
2.22 and 7.01, “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Facility Lenders, as collateral for the L/C Obligations, cash or deposit account
balances, in each case, pursuant to documentation in form

 

85



--------------------------------------------------------------------------------

and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer (which documents are hereby consented to by the Lenders). Derivatives of
such term have corresponding meanings. Each of the Borrowers hereby grants to
the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Facility Lenders under any Revolving Facility under which a Letter of Credit is
Cash Collateralized, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Except as otherwise
agreed to by the Administrative Agent, Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Citibank.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the applicable Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the applicable Borrower shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings under such Letter
of Credit. Each of the Borrowers hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of such
Borrower, and that the Borrowers’ business derives substantial benefits from the
businesses of such Subsidiaries.

(k) Additional L/C Issuers. From time to time, any Borrower may by notice to the
Administrative Agent with the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) and the applicable Revolving
Facility Lender designate such Revolving Facility Lender (in addition to
Citibank) to act as an L/C Issuer hereunder. In the event that there shall be
more than one L/C Issuer hereunder, each reference to “the L/C Issuer” hereunder
with respect to any L/C Issuer shall refer to the person that issued such Letter
of Credit and each such additional L/C Issuer shall be entitled to the benefits
of this Agreement as an L/C Issuer to the same extent as if it had been
originally named as the L/C Issuer hereunder. Promptly after its delivery of any
Letter of Credit or any amendment to a Letter of Credit (including any Existing
Letter of Credit) to an advising bank with respect thereto or to the beneficiary
thereof, each L/C Issuer (other than Citibank) will also deliver to the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. On the last Business Day of each March, June, September and December
(and on such other dates as the Administrative Agent may request), each L/C
Issuer shall provide the Administrative Agent a list of all Letters of Credit
(including any Existing Letter of Credit) issued by it that are outstanding at
such time together with such other information as the Administrative Agent may
reasonably request.

 

86



--------------------------------------------------------------------------------

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Term Loan or Revolving Facility Loan to be made
by it hereunder available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than
(i) 12:00 p.m., Local Time, in the case of any ABR Loan denominated in Dollars
and (ii) 10:00 a.m., Local Time, in the case of any Eurocurrency Loan
denominated in Dollars, in each case, on the Business Day specified in the
applicable Borrowing Request. The Administrative Agent will make such Loans
available to the Borrowers by promptly crediting the amounts so received, in
like funds, to an account of the applicable Borrower as specified in the
Borrowing Request; provided, however, that if, on the date the Borrowing Request
with respect to a Revolving Facility Borrowing denominated in Dollars is given
by a Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 9:00 a.m., Local Time, on the date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.06(a) (or, in the case of a Borrowing of ABR Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.06(a)) and may, in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount. In such event,
if a Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, then the applicable Lender and the applicable
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the applicable Borrower, the interest rate applicable to
ABR Loans under the applicable Facility. If the applicable Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
applicable Borrower the amount of such interest paid by the applicable Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by any Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.07. Interest Elections.

(a) Each Borrowing of Revolving Facility Loans or Term Loans initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, a Borrower may elect to convert such
Borrowing to a different Type or to continue

 

87



--------------------------------------------------------------------------------

such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section; provided, that except as
otherwise provided herein, a Eurocurrency Loan may be continued or converted
only on the last day of an Interest Period for such Eurocurrency Loan. A
Borrower may elect different options with respect to different portions of the
affected Revolving Facility Borrowing or Term Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b) To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic means
to the Administrative Agent of a written Interest Election Request in the form
of Exhibit D and signed by a Responsible Officer of such Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any

 

88



--------------------------------------------------------------------------------

contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the written request (including a request
through electronic means) of the Required Lenders, so notifies the applicable
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing denominated in Dollars may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) each Eurocurrency Revolving
Facility Borrowing shall, unless repaid, be continued as a Eurocurrency
Revolving Facility Borrowing with an Interest Period of one month’s duration.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments of any
Class shall terminate on the Revolving Facility Maturity Date with respect to
such Class.

(b) Any Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments of any Class; provided, that (i) each such
reduction of the Revolving Facility Commitments of any Class shall be in an
amount that is an integral multiple of $1.0 million and not less than $5.0
million (or, if less, the remaining amount of such Class of Revolving Facility
Commitments) and (ii) no Borrower shall terminate or reduce the Revolving
Facility Commitments of any Class if, after giving effect to any concurrent
prepayment of the Revolving Facility Loans in accordance with Section 2.11 under
such Revolving Facility, the Revolving Facility Credit Exposure of such Class
(excluding any Cash Collateralized Letter of Credit) would exceed the total
Revolving Facility Commitments of such Class.

(c) The applicable Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Facility Commitments of any Class
under clause (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction (or such shorter period
acceptable to the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the applicable Borrower pursuant to this
Section shall be irrevocable; provided, that a notice of termination or
reduction of the Revolving Facility Commitments of any Class delivered by the
applicable Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the applicable
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments of a
Class shall be made ratably among the applicable Lenders in accordance with
their respective Commitments of such Class.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) Each of the Borrowers hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender under
each Revolving Facility the then unpaid principal amount of each Revolving
Facility Loan under such Revolving Facility on the Revolving Facility Maturity
Date with respect to such Revolving Facility, (ii) to

 

89



--------------------------------------------------------------------------------

the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10
and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan under any Revolving Facility on the Revolving Facility Maturity
Date with respect to such Revolving Facility.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note (a “Note”). In such event, the Borrowers shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and reasonably acceptable to the
Company. Thereafter, unless otherwise agreed to by the applicable Lender, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if requested by such payee, to such payee and its registered
assigns).

SECTION 2.10. Repayment of Term Loans and Revolving Facility Loans.

(a) Subject to the other paragraphs of this Section,

(i) the Borrowers shall repay Term B Borrowings on the last day of each March,
June, September and December of each year (commencing on the last day of the
first full fiscal quarter of the Borrowers after the Closing Date) and on the
applicable Term Facility Maturity Date, or, if such date is not a Business Day,
the next preceding Business Day (each such date being referred to as a “Term B
Loan Installment Date”), in an aggregate principal amount of the Term B Loans
equal to (A) in the case of quarterly payments due prior to the applicable Term
Facility Maturity Date, an amount equal to 0.25% of the aggregate principal
amount of Term B Loans outstanding on the Closing Date, and (B) in the case of
such payment due on the applicable Term Facility Maturity Date, an amount equal
to the then unpaid principal amount of the Term B Loans outstanding;

 

90



--------------------------------------------------------------------------------

(ii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrowers shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the related Incremental Assumption Agreement
(each such date being referred to as an “Incremental Term Loan Installment
Date”);

(iii) to the extent not previously paid, outstanding Term Loans shall be due and
payable on the applicable Term Facility Maturity Date.

(b) To the extent not previously paid, outstanding Revolving Facility Loans of
any Class shall be due and payable on the Revolving Facility Maturity Date with
respect to such Class.

(c) Prepayment of the Term Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be applied to the Term Loans pro rata among each Term
Facility, with the application thereof being applied to the remaining
installments thereof as the Company may direct; provided that, subject to the
pro rata application to Loans outstanding within any Class of Term Loans, the
Company may allocate such prepayment in its sole discretion among the Class or
Classes of Term Loans as the Company may specify (so long as the initial Term B
Loans incurred on the Closing Date are allocated at least their pro rata share
of such prepayment);

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans as the Company
may direct under the applicable Class or Classes as the Company may direct; and

(iii) any prepayment of Term Loans of a particular Class pursuant to
Section 2.11(g) or 9.04(i) shall be applied to the remaining installments of
such Class of Term Loans on a pro rata basis.

(d) Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term Loans in the applicable Class or Classes of Term Loans
(including Refinancing Term Loans and Other Term Loans, if any) to be repaid,
pro rata based on the aggregate principal amount of outstanding Term Loans in
the applicable Class or Classes, irrespective of whether such outstanding Term
Loans are ABR Loans or Eurocurrency Loans (other than with respect to Other Term
Loans or Refinancing Term Loans, to the extent the Incremental Assumption
Agreement relating thereto does not so require); provided that if no Lenders
exercise the right to waive a given mandatory prepayment of the Term Loans
pursuant to Section 2.11(e), then, with respect to such mandatory prepayment,
prior to the repayment of any Term Loan, the Company may select the Borrowing or
Borrowings to be prepaid and shall notify the Administrative Agent by telephone
(confirmed by electronic means) of such selection not later than 12:00 p.m.,
Local Time, (i) in the case of an ABR Borrowing, at least one Business Day
before the scheduled date of such prepayment and (ii) in the case of a
Eurocurrency Borrowing, at least three Business

 

91



--------------------------------------------------------------------------------

Days before the scheduled date of such prepayment (or, in each case, such
shorter period acceptable to the Administrative Agent); provided, that a notice
of prepayment may state that such notice is conditioned upon the effectiveness
of other credit facilities, indentures or similar agreements or other
transactions, in each case such notice may be revoked by the Borrowers (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Repayments of Eurocurrency Borrowings
pursuant to this Section 2.10 shall be accompanied by accrued interest on the
amount repaid to the extent required by Section 2.13(d).

SECTION 2.11. Prepayment of Loans.

(a) (i) Any Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (except as
provided in clause (ii) of this Section 2.11(a) and subject to Section 2.16), in
an aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, upon prior notice in accordance with Section 2.10(d). Each such
notice shall be signed by a Responsible Officer of the Company and shall specify
the date and amount of such prepayment and the Class(es) and the Type(s) of
Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
applicable Lender of its receipt of each such notice, and of the amount of such
Lender’s pro rata share of such prepayment.

(ii) Each voluntary prepayment of Term B Loans pursuant to this Section 2.11(a)
shall be subject to the following:

(1) in the event of any voluntary prepayments of the Term B Loans pursuant to
this Section 2.11(a) made prior to the first anniversary of the Closing Date,
the applicable Borrower shall pay, or cause to be paid, to the applicable
Lenders with respect to such Term B Loans a prepayment premium equal to the
Applicable Premium on such date on the aggregate principal amount of the Term B
Loans so prepaid; and

(2) in the event of any voluntary prepayments of the Term B Loans pursuant to
this Section 2.11(a) made on or after the first anniversary of the Closing Date
and prior to the second anniversary of the Closing Date, the applicable Borrower
shall pay, or cause to be paid, to the applicable Lenders with respect to such
Term B Loans a prepayment premium equal to 2% of the aggregate principal amount
of the Term B Loans so prepaid; and

(3) in the event of any voluntary prepayments of the Term B Loans pursuant to
this Section 2.11(a) made on or after the second anniversary of the Closing Date
and prior to the third anniversary of the Closing Date, the applicable Borrower
shall pay, or cause to be paid, to the applicable Lenders with respect to such
Term B Loans a prepayment premium equal to 1% of the aggregate amount of the
Term B Loans so prepaid. No premium shall be payable on or after the third
anniversary of the Closing Date.

(b) Subject to Section 2.11(e) and (f), the Borrowers shall apply all Net
Proceeds promptly upon receipt thereof to prepay Term Loans in accordance with
clauses (c) and (d) of Section 2.10; provided that, with respect to Net Proceeds
from Asset Sales, the Borrowers

 

92



--------------------------------------------------------------------------------

may use a portion of such Net Proceeds to prepay or repurchase any First Lien
Notes or other Indebtedness that is secured by pari passu Liens on the
Collateral permitted by Section 6.02, in each case in an amount not to exceed
the product of (x) the amount of such Net Proceeds multiplied by (y) a fraction,
(A) the numerator of which is the outstanding principal amount of such
Indebtedness with a pari passu lien on the Collateral and (B) the denominator of
which is the sum of the outstanding principal amount of such Indebtedness and
the outstanding principal amount of all Classes of Term Loans.

(c) Subject to Section 2.11(e) and (f), within five (5) Business Days after
financial statements are delivered under Section 5.04(a) with respect to each
Excess Cash Flow Period, the Borrowers shall calculate Excess Cash Flow for such
Excess Cash Flow Period and shall apply an amount equal to (i) the amount by
which the Required Percentage of such Excess Cash Flow exceeds $5.0 million,
minus (ii) the sum of (A) the amount of any voluntary prepayments during such
Excess Cash Flow Period (plus, without duplication of any amounts previously
deducted under this clause (A), the amount of any voluntary prepayments after
the end of such Excess Cash Flow Period but before the date of prepayment under
this clause (c)) of Term Loans and (B) the amount of any permanent voluntary
reductions during such Excess Cash Flow Period (plus, without duplication of any
amounts previously deducted under this clause (B), the amount of any permanent
voluntary reductions after the end of such Excess Cash Flow Period but before
the date of prepayment under this clause (c)) of Revolving Facility Commitments
to the extent that an equal amount of Revolving Facility Loans was
simultaneously repaid, to prepay Term Loans in accordance with clauses (c) and
(d) of Section 2.10. Not later than the date on which the payment is required to
be made pursuant to the foregoing sentence for each applicable Excess Cash Flow
Period, the Company will deliver to the Administrative Agent a certificate
signed by a Financial Officer of the Company setting forth the amount, if any,
of Excess Cash Flow for such fiscal year, the amount of any required prepayment
in respect thereof and the calculation thereof in reasonable detail.

(d) If the Administrative Agent notifies the applicable Borrower at any time
that the Revolving Facility Credit Exposure at such time exceed an amount equal
to 105% of the Revolving Facility Commitments then in effect, then, within two
Business Days after receipt of such notice, the applicable Borrower shall (at
such Borrower’s option) prepay Revolving Facility Loans and/or the Swingline
Loans and/or such Borrower shall Cash Collateralize the L/C Obligations in an
aggregate amount sufficient to reduce the Revolving Facility Credit Exposure as
of such date of payment to an amount not to exceed 100% of the Revolving
Facility Commitments then in effect. The Administrative Agent may, at any time
and from time to time after any such initial deposit of such Cash Collateral,
request that additional Cash Collateral be provided in order to protect against
the results of further exchange rate fluctuations.

(e) Anything contained herein to the contrary notwithstanding, in the event a
Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term Loans, not less than three Business Days prior to the
date (the “Required Prepayment Date”) on which such Borrower elects (or is
otherwise required) to make such Waivable Mandatory Prepayment, such Borrower
shall notify the Administrative Agent of the amount of such prepayment, and the
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Term Loan of the amount of such Lender’s pro rata share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such

 

93



--------------------------------------------------------------------------------

Lender may exercise such option by giving written notice to the Administrative
Agent of its election to do so on or before the second Business Day prior to the
Required Prepayment Date (it being understood that any Lender which does not
notify the Administrative Agent of its election to exercise such option on or
before the first Business Day prior to the Required Prepayment Date shall be
deemed to have elected, as of such date, not to exercise such option). On the
Required Prepayment Date, the applicable Borrower shall pay to the
Administrative Agent the amount of the Waivable Mandatory Prepayment less the
amount of Declined Proceeds, which amount shall be applied by the Administrative
Agent to prepay the Term Loans of those Lenders that have elected to accept such
Waivable Mandatory Prepayment (each, an “Accepting Lender”) (which prepayment
shall be applied to the scheduled installments of principal of the Term Loans in
the applicable Class(es) of Term Loans in accordance with paragraphs (c) and
(d) of Section 2.10), and (ii) the Borrowers may retain a portion of the
Waivable Mandatory Prepayment in an amount equal to that portion of the Waivable
Mandatory Prepayment otherwise payable to those Lenders that have elected to
exercise such option and decline such Waivable Mandatory Prepayment (such
declined amounts, the “Declined Proceeds”). Such Declined Proceeds shall be
retained by the Borrowers and may be used for any purpose not otherwise
prohibited by this Agreement.

(f) Notwithstanding any other provisions of this Section 2.11 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary is
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Proceeds or Excess Cash Flow so affected
will not be required to be applied to repay Term Loans at the times provided in
Section 2.11(b) or Section 2.11(c) but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrowers hereby agreeing to cause
the applicable Foreign Subsidiary to promptly use commercially reasonable
efforts to take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Proceeds or Excess Cash Flow is permitted under the applicable local law,
such repatriation will be effected and such repatriated Net Proceeds or Excess
Cash Flow will be promptly applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Term Loans pursuant to
Section 2.11(b) or Section 2.11(c), to the extent provided herein and (ii) to
the extent that the Borrowers have determined in good faith that repatriation of
any or all of such Net Proceeds or Excess Cash Flow would have a material
adverse tax cost consequence with respect to such Net Proceeds or Excess Cash
Flow, the Net Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (ii),
on or before the date on which any Net Proceeds or Excess Cash Flow so retained
would otherwise have been required to be applied to prepayments pursuant to
Section 2.11(b) or Section 2.11(c), (x) the Borrowers apply an amount equal to
such Net Proceeds or Excess Cash Flow to such prepayments as if such Net
Proceeds or Excess Cash Flow had been received by the Borrowers rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Proceeds or Excess Cash Flow had been
repatriated (or, if less, Net Proceeds or Excess Cash Flow that would be
calculated if received by such Foreign Subsidiary) or (y) such Net Proceeds or
Excess Cash Flow is applied to the permanent repayment of Indebtedness of a
Foreign Subsidiary.

 

94



--------------------------------------------------------------------------------

(g) (i) Notwithstanding anything to the contrary in Section 2.11(a) or 2.18(c)
(which provisions shall not be applicable to this Section 2.11(g)), any Borrower
shall have the right at any time and from time to time to prepay Term Loans
and/or repay Revolving Facility Loans of any Class (with, in the case of
Revolving Facility Loans under any Revolving Facility, a corresponding permanent
reduction in the Revolving Facility Commitment of each Lender who receives a
Discounted Voluntary Prepayment), to the Lenders at a discount to the par value
of such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this Section 2.11(g);
provided that (A) any Discounted Voluntary Prepayment shall be offered to all
Lenders with Term Loans of any Class and/or Revolving Facility Loans of any
Class on a pro rata basis with all Lenders of such Class, and after giving
effect to any Discounted Voluntary Prepayment, there shall be sufficient
aggregate Revolving Facility Commitments among the Revolving Facility Lenders to
apply to the Outstanding Amount of the L/C Obligations as of such date, unless
the applicable Borrower shall concurrently with the payment of the purchase
price by such Borrower for such Revolving Facility Loans, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.05(g) in the amount of any such excess Outstanding Amount of the L/C
Obligations and (B) the Company shall deliver to the Administrative Agent a
certificate of the Chief Financial Officer of the Company stating (1) that no
Default or Event of Default has occurred and is continuing or would result from
the Discounted Voluntary Prepayment (after giving effect to any related waivers
or amendments obtained in connection with such Discounted Voluntary Prepayment),
(2) that each of the conditions to such Discounted Voluntary Prepayment
contained in this Section 2.11(g) has been satisfied and (3) the aggregate
principal amount of Term Loans and/or Revolving Facility Loans so prepaid
pursuant to such Discounted Voluntary Prepayment.

(ii) To the extent a Borrower seeks to make a Discounted Voluntary Prepayment,
such Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit G (each, a “Discounted Prepayment Option
Notice”) that such Borrower desires to prepay Term Loans and/or repay Revolving
Facility Loans of an applicable Class (with a corresponding permanent reduction
in Revolving Facility Commitments of such Class) in each case in an aggregate
principal amount specified therein by such Borrower (each, a “Proposed
Discounted Prepayment Amount”), in each case at a discount to the par value of
such Term Loans and/or Revolving Facility Loans as specified below. The Proposed
Discounted Prepayment Amount of Term Loans or Revolving Facility Loans shall not
be less than $5.0 million. The Discounted Prepayment Option Notice shall further
specify with respect to the proposed Discounted Voluntary Prepayment: (A) the
Proposed Discounted Prepayment Amount for Term Loans and/or Revolving Facility
Loans of the applicable Class, (B) a discount range (which may be a single
percentage) selected by the applicable Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of Term Loans or Revolving Facility Loans of such Class (the “Discount
Range”) and (C) the date by which Lenders are required to indicate their
election to participate in such proposed Discounted Voluntary Prepayment which
shall be at least five Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”). Upon receipt of a Discounted
Prepayment Option Notice with respect to Revolving Facility Loans, the
Administrative Agent shall notify the L/C Issuer thereof and Discounted
Voluntary Prepayments in respect thereof shall be subject to the consent of the
L/C Issuer, such consent not to be unreasonably withheld or delayed.

 

95



--------------------------------------------------------------------------------

(iii) Upon receipt of a Discounted Prepayment Option Notice and receipt by the
Administrative Agent of any required consent from the L/C Issuer in accordance
with Section 2.11(g)(ii), the Administrative Agent shall promptly notify each
Lender thereof. On or prior to the Acceptance Date, each such Lender may specify
by written notice substantially in the form of Exhibit H (each, a “Lender
Participation Notice”) to the Administrative Agent (A) a maximum discount to par
(the “Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of Term
Loans and/or Revolving Facility Loans held by such Lender with respect to which
such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (“Offered Loans”). Based on the Acceptable Discounts and
principal amounts of Term Loans and/or Revolving Facility Loans of the
applicable Class(es) specified by the Lenders in the applicable Lender
Participation Notice, the Administrative Agent, in consultation with the
Company, shall determine the applicable discount for Term Loans and/or Revolving
Facility Loans of the applicable Class(es) (the “Applicable Discount”), which
Applicable Discount shall be (A) the percentage specified by the applicable
Borrower if such Borrower has selected a single percentage pursuant to
Section 2.11(g)(ii) for the Discounted Voluntary Prepayment or (B) otherwise,
the highest Acceptable Discount at which such Borrower can pay the Proposed
Discounted Prepayment Amount in full (determined by adding the principal amounts
of Offered Loans commencing with the Offered Loans with the highest Acceptable
Discount); provided, however, that in the event that such Proposed Discounted
Prepayment Amount cannot be repaid in full at any Acceptable Discount, the
Applicable Discount shall be the lowest Acceptable Discount specified by the
Lenders that is within the Discount Range. The Applicable Discount shall be
applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans (as defined below). Any Lender
with outstanding Loans whose Lender Participation Notice is not received by the
Administrative Agent by the Acceptance Date shall be deemed to have declined to
accept a Discounted Voluntary Prepayment of any of its Loans at any discount to
their par value within the Applicable Discount.

(iv) The applicable Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Term Loans and/or Revolving Facility Loans (or the respective
portions thereof) (with, in the case of Revolving Facility Loans, a
corresponding permanent reduction in Revolving Facility Commitments) of the
applicable Class(es) offered by the Lenders (“Qualifying Lenders”) that specify
an Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, such Borrower shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, such Borrower shall prepay all Qualifying
Loans.

 

96



--------------------------------------------------------------------------------

(v) Each Discounted Voluntary Prepayment shall be made within five Business Days
of the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 2.16), upon irrevocable notice substantially in
the form of Exhibit I (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 1:00 P.M. Local time, three
Business Days prior to the date of such Discounted Voluntary Prepayment, which
notice shall specify the date and amount of the Discounted Voluntary Prepayment
and the Applicable Discount determined by the Administrative Agent. Upon receipt
of any Discounted Voluntary Prepayment Notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.11(g)(iii) above)
established by the Administrative Agent in consultation with the Company.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) any Borrower may withdraw its
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.

SECTION 2.12. Fees.

(a) The Borrowers agree to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, on the date that is three Business
Days after the last Business Day of March, June, September and December in each
year, and the date on which the Revolving Facility Commitments of such Lender
shall be terminated as provided herein, a commitment fee in Dollars (a
“Commitment Fee”) on the daily amount of the Available Unused Commitment of such
Lender during the preceding quarter (or other period commencing with the Closing
Date or ending with the date on which the last of the Commitments of such Lender
shall be terminated) at a rate equal to the Applicable Commitment Fee with
respect to such Lender. All Commitment Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days. For the purpose of
calculating any Lender’s Commitment Fee (other than with respect to the
Swingline Lender), the outstanding Swingline Loans during the period for which
such Lender’s Commitment Fee is calculated shall be deemed to be zero. The
Commitment Fee due to each Lender shall commence to accrue on the Closing Date
and shall cease to accrue on the date on which the last of the Commitments of
such Lender shall be terminated as provided herein.

(b) The Borrowers from time to time agree to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender; provided that at any time that an L/C
Issuer

 

97



--------------------------------------------------------------------------------

has Fronting Exposure to a Defaulting Lender, until such Fronting Exposure has
been reduced to zero, the L/C Participation Fee attributable to such Fronting
Exposure in respect of Letters of Credit issued by such L/C Issuer shall be
payable to such L/C Issuer) under any Revolving Facility, through the
Administrative Agent, three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Revolving Facility Commitments of all the Lenders under such Revolving
Facility shall be terminated as provided herein, a fee (an “L/C Participation
Fee”) on such Lender’s Revolving Facility Percentage of the daily aggregate
Outstanding Amount of L/C Obligations (excluding the portion thereof
attributable to Unreimbursed Amounts) of such Class, during the preceding
quarter (or shorter period commencing with the Closing Date or ending with the
Revolving Facility Maturity Date with respect to such Revolving Facility or the
date on which the Revolving Facility Commitments of such Class shall be
terminated) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Facility Borrowings of such Class made by such Lender
effective for each day in such period and (ii) to each L/C Issuer, for its own
account (x) three Business Days after the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a fronting fee in Dollars in respect of each Letter of Credit issued by such L/C
Issuer for the period from and including the date of issuance of such Letter of
Credit to and including the termination of such Letter of Credit, computed at a
rate equal to 1/8 of 1% per annum of the daily stated amount of such Letter of
Credit), plus (y) in connection with the issuance, amendment or transfer of any
such Letter of Credit or any drawing thereunder, such L/C Issuer’s customary
documentary and processing fees and charges (collectively, “L/C Issuer Fees”).
All L/C Participation Fees and L/C Issuer Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days.

(c) The Borrowers agree to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).

(d) The Borrowers agree to pay on the Closing Date to each Term Lender party to
this Agreement on the Closing Date, as fee compensation for the funding of such
Lender’s Term B Loan, a closing fee (the “Term Closing Fee”) in an amount equal
to 2.00% of the stated principal amount of such Lender’s Term B Loan, payable to
such Lender from the proceeds of its Term B Loan as and when funded on the
Closing Date. Such Term Closing Fee will be in all respects fully earned, due
and payable on the Closing Date and nonrefundable and non-creditable thereafter.

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that L/C Issuer Fees shall be paid directly to the applicable
L/C Issuers. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the ABR plus the Applicable Margin.

 

98



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by a Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section;
provided, that this paragraph (c) shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans under any Revolving Facility, upon termination of the Revolving Facility
Commitments with respect to such Revolving Facility and (iii) in the case of the
Term Loans, on the applicable Term Facility Maturity Date; provided, that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, and (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan (including any Swingline Loan) prior to
the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the prime rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted Eurocurrency Rate or Eurocurrency Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate, as applicable, for such Interest
Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the Revolving Facility that the Adjusted Eurocurrency Rate for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrowers and the Lenders that
the circumstances giving rise to such notice no

 

99



--------------------------------------------------------------------------------

longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
denominated in the applicable currency shall be ineffective and in the case of
any Borrowing denominated in Dollars, such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto as an ABR
Borrowing and (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or L/C Issuer;

(ii) subject any Lender or L/C Issuer to any Tax with respect to any Loan
Document or any Eurocurrency Loan made by it or any Letter of Credit or
participation therein (other than Taxes indemnifiable under Section 2.17 or
Excluded Taxes); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or L/C
Issuer of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or L/C Issuer
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender or L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as applicable, for such
additional costs incurred or reduction suffered.

(b) If any Lender or L/C Issuer determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers shall pay to such Lender or such
L/C Issuer, as applicable, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.

(c) A certificate of a Lender or an L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrowers

 

100



--------------------------------------------------------------------------------

and shall be conclusive absent manifest error. The Borrowers shall pay such
Lender or L/C Issuer, as applicable, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Promptly after any Lender or any L/C Issuer has determined that it will make
a request for increased compensation pursuant to this Section 2.15, such Lender
or L/C Issuer shall notify the Borrowers thereof. Failure or delay on the part
of any Lender or L/C Issuer to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation; provided, that the Borrowers shall not be required to
compensate a Lender or an L/C Issuer pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender or L/C Issuer, as applicable, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or L/C
Issuer’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the failure to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto or (c) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by a Borrower pursuant to
Section 2.19, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
be the amount determined by such Lender (it being understood that the deemed
amount shall not exceed the actual amount) to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted Eurocurrency Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurocurrency Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in dollars of a comparable amount and period from
other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without withholding
or deduction for any Taxes except as required by law; provided, that if any
applicable withholding agent shall be required to withhold or deduct any Taxes
in respect of any such payments, then (i) if such Tax is an Indemnified Tax or
Other Tax, the sum payable by the applicable Loan Party

 

101



--------------------------------------------------------------------------------

shall be increased as necessary so that after all required withholding or
deductions have been made (including withholding or deductions applicable to
additional sums payable under this Section 2.17) the applicable Lender (or, in
the case of a payment to the Administrative Agent for its own account, the
Administrative Agent), receives an amount equal to the sum it would have
received had no such withholding or deductions been made, (ii) the applicable
withholding agent shall make such withholding or deductions and (iii) the
applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall jointly and severally indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes payable by the
Administrative Agent or such Lender, as applicable (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.17), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to such
Loan Party by a Lender, or by the Administrative Agent on its own behalf, on
behalf of another Agent or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Foreign Lender shall deliver to the Borrowers and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrowers or the Administrative Agent), two original copies of
whichever of the following is applicable: (i) duly completed copies of Internal
Revenue Service Form W-8BEN (or any subsequent versions thereof or successors
thereto), claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party, (ii) duly completed copies of Internal
Revenue Service Form W-8ECI (or any subsequent versions thereof or successors
thereto), (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or 881(c) of the Code,
(x) a certificate in a form reasonably satisfactory to the Administrative Agent
(a “Non-Bank Certificate”), and (y) duly completed copies of Internal Revenue
Service Form W-8BEN (or any subsequent versions thereof or successors thereto),
(iv) to the extent the Foreign Lender is not the beneficial owner (e.g., where
the Foreign Lender is a partnership or participating Lender), duly completed
copies of Internal Revenue Service Form W-8IMY, together with appropriate forms
and certificates described in Sections 2.17(e)(i) through (iii) and any
additional Form W-8IMYs, withholding statements and other information as may be
required by law (provided that, where a Foreign Lender is a partnership (and not
a participating Lender) and one or more of its direct or indirect partners are
claiming the portfolio interest

 

102



--------------------------------------------------------------------------------

exemption, the Foreign Lender may provide the Non-Bank Certificate on behalf of
such direct or indirect partners) or (v) any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in United States
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made.

(f) Each U.S. Lender shall deliver to the Borrowers and the Administrative Agent
two duly completed copies of Internal Revenue Service Form W-9 (or any
subsequent versions thereof or successors thereto) certifying that such U.S.
Lender is exempt from U.S. federal backup withholding on or before the date such
U.S. Lender becomes a party and upon the expiration of any form previously
delivered by such U.S. Lender.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers or the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount, if any, to deduct and withhold from such payment.

(h) Notwithstanding any other provision of Section 2.17(e), (f) or (g), a Lender
shall not be required to deliver any form that such Lender is not legally
eligible to deliver.

(i) Each Lender shall, whenever a lapse in time or change in circumstances
renders any documentation previously provided pursuant to Sections 2.17(e),
(f) or (g) obsolete, expired or inaccurate in any respect, deliver promptly to
the Borrowers and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
Borrowers or the Administrative Agent) or promptly notify the Borrowers and the
Administrative Agent in writing of its legal ineligibility to do so.

(j) If any Borrower determines that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Loan Party has paid additional amounts
or indemnification payments, each affected Lender or the Administrative Agent,
as the case may be, shall use reasonable efforts to cooperate with such Borrower
as such Borrower may reasonably request in contesting such Tax; provided that
nothing in this Section 2.17(j) shall obligate any Lender or the Administrative
Agent to take any action that such person, in its sole judgment, determines may
result in a material detriment to such person. The Borrowers shall indemnify and
hold each Lender and the Administrative Agent harmless against any out-of-pocket
expenses incurred by such person in connection with any request made by the
Borrowers pursuant to this Section 2.17(j). Any refund received from a
successful contest shall be governed by Section 2.17(k).

 

103



--------------------------------------------------------------------------------

(k) If the Administrative Agent or a Lender has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender (including any Taxes imposed
with respect to such refund) as is determined by the Administrative Agent or
Lender in good faith, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. In such event, such Lender or the
Administrative Agent, as the case may be, shall, at the applicable Loan Party’s
request, provide such Loan Party with a copy of any notice of assessment or
other evidence of the requirement to repay such refund received from the
relevant Governmental Authority (provided that such Lender or the Administrative
Agent may delete any information therein that it deems confidential). A Lender
or the Administrative Agent shall claim any refund that it determines is
available to it, unless it concludes in its sole discretion that it would be
adversely affected by making such a claim. This Section 2.17(k) shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems
in good faith to be confidential) to the Loan Parties or any other person.
Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to a Loan Party the payment of which would place such
Lender in a less favorable net after tax position than such Lender would have
been in if the additional amounts giving rise to such refund of any Indemnified
Taxes or Other Taxes had never been paid.

(l) If any Administrative Agent is a “United States person” (as defined in
Section 7701(a)(30) of the Code), it shall provide the Borrowers, on or before
the date on which it becomes a party to this Agreement, with two duly completed
original copies of Internal Revenue Service Form W-9 (or any successor form)
certifying that such Administrative Agent is exempt from U.S. federal backup
withholding. If any Administrative Agent is not a “United States person” (as
defined in Section 7701(a)(30) of the Code), on or before the date on which it
becomes a party to this Agreement, it shall provide (1) Internal Revenue Service
Form W-8ECI (or any successor form) with respect to payments to be received by
it as a beneficial owner and (2) Internal Revenue Service Form W-8IMY (or any
successor form), together with required accompanying documentation, with respect
to payments to be received by it on behalf of the Lenders. Each Administrative
Agent shall, whenever a lapse in time or change in circumstances renders any
documentation previously provided pursuant to Sections 2.17(l) obsolete, expired
or inaccurate in any respect, deliver promptly to the Borrowers updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrowers) or promptly notify the Borrowers in writing of its legal
ineligibility to do so. Notwithstanding

 

104



--------------------------------------------------------------------------------

anything to the contrary, nothing in this Section 2.17(l) shall require any
Administrative Agent to provide any documentation that it is not legally
eligible to provide as a result of any Change of Law after the date hereof.

(m) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 2.17, include any L/C Issuer and any Swingline Lender.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of drawings under Letters
of Credit, or of amounts payable under Section 2.15, 2.16, or 2.17, or
otherwise) without condition or deduction for any defense, recoupment, set-off
or counterclaim. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m., Local Time, on the date specified herein. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the applicable Borrower by the Administrative Agent, except payments to be
made directly to the applicable L/C Issuer or the Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.05 shall be made directly to the persons entitled thereto. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Any payment required
to be made by the Administrative Agent hereunder shall be deemed to have been
made by the time required if the Administrative Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrowers to pay fully all amounts of principal,
Unreimbursed Amounts, interest and fees then due from the Borrowers hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due from the Borrowers hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal of Loans and Unreimbursed Amounts then
due from the Borrowers hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and Unreimbursed Amounts then due to
such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans or participations in Letters of Credit
or Swingline Loans resulting in

 

105



--------------------------------------------------------------------------------

such Lender receiving payment of a greater proportion of the aggregate amount of
its Term Loans, Revolving Facility Loans and participations in Letters of Credit
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender entitled thereto, then the Lender receiving such greater
proportion shall purchase participations in the Term Loans, Revolving Facility
Loans and participations in Letters of Credit and Swingline Loans of other
Lenders entitled thereto to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders entitled thereto ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Term Loans, Revolving Facility Loans and participations in Letters of
Credit and Swingline Loans; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement (including, without limitation, pursuant to Section 2.11(g) and
Section 9.04(i)) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Letters of Credit to any assignee or participant, other than to a Borrower or
any Subsidiary thereof (as to which the provisions of this paragraph (c) shall
apply). Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable L/C Issuer hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the
applicable L/C Issuer, as applicable, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or the
applicable L/C Issuer, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or L/C Issuer with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the Overnight Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to

 

106



--------------------------------------------------------------------------------

assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, or if any Lender is the subject of a
Disqualification, then any Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and, if in respect of any Revolving
Facility Commitment or Revolving Facility Loan, the Swingline Lender and the L/C
Issuer), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in L/C Obligations and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.
Nothing in this Section 2.19 shall be deemed to prejudice any rights that the
Borrowers may have against any Lender that is a Defaulting Lender. No action by
or consent of the removed Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of such purchase price. In connection with any such assignment the Borrowers,
Administrative Agent, such removed Lender and the replacement Lender shall
otherwise comply with Section 9.04; provided, that if such removed Lender does
not comply with Section 9.04 within one Business Day after the applicable
Borrower’s request, compliance with Section 9.04 shall not be required to effect
such assignment.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrowers shall have the right (unless such Non-Consenting Lender
grants such consent) at its sole expense (including with respect to the
processing and recordation fee referred to in Section 9.04(b)(ii)(B)) to replace
such Non-Consenting Lender by deeming such Non-Consenting Lender to have
assigned its Loans, and its Commitments hereunder to one or more assignees
reasonably acceptable to (i) the Administrative Agent (unless, in the case of an
assignment of Term Loans, such assignee is a Lender, an Affiliate of a Lender or
an Approved Fund) and (ii) if in respect of any Revolving Facility Commitment or
Revolving Facility Loan, the Swingline Lender and the L/C Issuer); provided,
that: (a) all Obligations of the Borrowers owing to such Non-Consenting Lender
being

 

107



--------------------------------------------------------------------------------

replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment (including any amount payable pursuant to Section 2.11(a)) and
(b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. No action by or consent of the Non-Consenting
Lender shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price. In
connection with any such assignment the Borrowers, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04; provided, that if such Non-Consenting Lender does not comply with
Section 9.04 within one Business Day after the applicable Borrower’s request,
compliance with Section 9.04 shall not be required to effect such assignment.

SECTION 2.20. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans in any currency, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans in such
currency or to convert ABR Borrowings to Eurocurrency Borrowings shall be
suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall upon demand from such Lender (with a
copy to the Administrative Agent) to either (i) in the case of Loans denominated
in Dollars if the affected Lender may lawfully continue to maintain such Loans
as Eurocurrency Loans until the last day of such Interest Period, convert all
Eurocurrency Loans of such Lender to ABR Loans on the last day of such Interest
Period (or, otherwise, immediately convert such Eurocurrency Loans to ABR Loans)
or (ii) prepay such Eurocurrency Loans. Upon any such prepayment or conversion,
the Borrowers shall also pay accrued interest on the amount so prepaid or
converted.

SECTION 2.21. Incremental Commitments.

(a) Any Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments, as applicable, in an amount not to exceed the Incremental
Amount at the time such Incremental Commitments are established from one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders (which
may include any existing Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Facility Commitments, as the case may be, in their
own discretion. Such notice shall set forth (i) the amount of the Incremental
Term Loan Commitments and/or Incremental Revolving Facility Commitments being
requested (which shall be in minimum increments of $5.0 million and a minimum
amount of $20.0 million or equal to the remaining Incremental Amount or in each
case such lesser amount approved by the Administrative Agent), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments are requested to become effective (the “Increased Amount
Date”), (iii) in the case of Incremental Term Loan Commitments, whether such
Incremental Term Loan Commitments are to be commitments to make term loans with
terms identical to Term B Loans or commitments to make term loans with pricing
terms and/or amortization and/or participation in mandatory prepayments or
commitment reductions and/or maturity and/or other terms different from the Term
B Loans

 

108



--------------------------------------------------------------------------------

(“Other Term Loans”) and (iv) in the case of Incremental Revolving Facility
Commitments, whether such Incremental Revolving Facility Commitments are to be
commitments to make additional Revolving Facility Loans on the same terms as the
Initial Revolving Loans or commitments to make revolving loans with pricing
terms and/or participation in mandatory prepayments or commitment reductions
and/or maturity and/or other terms different from the Initial Revolving Loans
(“Other Revolving Loans”).

(b) The Borrowers and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that

(i) except as to pricing, amortization, final maturity date, participation in
mandatory prepayments and ranking as to security (which shall, subject to clause
(ii) through (iv) of this proviso, be determined by the Company and the
Incremental Term Lenders in their sole discretion), the Other Term Loans shall
have (x) the same terms as the Term B Loans, as applicable, or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent,

(ii) the Other Term Loans shall rank pari passu or, at the option of the
Borrowers, junior in right of security with the Term B Loans (provided, that if
such Other Term Loans rank junior in right of security with the Term B Loans,
such Other Term Loans shall be subject to a Permitted Junior Intercreditor
Agreement and, for the avoidance of doubt, shall not be subject to clause
(viii) below),

(iii) the final maturity date of any Other Term Loans shall be no earlier than
the latest Term B Facility Maturity Date in effect on the date of incurrence,

(iv) the weighted average life to maturity of any Other Term Loans shall be no
shorter than the remaining weighted average life to maturity of the Term B
Loans,

(v) except as to pricing, amortization, final maturity date, participation in
mandatory prepayments and ranking as to security (which shall, subject to clause
(v) through (vii) of this proviso, be determined by the Company and the
Incremental Revolving Facility Lenders in their sole discretion), the Other
Revolving Loans shall have (x) substantially the same terms as the Initial
Revolving Loans or (y) such other terms as shall be reasonably satisfactory to
the Administrative Agent,

(vi) the Other Revolving Loans shall rank pari passu or, at the option of the
Borrowers, junior in right of security with the Initial Revolving Loans
(provided, that if such Other Revolving Loans rank junior in right of security
with the Initial Revolving Loans and, for the avoidance of doubt, shall not be
subject to clause (ix) below),

 

109



--------------------------------------------------------------------------------

(vii) the final maturity date of any Other Revolving Loans shall be no earlier
than the Revolving Facility Maturity Date with respect to the Initial Revolving
Loans,

(viii) with respect to any Other Term Loan that ranks pari passu in right of
security with the Term B Loans, the All-in Yield shall be the same as that
applicable to the Term B Loans on the Closing Date, except that the All-in Yield
in respect of any such Other Term Loan may exceed the All-in Yield in respect of
such Term B Loans on the Closing Date by no more than 0.50%, or if it does so
exceed such All-in Yield (such difference, the “Term Yield Differential”) then
the Applicable Margin (or the “LIBOR floor” as provided in the following
proviso) applicable to such Term B Loans shall be increased such that after
giving effect to such increase, the Term Yield Differential shall not exceed
0.50%; provided that, to the extent any portion of the Term Yield Differential
is attributable to a higher “LIBOR floor” being applicable to such Other Term
Loans, such floor shall only be included in the calculation of the Term Yield
Differential to the extent such floor is greater than the Adjusted Eurocurrency
Rate in effect for an Interest Period of three months’ duration at such time,
and, with respect to such excess, the “LIBOR floor” applicable to the
outstanding Term B Loans shall be increased to an amount not to exceed the
“LIBOR floor” applicable to such Other Term Loans prior to any increase in the
Applicable Margin applicable to such Term B Loans then outstanding, and

(ix) with respect to any commitments to make Other Revolving Loans that rank
pari passu in right of security with the Initial Revolving Loans, the All-in
Yield of such Other Revolving Loans shall be the same as that applicable to the
Initial Revolving Loans on the Closing Date, except that the All-in Yield in
respect of any such Other Revolving Loan may exceed the All-in Yield in respect
of such Initial Revolving Loans on the Closing Date by no more than 0.50%, or if
it does so exceed such All-in Yield (such difference, the “Revolving Yield
Differential”) then the Applicable Margin applicable to such Initial Revolving
Loans shall be increased such that after giving effect to such increase, the
Revolving Yield Differential shall not exceed 0.50%.

Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments evidenced thereby as provided for in Section 9.08(e). Any amendment
to this Agreement or any other Loan Document that is necessary to effect the
provisions of this Section 2.21 and any such collateral and other documentation
shall be deemed “Loan Documents” hereunder and such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrowers’ consent
(not to be unreasonably withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless on the date of such effectiveness, no Default or Event of
Default shall have occurred and be continuing or would result therefrom.

 

110



--------------------------------------------------------------------------------

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of the outstanding applicable Class of Term Loans on
a pro rata basis, and (ii) all Revolving Facility Loans in respect of
Incremental Revolving Facility Commitments (other than Other Revolving Loans),
when originally made, are included in each Borrowing of the applicable Class of
outstanding Revolving Facility Loans on a pro rata basis. The Borrowers agree
that Section 2.16 shall apply to any conversion of Eurocurrency Loans to ABR
Loans reasonably required by the Administrative Agent to effect the foregoing.

(e) Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) or Section 2.18(c) (which provisions shall not be applicable to
clauses (e) through (i) of this Section 2.21), pursuant to one or more offers
made from time to time by a Borrower to all Lenders of any Class of Term Loans
and/or Revolving Facility Commitments, on a pro rata basis (based, in the case
of an offer to the Lenders under any Class of Term Loans, on the aggregate
outstanding Term Loans of such Class and, in the case of an offer to the Lenders
under any Revolving Facility, on the aggregate outstanding Revolving Facility
Commitments under such Revolving Facility, as applicable) and on the same terms
(“Pro Rata Extension Offers”), the Borrowers are hereby permitted to consummate
transactions with individual Lenders from time to time to extend the maturity
date of such Lender’s Loans and/or Commitments of such Class and to otherwise
modify the terms of such Lender’s Loans and/or Commitments of such Class
pursuant to the terms of the relevant Pro Rata Extension Offer (including
without limitation increasing the interest rate or fees payable in respect of
such Lender’s Loans and/or Commitments and/or modifying the amortization
schedule in respect of such Lender’s Loans). For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentence shall mean, in the
case of an offer to the Lenders under any Class of Term Loans, that all of the
Term Loans of such Class and, in the case of an offer to the Lenders under any
Revolving Facility, that all of the Revolving Facility Commitments in respect of
such Revolving Facility are, in each case, offered to be extended for the same
amount of time and that the interest rate changes and fees payable with respect
to such extension are the same. Any such extension (an “Extension”) agreed to
between the applicable Borrower and any such Lender (an “Extending Lender”) will
be established under this Agreement by implementing an Incremental Term Loan for
such Lender (if such Lender is extending an existing Term Loan (such extended
Term Loan, an “Extended Term Loan”)) or an Incremental Revolving Facility
Commitment for such Lender (if such Lender is extending an existing Revolving
Facility Commitment (such extended Revolving Facility Commitment, an “Extended
Revolving Facility Commitment”)).

(f) The applicable Borrower and each Extending Lender shall execute and deliver
to the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender. Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided that (i) except as to interest rates, fees, any other
pricing terms, amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the applicable Borrower and set forth in
the Pro Rata Extension Offer), the Extended Term Loans shall have (x) the same
terms as the existing Class of Term

 

111



--------------------------------------------------------------------------------

Loans or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agent, (ii) the final maturity date of any Extended Term Loans
shall be no earlier than the latest Term Facility Maturity Date in effect on the
date of incurrence, (iii) the weighted average life to maturity of any Extended
Term Loans shall be no shorter than the remaining weighted average life to
maturity of the Class of Term Loans to which such offer relates, (iv) except as
to interest rates, fees, any other pricing terms, participation in mandatory
prepayments and commitment reductions and final maturity (which shall be
determined by the applicable Borrower and set forth in the Pro Rata Extension
Offer), any Extended Revolving Facility Commitment shall have (x) the same terms
as an existing Class of Revolving Facility Commitments or (y) have such other
terms as shall be reasonably satisfactory to the Administrative Agent, and
(v) any Extended Term Loans and/or Extended Revolving Facility Commitments may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder. Upon the effectiveness of any Incremental Assumption Agreement, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Extended Term Loans and/or Extended
Revolving Facility Commitments evidenced thereby as provided for in
Section 9.08(e). Any such deemed amendment may be memorialized in writing by the
Administrative Agent with the Borrowers’ consent (not to be unreasonably
withheld) and furnished to the other parties hereto. If provided in any
Incremental Assumption Agreement with respect to any Extended Revolving Facility
Commitments, and with the consent of each Swingline Lender and L/C Issuer,
participations in Swingline Loans and Letters of Credit shall be reallocated to
lenders holding such Extended Revolving Facility Commitments in the manner
specified in such Incremental Assumption Agreement, including upon effectiveness
of such Extended Revolving Facility Commitment or upon or prior to the maturity
date for any Class of Revolving Facility Commitments.

(g) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) the
aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Extended Term Loan or Extended Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (iii) any Extending Lender
may extend all or any portion of its Term Loans and/or Revolving Facility
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Facility Commitment),
(iv) there shall be no condition to any Extension of any Loan or Commitment at
any time or from time to time other than notice to the Administrative Agent of
such Extension and the terms of the Extended Term Loan or

 

112



--------------------------------------------------------------------------------

Extended Revolving Facility Commitment implemented thereby and (v) all Extended
Term Loans, Extended Revolving Facility Commitments and all obligations in
respect thereof shall be Loan Obligations of the relevant Loan Parties under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other Obligations of the relevant Loan Parties
under this Agreement and the other Loan Documents.

(i) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided that the Borrowers shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

(j) Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) or Section 2.18(c) (which provisions shall not be applicable to
clause (j) through (o) of this Section 2.21), any Borrower may by written notice
to the Administrative Agent establish one or more additional tranches of term
loans under this Agreement (such loans, “Refinancing Term Loans”), the net cash
proceeds of which are used to Refinance in whole or in part any Class of Term
Loans. Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the applicable Borrower proposes that the Refinancing Term Loans
shall be made, which shall be a date not less than five Business Days after the
date on which such notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its reasonable
discretion); provided that: (i) before and after giving effect to the borrowing
of such Refinancing Term Loans on the Refinancing Effective Date each of the
conditions set forth in Section 4.01 shall be satisfied to the extent required
by the relevant Incremental Assumption Agreement governing such Refinancing Term
Loans (except that no Default or Event of Default pursuant to Section 7.01(b),
(c), (h) or (i) shall have occurred and be continuing); (ii) the weighted
average life to maturity of such Refinancing Term Loans shall be no shorter than
the then remaining weighted average life to maturity of the refinanced Term
Loans; and (iii) all other terms applicable to such Refinancing Term Loans
(other than provisions relating to original issue discount, upfront fees,
interest rates or any other pricing terms and optional prepayment or mandatory
prepayment or redemption terms and final maturity which shall be as agreed
between the applicable Borrower and the Lenders providing such Refinancing Term
Loans) taken as a whole shall be substantially similar to, or not materially
more favorable to the Lenders providing such Refinancing Term Loans than, the
terms, taken as a whole, applicable to the Term B Loans (except to the extent
such covenants and other terms apply solely to any period after the latest final
maturity of the Term Loans in effect on the date of incurrence of such
Refinancing Term Loans), as determined by the Borrowers in good faith. In
addition, notwithstanding the foregoing, any Borrower may establish Refinancing
Term Loans to refinance and/or replace all or any portion of a Revolving
Facility Commitment (regardless of whether Revolving Facility Loans are
outstanding under such Revolving Facility Commitments at the time of incurrence
of such Refinancing Term Loans), so long as (i) the aggregate amount of such
Refinancing Term Loans does not exceed the aggregate amount of Revolving
Facility Commitments terminated at the time of incurrence thereof and (ii) if
the Revolving Facility Credit Exposure outstanding on the Refinancing Effective
Date would exceed the aggregate amount of Revolving Facility Commitments
outstanding in each case after giving effect to the termination of such
Revolving Facility Commitments, the applicable Borrower shall take one or more
of the actions contemplated by Section 2.11(d) such that such Revolving Facility
Credit

 

113



--------------------------------------------------------------------------------

Exposure does not exceed such aggregate amount of Revolving Facility Commitments
in effect on the Refinancing Effective Date after giving effect to the
termination of such Revolving Facility Commitments (it being understood that
such Refinancing Term Loans may be provided by the Lenders holding the Revolving
Facility Commitments being terminated and/or by any other Person that would be a
permitted Assignee hereunder).

(k) Any Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided that any
Refinancing Term Loans may, to the extent provided in the applicable Incremental
Assumption Agreement, be designated as an increase in any previously established
Class of Term Loans made to such Borrower.

(l) Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) and Section 2.18(c) (which provisions shall not be applicable to
clauses (l) through (o) of this Section 2.21), any Borrower may by written
notice to the Administrative Agent establish one or more additional Facilities
providing for revolving commitments (“Replacement Revolving Facility
Commitments” and the revolving loans thereunder, “Replacement Revolving Loans”),
which replaces in whole or in part any Class of Revolving Facility Commitments
under this Agreement. Each such notice shall specify the date (each, a
“Replacement Revolving Facility Effective Date”) on which such Borrower proposes
that the Replacement Revolving Facility Commitments shall become effective,
which shall be a date not less than five Business Days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent in its reasonable discretion); provided
that: (i) before and after giving effect to the establishment of such
Replacement Revolving Facility Commitments on the Replacement Revolving Facility
Effective Date each of the conditions set forth in Section 4.01 shall be
satisfied to the extent required by the relevant Incremental Assumption
Agreement governing such Refinancing Term Loans (except that no Default or Event
of Default pursuant to Section 7.01(b), (c), (h) or (i) shall have occurred and
be continuing); (ii) after giving effect to the establishment of any Replacement
Revolving Facility Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Facility Commitments, the aggregate amount of
Revolving Facility Commitments shall not exceed the aggregate amount of the
Revolving Facility Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date; (iii) no Replacement Revolving
Facility Commitments shall have a final maturity date prior to the latest
Revolving Facility Maturity Date in effect at the time of incurrence; (iv) all
other terms applicable to such Replacement Revolving Facility (other than
provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrowers and the Lenders providing such Replacement
Revolving Facility Commitments and (y) the amount of any letter of credit
sublimit and swingline commitment under such Replacement Revolving Facility
which shall be as agreed between the applicable Borrower, the Lenders providing
such Replacement Revolving Facility Commitments, the Administrative Agent and
the Replacement L/C Issuer and Replacement Swingline Lender, if any, under such
Replacement Revolving Facility

 

114



--------------------------------------------------------------------------------

Commitments) taken as a whole shall be substantially similar to, or not
materially more favorable to the Lenders providing such Replacement Revolving
Facility Commitments than, those, taken as a whole, applicable to the then
outstanding Revolving Facility (except to the extent such covenants and other
terms apply solely to any period after the latest final maturity of the
Revolving Facility Commitments in effect on the date of incurrence of such
Replacement Revolving Facility Commitments) as determined by the Borrowers in
good faith. In addition, any Borrower may establish Replacement Revolving
Facility Commitments to refinance and/or replace all or any portion of a Term
Loan hereunder (regardless of whether such Term Loan is repaid with the proceeds
of Replacement Revolving Loans or otherwise), so long as the aggregate amount of
such Replacement Revolving Facility Commitments does not exceed the aggregate
amount of Term Loans repaid at the time of establishment thereof (it being
understood that such Replacement Revolving Facility Commitment may be provided
by the Lenders holding the Term Loans being repaid and/or by any other Person
that would be a permitted Assignee hereunder).

(m) Any Borrower may approach any Lender or any other Person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
(such Person, a “Replacement Revolving Lender”) to provide all or a portion of
the Replacement Revolving Facility Commitments; provided that any Lender offered
or approached to provide all or a portion of the Replacement Revolving Facility
Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Facility Commitment. Any Replacement Revolving Facility
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Facility Commitments for all
purposes of this Agreement; provided that any Replacement Revolving Facility
Commitments may, to the extent provided in the applicable Incremental Assumption
Agreement, be designated as an increase in any previously established Class of
Revolving Facility Commitments.

(n) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit and Swingline Loans under such Replacement Revolving Facility
Commitments of such Class then outstanding on such Replacement Revolving
Facility Effective Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, the Replacement Revolving Loans and
participations of such Replacement Revolving Facility Commitments of such Class
will be held by the Lenders thereunder ratably in accordance with their
Replacement Revolving Credit Percentages.

(o) For purposes of this Agreement and the other Loan Documents, (i) if a Lender
is providing a Refinancing Term Loan, such Lender will be deemed to have an
Incremental Term Loan having the terms of such Refinancing Term Loan and (ii) if
a Lender is providing a Replacement Revolving Facility Commitment, such Lender
will be deemed to have an Incremental Revolving Facility Commitment having the
terms of such Replacement Revolving Facility Commitment. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document
(including without limitation this Section 2.21), (i) the aggregate amount of
Refinancing Term Loans and Replacement Revolving Facility

 

115



--------------------------------------------------------------------------------

Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Refinancing Term Loan or Replacement Revolving Facility Commitment is
required to be in any minimum amount or any minimum increment, (iii) there shall
be no condition to any incurrence of any Refinancing Term Loan or Replacement
Revolving Facility Commitment at any time or from time to time other than those
set forth in clauses (j) or (l) above, as applicable, and (iv) all Refinancing
Term Loans, Replacement Revolving Facility Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other Obligations under this Agreement and the other Loan Documents.

(p) Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of outstanding Eurocurrency Borrowings upon
the incurrence of any Incremental Loans, (x) to the extent the last date of
Interest Periods for multiple Eurocurrency Borrowings under the Term Facilities
fall on the same day, such Eurocurrency Borrowings shall be considered a single
Eurocurrency Borrowing and (y) to the extent the last date of Interest Periods
for multiple Eurocurrency Borrowings under the Revolving Facilities fall on the
same day, such Eurocurrency Borrowings shall be considered a single Eurocurrency
Borrowing and (ii) the initial Interest Period with respect to any Eurocurrency
Borrowing of Incremental Loans may, at the applicable Borrower’s option, be of a
duration of a number of Business Days that is less than one month, and the
Adjusted Eurocurrency Rate with respect to such initial Interest Period shall be
the same as the Adjusted Eurocurrency Rate applicable to any then-outstanding
Eurocurrency Borrowing as such Borrower may direct, so long as the last day of
such initial Interest Period is the same as the last day of the Interest Period
with respect to such outstanding Eurocurrency Borrowing.

SECTION 2.22. Defaulting Lenders.

(i) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender under any Revolving Facility becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable laws, rules and regulations of any
Governmental Authority, during any period in which there is a Defaulting Lender,
for purposes of computing the amount of the obligation of each non-Defaulting
Lender under any such Revolving Facility to acquire, refinance or fund
participations in Letters of Credit or Swingline Loans pursuant to Sections 2.04
and 2.05, the “Revolving Facility Percentage” of each non-Defaulting Lender
under such Revolving Facility shall be computed without giving effect to the
Revolving Facility Commitment of that Defaulting Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans under such Revolving Facility in connection with such reallocation shall
not exceed the Available Unused Commitment of such Lender.

(ii) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” or “Majority
Lenders.”

 

116



--------------------------------------------------------------------------------

(iii) Cash Collateral. To the extent the reallocation pursuant to clause
(i) above is insufficient for any reason to cover the L/C Issuer’s and Swingline
Lender’s Fronting Exposure to a Defaulting Lender, the applicable Borrower shall
Cash Collateralize such uncovered Fronting Exposure pursuant to arrangements
reasonably satisfactory to the Administrative Agent.

(iv) Limitation on Swingline Loans and Letters of Credit. Notwithstanding
anything to the contrary set forth herein, so long as any Lender is a Defaulting
Lender, no Swingline Lender shall have any obligation to make Swingline Loans
and no L/C Issuer shall have any obligation to issue, amend or renew any Letter
of Credit at any time there is Fronting Exposure, in each case, unless the
Swingline Lender or the L/C Issuer, respectively, is satisfied that it will have
no Fronting Exposure after giving effect thereto.

(v) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of a Defaulting
Lender on account of its Loans or participations under the Revolving Facility
Commitments (whether voluntary or mandatory, at maturity, following an Event of
Default or otherwise) or received by the Administrative Agent from a Defaulting
Lender pursuant to Section 9.06, shall be applied at such time or times as may
be determined by the Administrative Agent as follows: first, to the payment of
any amounts owing by that Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to the L/C Issuer or Swingline Lender hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer or
Swingline Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swingline Loan or Letter
of Credit; fourth, as the applicable Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrowers, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swingline Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the applicable Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the applicable Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans or L/C Borrowings in
respect of which that Defaulting Lender has not fully funded its appropriate
share, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.22(v)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

 

117



--------------------------------------------------------------------------------

(vi) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.

(C) With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (vi)(A) or (B) above, the
Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (vii) below,
(y) pay to each L/C Issuer and the Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or the Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

(vii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective pro rata Commitments (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.01 are satisfied at the time of such
reallocation and (y) such reallocation does not cause the aggregate Revolving
Facility Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Facility Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(viii) Defaulting Lender Cure. If the Borrowers, the Administrative Agent,
Swingline Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving
Facility Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans under the applicable Revolving Facility to be held on a pro rata
basis by the Lenders in accordance with their Revolving Facility Percentages
under such Revolving Facility (without giving effect to Section 2.22(i)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of any Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

118



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

On the date of each Credit Event, each of the Borrowers represents and warrants
to each of the Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
Borrower and each of the Material Subsidiaries (a) is a partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status under the laws of any jurisdiction of organization outside the United
States) under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except where the failure so to qualify
would not reasonably be expected to have a Material Adverse Effect, and (d) has
the power and authority to execute, deliver and perform its obligations under
each of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of a Borrower, to
borrow and otherwise obtain credit hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by each
Borrower and each of the Subsidiary Loan Parties of each of the Loan Documents
to which it is a party, and the borrowings hereunder and the Transactions
(a) have been duly authorized by all corporate, stockholder, partnership or
limited liability company action required to be obtained by such Borrower and
such Subsidiary Loan Parties and (b) will not (i) violate (A) any provision of
law, statute, rule or regulation, or of the certificate or articles of
incorporation or other constitutive documents (including any partnership,
limited liability company or operating agreements) or by-laws of such Borrower
or any such Subsidiary Loan Party, (B) any applicable order of any court or any
rule, regulation or order of any Governmental Authority applicable to such
Borrower or any such Subsidiary Loan Party or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which such Borrower or any such Subsidiary Loan Party is a party
or by which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under any such indenture, certificate of
designation for preferred stock, agreement or other instrument, where any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by such Borrower or any such Subsidiary Loan Party, other
than the Liens created by the Loan Documents and Permitted Liens.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent

 

119



--------------------------------------------------------------------------------

conveyance or other similar laws affecting creditors’ rights generally,
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for (a) the filing of Uniform Commercial
Code financing and continuation statements, (b) filings with the United States
Patent and Trademark Office and the United States Copyright Office and any
successor offices, (c) recordation of the Mortgages, (d) such actions, consents
and approvals under Gaming Laws or from Gaming Authorities the failure of which
to be obtained or made would not reasonably be expected to have a Material
Adverse Effect, (f) such as have been made or obtained and are in full force and
effect, (g) such other actions, consents and approvals the failure of which to
be obtained or made would not reasonably be expected to have a Material Adverse
Effect and (h) filings or other actions listed on Schedule 3.04.

SECTION 3.05. Financial Statements.

(a) The unaudited pro forma combined or consolidated balance sheet and related
combined or consolidated statements of income and cash flows of the Borrowers,
together with their consolidated Subsidiaries (including the notes thereto) (the
“Pro Forma Financial Statements”) and pro forma adjusted EBITDA for the fiscal
year ending December 31, 2012 and the four fiscal quarter period ended June 30,
2013 (the “Pro Forma Adjusted EBITDA”), copies of which have heretofore been
furnished to each Lender (via inclusion in the Information Memorandum), have
been prepared giving effect (as if such events had occurred on such date) to the
Transactions and the Post-Closing Restructuring Transaction. Each of the Pro
Forma Financial Statements and the Pro Forma Adjusted EBITDA has been prepared
in good faith based on assumptions believed by the Borrowers to have been
reasonable as of the date of delivery thereof (it being understood that such
assumptions are based on good faith estimates of certain items and that the
actual amount of such items on the Closing Date is subject to change), and
presents fairly in all material respects on a pro forma basis the estimated
financial position of the Borrowers and their combined or consolidated
Subsidiaries as at June 30, 2013, assuming that the Transactions and the
Post-Closing Restructuring Transaction had actually occurred at such date, and
the results of operations of the Borrowers and their combined or consolidated
Subsidiaries for the twelve-month period ended June 30, 2013, assuming that the
Transactions and the Post-Closing Restructuring Transaction had actually
occurred on the first day of such twelve-month period.

(b) The audited combined balance sheets of the CMBS Borrowers and Octavius Linq
Holding Company, LLC (“Linq”) as at December 31, 2011 and 2012, and the related
audited combined statements of comprehensive income, stockholders’ equity and
cash flows for such fiscal years, reported on by and accompanied by a report
from Deloitte & Touche LLP, copies of which have heretofore been furnished to
each Lender, present fairly in all material respects the combined financial
position of the CMBS Borrowers, Linq and their respective combined or
consolidated Subsidiaries as at such date and the combined results of operations
and cash flows of the CMBS Borrowers, Linq and their respective combined or
consolidated Subsidiaries for the years then ended.

 

120



--------------------------------------------------------------------------------

(c) The unaudited combined condensed balance sheet of the CMBS Borrowers and
Linq as at June 30, 2013 and the related unaudited combined condensed statements
of comprehensive income, stockholders’ equity and cash flows for the six-month
period ended June 30, 2013, copies of which have heretofore been furnished to
each Lender, present fairly in all material respects the combined or
consolidated financial position of the CMBS Borrowers, Linq and their respective
combined or consolidated Subsidiaries as at such date and the combined condensed
results of operations and cash flows of the CMBS Borrowers, Linq and their
respective combined or consolidated Subsidiaries for such period (subject to
normal year end audit adjustments and the absence of footnotes).

SECTION 3.06. No Material Adverse Effect. After December 31, 2012, there has
been no event or circumstance that has had or would reasonably be expected to
have a Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of the Borrowers and its Subsidiaries has valid title in fee simple or
equivalent to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

(b) Each of the Borrowers and its Subsidiaries have complied with all material
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have a Material Adverse Effect and
all such leases are in full force and effect, except leases in respect of which
the failure to be in full force and effect would not reasonably be expected to
have a Material Adverse Effect.

(c) As of the Closing Date, none of the Borrowers or the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date.

(d) As of the Closing Date, none of the Borrowers and the Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05, or in connection with
the Post-Closing Restructuring Transaction.

 

121



--------------------------------------------------------------------------------

SECTION 3.08. Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each Subsidiary of each Borrower
and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by such Borrower or by any such Subsidiary.

(b) As of the Closing Date, after giving effect to the Transactions, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of the
Borrowers or any of the Subsidiaries, except as set forth on Schedule 3.08(b).

SECTION 3.09. Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of the Borrowers, threatened in writing against or affecting the
Borrowers or any of the Subsidiaries or any business, property or rights of any
such person which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) None of the Borrowers, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law (including the USA
PATRIOT Act), rule or regulation (including any zoning, building, ordinance,
code or approval or any building permit, but excluding any Environmental Laws,
which are subject to Section 3.16) or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(c) Each Borrower and each Subsidiary are in compliance in all material respects
with all Gaming Laws that are applicable to them and their businesses, except
where a failure to so comply would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) None of the Borrowers and the Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

(b) Neither the making of any Loan (or the extension of any Letter of Credit)
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation T, Regulation U or Regulation X of the Board.

 

122



--------------------------------------------------------------------------------

SECTION 3.11. Investment Company Act. None of the Borrowers and the Subsidiaries
is required to be registered as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

SECTION 3.12. Use of Proceeds. (a) The Borrowers will use the proceeds of the
Revolving Facility Loans and Swingline Loans, and may request the issuance of
Letters of Credit, solely for general corporate purposes (including, without
limitation, for Permitted Business Acquisitions and project development and, in
the case of Letters of Credit, for the back-up or replacement of existing
letters of credit) and (b) the Borrowers will use the proceeds of the Initial
Term Loans made on the Closing Date to finance a portion of the Transactions and
for the payment of Transaction Expenses.

SECTION 3.13. Tax Returns.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrowers and the
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it (including in its
capacity as withholding agent) and each such Tax return is true and correct;

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrowers and the
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments due and payable by it (and made adequate provision (in
accordance with GAAP) for the payment of all Taxes not yet due and payable)
through the date of the Applicable Credit Event, including in its capacity as a
withholding agent (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
any Borrower or any of the Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP); and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, with respect to each of the
Borrowers and the Subsidiaries, there are no claims being asserted in writing
with respect to any Taxes.

SECTION 3.14. No Material Misstatements.

(a) All written information (other than the Projections, estimates,
forward-looking information and information of a general economic nature or
general industry nature) (the “Information”) concerning the Company, the
Borrowers, the Subsidiaries, the Transactions and any other transactions
contemplated thereby included in the Information Memorandum or otherwise
prepared by or on behalf of the foregoing or their representatives and made
available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated thereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Closing Date and did not,
taken as a whole, contain any untrue statement of a material fact as of any such
date or omit to state a material fact necessary in order to make the statements
contained therein, taken

 

123



--------------------------------------------------------------------------------

as a whole, not materially misleading in light of the circumstances under which
such statements were made (giving effect to all supplements and updates provided
thereto prior to the date hereof).

(b) The Projections, estimates and other forward-looking information and
information of a general economic nature prepared by or on behalf of a Borrower
or any of its Representatives and that have been made available to any Lenders
or the Administrative Agent in connection with the Transactions or the other
transactions contemplated thereby (i) have been prepared in good faith based
upon assumptions believed by the Borrowers to be reasonable as of the date
thereof (it being understood such Projections are as to future events and are
not to be viewed as facts, such Projections are subject to significant
uncertainties and contingencies and that actual results during the period or
periods covered by any such Projections may differ significantly from the
projected results, and that no assurances can be given that the projected
results will be realized), as of the date such Projections and estimates were
furnished to the Lenders and as of the Closing Date, and (ii) as of the Closing
Date, have not been modified in any material respect by the Borrowers.

SECTION 3.15. Employee Benefit Plans.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan that is, or has in
the five years preceding the date of this Agreement been, sponsored or
maintained by any Borrower or any Subsidiary is in compliance with the
applicable provisions of ERISA and the Code; (ii) no Reportable Event has
occurred during the past five years as to which any Borrower, any Subsidiary or
any ERISA Affiliate was required to file a report with the PBGC, other than
reports that have been filed; (iii) as of the most recent valuation date
preceding the date of this Agreement, no Plan has any material Unfunded Pension
Liability; (iv) no ERISA Event has occurred or is reasonably expected to occur;
(v) none of the Borrowers, their Subsidiaries or the ERISA Affiliates (A) has
received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated or (B) has incurred or is reasonably expected
to incur any withdrawal liability to any Multiemployer Plan; and (vi) none of
the Borrowers or their Subsidiaries has engaged in a “prohibited transaction”
(as defined in Section 406 of ERISA and Code Section 4975) in connection with
any employee pension benefit plan (as defined in Section 3(2) of ERISA) that
would subject any Borrower or any Subsidiary to tax.

SECTION 3.16. Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice has been received by any Borrower or any
of its Subsidiaries, and there are no judicial, administrative or other actions,
suits or proceedings pending or, to the Borrowers’ knowledge, threatened which
allege a violation of any Environmental Laws, in each case relating to any
Borrower or any of its Subsidiaries, (ii) each of the Borrowers and the
Subsidiaries has all environmental permits, licenses and other approvals
necessary for its operations to comply with all Environmental Laws and is in
compliance with the terms of such permits, licenses and other approvals and with
all other Environmental Laws, (iii) no Hazardous Material is located at, on or
under any property currently owned, operated or leased or, to the Borrowers’
knowledge, formerly owned, operated or leased, by a Borrower or any of its
Subsidiaries that would

 

124



--------------------------------------------------------------------------------

reasonably be expected to give rise to any cost, liability or obligation of any
Borrower or any of its Subsidiaries under any Environmental Laws, and no
Hazardous Material has been generated, owned, treated, stored, handled or
controlled by any Borrower or any of its Subsidiaries or transported to or
Released at any location in a manner that would reasonably be expected to give
rise to any cost, liability or obligation of any Borrower or any of its
Subsidiaries under any Environmental Laws and (iv) there are no agreements in
which any Borrower or any of its Subsidiaries has expressly assumed or
undertaken responsibility for any known or reasonably likely liability or
obligation of any other person arising under or relating to Environmental Laws,
which in any such case has not been made available to the Administrative Agent
prior to the date hereof.

SECTION 3.17. Security Documents.

(a) The Collateral Agreement is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. As
of the Closing Date, in the case of the Pledged Collateral described in the
Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral and required to be delivered under the
applicable Security Document are delivered to the Collateral Agent, and in the
case of the other Collateral described in the Collateral Agreement (other than
the Intellectual Property (as defined in the Collateral Agreement)), when
financing statements and other filings specified in the Perfection Certificate
are filed in the offices specified in the Perfection Certificate, the Collateral
Agent (for the benefit of the Secured Parties) shall have a perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection in such Collateral can be obtained by filing Uniform Commercial Code
financing statements, in each case prior and superior in right to the Lien of
any other person (except for Permitted Liens).

(b) When the Collateral Agreement or IP Security Agreements are properly filed
in the United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in the domestic
registered or pending copyrights, patents and trademarks included in the
Collateral, in each case prior and superior in right to the Lien of any other
person, except for Permitted Liens (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the Closing Date).

(c) The Mortgages, if any, executed and delivered on the Closing Date are, and
the Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 and Section 5.11 will be, effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable Lien on all of the applicable Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when

 

125



--------------------------------------------------------------------------------

such Mortgages are filed or recorded in the proper real estate filing or
recording offices, and all relevant mortgage taxes and recording charges are
duly paid, the Collateral Agent (for the benefit of the Secured Parties) shall
have valid Liens with record notice to third parties on, and security interest
in, all right, title, and interest of the applicable Loan Parties in such
Mortgaged Property and, to the extent applicable, subject to Section 9-315 of
the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to the Lien of any other person, except for Permitted Liens.

(d) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, (i) each of the parties hereto acknowledges
and agrees that licensing by the Gaming Authorities may be required to enforce
and/or exercise or foreclose upon certain security interests and such
enforcement and/or exercise or foreclosure may be otherwise limited by the
Gaming Laws and (ii) no Loan Party makes any representation or warranty as to
the effects of perfection or non-perfection, the priority or the enforceability
of any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign law.

SECTION 3.18. Location of Real Property and Leased Premises.

(a) The Perfection Certificate completely and correctly identifies, in all
material respects, as of the Closing Date all material Real Property owned by
the Loan Parties. As of the Closing Date, the Loan Parties own in fee all the
Real Property set forth as being owned by them in the Perfection Certificate
except to the extent set forth therein.

(b) The Perfection Certificate lists correctly in all material respects, as of
the Closing Date, all material Real Property that is leased by the Loan Parties
as the lessee and the addresses thereof. As of the Closing Date, the Loan
Parties have in all material respects valid leases in all the Real Property set
forth as being leased by them as the lessee in the Perfection Certificate except
to the extent set forth therein.

SECTION 3.19. Solvency.

(a) On the Closing Date, immediately after giving effect to the Transactions,
(i) the fair value of the assets of the Borrowers and the Subsidiaries on a
combined or consolidated basis, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of the Borrowers and
the Subsidiaries on a combined or consolidated basis; (ii) the present fair
saleable value of the property of the Borrowers and the Subsidiaries on a
combined or consolidated basis will be greater than the amount that will be
required to pay the probable liability of the Borrowers and the Subsidiaries on
a combined or consolidated basis on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrowers and the Subsidiaries on a
combined or consolidated basis will be able to pay their debts and liabilities,
direct, subordinated, contingent or otherwise, as such debts and liabilities
become absolute and matured; and (iv) the Borrowers and the Subsidiaries on a
combined or consolidated basis will not have unreasonably small capital with
which to conduct the businesses in which they are engaged as such businesses are
now conducted and are proposed to be conducted following the Closing Date.

 

126



--------------------------------------------------------------------------------

(b) On the Closing Date, immediately after giving effect to the consummation of
the Transactions, none of the Borrowers intends to, and none of the Borrowers
believes that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such subsidiary.

SECTION 3.20. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against any Borrower or
any of the Subsidiaries; (b) the hours worked and payments made to employees of
the Borrowers and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from any Borrower or any of the Subsidiaries or for which any claim
may be made against any Borrower or any of the Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of such Borrower or such Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which any Borrower or any of the Subsidiaries (or any predecessor)
is a party or by which any Borrower or any of the Subsidiaries (or any
predecessor) is bound.

SECTION 3.21. No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

SECTION 3.22. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and except as set forth
in Schedule 3.22, (a) each Borrower and each of its Subsidiaries owns, or
possesses the right to use, all of the patents, trademarks, service marks or
trade names, copyrights or mask works, domain names, data, databases, trade
secrets, applications and registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, (b) to the best knowledge of the Borrowers, the
Borrowers and the Subsidiaries are not interfering with, infringing upon,
misappropriating or otherwise violating Intellectual Property Rights of any
person, and (c) no claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the Borrowers, threatened.

SECTION 3.23. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the documentation governing any Material Indebtedness of any Loan
Party permitted to be incurred hereunder constituting Indebtedness that is
subordinated in right of payment to the Loan Obligations.

SECTION 3.24. Anti-Money Laundering and Economic Sanctions Laws.

(a) As of the Closing Date, to the knowledge of senior management of each Loan
Party, no Loan Party, none of its Subsidiaries, none of its controlled
Affiliates and none of

 

127



--------------------------------------------------------------------------------

the respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or controlled Affiliate has violated or is in violation of any
applicable Anti-Money Laundering Law.

(b) To the knowledge of senior management of each Loan Party, no Loan Party,
none of its Subsidiaries, none of its controlled Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or such controlled Affiliate that is acting or benefiting in any
capacity in connection with the Loans (i) is an Embargoed Person or (ii) except
as otherwise authorized by OFAC, otherwise permitted for U.S. persons by a U.S.
Governmental Authority or by any rule, regulation or order of a U.S.
Governmental Authority, will use any proceeds of the Loans or Letters of Credit,
or lend, contribute or otherwise make available such proceeds to any Person for
the purpose of financing the activities of or with any Person or in any country
or territory that, at the time of funding or facilitation, is an Embargoed
Person.

(c) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

(d) None of the Borrowers or any of their Subsidiaries (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner that violates Section 2 of such
executive order, or (iii) is a person on the list of “Specially Designated
Nationals and Blocked Persons” or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any L/C Issuer to permit any L/C Credit Extension hereunder (each,
a “Credit Event”) are subject to the satisfaction (or waiver in accordance with
Section 9.08) of the following conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each L/C Credit Extension:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of an L/C Credit Extension, the applicable L/C Issuer and the
Administrative Agent shall have received a Letter of Credit Application as
required by Section 2.05(b).

 

128



--------------------------------------------------------------------------------

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(c) At the time of and immediately after each Borrowing or L/C Credit Extension
(other than an amendment, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), as applicable, no Event
of Default or Default shall have occurred and be continuing.

Each such Borrowing (subject to the immediately preceding paragraph) and each
L/C Credit Extension shall be deemed to constitute a representation and warranty
by the Borrowers on the date of such Borrowing or L/C Extension as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. First Credit Event. On or prior to the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each of
the Borrowers, the L/C Issuer and the Lenders (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include delivery of a signed
signature page of this Agreement by facsimile or other means of electronic
transmission (e.g., “pdf”)) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each L/C Issuer, a written opinion of (i) Paul, Weiss, Rifkind,
Wharton & Garrison LLP, special counsel for the Loan Parties, and (ii) each
local counsel specified on Schedule 4.02(b), in each case (A) dated the Closing
Date, (B) addressed to each L/C Issuer, the Administrative Agent and the Lenders
and (C) in form and substance reasonably satisfactory to the Administrative
Agent covering such matters relating to the Loan Documents as the Administrative
Agent shall reasonably request.

(c) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Closing
Date and certifying:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization, or
(2) otherwise certified by the Secretary or Assistant Secretary of such Loan
Party or other person duly authorized by the constituent documents of such Loan
Party,

 

129



--------------------------------------------------------------------------------

(ii) a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

(iii) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Closing Date to which such person is a party and, in the case of the Borrowers,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,

(v) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(vi) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of each
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), tax and judgment,
United States Patent and Trademark Office and United States Copyright Office
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

(e) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit J and signed by a Financial Officer of the Company confirming
the solvency of the Borrowers and the Subsidiaries on a combined or consolidated
basis after giving effect to the Transactions on the Closing Date.

(f) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the

 

130



--------------------------------------------------------------------------------

extent invoiced at least one Business Day prior to the Closing Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including reasonable fees, charges and disbursements of Cahill Gordon & Reindel
LLP) required to be reimbursed or paid by the Loan Parties hereunder or under
any Loan Document.

(g) Except as set forth in Schedule 5.10 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral
Requirement” for the purposes of this Section 4.02) and subject to the grace
periods and post-closing periods set forth in such definition, the Collateral
Requirement shall be satisfied (or waived pursuant to the terms hereof) as of
the Closing Date.

(h) The Administrative Agent shall have received all documentation and other
information required by Section 9.20, to the extent such information has been
requested not less than ten (10) Business Days prior to the Closing Date.

(i) The Borrowers shall have delivered to the Administrative Agent a certificate
dated as of the Closing Date, to the effect set forth in Sections 4.01(b) and
4.01(c).

(j) All Indebtedness under the Existing Facilities shall have been, or shall be
substantially concurrently with the initial borrowing hereunder, repaid and all
commitments thereunder terminated, and the Administrative Agent shall have
received customary payoff letters evidencing such repayment and termination.

(k) The Lenders shall have received the financial statements, Pro Forma
Financial Statements and Pro Forma Adjusted EBITDA referred to in Section 3.05.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and, in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of the initial Borrowing.

ARTICLE V

Affirmative Covenants

Each of the Borrowers covenants and agrees with each Lender that until the
Termination Date, unless the Required Lenders shall otherwise consent in
writing, the Borrowers will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary
of a Borrower, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and

 

131



--------------------------------------------------------------------------------

except as otherwise permitted under Section 6.05; provided that any Borrower may
liquidate or dissolve one or more Borrowers (other than the Company) or
Subsidiaries if the assets of such Borrower or Subsidiaries (to the extent they
exceed estimated liabilities) are acquired by a Borrower or a Wholly-Owned
Subsidiary of a Borrower in such liquidation or dissolution, except that
Borrowers and Subsidiary Loan Parties may not be liquidated into Subsidiaries
that are not Loan Parties and Domestic Subsidiaries may not be liquidated into
Foreign Subsidiaries (except in each case as otherwise permitted under
Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition (ordinary wear and tear
excepted), from time to time make, or cause to be made, all needful and proper
repairs, renewals, additions, improvements and replacements thereto necessary in
order that the business carried on in connection therewith, if any, may be
properly conducted at all times (in each case except as permitted by this
Agreement).

SECTION 5.02. Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance (subject to customary deductibles and retentions) in such amounts and
against such risks as are customarily maintained by similarly situated companies
engaged in the same or similar businesses operating in the same or similar
locations and cause the Loan Parties to be listed as insured and the Collateral
Agent to be listed as a co-loss payee on property and property casualty policies
and as an additional insured on liability policies. Notwithstanding the
foregoing, the Borrowers and the Subsidiaries may self-insure with respect to
such risks with respect to which companies of established reputation engaged in
the same general line of business in the same general area usually self-insure.

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency) Borrowers and the Subsidiaries shall
obtain flood insurance to the extent required to comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
it may be amended from time to time.

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the L/C Issuer and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B)

 

132



--------------------------------------------------------------------------------

such insurance companies shall have no rights of subrogation against the
Administrative Agent, the Lenders, any L/C Issuer or their agents or employees.
If, however, the insurance policies, as a matter of the internal policy of such
insurer, do not provide waiver of subrogation rights against such parties, as
required above, then each Borrower, on behalf of itself and behalf of its
Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause each of its Subsidiaries to waive, its right of
recovery, if any, against the Administrative Agent, the Lenders, any L/C Issuer
and their agents and employees;

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of the
Borrowers and the Subsidiaries or the protection of their properties; and

(iii) the amount and type of insurance that the Borrowers and its Subsidiaries
has in effect as of the Closing Date satisfies for all purposes the requirements
of this Section 5.02.

SECTION 5.03. Taxes. Pay and discharge promptly when due all Taxes, imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all material lawful claims
which, if unpaid, might give rise to a Lien (other than a Permitted Lien) upon
such properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings and the Borrowers or the
affected Subsidiary, as applicable, shall have set aside on its books adequate
reserves in accordance with GAAP with respect thereto or (b) the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) Within 105 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of annual
reports on Form 10-K), following the end of each fiscal year (commencing with
the fiscal year ending December 31, 2013), a combined or consolidated balance
sheet and related statements of operations, cash flows and owners’ equity
showing the financial position of the Borrowers and the Subsidiaries as of the
close of such fiscal year and the combined or consolidated results of their
operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, which combined or consolidated
balance sheet and related statements of operations, cash flows and owners’
equity shall be audited by independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
not be qualified as to scope of audit or as to the status of any Borrower or any
Material Subsidiary as a going concern, other than solely with respect to, or
resulting solely from an upcoming maturity date under any series of Indebtedness
occurring within one year from the time such

 

133



--------------------------------------------------------------------------------

opinion is delivered) to the effect that such combined or consolidated financial
statements fairly present, in all material respects, the financial position and
results of operations of the Borrowers and the Subsidiaries on a combined or
consolidated basis in accordance with GAAP (it being understood that the
delivery by CERP LLC of annual reports on Form 10-K of the Borrowers and their
combined or consolidated Subsidiaries shall satisfy the requirements of this
Section 5.04(a) to the extent such annual reports include the information
specified herein);

(b) Within 60 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10-Q) (or, in the case of the first fiscal quarter for
which quarterly financial statements are required to be delivered hereunder,
within 75 days following the end of such fiscal quarter), following the end of
each of the first three fiscal quarters of each fiscal year (commencing with the
fiscal quarter ending September 30, 2013), a combined or consolidated balance
sheet and related statements of operations and cash flows showing the financial
position of the Borrowers and the Subsidiaries as of the close of such fiscal
quarter and the combined or consolidated results of their operations during such
fiscal quarter and the then-elapsed portion of the fiscal year and setting forth
in comparative form the corresponding figures for the corresponding periods of
the prior fiscal year, all of which shall be in reasonable detail and which
combined or consolidated balance sheet and related statements of operations and
cash flows shall be certified by a Financial Officer of CERP LLC on behalf of
the Borrowers as fairly presenting, in all material respects, the financial
position and results of operations of the Borrowers and the Subsidiaries on a
combined or consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) (it being understood
that the delivery by CERP LLC of quarterly reports on Form 10-Q of the Borrowers
and their combined or consolidated Subsidiaries shall satisfy the requirements
of this Section 5.04(b) to the extent such quarterly reports include the
information specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Company
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) commencing with the fiscal quarter ending on the last day of
the first full fiscal quarter after the Closing Date, but not including any
fiscal quarter that ends during a Covenant Suspension Period, setting forth
computations in reasonable detail satisfactory to the Administrative Agent
calculating the Financial Performance Covenant, and (y) concurrently with any
delivery of financial statements under paragraph (a) above, if the accounting
firm is not restricted from providing such a certificate by its policies, a
certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default (which certificate may be
limited to accounting matters and disclaim responsibility for legal
interpretations);

 

134



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by any Borrower or
any of the Subsidiaries with the SEC, or after an initial public offering,
distributed to its stockholders generally, as applicable; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this paragraph (d) shall be deemed delivered for purposes
of this Agreement when posted to the website of any of the Borrowers or the
website of the SEC;

(e) within 105 days after the beginning of each fiscal year (or such later date
as the Administrative Agent may agree), a reasonably detailed combined or
consolidated annual budget for such fiscal year (including a projected combined
or consolidated balance sheet of the Borrowers and the Subsidiaries as of the
end of the following fiscal year, and the related combined or consolidated
statements of projected cash flow and projected income), including a description
of underlying assumptions with respect thereto (collectively, the “Budget”),
which Budget shall in each case be accompanied by the statement of a Financial
Officer of the Company to the effect that, the Budget is based on assumptions
believed by such Financial Officer to be reasonable as of the date of delivery
thereof;

(f) upon the reasonable request of the Administrative Agent not more frequently
than twice a year unless an Event of Default has occurred and is continuing, an
updated Perfection Certificate (or, to the extent such request relates to
specified information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(f);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of any Borrower or any of
the Subsidiaries (including without limitation with regard to compliance with
the USA PATRIOT Act), or compliance with the terms of any Loan Document, as in
each case the Administrative Agent may reasonably request (for itself or on
behalf of the Lenders); and

(h) (i) in the event that in respect of the First Priority Senior Secured Notes,
the Second Priority Senior Secured Notes or any Permitted Refinancing
Indebtedness with respect thereto, the rules and regulations of the SEC permit
CERP LLC or any Parent Entity to report at CERP LLC or such Parent Entity’s
level on a combined or consolidated basis such combined or consolidated
reporting at CERP LLC or such Parent Entity’s level in a manner consistent with
that described in paragraphs (a) and (b) of this Section 5.04 for the Borrowers
(together with a reconciliation showing the adjustments necessary to determine
compliance by the Borrowers and the Subsidiaries with the Financial Performance
Covenant) will satisfy the requirements of such paragraphs and
(ii) notwithstanding the foregoing, it is understood and agreed that until such
time as CERP LLC shall have filed a registration statement with the SEC with
respect to the First Priority Senior Secured Notes or the Second Priority Senior
Secured Notes, the combined or consolidated financial statements required by
this Section 5.04 may be satisfied by the delivery of financial statements that
are prepared on a basis consistent with the presentation thereof in the Notes
Offering Memorandum.

 

135



--------------------------------------------------------------------------------

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of the Company obtains actual
knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority (including any
action, suit or proceeding by or subject to decision by any Gaming Authority) or
in arbitration, against any Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to any Borrower or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect;

(d) the development or occurrence of any ERISA Event that, together with all
other ERISA Events that have developed or occurred, would reasonably be expected
to have a Material Adverse Effect;

(e) promptly after the same are available, copies of any written communication
to any Borrower or any of its Subsidiaries from any Gaming Authority advising it
of a material violation of, or material non-compliance with, any Gaming Law by
any Borrower or any of its Subsidiaries; and

(f) CERP LLC’s determination of the commencement or termination of a Covenant
Suspension Period.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, including
all Gaming Laws and the Economic Sanction Laws, except that the Borrowers and
the Subsidiaries need not comply with any laws, rules, regulations and orders of
any Governmental Authority then being contested by any of them in good faith by
appropriate proceedings, and except where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; provided that this Section 5.06 shall not apply to Environmental
Laws, which are the subject of Section 5.09, or to laws related to Taxes, which
are the subject of Section 5.03.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of any Borrower

 

136



--------------------------------------------------------------------------------

or any of the Subsidiaries at reasonable times, upon reasonable prior notice to
such Borrower, and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to such Borrower to
discuss the affairs, finances and condition of such Borrower or any of the
Subsidiaries with the officers thereof and independent accountants therefor (so
long as the Borrowers have the opportunity to participate in any such
discussions with such accountants), in each case, subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans in the manner set
forth in Section 3.12.

SECTION 5.09. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10. Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that the Collateral
Agent may reasonably request, to satisfy the Collateral Requirement and to cause
the Collateral Requirement to be and remain satisfied, all at the expense of the
Loan Parties and provide to the Collateral Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Collateral Agent as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents, subject in each case to paragraph (g) below.

(b) If any asset (other than Real Property, which is covered by paragraph (c)
below) that has an individual fair market value (as determined in good faith by
the Borrowers) in an amount greater than $15.0 million is acquired by any Loan
Party after the Closing Date (in each case other than (x) assets constituting
Collateral under a Security Document that become subject to the Lien of such
Security Document upon acquisition thereof and (y) assets constituting Excluded
Property), such Loan Party will (i) promptly as practicable notify the
Collateral Agent thereof and (ii) take or cause the Subsidiary Loan Parties to
take such actions as shall be reasonably requested by the Collateral Agent to
grant and perfect such Liens (subject to any Permitted Liens), including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties, subject to paragraph (g) below.

(c) Promptly notify the Administrative Agent of the acquisition (which for this
clause (c) shall include the improvement of any Real Property that was not Owned
Real Property that results in it qualifying as Owned Real Property) of and will
grant and cause each of

 

137



--------------------------------------------------------------------------------

the Subsidiary Loan Parties to grant to the Collateral Agent security interests
in, and mortgages on, such Owned Real Property of any Loan Parties that are not
Mortgaged Property as of the Closing Date, to the extent acquired after the
Closing Date, within 90 days after such acquisition (or such later date as the
Collateral Agent may agree in its reasonable discretion), pursuant to
documentation substantially in the form of Exhibit E or in such other form as is
reasonably satisfactory to the Collateral Agent (each, an “Additional Mortgage”)
and constituting valid and enforceable Liens subject to no other Liens except
Permitted Liens at the time of recordation thereof, record or file, and cause
each such Subsidiary Loan Party to record or file, the Additional Mortgage or
instruments related thereto in such manner and in such places as is required by
law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Mortgages and
pay, and cause each such Subsidiary Loan Party to pay, in full, all Taxes, fees
and other charges required to be paid in connection therewith, in each case
subject to paragraph (g) below. Unless otherwise waived by the Collateral Agent,
with respect to each such Additional Mortgage, the applicable Borrower shall
deliver to the Collateral Agent contemporaneously therewith a flood hazard
determination (along with an executed borrower’s notice and evidence of
insurance as necessary), leasehold documentation, including an estoppel and
consent agreement and a recorded lease or memorandum thereof, as necessary,
opinions of local counsel, a title insurance policy and a survey and otherwise
comply with the Collateral Requirements applicable to Mortgages and Mortgaged
Property. Notwithstanding the foregoing in this paragraph (c), to the extent
that any Borrower anticipates in good faith (1) delivering a Project Notice to
the Administrative Agent with respect to any such Owned Real Property acquired
after the Closing Date within forty-five (45) days following such acquisition
and (2) that such Project Notice would result in the release of a Mortgage
securing the Obligations pursuant to Section 5.11(a) (if there were a Mortgage
on such Owned Real Property), then such Borrower shall not be required to
deliver an Additional Mortgage with respect to such Owned Real Property pursuant
to this paragraph (c) (and such Owned Real Property will instead be subject to
Section 5.11 below). If such Borrower has not delivered a Project Notice with
respect to such Owned Real Property within such forty-five (45) day period, then
such Borrower shall promptly take the actions required to be taken pursuant to
this paragraph (c).

(d) If any additional direct or indirect Subsidiary of any Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a Wholly-Owned Domestic
Subsidiary (other than an Excluded Subsidiary), within fifteen (15) Business
Days after the date such Wholly-Owned Domestic Subsidiary is formed or acquired
(or such longer period as the Collateral Agent may reasonably agree), notify the
Collateral Agent thereof and, within twenty (20) Business Days after the date
such Wholly-Owned Domestic Subsidiary is formed or acquired or such longer
period as the Collateral Agent shall agree (or, with respect to clauses (g) and
(h) of the definition of “Collateral Requirement,” within 90 days after such
formation or acquisition or such longer period as set forth therein or as the
Collateral Agent may agree in its reasonable discretion, as applicable), cause
the Collateral Requirement to be satisfied with respect to such Domestic
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Domestic Subsidiary owned by or on behalf of any Loan Party, subject in each
case to paragraph (g) below.

 

138



--------------------------------------------------------------------------------

(e) If any additional Foreign Subsidiary of any Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary constitutes a “first tier”
Foreign Subsidiary of a Loan Party, within fifteen (15) Business Days after the
date such Foreign Subsidiary is formed or acquired (or such longer period as the
Collateral Agent may agree), notify the Collateral Agent thereof and, within
twenty (20) Business Days after the date such Foreign Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral Requirement to be satisfied with respect to any Equity Interest in
such Foreign Subsidiary owned by or on behalf of any Loan Party, subject in each
case to paragraph (g) below.

(f) Furnish to the Collateral Agent promptly (and in any event within 30 days
after such change) written notice of any change (A) in any Loan Party’s
corporate or organization name, (B) in any Loan Party’s identity or
organizational structure, (C) in any Loan Party’s organizational identification
number or (D) in any Loan Party’s jurisdiction of organization; provided, that
no Loan Party shall effect or permit any such change unless all filings have
been made, or will have been made within any statutory period, under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral for the benefit of the Secured
Parties with the same priority as prior to such change.

(g) The Collateral Requirement and the other provisions of this Section 5.10 and
the other provisions of the Loan Documents with respect to Collateral need not
be satisfied with respect to any of the following (collectively, the “Excluded
Property”): (i) any Real Property held by any Borrower or any of its
Subsidiaries as a lessee under a lease or any Real Property owned in fee that is
not Owned Real Property, (ii) motor vehicles and other assets subject to
certificates of title and letter of credit rights (in each case, other than to
the extent a Lien on such assets or such rights can be perfected by filing a
UCC-1), and commercial tort claims with a value of less than $10.0 million,
(iii) pledges and security interests prohibited by applicable law, rule,
regulation (including any Gaming Law) or enforceable contractual obligation not
in violation of Section 6.09(c) binding on the assets that existed at the time
of the acquisition thereof and was not created or made binding on the assets in
contemplation or in connection with the acquisition of such assets (except in
the case of assets (A) owned on the Closing Date or (B) acquired after the
Closing Date with Indebtedness of the type permitted pursuant to clauses (i) or
(j) of Section 6.01) (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable anti-assignment provisions
of Article 9 of the Uniform Commercial Code of any applicable jurisdiction),
(iv) assets to the extent a security interest in such assets could reasonably be
expected to result in material adverse tax consequences (as determined in good
faith by the Borrowers), (v) those assets as to which the Collateral Agent and
the Borrowers reasonably agree that the costs or other consequence of obtaining
or perfecting such a security interest or perfection thereof are excessive in
relation to the value of the security to be afforded thereby, (vi) any lease,
license or other agreement to the extent that a grant of a security interest
therein would violate or invalidate such lease, license or agreement or create a
right of termination in favor of any other party thereto (other than a Borrower
or any other Loan Party) after giving effect to the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, (vii) any governmental
licenses (including gaming licenses) or state or local franchises, charters and
authorizations, to the extent

 

139



--------------------------------------------------------------------------------

security interests in such licenses, franchises, charters or authorizations are
prohibited or restricted thereby after giving effect to the applicable
anti-assignment provisions of Article 9 of the Uniform Commercial Code,
(viii) pending United States “intent-to-use” trademark applications for which a
verified statement of use or an amendment to allege use has not been filed with
and accepted by the United States Patent and Trademark Office, (ix) other
customary exclusions under applicable local law or in applicable local
jurisdictions set forth in the Security Documents, (x) any Excluded Securities
and (xi) for the avoidance of doubt, any assets owned by, or the Equity
Interests of, any Qualified Non-Recourse Subsidiary or any Special Purpose
Receivables Subsidiary or any other asset securing any Qualified Non-Recourse
Debt or any Permitted Receivables Financing (which shall in no event constitute
Collateral hereunder, nor shall any Qualified Non-Recourse Subsidiary or Special
Purpose Receivables Subsidiary be a Loan Party hereunder); provided, that the
Borrowers may in their sole discretion elect to exclude any property from the
definition of Excluded Property. Notwithstanding anything to the contrary in
this Agreement, the Collateral Agreement, or any other Loan Document, (i) the
Collateral Agent may grant extensions of time or waiver of requirement for the
creation or perfection of security interests in or the obtaining of insurance
(including title insurance) and surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the Company, that perfection or obtaining of
such items cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the other
Loan Documents, (ii) no foreign law governed security documents shall be
required, (iii) Liens required to be granted from time to time pursuant to the
Collateral Requirement and the Security Documents shall be subject to exceptions
and limitations set forth in the Security Documents and, to the extent
appropriate in the applicable jurisdiction, as otherwise agreed between the
Administrative Agent and the Company, (iv) to the extent any Mortgaged Property
is located in a jurisdiction with mortgage recording or similar tax, the amount
secured by the Security Document with respect to such Mortgaged Property shall
be limited to the fair market value of such Mortgaged Property as determined in
good faith by the Borrowers (subject to any applicable laws in the relevant
jurisdiction or such lesser amount agreed to by the Collateral Agent) and
(v) there shall be no control, lockbox or similar arrangements nor any control
agreements relating to the Borrowers’ and their subsidiaries’ bank accounts
(including deposit, securities or commodities accounts).

(h) The Borrowers shall, or shall cause the applicable Loan Parties to, satisfy
the requirements listed on Schedule 5.10 within the timeframes indicated
thereon.

SECTION 5.11. Real Property Development Matters.

(a) Releases of Mortgaged Property. In the event that a Borrower delivers a
Project Notice to the Administrative Agent with respect to all or any portion of
a Mortgaged Property or Mortgaged Properties constituting Undeveloped Land
identifying the applicable Mortgaged Property or Properties, providing a
reasonable description of the Project that such Borrower anticipates in good
faith to be undertaken with respect to such Mortgaged Property or Properties
constituting Undeveloped Land and identifying the Project Financing to be
entered into in connection with the financing of such Project, then, if (x) the
terms of such Project Financing require the release of the Mortgage securing the
Obligations and (y) in the case of Undeveloped Land acquired after the Closing
Date, the Borrowers are in Pro Forma Compliance

 

140



--------------------------------------------------------------------------------

after giving effect to such Project Financing, on the later of the date that is
ten (10) Business Days following the date of the delivery of the Project Notice
to the Administrative Agent and the date a mortgage or other security document
securing the Project Financing is executed and delivered for recording pending,
or is executed and delivered substantially concurrently with, the release of the
Mortgage securing the Obligations, the security interest and Mortgage on the
applicable Mortgaged Property or Properties shall be automatically released, all
without delivery of any instrument or performance of any act by any party (and
any Loan Party shall be permitted to take any action in connection therewith
consistent with such release including, without limitation, the filing of UCC
termination statements). In connection with any such termination or release, the
Administrative Agent and Collateral Agent shall execute and deliver (or cause to
be executed or delivered) to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release (including, without limitation, mortgage releases
(including partial mortgage releases in the case where the Mortgaged Property
covered by any Mortgage includes Mortgaged Property not subject to such release)
and UCC termination statements), and will duly assign and transfer to such Loan
Party any such applicable Mortgaged Property. Any execution and delivery of
documents pursuant to this Section 5.11 shall be without recourse to or warranty
by the Administrative Agent or Collateral Agent. With respect to any Owned Real
Property owned by any Loan Party that is subject to a Project Financing pursuant
to this Section 5.11, no second lien mortgages may be placed on such Owned Real
Property while such Project Financing is outstanding.

(b) New Mortgages on Developed Properties.

(i) Promptly (but in no event later than 20 Business Days (or such longer time
as the Administrative Agent shall permit in its reasonable discretion))
following the final completion of construction (as defined in the applicable
engineering, procurement and construction contract) of any Project for which a
Project Notice was previously delivered to the Administrative Agent, the
applicable Borrower shall notify the Administrative Agent of the completion of
such Project and, to the extent permitted by the terms of the applicable Project
Financing (provided that to the extent the terms of the applicable Project
Financing restrict the taking of such actions, such Borrower shall take such
actions promptly (but in no event later than 20 Business Days (or such longer
period as the Administrative Agent shall permit in its reasonable discretion))
following the cessation of such restrictions), shall take the actions specified
in clause (iii) below;

(ii) Promptly (but in no event later than 20 Business Days (or such longer time
as the Administrative Agent shall permit in its reasonable discretion))
following the abandonment or termination by a Borrower of any Project for which
a Project Notice was previously delivered to the Administrative Agent, such
Borrower shall notify the Administrative Agent of the abandonment or termination
of such Project and, unless such Borrower delivers a new Project Notice with
respect to the Real Property subject to such Project within such 20 Business
Days (or such longer time permitted by the Administrative Agent), shall take the
actions specified in clause (iii) below;

(iii) To the extent required by the foregoing clauses (i) and (ii), the
Borrowers shall (w) release or cause any applicable Subsidiary Loan Party
to release all security interests or mortgages on the Real Property subject to
such Project securing such Project Financing, (x) grant

 

141



--------------------------------------------------------------------------------

or cause any applicable Subsidiary Loan Party to grant to the Collateral Agent
Additional Mortgages in any such Owned Real Property of such Loan Party subject
to such Project as are not covered by the original Mortgages, constituting valid
and enforceable Liens subject to no other Liens except Permitted Liens at the
time of recordation thereof, (y) record or file, and cause such Subsidiary Loan
Party to record or file, the Additional Mortgage or instruments related thereto
in such manner and in such places as is required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Additional Mortgages and (z) pay, and cause such
Subsidiary Loan Party to pay, in full, all Taxes, fees and other charges payable
in connection therewith, in each case subject to Section 5.10(g). Unless
otherwise waived by the Collateral Agent, with respect to each such Additional
Mortgage, the applicable Borrower shall deliver to the Collateral Agent
contemporaneously therewith a title insurance policy and a survey and otherwise
comply with the Collateral Requirements applicable to Mortgages and Mortgaged
Property.

(c) Release of Liens. Promptly (but in no event later than 20 Business Days (or
such longer time as the Administrative Agent shall permit in its reasonable
discretion)) following the final completion of construction (as defined in the
applicable engineering, procurement and construction contract) of any Project
relating to a Mortgaged Property (other than with respect to which a Project
Notice has been delivered), the applicable Borrower shall notify the
Administrative Agent of the completion of such Project and, to the extent
permitted by the terms of any such third party mortgage financing Indebtedness
(provided that to the extent the terms of the applicable mortgage financing
Indebtedness restrict the taking of such actions, the applicable Borrower shall
take such actions promptly (but in no event later than 20 Business Days (or such
longer period as the Administrative Agent shall permit in its reasonable
discretion)) following the cessation of such restrictions), shall and shall
cause any applicable Subsidiary Loan Party to release all third party mortgage
financing Indebtedness for such Project (if any) and file and record any and all
necessary documents to restore the first priority security interest and Lien of
the original Mortgage relating to the Mortgaged Property that was the subject of
the Project and pay, and cause such Subsidiary Loan Party to pay, in full, all
Taxes, fees and other charges payable in connection therewith, in each case
subject to Section 5.10(g). Unless otherwise waived by the Collateral Agent, the
applicable Borrower shall deliver to the Collateral Agent contemporaneously
therewith a bring down endorsement to title insurance policy and a survey and
otherwise comply with the Collateral Requirements applicable to Mortgages and
Mortgaged Property.

SECTION 5.12. Rating. Exercise commercially reasonable efforts to maintain
ratings from each of Moody’s and S&P for the Term B Loans.

 

142



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Each of the Borrowers covenants and agrees with each Lender that, until the
Termination Date, unless the Required Lenders shall otherwise consent in
writing, the Borrowers will not, and will not permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness existing on the Closing Date (provided that any
Indebtedness that is in excess of $5.0 million individually or $25.0 million in
the aggregate shall only be permitted under this clause (a)(i) to the extent
such Indebtedness is set forth on Schedule 6.01) and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness (other than intercompany
indebtedness Refinanced with Indebtedness owed to a person not affiliated with
any Borrower or any Subsidiary) and (ii) intercompany Indebtedness existing on
the Closing Date; provided that (i) all such Indebtedness, if owed to a Loan
Party, shall be evidenced by the Global Intercompany Note or other promissory
note and shall be subject to a first priority Lien pursuant to the applicable
Security Document and (ii) any Indebtedness of a Loan Party to any Subsidiary
that is not a Loan Party shall be subordinated to the Loan Obligations under
this Agreement on subordination terms as described in the Global Intercompany
Note or on other subordination terms reasonably satisfactory to the
Administrative Agent and the Borrowers;

(b) Indebtedness created hereunder (including pursuant to Section 2.21) and
under the other Loan Documents and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(c) Indebtedness of any Borrower or any Subsidiary pursuant to Swap Agreements
not entered into for speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to any Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;

(e) Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to any
Borrower or any other Subsidiary; provided, that (i) all such Indebtedness, if
owed to a Loan Party, shall be evidenced by the Global Intercompany Note or
other promissory note and shall be subject to a first priority Lien pursuant to
the applicable Security Document and (ii) other than in the case of intercompany
current liabilities incurred in the ordinary course of business in connection
with the cash management, tax and accounting operations of Borrowers and the
Subsidiaries, (x) Indebtedness of any Subsidiary that is not a Loan Party owing
to any Loan Parties shall be subject to Section 6.04(b) or (gg) and
(y) Indebtedness of any Borrower to any Subsidiary and Indebtedness of any Loan
Party to any Subsidiary that is not a Loan Party (the “Subordinated Intercompany
Debt”) shall be subordinated to the Loan Obligations under this Agreement on
subordination terms as described in the Global Intercompany Note or on other
subordination terms reasonably satisfactory to the Administrative Agent and the
Borrowers;

 

143



--------------------------------------------------------------------------------

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business or consistent with past practice or
industry practices, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry practices;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated with any Borrower or any Subsidiary after the
Closing Date and Indebtedness otherwise incurred or assumed by any Borrower or
any Subsidiary in connection with the acquisition of assets or Equity Interests
(in each case, including a Permitted Business Acquisition or in connection with
the acquisition of Subsidiaries and assets pursuant to the Post-Closing
Restructuring Transaction), where such acquisition, merger, consolidation or
amalgamation is not prohibited by this Agreement and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness; provided,
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (B) immediately after giving effect to such acquisition,
merger, consolidation or amalgamation, the assumption and incurrence of any
Indebtedness and any related transactions, the Interest Coverage Ratio on a Pro
Forma Basis shall be (x) at least 2.00 to 1.00 or (y) equal to or greater than
the Interest Coverage Ratio immediately prior to such acquisition, merger,
consolidation or amalgamation and (C) the aggregate outstanding principal amount
of Indebtedness incurred by Subsidiaries that are not Loan Parties under this
clause (h), together with the aggregate outstanding principal amount of
Indebtedness incurred by Subsidiaries that are not Loan Parties pursuant to
Sections 6.01(r) and 6.01(s), shall not exceed the greater of $225.0 million and
3.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04(a) or 5.04(b);

(i) (i) Capital Lease Obligations, mortgage financings and other purchase money
Indebtedness incurred by any Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interests of any person owning
such property) permitted under this Agreement in order to finance such
acquisition, lease, construction, repair, replacement or improvement, in an
aggregate outstanding principal amount not to exceed the greater of $350.0
million and 5.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04(a) or 5.04(b), and
(ii) any Permitted Refinancing Indebtedness in respect thereof;

(j) Capital Lease Obligations incurred by any Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

 

144



--------------------------------------------------------------------------------

(k) other Indebtedness of any Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and immediately after giving effect to,
the incurrence thereof, would not exceed the greater of $250.0 million and 3.5%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04(a) or 5.04(b), and any Permitted Refinancing
Indebtedness in respect thereof;

(l) (i) Indebtedness (x) in respect of the First Priority Senior Secured Notes
in an aggregate principal amount that is not in excess of $1,000.0 million and
(y) in respect of the Second Priority Senior Secured Notes in an aggregate
principal amount that is not in excess of $1,150.0 million, and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance any such Indebtedness;

(m) Guarantees (i) by any Borrower or any Subsidiary Loan Party of the
Indebtedness of any Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by any Loan Party of Indebtedness otherwise
permitted hereunder of any Subsidiary that is not a Subsidiary Loan Party to the
extent such Guarantees are permitted by Section 6.04 (other than
Section 6.04(v)), (iii) by any Subsidiary that is not a Subsidiary Loan Party of
Indebtedness of another Subsidiary that is not a Subsidiary Loan Party and
(iv) by any Borrower of Indebtedness of Subsidiaries that are not Subsidiary
Loan Parties incurred for working capital purpose in the ordinary course of
business on ordinary business terms so long as such Indebtedness is permitted to
be incurred under Section 6.01(s)); provided, that (x) Guarantees by any Loan
Party under this Section 6.01(m) of any other Indebtedness of a person that is
subordinated to other Indebtedness of such person shall be subordinated to the
Loan Obligations to at least the same extent such underlying Indebtedness is so
subordinated;

(n) Indebtedness arising from agreements of any Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn outs), in each case, incurred or assumed in
connection with the Transactions and any Permitted Business Acquisition, other
Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practice;

(p) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (i) other Indebtedness so long as (A) no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (B) after giving
effect to

 

145



--------------------------------------------------------------------------------

the issuance, incurrence or assumption of such Indebtedness (x) in the case of
Indebtedness that is secured by a Lien on the Collateral that is pari passu in
right of security with the Term B Loans or the Initial Revolving Loans, the
Senior Secured Leverage Ratio on a Pro Forma Basis shall not be greater than
4.25 to 1.00, (y) in the case of Indebtedness that is secured by a Lien on the
Collateral that is junior in right of security to the Term B Loans and the
Initial Revolving Loans, the Total Secured Leverage Ratio on a Pro Forma Basis
is not greater than 6.00 to 1.00 and (z) in the case of unsecured Indebtedness,
the Interest Coverage Ratio on a Pro Forma Basis is at least 2.00 to 1.00 and
(ii) Permitted Refinancing Indebtedness in respect thereof; provided, however,
that (I) the aggregate outstanding principal amount of Indebtedness incurred by
Subsidiaries that are not Loan Parties under this clause (r), together with the
aggregate outstanding principal amount of Indebtedness incurred by Subsidiaries
that are not Loan Parties pursuant to Sections 6.01(h) and 6.01(s), shall not
exceed the greater of $225.0 million and 3.0% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date of such incurrence
for which financial statements have been delivered pursuant to Section 5.04(a)
or 5.04(b), (II) the Net Proceeds of any Indebtedness incurred pursuant to this
Section 6.01(r) at such time shall not be netted for purposes of such
calculation of the Senior Secured Leverage Ratio and the Total Secured Leverage
Ratio, as applicable and (III) any Indebtedness incurred pursuant to
Section 6.01(r)(i)(x) in the form of term loans (other than term loans subject
to “high yield” style covenants) that is secured by a Lien on the Collateral
that is pari passu in right of security with the Term B Loans shall be subject
to the requirements of Section 2.21(b)(viii);

(s) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate outstanding principal amount not to exceed, together with the
aggregate outstanding principal amount of Indebtedness incurred by Subsidiaries
that are not Loan Parties pursuant to Sections 6.01(h) and 6.01(r), the greater
of $225.0 million and 3.0% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04(a) or 5.04(b)
and any Permitted Refinancing Indebtedness in respect thereof;

(t) Indebtedness incurred in the ordinary course of business in respect of
obligations of any Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of any Borrower (or, to the extent such work is done for
any Borrower or its Subsidiaries, any direct or indirect parent thereof) or any
Subsidiary incurred in the ordinary course of business;

(v) Indebtedness in connection with Permitted Receivables Financings;

(w) Indebtedness of the Borrowers and the Subsidiaries incurred under lines of
credit or overdraft facilities (including, but not limited to, intraday, ACH and
purchasing

 

146



--------------------------------------------------------------------------------

card/T&E services) extended by one or more financial institutions reasonably
acceptable to the Administrative Agent or by one or more of the Lenders or their
Affiliates and (in each case) established for any of the Borrowers’ and its
Subsidiaries’ ordinary course of operations (such Indebtedness, the “Overdraft
Line”), which Indebtedness may be secured under the Security Documents;

(x) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding, of
$50.0 million, and any Permitted Refinancing Indebtedness in respect thereof;

(y) [reserved];

(z) (i) any Qualified Non-Recourse Debt and any Project Financing in an
aggregate outstanding principal amount not to exceed $250.0 million and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

(aa) Indebtedness consisting of Indebtedness issued by any Borrower or any
Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Company or any Parent Entity permitted by
Section 6.06;

(bb) Indebtedness consisting of obligations of any Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

(cc) Indebtedness of any Borrower or any Subsidiary to or on behalf of any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of the Borrowers and the Subsidiaries and any Permitted
Refinancing Indebtedness in respect thereof;

(dd) Refinancing Notes and any Permitted Refinancing Indebtedness incurred in
respect thereof;

(ee) Indebtedness of the Loan Parties that is either unsecured or secured by
Liens ranking junior to the Liens securing the Obligations or secured by a first
priority Lien on the Collateral that is pari passu with the Lien securing the
Obligations and the aggregate outstanding principal amount of which does not, at
the time of occurrence, exceed the Incremental Amount available at such time and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided that other than in case of any First Lien Notes (which shall be subject
to the limitations contained in the definition of First Lien Notes), (1) the
terms of such Indebtedness do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the date that is ninety one
(91) days following the latest Term B Facility Maturity Date in effect on the
date of incurrence (other than the customary offers to repurchase upon a change
of control, asset sale or event of loss and customary acceleration rights after
an event of default), (2) the covenant, events of default, guarantees,
collateral and other terms of such

 

147



--------------------------------------------------------------------------------

Indebtedness (other than interest rate and redemption premiums) taken as a
whole, are not more restrictive to the Borrowers and the Subsidiaries than those
set forth in the First Priority Senior Secured Notes Indenture; provided that a
certificate of Chief Financial Officer of the Company delivered to
Administrative Agent in good faith at least three Business Days (or such shorter
period as the Administrative Agent may reasonably agree) prior to the incurrence
of such indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrowers have determined in
good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement and (3) in the case of any such Indebtedness, no
Subsidiary of a Borrower is a borrower or guarantor other than any Subsidiary
Loan Party which shall have previously or substantially concurrently Guaranteed
the Obligations.

(ff) (i) Indebtedness pursuant to First Lien Notes; provided that, the aggregate
principal amount of Term Loans, Revolving Facility Commitments and First Lien
Notes outstanding immediately after giving effect to the issuance, incurrence or
assumption of such Indebtedness and the use of proceeds thereof shall not be
greater than the sum of (1) the aggregate principal amount of Term Loans,
Revolving Facility Commitments and First Lien Notes outstanding immediately
prior to such issuance, incurrence or assumption and (2) the Refinancing Amount
in connection with such issuance, incurrence or assumption and (ii) Permitted
Refinancing Indebtedness in respect thereof;

(gg) Obligations in respect of Cash Management Agreements;

(hh) to the extent constituting Indebtedness, agreements to pay service fees to
professionals (including architects, engineers and designers) in furtherance of
and/or in connection with any project, in each case to the extent such
agreements and related payment provisions are reasonably consistent with
commonly accepted industry practices (provided that no such agreements shall
give rise to Indebtedness for borrowed money); and

(ii) all premium (if any, including tender premiums), expenses, defeasance
costs, interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs (a)
through (hh) above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency

 

148



--------------------------------------------------------------------------------

exchange rate in effect on the date of such refinancing, such Dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed (i) the outstanding or
committed principal amount, as applicable, of such Indebtedness being refinanced
plus (ii) the aggregate amount of fees, underwriting discounts, premiums
(including tender premiums), defeasance costs and other costs and expenses
incurred in connection with such refinancing.

For purposes of determining compliance with Section 6.01 and the calculation of
the Incremental Amount, if the use of proceeds from any incurrence, issuance or
assumption of Indebtedness is to fund the Refinancing of any Indebtedness, then
such Refinancing shall be deemed to have occurred substantially simultaneously
with such incurrence, issuance or assumption so long as (1) such Refinancing
occurs on the same Business Day as such incurrence, issuance or assumption,
(2) if such proceeds will be offered (through a tender offer or otherwise) to
the holders of such Indebtedness to be Refinanced, the proceeds thereof are
deposited with a trustee, agent or other representative for such holders pending
the completion of such offer on the same Business Day as such incurrence,
issuance or assumption (and such proceeds are ultimately used in the
consummation of such offer or otherwise used to Refinance Indebtedness), (3) if
such proceeds will be used to fund the redemption, discharge or defeasance of
such Indebtedness to be Refinanced, the proceeds thereof are deposited with a
trustee, agent or other representative for such Indebtedness pending such
redemption, discharge or defeasance on the same Business Day as such incurrence,
issuance or assumption or (4) the proceeds thereof are otherwise set aside to
fund such Refinancing pursuant to procedures reasonably agreed with the
Administrative Agent.

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness described in Sections 6.01(a) through (ii) but may be
permitted in part under any combination thereof and (B) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of permitted Indebtedness described in Sections 6.01(a)
through (ii), any Borrower shall, in its sole discretion, classify or
reclassify, or later divide, classify or reclassify, such item of Indebtedness
(or any portion thereof) in any manner that complies with this Section 6.01 and
will only be required to include the amount and type of such item of
Indebtedness (or any portion thereof) in one of the above clauses and such item
of Indebtedness (or any portion thereof) shall be treated as having been
incurred or existing pursuant to only one of such clauses, provided, that all
Indebtedness under this Agreement outstanding on the Closing Date shall at all
times be deemed to have been incurred pursuant to clause (b) of this
Section 6.01 and may not be reclassified. In addition, with respect to any
Indebtedness that was permitted to be incurred hereunder on the date of such
incurrence, any Increased Amount of such Indebtedness shall also be permitted
hereunder after the date of such incurrence.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except the following (collectively, “Permitted
Liens”):

(a) Liens on property or assets of the Borrowers and the Subsidiaries existing
on the Closing Date (or created following the Closing Date pursuant to
agreements in

 

149



--------------------------------------------------------------------------------

existence on the Closing Date requiring the creation of such Liens) and, to the
extent securing Indebtedness in an aggregate principal amount in excess of $5.0
million individually or $25.0 million in the aggregate shall only be permitted
under this paragraph (a) to the extent such Lien is set forth on Schedule
6.02(a)), and any modifications, replacements, renewals or extensions thereof;
provided, that such Liens shall secure only those obligations that they secure
on the Closing Date (and any Permitted Refinancing Indebtedness in respect of
such obligations permitted by Section 6.01(a)) and shall not subsequently apply
to any other property or assets of any Borrower or any Subsidiary other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof;

(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Security Documents securing obligations in respect of
Secured Swap Agreements, Secured Cash Management Agreements, any First Lien
Notes (which are intended to be secured by Liens on the Collateral that are pari
passu with Liens on the Collateral securing the Obligations) and the Overdraft
Line secured pursuant to the Security Documents) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage; provided that in the
case of any such First Lien Notes, (A) the holders of such Indebtedness (or a
representative thereof on behalf of such holders) shall have delivered to the
Collateral Agent an Other First Lien Secured Party Consent (as defined in the
Collateral Agreement) and (B) the Borrowers shall have complied with the other
requirements of Section 7.23 of the Collateral Agreement with respect to such
First Lien Notes;

(c) any Lien on any property or asset of any Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that such Lien (i) does not apply to any other property or assets of
any Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset and accessions and additions
thereto and proceeds and products thereof (other than after acquired property
required to be subjected to a Lien pursuant to the terms of such Indebtedness
(and refinancings thereof) and other obligations incurred prior to such date and
which Indebtedness and other obligations are permitted hereunder and require a
pledge of after acquired property, it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition) and (ii) such Lien is not created in
contemplation of or in connection with such acquisition;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, any Borrower or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP;

 

150



--------------------------------------------------------------------------------

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to any Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of any Borrower or any Subsidiary;

(i) Liens securing Indebtedness and Permitted Refinancing Indebtedness permitted
by Sections 6.01(i) and 6.01(z) (in each case limited to the assets financed
with such Indebtedness (or the Indebtedness Refinanced thereby) and any
accessions and additions thereto and the proceeds and products thereof and
customary security deposits and related property; provided that individual
financings provided by one lender may be cross-collateralized to other
financings provided by such lender and incurred under Section 6.01(i) or (z));

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions and additions thereto or proceeds
and products thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 5.10 and any replacement, extension
or

 

151



--------------------------------------------------------------------------------

renewal of any such Lien; provided, that such replacement, extension or renewal
Lien shall not cover any property other than the property that was subject to
such Lien prior to such replacement, extension or renewal; provided, further,
that the Indebtedness and other obligations secured by such replacement,
extension or renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by any Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of any Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of any
Borrower or any Subsidiary, including with respect to credit card chargebacks
and similar obligations or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of any
Borrower or any Subsidiary in the ordinary course of business;

(o) Liens (i) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, (ii) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business or (iii) encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(p) Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrowers and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by any Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing Indebtedness of a Subsidiary that is not a Loan Party
permitted under Section 6.01;

 

152



--------------------------------------------------------------------------------

(u) other Liens with respect to property or assets of any Borrower or any
Subsidiary; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien is created, incurred,
acquired or assumed (or any prior Indebtedness becomes so secured) (x) in the
case of a Lien on the Collateral that is pari passu in right of security with
the Term B Loans or the Initial Revolving Loans, the Senior Secured Leverage
Ratio on a Pro Forma Basis shall not be greater than 4.25 to 1.00 and (y) in the
case of a Lien on the Collateral that is junior in right of security to the Term
B Loans and the Initial Revolving Loans, the Total Secured Leverage Ratio on a
Pro Forma Basis shall not be greater than 6.00 to 1.00, (ii) at the time of the
incurrence of such Lien and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
(iii) the Indebtedness or other obligations secured by such Lien are otherwise
permitted by this Agreement, (iv) if such Liens are (or are intended to be)
secured by Liens on the Collateral that are pari passu with the Liens securing
the Loan Obligations, such Liens shall be subject to a Permitted Pari Passu
Intercreditor Agreement and (v) if such Liens are (or are intended to be)
secured by Liens on the Collateral that are junior in priority to the Liens
securing the Loan Obligations, such Liens shall be subject to a Permitted Junior
Intercreditor Agreement;

(v) Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;

(w) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(x) agreements to subordinate any interest of any Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
any Borrower or any of their Subsidiaries pursuant to an agreement entered into
in the ordinary course of business;

(y) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(z) Liens on Equity Interests in joint ventures (i) securing obligations of such
joint ventures or (ii) pursuant to the relevant joint venture agreement or
arrangement;

(aa) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(bb) Liens in respect of Permitted Receivables Financings that extend only to
the receivables subject thereto;

(cc) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of any Borrower or any Subsidiary
in the

 

153



--------------------------------------------------------------------------------

ordinary course of business; provided that such Lien secures only the
obligations of any Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(dd) in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

(ee) Liens securing Indebtedness or other obligation (i) of a Borrower or a
Subsidiary in favor of a Borrower or any Subsidiary Loan Party, (ii) of any
Subsidiary that is not Loan Party in favor of any Subsidiary that is not a Loan
Party and (iii) permitted under Section 6.01(x);

(ff) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(gg) Liens securing Swap Agreements that were not entered into for speculative
purposes;

(hh) other Liens with respect to property or assets of any Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $35.0 million;

(ii) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of any Borrower or any
Subsidiary;

(jj) Liens securing (x) First Lien Notes, provided that if the Liens on the
Collateral securing such First Lien Notes are (or are intended to be) junior in
priority to the Liens on the Collateral securing the Obligations, such Liens
shall be subject to a Permitted Junior Intercreditor Agreement and
(y) Indebtedness permitted by Sections 6.01(dd) and (ee); provided that, (i) if
such Liens are (or are intended to be) secured by Liens on the Collateral that
are pari passu with the Liens securing the Loan Obligations, such Liens shall be
subject to a Permitted Pari Passu Intercreditor Agreement and (ii) if such Liens
are (or are intended to be) secured by Liens on the Collateral that are junior
in priority to the Liens securing the Loan Obligations, such Liens shall be
subject to a Permitted Junior Intercreditor Agreement;

(kk) Liens on cash and Permitted Investments on deposit with Lenders and
Affiliates of Lenders securing obligations owing to such Persons under any
treasury, depository, overdraft or other cash management services agreements or
arrangements with any Borrower or any of its Subsidiaries;

(ll) Second Priority Liens on Collateral securing Indebtedness permitted under
Section 6.01;

(mm) the Venue Easements and any other easements, covenants, rights of way or
similar instruments which do not materially impact a project in an adverse
manner granted in connection with arrangements contemplated under
Section 6.05(o) or (p);

 

154



--------------------------------------------------------------------------------

(nn) the filing of a reversion, subdivision or final map(s), record(s) of survey
and/or amendments to any of the foregoing over Real Property held by the Loan
Parties designed (A) to merge one or more of the separate parcels thereof
together so long as (i) the entirety of each such parcel shall be owned by Loan
Parties, (ii) no portion of the Mortgaged Property is merged with any Real
Property that is not part of the Mortgaged Property and (iii) the gross acreage
and footprint of the Mortgaged Property remains unaffected in any material
respect or (B) to separate one or more of the parcels thereof together so long
as (i) the entirety of each resulting parcel shall be owned by Loan Parties,
(ii) no portion of the Mortgaged Property ceases to be subject to a Mortgage and
(iii) the gross acreage and footprint of the Mortgaged Property remains
unaffected in any material respect;

(oo) from and after the lease or sublease of any interest pursuant to
Section 6.05(o) or (p), any reciprocal easement agreement entered into between a
Loan Party and the holder of such interest;

(pp) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by the foregoing clauses; provided, however, that (x) such new Lien
shall be limited to all or part of the same type of property that secured the
original Lien (plus improvements on and accessions to such property, proceeds
and products thereof, customary security deposits and any other assets pursuant
to after-acquired property clauses to the extent such assets secured (or would
have secured) the Indebtedness being Refinanced), (y) the Indebtedness secured
by such Lien at such time is not increased to any amount greater than the sum of
(A) the outstanding principal amount (or accreted value, if applicable) of such
Indebtedness or, if greater, committed amount of the applicable Indebtedness at
the time the original Lien became a Lien permitted hereunder and (B) any unpaid
accrued interest and premium (including tender premiums) thereon and an amount
necessary to pay associated underwriting discounts, defeasance costs, fees,
commissions and expenses related to such refinancing, refunding, extension,
renewal or replacement, and (z) Indebtedness secured by Liens ranking junior to
the Liens securing the Obligations may not be refinanced pursuant to this clause
(pp) with Liens ranking pari passu to the Liens securing the Obligations; and

(qq) Liens securing Indebtedness permitted to be incurred pursuant to Sections
6.01(h) and (k); provided that in the case of Section 6.01(h), such Liens
securing the Indebtedness incurred pursuant to Section 6.01(h) shall only be
permitted under this clause (qq) if, on a Pro Forma Basis, the Senior Secured
Leverage Ratio would be no greater than immediately prior to such incurrence.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Sections 6.02(a) through (qq) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 6.02(a) through (qq), any Borrower shall, in its sole discretion,
classify or reclassify,

 

155



--------------------------------------------------------------------------------

or later divide, classify or reclassify, such Lien securing such item of
Indebtedness (or any portion thereof) in any manner that complies with this
covenant and will only be required to include the amount and type of such Lien
or such item of Indebtedness (or any portion thereof) secured by such Lien in
one of the above clauses and such Lien securing such item of Indebtedness (or
any portion thereof) will be treated as being incurred or existing pursuant to
only one of such clauses. In addition, with respect to any Lien securing
Indebtedness that was permitted to secure such Indebtedness at the time of the
incurrence of such Indebtedness, such Lien shall also be permitted to secure any
Increased Amount of such Indebtedness.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to (i) Excluded Property, (ii) property owned by any Borrower or any
Domestic Subsidiary that is acquired after the Closing Date so long as such Sale
and Lease-Back Transaction is consummated within 270 days of the acquisition of
such property or (iii) property owned by any Subsidiary that is not a Loan Party
regardless of when such property was acquired, (b) with respect to any other
property owned by any Borrower or any Domestic Subsidiary, (i) if at the time
the lease in connection therewith is entered into, (A) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(B) with respect to any such Sale and Lease-Back Transaction with Net Proceeds
in excess of $5.0 million, after giving effect to the entering into of such
lease, the Borrowers shall be in Pro Forma Compliance and (ii) if such Sale and
Lease-Back Transaction is of property owned by any Borrower or any Domestic
Subsidiary as of the Closing Date, the Net Proceeds therefrom are used to prepay
the Term Loans to the extent required by Section 2.11(b), and (c) in connection
with any Project Financing; provided, further, that the applicable Borrower or
the applicable Domestic Subsidiary shall receive at least fair market value (as
determined by such Borrower in good faith) for any property disposed of in any
Sale and Lease-Back Transaction pursuant to clause (a)(ii) or (b) of this
Section 6.03 (as approved by the Board of Directors of the Company in any case
of any property with a fair market value in excess of $25.0 million).

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly-Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of Indebtedness of, or make or permit to exist any investment or any
other interest in (each, an “Investment”), any other person, except:

(a) the Transactions;

(b) (i) Investments by any Borrower or any Subsidiary in the Equity Interests of
any Borrower or any Subsidiary; (ii) intercompany loans from any Borrower or any
Subsidiary to any Borrower or any Subsidiary; and (iii) Guarantees by any
Borrower or any Subsidiary of Indebtedness otherwise permitted hereunder of any
Borrower or any Subsidiary; provided, that (A) Investments made after the
Closing Date by any Loan

 

156



--------------------------------------------------------------------------------

Party pursuant to clause (i) in Subsidiaries that are not Loan Parties, and
(B) intercompany loans made after the Closing Date by any Loan Party to
Subsidiaries that are not Loan Parties pursuant to clause (ii) and
(C) Guarantees after the Closing Date by any Loan Party of Indebtedness of
Subsidiaries that are not Loan Parties pursuant to clause (iii), shall not
exceed the sum of (x) in the aggregate, together with all Investments in
Subsidiaries that are not Loan Parties outstanding pursuant to Sections 6.04(k)
and (v), the greater of $150.0 million and 2.00% of Consolidated Total Assets as
of the end of the fiscal quarter immediately prior to the date of such loan or
advance for which financial statements have been delivered pursuant to
Section 5.04(a) or Section 5.04(b) plus (y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
any such Investment;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by any Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05 (other
than Section 6.05(h));

(e) loans and advances to officers, directors, employees or consultants of any
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$10.0 million in the aggregate at any time outstanding (calculated without
regard to write downs or write offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of the Company or any Parent
Entity solely to the extent that the amount of such loans and advances shall be
contributed to the Company in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements that are not entered into for speculative purposes;

(h) Investments existing on, or contractually committed as of, the Closing Date
consisting of intercompany loans or as set forth on Schedule 6.04 and any
extensions, renewals or reinvestments thereof, so long as the aggregate amount
of all Investments pursuant to this clause (h) is not increased at any time
above the amount of such Investment existing or committed on the Closing Date
(other than pursuant to an increase as required by the terms of any such
Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (gg);

 

157



--------------------------------------------------------------------------------

(j) other Investments by any Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i) the greater of $250.0
million and 3.25% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04 (plus any returns of
capital (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received by
the respective investor in respect of investments theretofore made by it
pursuant to this clause (j)) plus (ii) the portion, if any, of the Cumulative
Credit on the date of such election that the Company elects to apply to this
Section 6.04(j)(ii), such election to be specified in a written notice of a
Responsible Officer of the Company calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided that if any Investment pursuant to this
clause (j) is made in any person that is not a Subsidiary of a Borrower at the
date of the making of such Investment and such person becomes a Subsidiary of a
Borrower after such date, such Investment shall, upon the election of the
Company, thereafter be deemed to have been made pursuant to clause (b) above and
shall cease to have been made pursuant to this clause (j) for so long as such
person continues to be a Subsidiary of a Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) Investments in a Similar Business in an aggregate amount (valued at the time
of the making thereof, and without giving effect to any write downs or write
offs thereof) not to exceed the greater of $100.0 million and 1.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the respective investor in
respect of investments theretofore made by it pursuant to this clause (l));
provided that if any Investment pursuant to this this clause (l) is made in any
person that is not a Subsidiary of a Borrower at the date of the making of such
Investment and such person becomes a Subsidiary of a Borrower after such date,
such Investment shall, upon the election of the Company, thereafter be deemed to
have been made pursuant to clause (b) above and shall cease to have been made
pursuant to this clause (l) for so long as such person continues to be a
Subsidiary of a Borrower;

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by a Borrower as a result of a foreclosure by any Borrower
or any of the Subsidiaries with respect to any secured Investments or other
transfer of title with respect to any secured Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into any Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) to the extent such acquisition, merger or
consolidation was

 

158



--------------------------------------------------------------------------------

or is permitted under this Section 6.04 or Section 6.05 and (ii) to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger, consolidation or amalgamation and were in existence on
the date of such acquisition, merger, consolidation or amalgamation;

(o) acquisitions by any Borrower of obligations of one or more officers or other
employees of any Parent Entity, any Borrower or its Subsidiaries in connection
with such officer’s or employee’s acquisition of Equity Interests of the Company
or any Parent Entity, so long as no cash is actually advanced by any Borrower or
any of the Subsidiaries to such officers or employees in connection with the
acquisition of any such obligations;

(p) Guarantees by any Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by any Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Company or any Parent Entity;

(r) [reserved];

(s) Investments in Unrestricted Subsidiaries in an aggregate amount outstanding
not to exceed the greater of $50.0 million and 1.0% of Consolidated Total Assets
as of the end of the fiscal quarter immediately prior to the date of such loan
or advance for which financial statements have been delivered pursuant to
Section 5.04(a) or Section 5.04(b) (plus any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the respective investor in
respect of investments theretofore made by it pursuant to this clause (s)), as
valued at the fair market value (as determined in good faith by the applicable
Borrower) of such Investment at the time such Investment is made; provided that
if any Investment pursuant to this clause (s) is made in any Unrestricted
Subsidiary and such Unrestricted Subsidiary is redesignated a Subsidiary of any
Borrower after such date, such redesignation shall increase the amount available
pursuant to this clause (s) by an amount equal to the fair market value (as
determined in good faith by the applicable Borrower) of such Borrower’s
Investments in such Subsidiary previously made in reliance on this clause (s) at
the time of such redesignation;

(t) Investments consisting of Restricted Payments permitted by Section 6.06;

(u) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(v) Investments in Subsidiaries that are not Loan Parties not to exceed, in the
aggregate, together with all Investments in Subsidiaries that are not Loan
Parties outstanding pursuant to Sections 6.04(b) and (k), the greater of $150.0
million and 2.00%

 

159



--------------------------------------------------------------------------------

of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such loan or advance for which financial statements have
been delivered pursuant to Section 5.04(a) or Section 5.04(b) (plus an amount
equal to any return of capital actually received in respect of Investments
theretofore made pursuant to this clause (v)), as valued at the fair market
value (as determined in good faith by the Borrowers) of such Investment at the
time such Investment is made;

(w) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(x) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of any Borrower or any
Subsidiary;

(y) Investments by any Borrower and its Subsidiaries, including loans and
advances to any direct or indirect parent of any Borrower, if such Borrower or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate paragraph of
Section 6.06 for all purposes of this Agreement);

(z) Investments consisting of Receivables Assets or arising as a result of
Permitted Receivables Financings;

(aa) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing or other arrangements with other persons;

(bb) Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or purchases, sales, licenses or sublicenses (including in respect of
gaming licenses) or leases of intellectual property;

(cc) Investments received substantially contemporaneously in exchange for
Qualified Equity Interests of the Company or any Parent Entity; provided that
such Investments are not included in any determination of the Cumulative Credit;

(dd) [reserved];

(ee) any Investment (i) made pursuant to an Operations Management Agreement and
(ii) in connection with the Post-Closing Restructuring Transaction;

(ff) Investments in joint ventures not in excess of (x) the greater of $100.0
million and 1.50% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such loan or advance for which
financial statements have been delivered pursuant to Section 5.04(a) or
Section 5.04(b) plus (y) an aggregate amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the respective
investor in respect of investments theretofore made by it pursuant to this

 

160



--------------------------------------------------------------------------------

clause (ff); provided that if any Investment pursuant to this clause (ff) is
made in any person that is not a Subsidiary of a Borrower at the date of the
making of such Investment and such person becomes a Subsidiary of a Borrower
after such date, such Investment shall, upon the election of the Company,
thereafter be deemed to have been made pursuant to paragraph (b) above and shall
cease to have been made pursuant to this clause (ff) for so long as such person
continues to be a Subsidiary of a Borrower;

(gg) any Investment (i) deemed to exist as a result of a Subsidiary that is not
a Loan Party distributing a note or other intercompany debt to a parent of such
Subsidiary that is a Loan Party (to the extent there is no cash consideration or
services rendered for such note), (ii) consisting of intercompany current
liabilities in connection with the cash management, tax and accounting
operations of the Borrowers and the Subsidiaries and (iii) consisting of
intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business; and

(hh) Investments in joint ventures established to develop or operate nightclubs,
bars, restaurants, recreation, exercise or gym facilities, or entertainment or
retail venues or similar or related establishments or facilities within any
project not to exceed at any one time in the aggregate the greater of $50.0
million and 1.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04(a) or 5.04(b), which
Investments may be made pursuant to (or in lieu of) dispositions in the manner
contemplated under Sections 6.05(p) or (q) or received in consideration for
dispositions under Sections 6.05(p) or (q).

Any Investment in any person other than a Loan Party that is otherwise permitted
by this Section 6.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or cash equivalents shall be the fair market value
thereof (as determined by the Borrowers in good faith) valued at the time of the
making thereof, and without giving effect to any subsequent write-downs or
write-offs thereof.

The amount of Investments that may be made at any time pursuant to
Section 6.04(b), 6.04(j) or 6.04(l) (such Sections, the “Related Sections”) may,
at the election of the Borrower, be increased by the amount of Investments that
could be made at such time under the other Related Section; provided, that the
amount of each such increase in respect of one Related Section shall be treated
as having been used under the other Related Section.

 

161



--------------------------------------------------------------------------------

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of any Subsidiary,
or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or substantially all of the assets of any other person, except
that this Section shall not prohibit:

(a) (i) the purchase and sale of inventory, or the sale of receivables pursuant
to non-recourse factoring arrangements, in each case in the ordinary course of
business by any Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by any Borrower or any Subsidiary or, with respect to operating leases,
otherwise for fair market value on market terms (as determined in good faith by
the applicable Borrower), (iii) the sale of surplus, obsolete, damaged or worn
out equipment or other property in the ordinary course of business by any
Borrower or any Subsidiary or (iv) the sale or disposition of Permitted
Investments in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Borrower or Subsidiary into
or with any other Borrower in a transaction in which a Borrower is the survivor,
(ii) the merger, consolidation or amalgamation of any Borrower (other than the
Company) or Subsidiary into or with any Loan Party in a transaction in which the
surviving or resulting entity is a Loan Party and, in the case of each of
clauses (i) and (ii), no person other than a Loan Party receives any
consideration, (iii) the merger, consolidation or amalgamation of any Subsidiary
that is not a Loan Party into or with any other Subsidiary that is not a Loan
Party, (iv) the liquidation or dissolution or change in form of entity of any
Borrower (other than the Company) or any Subsidiary if the Company determines in
good faith that such liquidation, dissolution or change in form is in the best
interests of the Company or the Subsidiaries and is not materially
disadvantageous to the Lenders or (v) any Borrower (other than the Company) or
Subsidiary may merge, consolidate or amalgamate into or with any other person in
order to effect an Investment permitted pursuant to Section 6.04 so long as the
continuing or surviving person shall be a Subsidiary, which shall be a Loan
Party if the merging, consolidating or amalgamating Subsidiary was a Loan Party
and which together with each of its Subsidiaries shall have complied with the
requirements of Section 5.10;

(c) sales, transfers, leases or other dispositions to a Borrower or a Subsidiary
(upon voluntary liquidation or otherwise); provided, that any sales, transfers,
leases or other dispositions by a Loan Party to a Subsidiary that is not a Loan
Party in reliance on this paragraph (c) shall not in the aggregate exceed, in
any fiscal year of the Borrower, $10.0 million;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens, and Restricted
Payments permitted by Section 6.06;

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided, that (i) no Default or Event
of Default exists or would result therefrom, (ii) with respect to any such sale,
transfer, lease or other

 

162



--------------------------------------------------------------------------------

disposition with aggregate gross proceeds (including noncash proceeds) in excess
of $25.0 million, immediately after giving effect thereto, the Borrowers shall
be in Pro Forma Compliance, (iii) the Net Proceeds thereof are applied in
accordance with Section 2.11(b), (iv) such sale, transfer or other disposition
of assets shall be for fair market value (as determined in good faith by the
Company), or if not for fair market value, the shortfall is permitted as an
Investment under Section 6.04 and (v) no such sale, transfer or other
disposition of assets in excess of $25 million shall be permitted unless such
disposition is for at least 75% cash consideration; provided, that for purposes
of this subclause (g)(v), each of the following shall be deemed to be cash:
(A) the amount of any liabilities (as shown on any Borrower’s or any
Subsidiary’s most recent balance sheet or in the notes thereto) of any Borrower
or any Subsidiary of such Borrower (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee of any
such assets or are otherwise cancelled in connection with such transaction,
(B) any notes or other obligations or other securities or assets received by
such Borrower or such Subsidiary of such Borrower from such transferee that are
converted by such Borrower or such Subsidiary of such Borrower into cash within
180 days of the receipt thereof (to the extent of the cash received), (C) any
Designated Non-Cash Consideration received by such Borrower or any of its
Subsidiaries in such Asset Sale having an aggregate fair market value (as
determined in good faith by the applicable Borrower), taken together with all
other Designated Non-Cash Consideration received pursuant to this subclause
(g)(v)(C) that is at that time outstanding, not to exceed $175.0 million (with
the fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value) and (D) with respect to any lease of assets by a Borrower or a Subsidiary
that constitutes a disposition, receipt of lease payments over time on market
terms (as determined in good faith by the applicable Borrower) where the payment
consideration is at least 75% cash consideration.

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving a
Borrower, such Borrower is the surviving corporation;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) sales, leases or other dispositions of inventory or sales, licenses,
sublicenses or other dispositions or abandonment of intellectual property of any
Borrower or any of its Subsidiaries determined by the management of such
Borrower to be no longer useful or necessary in the operation of the business of
such Borrower or any of the Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of paragraph (a) of the definition of “Net Proceeds”;

(l) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

 

163



--------------------------------------------------------------------------------

(m) any exchange of assets for services and/or other assets of comparable or
greater value (other than any such exchanges by a Borrower or Subsidiary with a
Person that is an Affiliate of any Borrower or Subsidiary); provided, that
(i) at least 90% of the consideration received by the transferor consists of
assets that will be used in a business or business activity permitted hereunder,
(ii) in the event of a swap with a fair market value (as determined in good
faith by the Company) in excess of $25.0 million, the Administrative Agent shall
have received a certificate from a Responsible Officer of the Company with
respect to such fair market value and (iii) in the event of a swap with a fair
market value (as determined in good faith by the Company) in excess of $35.0
million, such exchange shall have been approved by at least a majority of the
Board of Directors of the Company; provided, further, that (A) no Default or
Event of Default exists or would result therefrom, (B) with respect to any such
exchange with aggregate gross consideration in excess of $5.0 million,
immediately after giving effect thereto, the Borrowers shall be in Pro Forma
Compliance, and (C) the Net Proceeds, if any, thereof are applied in accordance
with Section 2.11(b);

(n) any disposition, merger, consolidation or amalgamation in connection with
the Post-Closing Restructuring Transaction;

(o) any disposition made pursuant to an Operations Management Agreement; and

(p) (i) the lease, sublease or license of any portion of any project to persons
who, either directly or through Affiliates of such persons, intend to operate or
manage nightclubs, bars, restaurants, recreation areas, spas, pools, exercise or
gym facilities, or entertainment or retail venues or similar or related
establishments or facilities within such project and (ii) the grant of
declarations of covenants, conditions and restrictions and/or easements with
respect to common area spaces and similar instruments benefiting such tenants of
such leases, subleases and licenses generally and/or entered into connection
with a project (collectively, the “Venue Easements,” and together with any such
leases, subleases or licenses, collectively the “Venue Documents”); provided
that (A) no Event of Default shall exist and be continuing at the time any such
Venue Document is entered into or would occur as a result of entering into such
Venue Document, (B) the Loan Parties shall be required to maintain control
(which may be through required contractual standards) over the primary
aesthetics and standards of service and quality of the business being operated
or conducted in connection with any such leased, subleased or licensed space and
(C) no Venue Document or operations conducted pursuant thereto would reasonably
be expected to materially interfere with, or materially impair or detract from,
the operations of the Borrowers and the Subsidiaries; provided further that upon
request by the Company, the Collateral Agent on behalf of the Secured Parties
shall provide the tenant, subtenant or licensee under any Venue Document with a
subordination, non-disturbance and attornment agreement substantially in the
form of Exhibit L-1 or Exhibit L-2 hereto, as applicable, or in such other form
as is reasonably satisfactory to the Collateral Agent and the applicable Loan
Party;

(q) the dedication of space or other dispositions of property in connection with
and in furtherance of constructing structures or improvements reasonably related
to

 

164



--------------------------------------------------------------------------------

the development, construction and operation of any project; provided that in
each case such dedication or other dispositions are in furtherance of, and do
not materially impair or interfere with the operations of the Borrowers and the
Subsidiaries;

(r) dedications of, or the granting of easements, rights of way, rights of
access and/or similar rights, to any Governmental Authority, utility providers,
cable or other communication providers and/or other parties providing services
or benefits to any project, any Real Property held by the Loan Parties or the
public at large that would not reasonably be expected to interfere in any
material respect with the operations of the Borrowers and the Subsidiaries; and

(s) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrowers and the
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition.

To the extent any Collateral is sold or disposed of in a transaction expressly
permitted by this Section 6.05 to any person other than any Borrower or any
Subsidiary Loan Party, such Collateral shall be sold or disposed of free and
clear of the Liens created by the Loan Documents (provided that, for the
avoidance of doubt, with respect to any disposal consisting of an operating
lease or license, the underlying property retained by such Borrower or such
Subsidiary Loan Party will not be so released), and the Administrative Agent
shall take, and is hereby authorized by each Lender to take, any actions
reasonably requested by such Borrower in order to evidence the foregoing.

SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any Equity Interests of the Company or set
aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the Company (the
foregoing, “Restricted Payments”); provided, however, that:

(a) any Subsidiary of the Company may make Restricted Payments to the Company or
to any Wholly-Owned Subsidiary of the Company (or, in the case of
non-Wholly-Owned Subsidiaries, to the Company or any Subsidiary of the Company
that is a direct or indirect parent of such Subsidiary and to each other owner
of Equity Interests of such Subsidiary on a pro rata basis (or more favorable
basis from the perspective of the Company or such Subsidiary) based on their
relative ownership interests);

(b) Restricted Payments may be made (x) in respect of (i) overhead, legal,
accounting and other professional fees and expenses of any Parent Entity,
(ii) fees and expenses related to any public offering or private placement of
debt or equity securities of

 

165



--------------------------------------------------------------------------------

any Parent Entity whether or not consummated, (iii) franchise and similar taxes
and other fees and expenses, required to maintain any Parent Entity’s existence,
(iv) payments permitted by Section 6.07(b) (other than clauses (vii), (xxii) and
(xxiii) thereof), and (v) customary salary, bonus and other benefits payable to,
and indemnities provided on behalf of, officers, directors and employees of any
Parent Entity, in each case in order to permit any Parent Entity to make such
payments; provided, that in the case of clauses (i), (ii) and (iii), the amount
of such Restricted Payments shall not exceed the portion of any amounts referred
to in such clauses (i), (ii) and (iii) that are allocable to the Borrowers or
their Subsidiaries and (y) in respect of any taxable period for which the
Borrowers and/or any of their Subsidiaries are members of a consolidated,
combined, affiliated, unitary or similar tax group for U.S. federal and/or
applicable state, local or foreign tax purposes of which any Parent Entity is
the common parent, or for which a Borrower is a disregarded entity for U.S.
federal and/or applicable state or local income tax purposes, distributions to
any Parent Entity in an amount not to exceed the amount of any such U.S.
federal, state, local or foreign taxes that the Borrowers and/or their
Subsidiaries, as applicable, would have paid for such taxable period had the
Borrowers and/or their Subsidiaries, as applicable, been a stand-alone corporate
taxpayer or a stand-alone corporate group;

(c) Restricted Payments may be made to any Parent Entity the proceeds of which
are used to purchase or redeem the Equity Interests of the Company or any Parent
Entity (including related stock appreciation rights or similar securities) held
by then present or former directors, consultants, officers or employees of any
Parent Entity, any Borrower or any of the Subsidiaries or by any Plan or any
shareholders’ agreement then in effect upon such person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such shares of stock or related rights were
issued; provided, that the aggregate amount of such purchases or redemptions
under this paragraph (c) shall not exceed in any fiscal year (1) $15.0 million,
plus (2) (x) the amount of net proceeds contributed to the Company that were
received by any Parent Entity during such calendar year from sales of Equity
Interests of any Parent Entity to directors, consultants, officers or employees
of any Parent Entity, any Borrower or any Subsidiary in connection with
permitted employee compensation and incentive arrangements, and (y) the amount
of net proceeds of any key-man life insurance policies received during such
calendar year, which, if not used in any year, may be carried forward to any
subsequent calendar year, subject, with respect to unused amounts from clause
(1) of this proviso that are carried forward, to an overall limit in any fiscal
year of $30.0 million (which shall increase to $50.0 million subsequent to a
Qualified IPO); and provided, further, that cancellation of Indebtedness owing
to the Company or any Subsidiary of the Company from members of management of
any Parent Entity, any Borrower or its Subsidiaries in connection with a
repurchase of Equity Interests of any Parent Entity will not be deemed to
constitute a Restricted Payment for purposes of this Section 6.06;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

 

166



--------------------------------------------------------------------------------

(e) Restricted Payments may be made in an aggregate amount equal to the portion,
if any, of the Cumulative Credit on such date that the Company elects to apply
to this Section 6.06(e), such election to be specified in a written notice of a
Responsible Officer of the Company calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided, that, (1) after giving effect to such
Restricted Payment, the Borrowers shall be in Pro Forma Compliance and (2) the
date of such Restricted Payment shall not occur during a Covenant Suspension
Period;

(f) Restricted Payments may be made on the Closing Date in connection with the
consummation of the Transactions;

(g) Restricted Payments may be made to allow any Parent Entity to make payments
in cash, in lieu of the issuance of fractional shares, upon the exercise of
warrants or upon the conversion or exchange of Equity Interests of any such
person;

(h) after a Qualified IPO, Restricted Payments may be made to any Parent Entity
so that any Parent Entity may make Restricted Payments to its equity holders in
an amount equal to 6% per annum of the net proceeds received by the Company from
any public offering of Equity Interests of the Company or any Parent Entity;

(i) any Restricted Payment in connection with the Post-Closing Restructuring
Transaction;

(j) any Restricted Payment made under any Operations Management Agreement;

(k) Restricted Payments out of Declined Proceeds not applied to the prepayment
of Term Loans in an aggregate amount not to exceed $25.0 million; or

(l) Restricted Payments may be made to any Parent Entity to finance any
Investment permitted to be made pursuant to Section 6.04; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to a Borrower or a Subsidiary or (2) the merger, consolidation or
amalgamation (to the extent permitted in Section 6.05) of the person formed or
acquired into a Borrower or a Subsidiary in order to consummate such Permitted
Business Acquisition or Investment, in each case, in accordance with the
requirements of Section 5.10.

Notwithstanding anything to the contrary contained in this Article VI (including
Section 6.04 and this Section 6.06), the Company will not, and will not permit
any of the Subsidiaries of the Company to, make any Restricted Payment (whether
in cash or otherwise) for the purpose of (x) paying any dividend or making any
distribution to or acquiring any Capital Stock of the Company or any Parent
Entity from the Sponsors or (y) guarantee any Indebtedness of any Affiliate of
the Company for the purpose of making any Restricted Payment to the Sponsors, in
each case by means of utilization of the cumulative dividend and investment
credit provided by use of the Cumulative Credit or the exceptions provided by
Section 6.06(e) or (k) or pursuant to Section 6.04(j), (l), (w) or (ff), unless
after giving effect to such payment, the Total Leverage Ratio on a Pro Forma
Basis would be equal to or less than 6.00 to 1.00.

 

167



--------------------------------------------------------------------------------

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests of the Company in a transaction involving aggregate
consideration in excess of $25.0 million, unless such transaction is
(i) otherwise required under this Agreement or (ii) upon terms no less favorable
to such Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate. For
purposes of this Section 6.07, any transaction with any Affiliate or any such
10% holder shall be deemed to have satisfied the standard set forth in clause
(ii) of the immediately preceding sentence if such transaction is approved by a
majority of the Disinterested Directors of CERP LLC.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of CERP LLC;

(ii) loans or advances to employees or consultants of any Parent Entity, any
Borrower or any of the Subsidiaries in accordance with Section 6.04(e);

(iii) transactions among any Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Borrower or Subsidiary is the surviving
entity);

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of any Parent Entity, any
Borrower and the Subsidiaries in the ordinary course of business (limited, in
the case of any Parent Entity, to the portion of such fees and expenses that are
allocable to the Borrowers and the Subsidiaries);

(v) the Transactions, any transactions pursuant to the Transaction Documents and
permitted transactions, agreements and arrangements in existence on the Closing
Date and, to the extent involving aggregate consideration in excess of $15.0
million, set forth on Schedule 6.07 or any amendment thereto or replacement
thereof or similar arrangement to the extent such amendment, replacement or
arrangement is not adverse to the Lenders when taken as a whole in any material
respect (as determined by the Borrowers in good faith) and other transactions,
agreements and arrangements described on Schedule 6.07, and any amendment
thereto or replacement thereof or similar transactions, agreements or
arrangements entered into by the Borrowers or any of the Subsidiaries to the
extent such amendment is not adverse to the Lenders when taken as a whole in any
material respect (as determined in good faith by the Borrowers);

 

168



--------------------------------------------------------------------------------

(vi) (A) any employment agreements entered into by any Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto;

(vii) Restricted Payments permitted under Section 6.06, including payments to
any Parent Entity;

(viii) payments by the Company or any of the Subsidiaries of the Company to any
Sponsor made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Company, or a majority of the
Disinterested Directors of the Company, in good faith;

(ix) transactions with Wholly-Owned Subsidiaries for the purchase or sale of
goods, equipment, products, parts and services entered into in the ordinary
course of business in a manner consistent with past practice;

(x) any transaction in respect of which a Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of such
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of
such Borrower qualified to render such letter which letter states that (i) such
transaction is on terms that are no less favorable to such Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate or (ii) such transaction is
fair to such Borrower or such Subsidiary, as applicable, from a financial point
of view;

(xi) the payment of all fees, expenses, bonuses and awards related to the
Transactions contemplated by the Notes Offering Memorandum, including fees to
any Sponsor;

(xii) transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business;

(xiii) [reserved];

(xiv) any transactions made pursuant to any Operations Management Agreement and
any transactions in connection with the Post-Closing Restructuring Transaction;

(xv) the issuance, sale or transfer of Equity Interests of the Company,
including in connection with capital contributions by a Parent Entity to the
Company;

 

169



--------------------------------------------------------------------------------

(xvi) the issuance of Equity Interests to the management of any Parent Entity,
any Borrower or any Subsidiary in connection with the Transaction;

(xvii) (1) payments permitted under Section 6.06(b) and (2) entering into, and
any transactions pursuant to, a tax sharing agreement consistent with clause
(l);

(xviii) transactions pursuant to any Permitted Receivables Financing;

(xix) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of the Board of Directors of the Company in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement;

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrowers or the Subsidiaries;

(xxi) transactions between any Borrower or any of the Subsidiaries and any
person, a director of which is also a director of such Borrower or any direct or
indirect parent company of such Borrower, provided, however, that (A) such
director abstains from voting as a director of such Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrowers for any reason
other than such director’s acting in such capacity;

(xxii) transactions permitted by, and complying with, the provisions of
Section 6.04(b), 6.04(h), 6.04(o), 6.04(v), 6.04(y), 6.04(bb), 6.05(b) or 6.06;

(xxiii) transactions undertaken in good faith (in the reasonable opinion of the
Borrowers) for the purpose of improving the consolidated tax efficiency of any
Parent Entity, the Borrowers and the Subsidiaries (provided that such
transactions, taken as a whole, are not materially adverse to the Borrowers and
the Subsidiaries); or

(xxiv) investments by the Sponsors in securities of the Company or any of the
Subsidiaries of the Company so long as (A) the investment is being offered
generally to other investors on the same or more favorable terms and (B) the
investment constitutes less than 5.0% of the outstanding issue amount of such
class of securities.

Notwithstanding the foregoing, CEC, Caesars Acquisition Company and their
respective Affiliates (other than the Company and its Subsidiaries) shall not be
considered Affiliates of the Borrowers or their Subsidiaries with respect to any
transaction, so long as the transaction is in the ordinary course of business,
pursuant to agreements existing on the Closing Date or pursuant to any
intellectual property license or related agreement, management agreement or
shared services agreement entered into with any of the Borrowers and/or their
Subsidiaries or, in each case, amendments, modifications or supplements thereto,
or replacements thereof, that are not materially adverse to the Borrowers or
their Subsidiaries, taken as a whole; provided, that it is understood and agreed
that this paragraph shall not permit CERP

 

170



--------------------------------------------------------------------------------

Cash that is deposited into an account to be deposited into an account that is
owned by CERP LLC and its Affiliates that is not owned exclusively by a Borrower
and/or a Subsidiary. It is understood and agreed that the Borrowers and the
Subsidiaries shall not pay any fees to Affiliates of CERP LLC in respect of the
services contemplated by the Management Agreements, regardless of whether
provided pursuant to the terms of the Management Agreements in effect on the
Closing Date or otherwise.

SECTION 6.08. Business of the Borrowers and the Subsidiaries. Notwithstanding
any other provisions hereof, engage at any time to any material respect in any
business or business activity substantially different from any business or
business activity conducted by any of them on the Closing Date or any Similar
Business, and in the case of a Special Purpose Receivables Subsidiary, Permitted
Receivables Financings.

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders taken as a
whole (as determined in good faith by the Borrowers), or grant any waiver or
release under or terminate in any manner (if such granting or termination shall
be materially adverse to the Lenders when taken as a whole (as determined in
good faith by the Borrowers)), (x) the articles or certificate of incorporation,
by-laws, limited liability company operating agreement, partnership agreement or
other organizational documents of any Borrower or any Subsidiary Loan Party or
(y) any Operations Management Agreement.

(b) (i) Make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on the loans under any Indebtedness of any Borrower or any Subsidiary
that is expressly subordinate to the Obligations (“Junior Financing”), or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination in respect of
any Junior Financing except for (A) Refinancings with Permitted Refinancing
Indebtedness permitted by Section 6.01, (B) payments of regularly scheduled
interest and fees due thereunder, other non-accelerated and non-principal
payments thereunder, any mandatory prepayments of principal, interest and fees
thereunder, scheduled payments thereon necessary to avoid the Junior Financing
to constitute “applicable high yield discount obligations” within the meaning of
Section 163(i)(1) of the Code, and payment of principal on the scheduled
maturity date of any Junior Financing (or within one year thereof), (C) payments
or distributions in respect of all or any portion of the Junior Financing with
the proceeds contributed to the Company by any Parent Entity from the issuance,
sale or exchange by any Parent Entity of Qualified Equity Interests made within
eighteen months prior thereto, (D) the conversion of any Junior Financing to
Equity Interests of the Company or any Parent Entity or (E) so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom and after giving effect to such payment or distribution the Borrowers
would be in Pro Forma Compliance, payments or distributions in respect of Junior
Financings prior to their scheduled maturity made, in an aggregate amount, not
to exceed the portion, if any, of the Cumulative Credit on the date of such
election that the Company elects to apply to this Section 6.09(b)(i)(E), such
election to be specified in a written notice of a Responsible Officer of the
Company calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be applied;
or

 

171



--------------------------------------------------------------------------------

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing that constitutes Material Indebtedness or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not materially adverse to Lenders when taken as a
whole (as determined in good faith by the Borrowers) and that do not affect the
subordination or payment provisions thereof (if any) in a manner adverse to the
Lenders when taken as a whole (as determined in good faith by the Borrowers) or
(B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness.”

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to any Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by such
Borrower or such Material Subsidiary pursuant to the Security Documents, in each
case other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions (x) in effect on the Closing Date
under Indebtedness existing on the Closing Date and set forth on Schedule 6.01,
the First Priority Senior Secured Notes, the Second Priority Senior Secured
Notes, or (y) in any Refinancing Notes, any First Lien Notes or any agreements
related to any Permitted Refinancing Indebtedness in respect of any such
Indebtedness that, in each case, do not materially expand the scope of any such
encumbrance or restriction (as determined in good faith by the Borrowers);

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the specific property or assets securing such Indebtedness and not all or
substantially all assets;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(k) or 6.01(r) or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions are not materially more
restrictive, taken as a whole, than the restrictions contained in this Agreement
(as determined in good faith by the Borrowers);

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

 

172



--------------------------------------------------------------------------------

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of any Borrower, so long as such Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of such Borrower and its Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary
(including in connection with the Post-Closing Restructuring Transaction), so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of any Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary;

(R) restrictions contained in any agreements related to a Project Financing or
Qualified Non-Recourse Debt; or

(S) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of or similar arrangements or the contracts, instruments or
obligations referred to in clauses (A) through (R) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings

 

173



--------------------------------------------------------------------------------

or similar arrangements are, in the good faith judgment of the Borrowers, no
more restrictive with respect to such dividend, other payment and Lien
restrictions than those contained in the dividend, other payment and Lien
restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing or similar
arrangements.

SECTION 6.10. Senior Secured Leverage Ratio. Permit the Senior Secured Leverage
Ratio on the last day of any fiscal quarter (beginning with the fiscal quarter
ended on the last day of the first full fiscal quarter after the Closing Date,
but excluding any fiscal quarter the last day of which occurs during a Covenant
Suspension Period) to exceed 8.00 to 1.00.

SECTION 6.11. No Other “Designated Senior Debt”. Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same or the subordination
provisions contained in any indenture governing any senior subordinated notes
permitted to be incurred hereunder that constitute Material Indebtedness other
than (a) the Obligations under this Agreement and the other Loan Documents,
(b) any Permitted Refinancing Indebtedness thereof and (c) any series of First
Lien Notes or Refinancing Notes constituting Other First Lien Obligations.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or any certificate or document delivered pursuant
hereto or thereto shall prove to have been false or misleading in any material
respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Obligation or in the payment of any Fee or
any other amount (other than an amount referred to in clause (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by any Borrower
of any covenant, condition or agreement contained in Section 5.01(a) (with
respect to any Borrower), 5.05(a) or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by any Borrower
or any Loan Party of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days (or 60 days if
such default

 

174



--------------------------------------------------------------------------------

results solely from a failure of a Subsidiary that is not a Loan Party to duly
observe or perform any such covenant, condition or agreement) after notice
thereof from the Administrative Agent to the Borrowers;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) any Borrower or any of the Material Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of any Borrower or any Material Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Material Subsidiary or
for a substantial part of the property or assets any Borrower or any Material
Subsidiary or (iii) the winding-up or liquidation of any Borrower or any
Material Subsidiary (other than as permitted hereunder); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) any Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Borrower or any Material Subsidiary or for a substantial part of the
property or assets of any Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by any Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $75.0 million (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a

 

175



--------------------------------------------------------------------------------

period of 45 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties any Borrower or any Material
Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) any Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA or (v) any Borrower or any Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that would subject any Borrower or any Subsidiary to tax; and
in each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to have a Material Adverse Effect;

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by any Borrower or any Loan Party not to be a legal, valid
and binding obligation of any party thereto, (ii) any security interest
purported to be created by any Security Document and to extend to assets that
constitute a material portion of the Collateral shall cease to be, or shall be
asserted in writing by any Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein), except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or the application thereof, or except from the failure of the Collateral Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreement or to file Uniform Commercial
Code continuation statements or take the actions described on Schedule 3.04 and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) a material portion of the Guarantees by the Subsidiary
Loan Parties guaranteeing the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by any Borrower or any Subsidiary Loan Party not to be in effect or
not to be legal, valid and binding obligations (other than in accordance with
the terms thereof); provided, that no Event of Default shall occur under this
Section 7.01(l) if the Loan Parties cooperate with the Collateral Agent to
replace or perfect such security interest and Lien, such security interest and
Lien is replaced and the rights, powers and privileges of the Secured Parties
are not materially adversely affected by such replacement; or

(m) the occurrence of a License Revocation with respect to a license issued to
any Borrower or any Subsidiary by any Gaming Authority with respect to gaming
operations at any gaming facility of any Borrower or any Subsidiary that
continues for 30 calendar days to the extent that such License Revocation,
together with all prior License Revocations that are still in effect, would
reasonably be expected to have a Material Adverse Effect,

 

176



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Company
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrowers, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand Cash
Collateral pursuant to Section 2.05(g); and in any event with respect to the
Company described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for Cash Collateral to the full
extent permitted under Section 2.05(g), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

SECTION 7.02. Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrowers fail (or, but for the operation
of this Section 7.02, would fail) to comply with the requirements of the
Financial Performance Covenant, until the expiration of the 20th day subsequent
to the date the certificate calculating such Financial Performance Covenant is
required to be delivered pursuant to Section 5.04(c), any Parent Entity and/or
the Company shall have the right to issue Permitted Cure Securities for cash or
otherwise receive cash contributions to the capital of any Parent Entity and/or
the Company (and, with respect to any Parent Entity, in each case, to contribute
any such cash to the capital of the Company (collectively, the “Cure Right”),
and upon the receipt by the Company of such cash (the “Cure Amount”) pursuant to
the exercise by any Parent Entity and/or the Company of such Cure Right such
Financial Performance Covenant shall be recalculated giving effect to a pro
forma adjustment by which EBITDA shall be increased with respect to such
applicable quarter and any four-quarter period that contains such quarter,
solely for the purpose of measuring the Financial Performance Covenant and not
for any other purpose under this Agreement, by an amount equal to the Cure
Amount; provided, that, (i) in each four-fiscal-quarter period there shall be at
least one fiscal quarter in which the Cure Right is not exercised and (ii) for
purposes of this Section 7.02, the Cure Amount shall be no greater than the
amount required for purposes of complying with the Financial Performance
Covenant. If, after giving effect to the adjustments in this paragraph, the
Borrowers shall then be in compliance with the requirements of the Financial
Performance Covenant, the Borrowers shall be deemed to have satisfied the
requirements of the Financial Performance Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Performance Covenant that had occurred shall be deemed cured for this purposes
of the Agreement.

 

177



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

SECTION 8.01. Appointment.

(a) Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Swap
Agreements) and each L/C Issuer (in such capacities and on behalf of itself and
its Affiliates as potential counterparties to Secured Cash Management Agreements
and Secured Swap Agreements) hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents and irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

(b) The Administrative Agent, each Lender (in its capacities as a Lender and the
Swingline Lender (if applicable) and on behalf of itself and its Affiliates as
potential counterparties to Secured Cash Management Agreements and Secured Swap
Agreements) and each L/C Issuer (in such capacities and on behalf of itself and
its Affiliates as potential counterparties to Secured Cash Management Agreements
and Secured Swap Agreements) hereby irrevocably designate and appoint the
Collateral Agent as the agent with respect to the Collateral, and each of the
Administrative Agent, each Lender, the Swingline Lender and each L/C Issuer
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Collateral Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Collateral Agent shall not have any duties or responsibilities
except those expressly set forth herein, or any fiduciary relationship with any
of the Administrative Agent, the Lenders, the Swingline Lender or any L/C
Issuers, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Collateral Agent.

SECTION 8.02. Delegation of Duties. The Administrative Agent and the Collateral
Agent may each execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

178



--------------------------------------------------------------------------------

SECTION 8.03. Exculpatory Provisions. Neither the Administrative Agent nor the
Collateral Agent, nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such person under or in
connection with this Agreement or any other Loan Document (except for its or
such person’s own gross negligence or willful misconduct) or (b) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by such Agent under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of any Loan Party
to perform its obligations hereunder or thereunder. Neither the Administrative
Agent nor the Collateral Agent shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

SECTION 8.04. Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons and upon advice and statements of
legal counsel (including counsel to the Borrowers), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

SECTION 8.05. Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent has received notice from a Lender or a Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, it shall give notice thereof to the Lenders and the
Collateral Agent. The Administrative Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Required Lenders, provided that unless

 

179



--------------------------------------------------------------------------------

and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement requires that such action be taken only with
the approval of the Required Lenders or each of the Lenders, as applicable.

SECTION 8.06. Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Collateral
Agent hereinafter taken, including any review of the affairs of any Loan Party,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or Collateral Agent to any Lender, the Swingline Lender or
any L/C Issuer. Each Lender, the Swingline Lender and each L/C Issuer represents
to the Administrative Agent and the Collateral Agent that it has, independently
and without reliance upon the Administrative Agent, Collateral Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent, Collateral Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Loan Party that may come into the possession of the Administrative Agent or
Collateral Agent any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

SECTION 8.07. Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Collateral Agent, each in its capacity as such (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), ratably according to their respective portions of the total Term
Loans and Revolving Facility Commitments (or, if the Revolving Facility
Commitments shall have terminated, in accordance the Revolving Facility
Commitments in effect immediately prior to such termination) held on the date on
which indemnification is sought, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (including
at any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or the Collateral Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents, or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent or the Collateral Agent under or in
connection with any of the foregoing, provided that no

 

180



--------------------------------------------------------------------------------

Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s or the
Collateral Agent’s gross negligence or willful misconduct as determined by a
final judgment of a court of competent jurisdiction. The agreements in this
Section 8.07 shall survive the payment of the Loans and all other amounts
payable hereunder.

SECTION 8.08. Agents in their Individual Capacity. The Administrative Agent, the
Collateral Agent and their Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Loan Party as though such
persons were not the Administrative Agent and Collateral Agent hereunder and
under the other Loan Documents. With respect to the Loans made by it, the
Administrative Agent and the Collateral Agent shall each have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not the Administrative Agent or the
Collateral Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent and the Collateral Agent in their individual capacities.

SECTION 8.09. Successor Agents. Each of the Administrative Agent and Collateral
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrowers. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject to the reasonable consent of the
Borrowers so long as no Event of Default under Section 7.01(h) or (i) is
continuing, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Agent meeting the
qualifications set forth above; provided that if the retiring Agent shall notify
the Borrowers and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
in the case of the Collateral Agent holding collateral security on behalf of any
Secured Parties, the retiring Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through such Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as the Administrative Agent or
Collateral Agent, as the case may be, hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers (following the effectiveness of such appointment) to
such Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article VIII and Section 9.05 shall continue in effect for the benefit
of such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as an Agent.

 

181



--------------------------------------------------------------------------------

Any resignation by Citibank as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swingline Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swingline Lender,
(b) the retiring L/C Issuer and Swingline Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

SECTION 8.10. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrowers is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

SECTION 8.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Article II or Section 9.05) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

182



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Article II and Section 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

SECTION 8.12. Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Collateral Agent, at its option and in its discretion,
to release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document if approved, authorized or ratified in writing in
accordance with Section 9.08, or pursuant to Section 5.11 or Section 9.18. Upon
request by the Collateral Agent at any time, the Required Lenders will confirm
in writing the Collateral Agent’s authority to release its interest in
particular types or items of property in accordance with this Section.

SECTION 8.13. Agents and Arrangers. None of the Syndication Agents, the
Documentation Agents nor any of the Co-Lead Arrangers shall have any duties or
responsibilities hereunder in its capacity as such.

SECTION 8.14. First Lien Intercreditor Agreement and Collateral Matters. The
Lenders hereby agree to the terms of the First Lien Intercreditor Agreement and
acknowledge that Citibank (and any successor Collateral Agent under the Security
Documents and the First Lien Intercreditor Agreement) will be serving as
Collateral Agent for both the Secured Parties and the other First Lien Secured
Parties under the Security Documents and the First Lien Intercreditor Agreement.
Each Lender hereby consents to Citibank and any successor serving in such
capacity and agrees not to assert any claim (including as a result of any
conflict of interest) against Citibank, or any such successor, arising from the
role of the Collateral Agent under the Security Documents or the First Lien
Intercreditor Agreement so long as the Collateral Agent is either acting in
accordance with the express terms of such documents or otherwise has not engaged
in gross negligence or willful misconduct. Each Borrower and each Lender hereby
agrees that the resignation provisions set forth in the First Lien Intercreditor
Agreement with respect to the Collateral Agent shall supersede any provision of
this Agreement to the contrary. In addition, the Administrative Agent and
Collateral Agent shall be authorized from time to time, without the consent of
any Lender, to execute or to enter into amendments of, and amendments and
restatements of, the First Lien Intercreditor Agreement, the Second Lien
Intercreditor Agreement and/or any additional and replacement intercreditor
agreements, in each case in order to effect the pari passu treatment or the
subordination of and to provide for certain additional rights,

 

183



--------------------------------------------------------------------------------

obligations and limitations in respect of, any Liens required or permitted by
the terms of this Agreement to be Liens pari passu with or junior to the
Obligations, that are, in each case, incurred in accordance with Article VI of
this Agreement, and to establish certain relative rights as between the holders
of the Obligations and the holders of the Indebtedness secured by such Liens.

SECTION 8.15. Withholding Tax. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 8.15. The agreements in
this Section 8.15 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 8.15, include any L/C Issuer.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic email as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such person on Schedule 9.01; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

184



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and the L/C Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Any of the Administrative Agent or the Borrowers may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by electronic means shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices or communications (i) sent to an e-mail address shall be
deemed received when delivered and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefore.

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website(s) on the Internet at the website(s) address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Company shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

185



--------------------------------------------------------------------------------

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each L/C Issuer and shall
survive the making by the Lenders of the Loans, the execution and delivery of
the Loan Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such persons or on their behalf, and shall continue in
full force and effect until the Termination Date. Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Sections 2.15,
2.17, 8.07 and 9.05) shall survive the Termination Date.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrowers, each
L/C Issuer, the Administrative Agent, the Collateral Agent and each Lender and
their respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the L/C Issuer that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) except in connection with the addition of one or
more Domestic Subsidiaries as a joint and several co-borrower hereunder and in
connection with the Post-Closing Restructuring Transaction or transactions
permitted by Section 6.05(b), and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the L/C Issuer that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Company; provided, that no consent of the Company shall be required
(i) for an assignment of a Term Loan to a Lender, an affiliate of a Lender or an
Approved Fund, (ii) for an assignment of a Revolving Facility Commitment to a
Revolving Facility Lender, an affiliate of a Revolving Facility Lender or an
Approved Fund with respect to a

 

186



--------------------------------------------------------------------------------

Revolving Facility Lender, (iii) in the case of assignments during the primary
syndication of the Commitments and Loans, for an assignment to persons
identified to and agreed by the Company in writing prior to the Closing Date or
(iv) if an Event of Default under Section 7.01(b), (c), (h) or (i) has occurred
and is continuing, any other person;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the L/C Issuer and the Swingline Lender; provided, that no consent of the
L/C Issuer and the Swingline Lender shall be required for an assignment of all
or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1.0 million in the case of Term Loans (and shall be in an amount of an
integral multiple thereof) and (y) $5.0 million in the case of Revolving
Facility Loans or Revolving Facility Commitments, unless each of the Company and
the Administrative Agent otherwise consent; provided, that (1) no such consent
of the Company shall be required if an Event of Default under Section 7.01(b),
(c), (h) or (i) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Related Funds shall be treated as
one assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if required by the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to the Swingline Lender’s rights and obligations in respect
of Swingline Loans.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar

 

187



--------------------------------------------------------------------------------

extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the L/C Issuer and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company, the L/C Issuer and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
clause (b) of this Section and any written consent to such assignment required
by clause (b) of this Section, the Administrative Agent promptly shall accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (b)(v).

(c) (i) Any Lender may, without the consent of the Company or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent, the L/C Issuer and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall

 

188



--------------------------------------------------------------------------------

provide that such Lender shall retain the sole right to enforce this Agreement
and the other Loan Documents and to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents;
provided, that (x) such agreement may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
that (1) requires the consent of each Lender directly affected thereby pursuant
to clause (i), (ii), (iii) or (vi) of the first proviso to Section 9.08(b) and
(2) directly affects such Participant and (y) no other agreement with respect to
amendment, modification or waiver may exist between such Lender and such
Participant. Subject to Section 9.04(c)(ii), the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the limitations and requirements of those Sections and to the extent
such Participant complies with Section 2.17(e) and (f) as though it were a
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 9.04. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal and
interest amount of each Participant’s interest in the Loans held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, and such Lender shall treat each person whose name is recorded in
the Participant Register as the owner of the participation in question for all
purposes of this Agreement, notwithstanding notice to the contrary; provided
that no Lender shall have any obligation to disclose all or any portion of a
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or other Obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
Obligation is in registered form for U.S. federal income tax purposes or such
disclosure is otherwise required by applicable law.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent (not to be unreasonably withheld), which consent shall
state that it is being given pursuant to this Section 9.04(c)(iii); provided
that each potential Participant shall provide such information as is reasonably
requested by the Borrowers in order for the Borrowers to determine whether to
provide their consent.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

 

189



--------------------------------------------------------------------------------

(e) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrowers or the Administrative Agent. Each of the Borrowers,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(g) If any Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by any Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(h) Notwithstanding anything to the contrary herein, no assignment may be made
or participations sold to (x) an Ineligible Institution, (y) any Defaulting
Lender or any of its Subsidiaries, or any person who, upon becoming a Lender
hereunder, would constitute any of the foregoing persons described in this
clause (h), or (z) a natural person; provided, however, that, notwithstanding
clause (x) above, participations may be sold to Ineligible Institutions unless a
list of Ineligible Institutions has been made available to all Lenders.
Notwithstanding anything to the contrary herein, the rights of the Lenders to
make assignments and grant participations shall be subject to the approval of
any Gaming Authority, to the extent required by applicable Gaming Laws.

(i) Notwithstanding anything to the contrary in Section 2.08, Section 2.11(a) or
Section 2.18(c) (which provisions shall not be applicable to clauses (i) or
(j) of this Section

 

190



--------------------------------------------------------------------------------

9.04), any Borrower may purchase by way of assignment and become an Assignee
with respect to Term Loans and/or Revolving Facility Loans (other than any such
Loans held by an Affiliate Lender) at any time and from time to time from
Lenders in accordance with Section 9.04(b) hereof or reduce the aggregate amount
of any Revolving Facility Commitment of a Lender that has agreed to such
reduction (“Permitted Loan Purchases”); provided that (A) no Default or Event of
Default has occurred and is continuing or would result from the Permitted Loan
Purchase, (B) upon consummation of any such Permitted Loan Purchase, the Loans
and/or Revolving Facility Commitments purchased or terminated pursuant thereto
shall be deemed to be automatically and immediately cancelled and extinguished
in accordance with Section 9.04(j), (C) to the extent any Borrower is making a
Permitted Loan Purchase of Revolving Facility Loans or Revolving Facility
Commitments, upon giving effect to such Permitted Loan Purchase, there shall be
sufficient aggregate Revolving Facility Commitments among the Revolving Facility
Lenders to apply to the Outstanding Amount of the L/C Obligations and Swingline
Loans thereunder as of such date, unless such Borrower shall concurrently with
the payment of the purchase price by such Borrower for such Revolving Facility
Loans or the termination of such Revolving Facility Commitments, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.05(g) in the amount of any such excess Outstanding Amount of the L/C
Obligations and Swingline Loans thereunder and (D) in connection with any such
Permitted Loan Purchase (other than a termination of Revolving Facility
Commitments), such Borrower and such Lender that is the Assignor shall execute
and deliver to the Administrative Agent a Permitted Loan Purchase Assignment and
Acceptance (and for the avoidance of doubt, shall not be required to execute and
deliver an Assignment and Acceptance pursuant to Section 9.04(b)(ii)(B)) and
shall otherwise comply with the conditions to Assignments under this
Section 9.04.

(j) Each Permitted Loan Purchase shall, for purposes of this Agreement
(including, without limitation, Section 2.08(b)) be deemed to be an automatic
and immediate cancellation and extinguishment of such Term Loans and/or
Revolving Facility Loans (with a corresponding permanent reduction in Revolving
Facility Commitments) or termination of the Revolving Facility Commitments, if
applicable, and the Borrowers shall, upon consummation of any Permitted Loan
Purchase, notify the Administrative Agent that the Register be updated to record
such event as if it were a prepayment of such Loans (and in the case of
Revolving Facility Loans or Revolving Facility Commitment, a permanent reduction
in Revolving Facility Commitments).

SECTION 9.05. Expenses; Indemnity.

(a) The Borrowers agree to pay (i) all reasonable documented out-of-pocket
expenses (including Other Taxes) incurred by the Administrative Agent, the
Collateral Agent and the Co-Lead Arrangers in connection with the preparation of
this Agreement and the other Loan Documents, or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent, the Collateral Agent and the Co-Lead Arrangers, and, if necessary, the
reasonable fees, charges and disbursements of one local counsel per
jurisdiction, and (ii) all out-of-pocket expenses (including Other Taxes)
incurred by the Agents or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the

 

191



--------------------------------------------------------------------------------

other Loan Documents, in connection with the Loans made or the Letters of Credit
issued hereunder, including the reasonable fees, charges and disbursements of
counsel for the Agents and the Lenders (including the reasonable fees, charges
and disbursements of Cahill Gordon & Reindel LLP, counsel for the Agents and the
Co-Lead Arrangers, and, if necessary, the reasonable fees, charges and
disbursements of one local counsel per jurisdiction and, in the event of any
conflict of interest, such additional counsel for each of the Lenders retained
with the consent of the Company to the extent of such conflict of interests).

(b) The Borrowers agree to indemnify the Administrative Agent, the Agents, the
Co-Lead Arrangers, each L/C Issuer, each Lender, each of their respective
Affiliates and each of their respective directors, partners, officers,
employees, agents, trustees and advisors (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements (limited to not more than one counsel,
plus, if necessary, one local counsel per jurisdiction) (except the allocated
costs of in-house counsel), incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of or
otherwise relating to the Transactions and the other transactions contemplated
hereby, (ii) the use of the proceeds of the Loans or the use of any Letter of
Credit or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by a Borrower
or any of their subsidiaries or Affiliates; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (1) the gross negligence or willful misconduct of such Indemnitee (for
purposes this proviso only, each of the Administrative Agent, any Co-Lead
Arranger, any L/C Issuer or any Lender shall be treated as several and separate
Indemnitees, but each of them together with its respective Related Parties
(other than advisors), shall be treated as a single Indemnitee) or (2) any
material breach of any Loan Document by such Indemnitee or (z) arose from any
claim, actions, suits, inquiries, litigation, investigation or proceeding that
does not involve an act or omission of any Borrower or any of its Affiliates and
is brought by an Indemnitee against another Indemnitee (other than any claim,
actions, suits, inquiries, litigation, investigation or proceeding against any
Agent or an Arranger in its capacity as such). Subject to and without limiting
the generality of the foregoing sentence, the Borrowers agree to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable counsel
or consultant fees, charges and disbursements (limited to not more than one
counsel, plus, if necessary, one local counsel per jurisdiction) (except the
allocated costs of in-house counsel), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (A) any
claim or liability related in any way to Environmental Laws and a Borrower or
any of the Subsidiaries, or (B) any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on, from or to any Real
Property; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (1) the gross negligence or
willful misconduct of such

 

192



--------------------------------------------------------------------------------

Indemnitee or any of its Related Parties (other than advisors) or (2) any
material breach of any Loan Document by such Indemnitee. None of the Indemnitees
(or any of their respective affiliates) shall be responsible or liable to the
Sponsors, any Borrower or any of their respective subsidiaries, Affiliates or
stockholders or any other person or entity for any special, indirect,
consequential or punitive damages, which may be alleged as a result of the
Facilities or the Transactions. The provisions of this Section 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Co-Lead
Arranger, any L/C Issuer or any Lender. All amounts due under this Section 9.05
shall be payable within fifteen (15) days of written demand therefor accompanied
by reasonable documentation with respect to any reimbursement, indemnification
or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative of any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes, except Taxes that represent damages
or losses resulting from a non-Tax claim.

(d) To the fullest extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, any L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each L/C Issuer is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such L/C Issuer to or for the credit or the account of any Borrower or any
Subsidiary against any of and all the obligations of any Borrower now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending

 

193



--------------------------------------------------------------------------------

such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and each L/C Issuer under this Section 9.06 are in
addition to other rights and remedies (including other rights of set-off) that
such Lender or such L/C Issuer may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any L/C Issuer or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each L/C Issuer and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Loan Party in any case shall entitle such person to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Administrative Agent
(and consented to by the Required Lenders), and (z) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
each party thereto and consented to by the Required Lenders; provided, however,
that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Obligation, or
extend the stated expiration of any Letter of Credit beyond the applicable
Revolving Facility Maturity Date (except as provided in Section 2.05(b)),
without the prior written consent of each Lender directly adversely affected
thereby (which, notwithstanding the foregoing, such consent of such Lender
directly adversely affected thereby shall be the only consent required hereunder
to make such modification); provided, that any amendment to the financial
covenant definitions in this Agreement shall not constitute a reduction in the
rate of interest for purposes of this clause (i),

 

194



--------------------------------------------------------------------------------

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (which, notwithstanding the foregoing, such
consent of such Lender shall be the only consent required hereunder to make such
modification); provided, that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default shall not constitute an increase of the
Commitments of any Lender),

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any L/C Obligation or any Fees is due, without the prior written
consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

(vi) release all or substantially all the Collateral or release all or
substantially all of the Subsidiary Loan Parties from their respective
Guarantees under the Subsidiary Guarantee Agreement, unless, in the case of a
Loan Party (other than the Company), all or substantially all of the Equity
Interests of such Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement or the other Loan Documents or such release is
otherwise pursuant to the terms of the Collateral Agreement or the Subsidiary
Guarantee Agreement, as applicable, without the prior written consent of each
Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lender participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

 

195



--------------------------------------------------------------------------------

provided, further, that no such amendment shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, Swingline Lender or an
L/C Issuer hereunder without the prior written consent of the Administrative
Agent, Swingline Lender or such L/C Issuer acting as such at the effective date
of such amendment, as applicable. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section 9.08 and any consent by any
Lender pursuant to this Section 9.08 shall bind any successor or assignee of
such Lender.

(c) Without the consent of any Lender or L/C Issuer, the Loan Parties and the
Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrowers and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to integrate any Incremental Term Loan Commitments or Incremental
Revolving Facility Commitments in a manner consistent with Section 2.21,
including, with respect to Other Revolving Loans or Other Term Loans, as may be
necessary to establish such Incremental Term Loan Commitments or Revolving
Facility Loans, as a separate Class or tranche from the existing Term Loan
Commitments or Incremental Revolving Facility Commitments, as applicable or
(B) to cure any ambiguity, omission, defect or inconsistency.

(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure

 

196



--------------------------------------------------------------------------------

the foregoing. The “Pro Rata Share” of any Lender on the Applicable Date is the
ratio of (1) the sum of such Lender’s Existing Class Loans immediately prior to
the Applicable Date plus the amount of New Class Loans made by such Lender on
the Applicable Date over (2) the aggregate principal amount of all Class Loans
on the Applicable Date.

(g) With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), the Borrowers may
elect (in its discretion, but shall not be obligated) to deliver to the
Administrative Agent a certificate of a Responsible Officer at least three
Business Days prior to the incurrence thereof (or such shorter time as the
Administrative Agent may agree), together with either drafts of the material
documentation relating to such Indebtedness or a description of such
Indebtedness (including a description of the Liens intended to secure the same
or the subordination provisions thereof, as applicable) in reasonably sufficient
detail to be able to make the determinations referred to in this paragraph,
which certificate shall either, at the Borrowers’ election, (x) state that the
Borrowers have determined in good faith that such Indebtedness satisfies the
requirements of the applicable provisions of Section 6.01 and 6.02 (taking into
account any other applicable provisions of this Section 9.08), in which case
such certificate shall be conclusive evidence thereof, or (y) request the
Administrative Agent to confirm, based on the information set forth in such
certificate and any other information reasonably requested by the Administrative
Agent, that such Indebtedness satisfies such requirements, in which case the
Administrative Agent may determine whether, in its reasonable judgment, such
requirements have been satisfied (in which case it shall deliver to the
Borrowers a written confirmation of the same), with any such determination of
the Administrative Agent to be conclusive evidence thereof, and the Lenders
hereby authorize the Administrative Agent to make such determinations.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any L/C Issuer, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such L/C
Issuer, shall be limited to the Maximum Rate; provided, that such excess amount
shall be paid to such Lender or such L/C Issuer on subsequent payment dates to
the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW,

 

197



--------------------------------------------------------------------------------

ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof (collectively, “New York Courts”), in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and

 

198



--------------------------------------------------------------------------------

agreed by the parties hereto that any other forum would be inconvenient and
inappropriate in view of the fact that more of the Lenders who would be affected
by any such action or proceeding have contacts with the State of New York than
any other jurisdiction), and (b) in any such action or proceeding brought
against any Loan Party in any other court, it will not assert any cross-claim,
counterclaim or setoff, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude such Loan Party from
asserting or seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

SECTION 9.16. Confidentiality. Each of the Lenders, each L/C Issuer and each of
the Agents agrees that it shall maintain in confidence any information relating
to the Company, any Parent Entity, any Borrower and any Subsidiary furnished to
it by or on behalf of the Company, any Parent Entity, any Borrower or any
Subsidiary (other than information that (a) has become available to the public
other than as a result of a disclosure by such party in breach of this
Section 9.16, (b) has been independently developed by such Lender, such L/C
Issuer or such Agent without violating this Section 9.16 or (c) was or becomes
available to such Lender, such L/C Issuer or such Agent from a third party
which, to such person’s knowledge, had not breached an obligation of
confidentiality to the Company, any Parent Entity or any Loan Party) and shall
not reveal the same other than to its affiliates, directors, trustees, officers,
employees and advisors with a need to know or to any person that approves or
administers the Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same confidential), except: (A) to the
extent necessary to comply with law or any legal process or the requirements of
any Governmental Authority, the National Association of Insurance Commissioners
or of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the National Association of Securities Dealers, Inc., (C) in
order to enforce its rights under any Loan Document in a legal proceeding,
(D) to any pledgee under Section 9.04(d) or any other prospective assignee of,
or prospective Participant in, any of its rights under this Agreement (so long
as such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16 or terms substantially similar to this
Section) and (E) to any direct or indirect contractual counterparty in Swap
Agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.16 or terms
substantially similar to this Section).

 

199



--------------------------------------------------------------------------------

SECTION 9.17. Platform; Borrower Materials. The Borrowers hereby acknowledge
that (a) the Administrative Agent and/or the Co-Lead Arrangers will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”). The Borrowers hereby agree that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Co-Lead Arrangers, the L/C Issuer
and the Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States Federal and state securities laws (provided, however, that such
Borrower Materials shall be treated as set forth in Section 9.16, to the extent
such Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (iv) the
Administrative Agent and the Co-Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender, the L/C Issuer or any other person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

200



--------------------------------------------------------------------------------

SECTION 9.18. Release of Liens, Guarantees and Pledges.

(a) The Lenders, the L/C Issuer and other Secured Parties hereby irrevocably
agree that the Liens granted to the Collateral Agent by the Loan Parties on any
Collateral shall be automatically released: (i) in full upon the occurrence of
the Termination Date as set forth in Section 9.18(d) below; (ii) upon the
disposition of such Collateral by any Loan Party to a person that is not (and is
not required to become) a Loan Party in a transaction not prohibited by this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) to the extent that such Collateral comprises property
leased to a Loan Party by a person that is not a Loan Party, upon termination or
expiration of such lease (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.08), (v) to the extent that the property constituting such Collateral
is owned by any Guarantor, upon the release of such Guarantor from its
obligations under the Guarantee in accordance with the Subsidiary Guarantee
Agreement or clause (b) below (and the Collateral Agent may rely conclusively on
a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (vi) as provided in Section 5.11
(and the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), and (vii) as required by the Collateral Agent to effect any
Disposition of Collateral in connection with any exercise of remedies of the
Collateral Agent pursuant to the Security Documents. Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those being released) upon (or obligations (other than those being
released) of the Loan Parties in respect of) all interests retained by the Loan
Parties, including the proceeds of any Disposition, all of which shall continue
to constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents.

(b) In addition, the Lenders, the L/C Issuer and other Secured Parties hereby
irrevocably agree that the Subsidiary Loan Parties shall be released from the
Guarantees upon consummation of any transaction not prohibited hereunder
resulting in such Subsidiary ceasing to constitute a Subsidiary Loan Party or
otherwise becoming an Excluded Subsidiary (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry).

(c) The Lenders, the L/C Issuer and other Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Subsidiary Loan Party or Collateral
pursuant to the foregoing provisions of this Section 9.18, all without the
further consent or joinder of any Lender. Upon release pursuant to this
Section 9.18, any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or Guarantor shall no longer be deemed
to be made. In connection with any release hereunder, the Administrative Agent
and the Collateral Agent shall promptly (and the Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent to) take such action
and execute any such documents as may be reasonably requested by any Borrowers
and at such Borrower’s expense in connection with the release of any Liens

 

201



--------------------------------------------------------------------------------

created by any Loan Document in respect of such Subsidiary, property or asset;
provided, that the Administrative Agent shall have received a certificate of a
Responsible Officer of such Borrower containing such certifications as the
Administrative Agent shall reasonably request.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, upon request of any Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan Document, whether or not on the date of such
release there may be any (i) obligations in respect of any Secured Hedge
Agreements or any Secured Cash Management Agreements and (ii) any contingent
indemnification obligations or expense reimburse claims not then due; provided,
that the Administrative Agent shall have received a certificate of a Responsible
Officer of such Borrower containing such certifications as the Administrative
Agent shall reasonably request. Any such release of obligations shall be deemed
subject to the provision that such obligations shall be reinstated if after such
release any portion of any payment in respect of the obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Company or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made. The Borrowers agree to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or the Collateral Agent (and their respective representatives) in
connection with taking such actions to release security interest in all
Collateral and all obligations under the Loan Documents as contemplated by this
Section 9.18(d).

(e) Obligations of any Borrower or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Swap Agreement (after giving effect to all
netting arrangements relating to such Secured Swap Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Swap Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Swap
Agreements or any Secured Cash Management Agreements.

SECTION 9.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following

 

202



--------------------------------------------------------------------------------

receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other person who may be entitled thereto
under applicable law).

SECTION 9.20. USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

SECTION 9.21. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrowers acknowledge and
agree that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties
and their respective Affiliates, on the one hand, and the Agents, the Co-Lead
Arrangers and the Lenders, on the other hand, and the Loan Parties are capable
of evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Agent, each Co-Lead Arranger and each Lender is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any Loan
Party or any of their respective Affiliates, stockholders, creditors or
employees or any other person; (iii) none of the Agents, any Co-Lead Arranger or
any Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Agent, any Co-Lead Arranger or any
Lender has advised or is currently advising the any Loan Party or their
respective Affiliates on other matters) and none of the Agents, any Co-Lead
Arranger or any Lender has any obligation to any of the Loan Parties or their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Agents, the Co-Lead Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Agents, any Co-Lead Arranger or any
Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Agents, the Co-Lead
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby

 

203



--------------------------------------------------------------------------------

(including any amendment, waiver or other modification hereof or of any other
Loan Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they deemed appropriate. Each Borrower
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Agents, the Co-Lead Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty.

SECTION 9.22. Application of Gaming Laws.

(a) This Agreement and the other Loan Documents are subject to Gaming Laws and
Liquor Laws. Without limiting the foregoing and notwithstanding anything herein
or in any other Loan Document to the contrary, the Lenders, Agents and Secured
Parties acknowledge that (i) they are subject to the jurisdiction of the Gaming
Authorities and Liquor Authorities, in their discretion, for licensing,
qualification or findings of suitability or to file or provide other
information, and (ii)(x) the consummation of the Post-Closing Restructuring
Transaction and (y) all rights, remedies and powers in or under this Agreement
and the other Loan Documents, including with respect to the Collateral
(including the pledge and delivery of the Pledged Collateral), the Mortgaged
Properties and the ownership and operation of facilities are, in each case,
subject to the jurisdiction of the Gaming Authorities and Liquor Authorities,
and may be exercised only to the extent that the exercise thereof does not
violate any applicable provisions of the Gaming Laws and Liquor Laws and only to
the extent that required approvals (including prior approvals) are obtained from
the relevant Gaming Authorities and Liquor Authorities.

(b) Lenders, Agents and Secured Parties agree to cooperate with all Gaming
Authorities and Liquor Authorities in connection with the provision in a timely
manner of such documents or other information as may be requested by such Gaming
Authorities and Liquor Authorities relating to the Loan or Loan Documents.

(c) Lenders acknowledge and agree that if any Borrower receives a notice from
any applicable Gaming Authority that any Lender is a disqualified holder (and
such Lender is notified by any Borrower in writing of such disqualification),
such Borrower shall, following any available appeal of such determination by
such Gaming Authority (unless the rules of the applicable Gaming Authority do
not permit such Lender to retain its Loans or Commitments pending appeal of such
determination), have the right to (i) cause such disqualified holder to transfer
and assign, without recourse all of its interests, rights and obligations in its
Loans and Commitments or (ii) in the event that (A) such Borrower is unable to
assign such Loan after using its best efforts to cause such an assignment and
(B) no Default or Event of Default has occurred and is continuing, prepay such
disqualified holder’s Loan. Notice to such disqualified holder shall be given
ten days prior to the required date of assignment or prepayment, as the case may
be, and shall be accompanied by evidence demonstrating that such transfer or
prepayment is required pursuant to Gaming Laws. If reasonably requested by any
disqualified holder, such Borrower will use commercially reasonable efforts to
cooperate with any such holder that is seeking to appeal such determination and
to afford such holder an opportunity to participate in any proceedings relating
thereto. Notwithstanding anything herein to the contrary, any prepayment of a
Loan shall be at a price that, unless otherwise directed by a Gaming Authority,
shall be equal to the sum of the principal amount of such Loan and interest to
the date such Lender or holder became a disqualified holder (plus any fees and
other amounts accrued for the account of such disqualified holder to the date
such Lender or holder became a disqualified holder).

 

204



--------------------------------------------------------------------------------

(d) If during the existence of an Event of Default hereunder or any of the other
Loan Documents it shall become necessary or, in the opinion of the
Administrative Agent, advisable for an agent, supervisor, receiver or other
representative of the Lenders to become licensed or found qualified under any
Gaming Law as a condition to receiving the benefit of any Collateral encumbered
by the Loan Documents or to otherwise enforce the rights of the Agents, Secured
Parties and the Lenders under the Loan Documents, the Borrowers hereby agree to
consent to the application for such license or qualification and to execute such
further documents as may be required in connection with the evidencing of such
consent.

SECTION 9.23. Affiliate Lenders.

(a) Each Lender who is an Affiliate of the Borrowers (an “Affiliate Lender”), in
connection with any (i) consent (or decision not to consent) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document, (ii) other action on any matter related to any Loan
Document or (iii) direction to the Administrative Agent, Collateral Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, agrees that, except with respect to any
amendment, modification, waiver, consent or other action (1) described in
clauses (i), (ii) or (iii) of the first proviso of Section 9.08(b) or (2) that
adversely affects such Affiliate Lender (in its capacity as a Lender) in a
disproportionately adverse manner as compared to other Lenders, such Affiliate
Lender shall be deemed to have voted its interest as a Lender without discretion
in such proportion as the allocation of voting with respect to such matter by
Lenders who are not Affiliate Lenders. Each Affiliate Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliate Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliate Lender and in the name of such Affiliate
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrowers are not then present, (ii) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrowers or their representatives, or (iii) make or bring (or participate
in, other than as a passive participant in or recipient of its pro rata benefits
of) any claim, in its capacity as a Lender, against Administrative Agent, the
Collateral Agent or any other Lender with respect to any duties or obligations
or alleged duties or obligations of such Agent or any other such Lender under
the Loan Documents.

[Remainder of Page Intentionally Left Blank]

 

205



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CAESARS ENTERTAINMENT RESORT PROPERTIES, LLC, CAESARS ENTERTAINMENT RESORT
PROPERTIES FINANCE, INC. HARRAH’S LAS VEGAS, LLC, HARRAH’S ATLANTIC CITY
HOLDING, INC., RIO PROPERTIES, LLC,

FLAMINGO LAS VEGAS HOLDING, LLC,

HARRAH’S LAUGHLIN, LLC, AND

PARIS LAS VEGAS HOLDING, LLC,

as Borrowers

By:  

/s/ Donald Colvin

  Name:   Donald Colvin   Title:   Chief Financial Officer

 

[Signature Page to the First Lien Credit Agreement]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Administrative Agent, L/C Issuer and Swingline
Lender By:  

/s/ Stuart G. Dickson

  Name:   Stuart G. Dickson   Title:   Vice President

 

[Signature Page to the First Lien Credit Agreement]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as a Lender By:  

/s/ Stuart G. Dickson

  Name:   Stuart G. Dickson   Title:   Vice President

 

[Signature Page to the First Lien Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Brendan Poe

  Name:   Brendan Poe   Title:   Executive Director

 

[Signature Page to the First Lien Credit Agreement]



--------------------------------------------------------------------------------

BLUE RIDGE INVESTMENTS, L.L.C. as a Lender By:  

/s/ Daniel Kelly

  Name:   Daniel Kelly   Title:   Managing Director

 

[Signature Page to the First Lien Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Bill O’Daly

  Name:   Bill O’Daly   Title:   Authorized Signatory By:  

/s/ Michael D’Onofrio

  Name:   Michael D’Onofrio   Title:   Authorized Signatory

 

[Signature Page to the First Lien Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender By:  

/s/ Kirk L. Tashjian

  Name:   Kirk L. Tashjian   Title:   Vice President By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President

 

[Signature Page to the First Lien Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Robert Ehudin

  Name:   Robert Ehudin   Title:   Authorized Signatory

 

[Signature Page to the First Lien Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ Justin Kotzin

  Name:   Justin Kotzin   Title:   Authorized Signatory

 

[Signature Page to the First Lien Credit Agreement]



--------------------------------------------------------------------------------

MIHI LLC, as a Lender By:  

/s/ Steve Mehos

  Name:   Steve Mehos   Title:   Authorized Signatory By:  

/s/ T. Morgan Edwards II

  Name:   T. Morgan Edwards II   Title:   Authorized Signatory

 

[Signature Page to the First Lien Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Lana Gifas

  Name:   Lana Gifas   Title:   Director By:  

/s/ Joselin Fernandes

  Name:   Joselin Fernandes   Title:   Associate Director

 

[Signature Page to the First Lien Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement
identified below (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit and Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.      Assignor:

  

 

     

2.      Assignee:1

  

 

         [and is an Affiliate/Approved Fund of [identify Lender] 2]   

3.      Borrowers:

   Caesars Entertainment Resort Properties, LLC; Caesars Entertainment Resort
Properties Finance, Inc.; Flamingo Las Vegas Holding, LLC; Harrah’s Atlantic
City Holding, Inc.; Harrah’s Las Vegas, LLC; Harrah’s Laughlin, LLC; Paris Las
Vegas Holding, LLC; and Rio Properties, LLC.

 

1  Assignee cannot be an Ineligible Institution, any Defaulting Lender or any of
its Subsidiaries, or any person who upon becoming a Lender hereunder, would
constitute any of the foregoing persons, or a natural person.

2  Select as applicable.

 

A-1



--------------------------------------------------------------------------------

4.      Administrative Agent:

   Citicorp North America, Inc., as administrative agent under the Credit
Agreement.

5.      Credit Agreement:

   First Lien Credit Agreement dated as of October [—], 2013, among (a) Caesars
Entertainment Resort Properties, LLC, a Delaware limited liability company
(“CERP LLC”), (b) Caesars Entertainment Resort Properties Finance, Inc., a
Delaware corporation, and (c) (i) Flamingo Las Vegas Holding, LLC, a Nevada
limited liability company, (ii) Harrah’s Atlantic City Holding, Inc., a New
Jersey corporation, (iii) Harrah’s Las Vegas, LLC, a Nevada limited liability
company, (iv) Harrah’s Laughlin, LLC, a Nevada limited liability company, (v)
Paris Las Vegas Holding, LLC, a Nevada limited liability company, and (vi) Rio
Properties, LLC, a Nevada limited liability company, ((a), (b) and (c)
collectively as the “Borrowers” or each, a “Borrower”), the Lenders and other
parties from time to time party thereto and Citicorp North America, Inc., as
Administrative Agent (in such capacity, the “Administrative Agent”).

 

6. Assigned Interest:

 

Facility

   Aggregate
Amount of
Commitment/
Loans      Amount of
Commitment/
Loans Assigned      Percentage
Assigned of
Commitment/
Loans3  

Term B Loans

   $                    $                    % 

Revolving Facility Loans/ Commitments

   $         $                    % 

Effective Date:                  , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].

[Remainder of page intentionally left blank]

 

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR   [NAME OF ASSIGNOR]   By:      

 

    Name:     Title: ASSIGNEE   [NAME OF ASSIGNEE]   By:      

 

    Name:     Title:

 

A-3



--------------------------------------------------------------------------------

[Consented to and Accepted:]4

 

CITICORP NORTH AMERICA, INC., as Administrative Agent   By:      

 

    Name:     Title: [Consented to:]5 [NAME OF THE COMPANY]   By:      

 

    Name:     Title: [Consented to:]6 [L/C ISSUER], as L/C Issuer   By:      

 

    Name:     Title: [SWINGLINE LENDER], as Swingline Lender   By:      

 

    Name:     Title:

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Company (i.e., (i) prior to the
Post-Closing Restructuring Transaction, each of the Borrowers and (ii) on and
after the consummation of the Post-Closing Restructuring Transaction, CERP LLC)
is required by the terms of the Credit Agreement.

6  To be added only if the consents of the L/C Issuer and Swingline Lender are
required by the terms of the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby, and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other person of any of their respective obligations under any Loan Document.

2 Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to this
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender and,
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

3. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

4. General Provisions

This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by facsimile or other
electronic

 

1



--------------------------------------------------------------------------------

delivery shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

Exhibit B

[FORM OF]

BORROWING REQUEST

CITICORP NORTH AMERICA, INC.,

as Administrative Agent for

the Lenders referred to below

1615 Brett Road

New Castle, DE 19720

Attention: Agency Department

[Date]

Ladies and Gentlemen:

Reference is made to the First Lien Credit Agreement dated as of October [—],
2013 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among (a) Caesars Entertainment Resort
Properties, LLC, a Delaware limited liability company (“CERP LLC”), (b) Caesars
Entertainment Resort Properties Finance, Inc., a Delaware corporation, and
(c) (i) Flamingo Las Vegas Holding, LLC, a Nevada limited liability company,
(ii) Harrah’s Atlantic City Holding, Inc., a New Jersey corporation,
(iii) Harrah’s Las Vegas, LLC, a Nevada limited liability company, (iv) Harrah’s
Laughlin, LLC, a Nevada limited liability company, (v) Paris Las Vegas Holding,
LLC, a Nevada limited liability company, and (vi) Rio Properties, LLC, a Nevada
limited liability company, ((a), (b) and (c) collectively as the “Borrowers” or
each, a “Borrower”), the Lenders and other parties from time to time party
thereto and Citicorp North America, Inc., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The undersigned Borrower hereby gives you notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the terms on which such Borrowing is requested
to be made:

 

(A)   Date of Borrowing  

 

    (which is a Business Day)     (B)   Principal Amount of Borrowing  

 

  (C)   Class1  

 

  (D)   Type of Borrowing2  

 

  (E)   Interest Period and the last day thereof3  

 

    (in the case of a Eurocurrency Borrowing)     (F)   Account Number and
Location  

 

 

[Remainder of page intentionally left blank]

 

1  Specify whether such Borrowing is to be a Revolving Facility Borrowing (and
if so, specifying the Class of Commitments under which such Borrowing is being
made), Term B Loans, Other Term Loans, Refinancing Term Loans, Other Revolving
Loans, or Replacement Revolving Loans, as applicable.

2  Specify a Eurocurrency Borrowing or an ABR Borrowing.

3  The initial Interest Period applicable to a Eurocurrency Borrowing, which
shall be subject to the definition of “Interest Period” in the Credit Agreement.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Request as of
the date first above written.

 

[BORROWER] By:    

 

  Name:   Title:

 

B-2



--------------------------------------------------------------------------------

Exhibit C

[FORM OF]

SWINGLINE BORROWING REQUEST

CITICORP NORTH AMERICA, INC.,

as Administrative Agent for

the Lenders referred to below

1615 Brett Road

New Castle, DE 19720

Attention: Agency Department

[Date]

Ladies and Gentlemen:

Reference is made to the First Lien Credit Agreement dated as of October [—],
2013 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among (a) Caesars Entertainment Resort
Properties, LLC, a Delaware limited liability company (“CERP LLC”), (b) Caesars
Entertainment Resort Properties Finance, Inc., a Delaware corporation, and
(c) (i) Flamingo Las Vegas Holding, LLC, a Nevada limited liability company,
(ii) Harrah’s Atlantic City Holding, Inc., a New Jersey corporation,
(iii) Harrah’s Las Vegas, LLC, a Nevada limited liability company, (iv) Harrah’s
Laughlin, LLC, a Nevada limited liability company, (v) Paris Las Vegas Holding,
LLC, a Nevada limited liability company, and (vi) Rio Properties, LLC, a Nevada
limited liability company, ((a), (b) and (c) collectively as the “Borrowers” or
each, a “Borrower”), the Lenders and other parties from time to time party
thereto and Citicorp North America, Inc., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

This notice constitutes a Swingline Borrowing Request pursuant to Section 2.04
of the Credit Agreement and the undersigned Borrower hereby requests Swingline
Borrowings under the Credit Agreement, and in that connection the undersigned
Borrower specifies the following information with respect to such Borrowings
requested hereby:

 

(A)      Aggregate Amount of Borrowing1:  

 

(B)      Date of Borrowing (which shall be a Business Day):  

 

(C)    Location and number of such Borrower’s account to which proceeds of
Borrowing are to be disbursed:   

 

[Remainder of page intentionally left blank]

 

1  Not less than $100,000.

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Borrowing
Request as of the date first above written.

 

[BORROWER]   By:      

 

    Name:     Title:

 

C-2



--------------------------------------------------------------------------------

Exhibit D

[FORM OF]

INTEREST ELECTION REQUEST

CITICORP NORTH AMERICA, INC.,

as Administrative Agent

for the Lenders referred to below

1615 Brett Road

New Castle, DE 19720

Attention: Agency Department

[Date]

Ladies and Gentlemen:

Reference is made to the First Lien Credit Agreement dated as of October [—],
2013 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among (a) Caesars Entertainment Resort
Properties, LLC, a Delaware limited liability company (“CERP LLC”), (b) Caesars
Entertainment Resort Properties Finance, Inc., a Delaware corporation, and
(c) (i) Flamingo Las Vegas Holding, LLC, a Nevada limited liability company,
(ii) Harrah’s Atlantic City Holding, Inc., a New Jersey corporation,
(iii) Harrah’s Las Vegas, LLC, a Nevada limited liability company, (iv) Harrah’s
Laughlin, LLC, a Nevada limited liability company, (v) Paris Las Vegas Holding,
LLC, a Nevada limited liability company, and (vi) Rio Properties, LLC, a Nevada
limited liability company, ((a), (b) and (c) collectively as the “Borrowers” or
each, a “Borrower”), the Lenders and other parties from time to time party
thereto and Citicorp North America, Inc., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

This notice constitutes a notice of conversion or notice of continuation, as
applicable (an “Election”), under Section 2.07 of the Credit Agreement, and the
undersigned Borrower hereby irrevocably notifies the Administrative Agent of the
following information with respect to the conversion or continuation requested
hereby:

 

(i)    Borrowing to which Interest Election applies:          Principal Amount:
  

 

      Type (ABR/Eurocurrency):   

 

      Interest Period (if Eurocurrency):   

 

      Currency (if Eurocurrency Revolving          Facility Borrowing):   

 

   (ii)    Effective Date of Election (which shall be a Business Day):   

 

  

(iii)     Resulting Borrowings(s)           Resulting Borrowing (1)         

Principal Amount (or % of

        

Borrowing in (i)):

  

 

     

Type (ABR/Eurocurrency):

  

 

     

Interest Period (if Eurocurrency)1:

  

 

  

 

1  The Interest Period applicable to a Eurocurrency Borrowing, which shall be
subject to the definition of “Interest Period” in the Credit Agreement.

 

D-1



--------------------------------------------------------------------------------

  

Resulting Borrowing (2)2

        

Principal Amount (or % of

        

Borrowing in (i)):

  

 

     

Type (ABR/Eurocurrency):

  

 

     

Interest Period (if Eurocurrency)3:

  

 

  

[Remainder of page intentionally left blank]

 

 

2  Add as many resulting Borrowings as applicable.

3  The Interest Period applicable to a Eurocurrency Borrowing, which shall be
subject to the definition of “Interest Period” in the Credit Agreement.

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
as of the date first above written.

 

[BORROWER]   By:      

 

    Name:     Title:

 

D-3



--------------------------------------------------------------------------------

Exhibit E

[FORM OF]

FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING

by and from

[—]

“Mortgagor”

to

CITICORP NORTH AMERICA, INC., in its capacity as Collateral Agent, “Mortgagee”

Dated as of [—], 2013

 

Location:    [—] Municipality:    [—] County:    [—] State:    [—]

RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Cahill Gordon & Reindel LLP

80 Pine Street, 17th Floor

New York, New York 10005

Attention: Athy A. O’Keeffe, Esq.

Prepared by Cahill Gordon & Reindel LLP

80 Pine Street, 17th Floor

New York, New York 10005

Attention: Athy A. O’Keeffe, Esq.

 

E-1



--------------------------------------------------------------------------------

FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING

This FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING (this “Mortgage”) effective as of [—], 2013 (the “Effective
Date”), is made and entered into on [—], 2013, by and from [—], a [—], as
mortgagor, assignor and debtor (in such capacities and together with any
successors in such capacities, “Mortgagor”), whose address is One Caesars Palace
Dr., Las Vegas, NV 89109, to CITICORP NORTH AMERICA, INC., as collateral agent
(in such capacity, “Collateral Agent”) for the Secured Parties (as defined in
the Collateral Agreement (defined below)), having an address at [—], as
mortgagee, assignee, and secured party (in such capacities and, together with
its successors and assigns in such capacities, “Mortgagee”).

WHEREAS, reference is made to (i) the First Lien Credit Agreement, dated as of
[October 11, 2013] (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among (a) Caesars Entertainment
Resort Properties, LLC, a Delaware limited liability company (“CERP LLC”),
(b) Caesars Entertainment Resort Properties Finance, Inc., a Delaware
corporation (“CERP Finance”), and (c) (1) [Harrah’s Las Vegas, LLC, a Nevada
limited liability company], (2) Harrah’s Atlantic City Holding, Inc., a New
Jersey corporation, (3) [Rio Properties, LLC, a Nevada limited liability
company], (4) Flamingo Las Vegas Holding, LLC, a Nevada limited liability
company, (5) [Harrah’s Laughlin, LLC, a Nevada limited liability company,] and
(6) Paris Las Vegas Holding, LLC, a Nevada limited liability company ((1)
through (6) of this clause (i)(c), collectively, the “Subject Borrowers,” or
each, a “Subject Borrower”; together with CERP LLC and CERP Finance,
collectively, the “Borrowers”), the Lenders (as defined in the Credit Agreement)
party thereto from time to time, Citicorp North America, Inc., as administrative
agent and collateral agent, and the other parties party thereto, whereby the
Lenders extended credit (the “Loans”) to the Borrowers subject to the terms and
conditions set forth in such Credit Agreement, (ii) the Indenture, dated as of
October 11, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Indenture”), among the Borrowers, as issuers (“Issuers”),
U.S. Bank National Association, as trustee (together with its successors and
assigns in such capacity, the “Notes Trustee”), and the subsidiary guarantors
party thereto whereby the Issuers issued [$1,000.0 million] in aggregate
principal amount of 8% First-Priority Senior Secured Notes due 2020, and
(iii) the First Lien Intercreditor Agreement, dated as of October 11, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“First Lien Intercreditor Agreement”), by and among Citicorp North America,
Inc., as Collateral Agent (as defined therein), Administrative Agent (as defined
therein), U.S. Bank National Association, as Initial Other Authorized
Representative (as defined therein), and the other parties party thereto; and

WHEREAS, (i) the Lenders and the L/C Issuers (as defined in the Credit
Agreement) have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement, and the Issuers have agreed to
issue the Notes subject to the terms and conditions set forth in the Indenture;
(ii) the obligations of the Lenders and the L/C Issuers to extend such credit
and the obligations of the holders of the Notes to purchase the Notes are
conditioned upon, among other things, the execution and delivery of this
Mortgage; and (iii) Mortgagor, as [a subsidiary of] one of the Borrowers, will
derive substantial benefit from the extension of credit to the Borrowers
pursuant to the Credit Agreement and the purchase of the Notes under the
Indenture by the holders of the Notes;

NOW, THEREFORE, Mortgagor is willing to execute and deliver this Mortgage in
order to induce the Lenders and the L/C Issuers to extend such credit under the
Credit Agreement, to induce the holders of the Notes to purchase the Notes and
to induce the holders of any other Other First Lien Obligations to make
extensions of credit under the applicable Other First Lien Agreements, as
applicable, and accordingly Mortgagor covenants and agrees, in favor of
Mortgagee, as follows:

 

E-2



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

Section 1.1 Definitions. The rules of construction specified in Section 1.02 of
the Credit Agreement also apply to this Mortgage. As used herein, the following
terms shall have the following meanings:

(a) “Authorized Representative” has the meaning set forth in the Collateral
Agreement.

(b) “Charges” means any and all present and future real estate, property and
other taxes, assessments and special assessments, levies, fees, all water and
sewer rents and charges and all other governmental charges imposed upon or
assessed against, and all claims (including, without limitation, claims for
landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborer’s,
materialmen’s, suppliers’ and warehousemen’s liens and other claims arising by
operation of law); judgments or demands against, all or any portion of the
Mortgaged Property or other amounts of any nature which, if unpaid, might result
in or permit the creation of, a Lien on the Mortgaged Property or which might
result in foreclosure of all or any portion of the Mortgaged Property.

(c) “Collateral” has the meaning set forth in the Collateral Agreement.

(d) “Collateral Agreement” means the “Security Agreement” as defined in the
First Lien Intercreditor Agreement.

(e) “Company” has the meaning set forth in the Credit Agreement.

(f) “Default” has the meaning set forth in the Credit Agreement.

(g) “Event of Default” has the meaning set forth in the Collateral Agreement.

(h) “Gaming Laws” has the meaning set forth in the Collateral Agreement.

(i) “holder” has the meaning set forth in the Indenture.

(j) “Indebtedness” has the meaning set forth in the Credit Agreement.

(k) “Intercreditor Agreements” has the meaning set forth in the Collateral
Agreement.

(l) “Lien” has the meaning set forth in the First Lien Intercreditor Agreement.

(m) “Loan Documents” means (1) the Credit Agreement, (2) all Other First Lien
Agreements, (3) the Security Documents and (4) for purposes of Section 5.7 and
Section 8.19 only, the First Lien Intercreditor Agreement.

(n) “Loan Party” has the meaning set forth in the Collateral Agreement.

 

E-3



--------------------------------------------------------------------------------

(o) “Mortgaged Property” means the fee interest in the real property described
in Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate therein as hereafter may be acquired by Mortgagor and
all of Mortgagor’s right, title and interest in, to and under all rights,
privileges, tenements, hereditaments, rights-of-way, easements, appendages and
appurtenances appertaining to the foregoing in each case whether now owned or
hereinafter acquired, including without limitation all riparian, littoral, and
water rights, mineral, oil and gas rights, easements and rights of way
(collectively, the “Land”), and all of Mortgagor’s right, title and interest now
or hereafter acquired in, to and under (1) all buildings, structures and other
improvements now owned or hereafter acquired by Mortgagor, now or at any time
situated, placed or constructed upon, or affixed to, the Land, and, in each
case, all appurtenances thereof (the “Improvements”; the Land and Improvements
are collectively referred to as the “Premises”), (2) all materials, supplies,
equipment, apparatus and other items of personal property now owned or hereafter
acquired by Mortgagor and now or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
telephone, storm and sanitary sewer facilities and all other utilities whether
or not situated in easements, and all equipment, inventory and other goods in
which Mortgagor now has or hereafter acquires any rights or any power to
transfer rights and that are or are to become fixtures (as defined in the UCC,
defined below) related to the Land (the “Fixtures”), (3) all goods, accounts,
inventory, general intangibles, instruments, documents, contract rights and
chattel paper, including all such items as defined in the UCC, now owned or
hereafter acquired by Mortgagor and now or hereafter affixed to, placed upon,
used in connection with, arising from or otherwise related to the Premises (the
“Personalty”), (4) all reserves, escrows or impounds required under the
Collateral Agreement or any of the other applicable Loan Documents and all of
Mortgagor’s right, title and interest in all reserves, deferred payments,
deposits, refunds and claims of any nature relating to the Mortgaged Property
(the “Deposit Accounts”), (5) all leases, licenses, concessions, occupancy
agreements or other agreements (written or oral, now or at any time in effect)
which grant to any person a possessory interest in, or the right to use, all or
any part of the Mortgaged Property, together with all related security and other
deposits (the “Leases”), (6) all of the rents, revenues, royalties, income,
proceeds, profits, accounts receivable, security and other types of deposits,
and other benefits paid or payable by parties to the Leases for using, leasing,
licensing, possessing, operating from, residing in, selling or otherwise
enjoying the Mortgaged Property (the “Rents”), (7) all other agreements, such as
construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
listing agreements, guaranties, indemnities, warranties, permits, licenses,
certificates and entitlements in any way relating to the construction, use,
occupancy, operation, maintenance, enjoyment or ownership of the Mortgaged
Property (the “Property Agreements”), (8) all property tax refunds payable with
respect to the Mortgaged Property (the “Tax Refunds”), (9) all accessions,
replacements and substitutions for any of the foregoing and all proceeds thereof
(the “Proceeds”), (10) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Mortgagor (the “Insurance”), (11) all awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to any
condemnation or other taking (or any purchase in lieu thereof) of all or any
portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”) and (12) any and all right, title and interest of Mortgagor in and to
any and all drawings, plans, specifications, file materials, operating and
maintenance records, catalogues, tenant lists, correspondence, advertising
materials, operating manuals, warranties, guarantees, appraisals, studies and
data relating to the Mortgaged Property or the construction of any alteration
relating to the Premises or the maintenance of any Property Agreement (the
“Records”). As used in this Mortgage, the term “Mortgaged Property” shall mean
all or, where the context permits or requires, any portion of the above or any
interest therein.

 

E-4



--------------------------------------------------------------------------------

(p) “Notes” has the meaning set forth in the Indenture.

(q) “Notes Obligations” has the meaning set forth in the Collateral Agreement.

(r) “Obligations” means the “Secured Obligations” as defined in the Collateral
Agreement.

(s) “Other First Lien Agreement” has the meaning set forth in the Collateral
Agreement.

(t) “Other First Lien Obligations” has the meaning set forth in the Collateral
Agreement.

(u) “Other First Lien Secured Party Consent” has the meaning set forth in the
Collateral Agreement.

(v) “Permitted Liens” has the meaning set forth in the Collateral Agreement.

(w) “person” has the meaning set forth in the Credit Agreement.

(x) “Responsible Officer” has the meaning set forth in the Credit Agreement.

(y) “Secured Parties” has the meaning set forth in the Collateral Agreement.

(z) “Security Documents” has the meaning set forth in the Collateral Agreement.

(aa) “State” means the State of [—].

(bb) “Subsidiary” has the meaning set forth in the Credit Agreement.

(cc) “UCC” means the Uniform Commercial Code of the State or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than the State, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

ARTICLE II GRANT

Section 2.1 Grant. To secure the full and timely payment and performance of the
Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and
CONFIRMS, to Mortgagee for the benefit of the Secured Parties, and herby grants
to Mortgagee for the benefit of the Secured Parties a security interest in and
upon all of Mortgagor’s estate, right, title and interest in and to the
Mortgaged Property, subject, however, only to the matters that are set forth on
Exhibit B attached hereto (the “Permitted Encumbrances”) and to Permitted Liens,
TO HAVE AND TO HOLD the Mortgaged Property to Mortgagee, and Mortgagor does
hereby bind itself, its successors and assigns to WARRANT AND FOREVER DEFEND the
title to the Mortgaged Property unto Mortgagee.

Section 2.2 Obligations. This Mortgage secures, and the Mortgaged Property is
collateral security for, the payment and performance in full when due of the
Obligations.

 

E-5



--------------------------------------------------------------------------------

Section 2.3 Future Advances. This Mortgage shall secure all Obligations
including, without limitation, future advances whenever hereafter made with
respect to or under the Credit Agreement, the other Loan Documents, the
Indenture or any Other First Lien Agreements and shall secure not only
Obligations with respect to presently existing indebtedness under the Credit
Agreement, the other Loan Documents, the Indenture or the Other First Lien
Agreements, but also any and all other indebtedness which may hereafter be owing
to the Secured Parties under the Credit Agreement, the other Loan Documents, the
Indenture or the Other First Lien Agreements, however incurred, whether
interest, discount or otherwise, and whether the same shall be deferred, accrued
or capitalized, including future advances and re-advances, pursuant to the
Credit Agreement, the other Loan Documents, the Indenture or the Other First
Lien Agreements, whether such advances are obligatory or to be made at the
option of the Secured Parties, or otherwise, and any extensions, refinancings,
modifications or renewals of all such Obligations whether or not Mortgagor
executes any extension agreement or renewal instrument and, in each case, to the
same extent as if such future advances were made on the date of the execution of
this Mortgage.

Section 2.4 [Maximum Amount of Indebtedness. The maximum aggregate amount of all
indebtedness that is, or under any contingency may be secured at the date hereof
or at any time hereafter by this Mortgage is [ $—] (the “Secured Amount”), plus,
to the extent permitted by applicable law, collection costs, sums advanced for
the payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the Lien hereof, and expenses incurred by Mortgagee by reason of any default
by Mortgagor under the terms hereof, together with interest thereon, all of
which amount shall be secured hereby.

Section 2.5 Last Dollar Secured. So long as the aggregate amount of the
Obligations exceeds the Secured Amount, any payments and repayments of the
Obligations shall not be deemed to be applied against or to reduce the Secured
Amount.]*

Section 2.6 No Release. Nothing set forth in this Mortgage shall relieve
Mortgagor from the performance of any term, covenant, condition or agreement on
Mortgagor’s part to be performed or observed under or in respect of any of the
Mortgaged Property or from any liability to any person under or in respect of
any of the Mortgaged Property or shall impose any obligation on Mortgagee or any
other Secured Party to perform or observe any such term, covenant, condition or
agreement on Mortgagor’s part to be so performed or observed or shall impose any
liability on Mortgagee or any other Secured Party for any act or omission on the
part of Mortgagor relating thereto or for any breach of any representation or
warranty on the part of Mortgagor contained in this Mortgage or any other
applicable Loan Documents, or under or in respect of the Mortgaged Property or
made in connection herewith or therewith. The obligations of Mortgagor contained
in this Section 2.6 shall survive the termination hereof and the discharge of
Mortgagor’s other obligations under this Mortgage and the other applicable Loan
Documents.

 

*  Include if required by local law.

 

E-6



--------------------------------------------------------------------------------

ARTICLE III WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
has good and marketable fee simple title to the Mortgaged Property free and
clear of any Liens, except the Permitted Encumbrances and the Permitted Liens.
This Mortgage creates valid, enforceable first priority Liens and security
interests in favor of Mortgagee against the Mortgaged Property for the benefit
of the Secured Parties securing the payment and performance of the Obligations
subject only to Permitted Encumbrances and Permitted Liens. Upon recordation in
the official real estate records in the county (or other applicable
jurisdiction) in which the Premises are located, this Mortgage will constitute a
valid, perfected and enforceable first priority Lien on the Mortgaged Property
in favor of Mortgagee for the benefit of the Secured Parties subject only to
Permitted Encumbrances and Permitted Liens.

Section 3.2 First Lien Status. Mortgagor shall preserve and protect the first
Lien and security interest status of this Mortgage. If any Lien or security
interest other than a Permitted Encumbrance or a Permitted Lien is asserted
against the Mortgaged Property, Mortgagor shall promptly, and at its expense,
(a) give Mortgagee a detailed written notice of such Lien or security interest
(including origin, amount and other terms), and (b) pay the underlying claim in
full or take such other commercially reasonable action so as to cause it to be
released or contest the same in compliance with the requirements of the Credit
Agreement, the Indenture and any other applicable Loan Documents (including, if
applicable, the requirement of providing a bond or other security reasonably
satisfactory to Mortgagee).

Section 3.3 Replacement of Fixtures and Personalty. Mortgagor shall not, without
the prior written consent of Mortgagee, permit any of the Fixtures or Personalty
owned or leased by Mortgagor to be removed at any time from the Land or
Improvements, unless the removed item is removed temporarily for its protection,
maintenance or repair or is not prohibited from being removed by the Credit
Agreement, the Indenture, the Collateral Agreement or any other applicable Loan
Document.

Section 3.4 Inspection. Mortgagor shall permit Mortgagee and its respective
agents, representatives and employees or, upon the occurrence and during the
continuance of an Event of Default, the Secured Parties, upon reasonable prior
notice to Mortgagor, to inspect the Mortgaged Property and all books and records
of Mortgagor located thereon, and to conduct such environmental and engineering
studies as Mortgagee or, upon the occurrence and during the continuance of an
Event of Default, the Secured Parties may reasonably require, provided that such
inspections and studies shall not materially or unreasonably interfere with the
use and operation of the Mortgaged Property (subject to the rights of Mortgagee
and other Secured Parties under the Collateral Agreement).

Section 3.5 Insurance; Condemnation Awards and Insurance Proceeds.

(a) Insurance. Prior to the date hereof, Mortgagor has delivered to Mortgagee
Federal Emergency Management Agency Standard Flood Hazard Determination Forms
for each portion of the Mortgaged Property on which Improvements are located. If
any portion of the Mortgaged Property is located in an area identified by the
Federal Emergency Management Agency as an area having special flood hazards and
in which flood insurance has been made available under the National Flood
Insurance Act of 1968 (or any amendment or successor act thereto), then
Mortgagor shall obtain and maintain, or cause to be maintained, flood insurance
in an amount sufficient to comply with all applicable rules and regulations
promulgated pursuant to such Act and to the extent required to comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as it may be amended from time to time. In addition, Mortgagor
shall maintain or cause to be maintained all other insurance as required by the
applicable Loan Documents.

 

E-7



--------------------------------------------------------------------------------

(b) Condemnation Awards. Mortgagor shall cause all Condemnation Awards that
constitute “Net Proceeds” (or any equivalent term) in accordance with the Credit
Agreement, the Indenture or any other applicable Other First Lien Agreement to
be applied in accordance with Section 2.11(b) of the Credit Agreement,
Section 11.10 of the Indenture or the equivalent provision of any other
applicable Other First Lien Agreement.

(c) Insurance Proceeds. Mortgagor shall cause all proceeds of any insurance
policies insuring against loss or damage to the Mortgaged Property that
constitute “Net Proceeds” (or any equivalent term) in accordance with the Credit
Agreement, the Indenture or any other applicable Other First Lien Agreement to
be applied in accordance with Section 2.11(b) of the Credit Agreement,
Section 11.10 of the Indenture or the equivalent provision of any other
applicable Other First Lien Agreement.

(d) Payment of Charges. Mortgagor shall pay and discharge, or cause to be paid
and discharged, from time to time prior to same becoming delinquent, all Charges
except to the extent such Charges are Permitted Liens or Permitted Encumbrances.
Mortgagor shall, upon Mortgagee’s reasonable written request, deliver to
Mortgagee receipts evidencing the payment of all such Charges requiring payment
under the provisions of this Section 3.5(d).

ARTICLE IV [INTENTIONALLY OMITTED]

ARTICLE V DEFAULT AND FORECLOSURE

Section 5.1 Remedies. Subject to the First Lien Intercreditor Agreement, upon
the occurrence and during the continuance of an Event of Default, Mortgagee may,
at Mortgagee’s election, exercise any or all of the following rights, remedies
and recourses:

(a) Acceleration. Subject to any provisions of the applicable Loan Documents
providing for the automatic acceleration of the Obligations upon the occurrence
and during the continuance of certain Events of Default, declare the Obligations
to be immediately due and payable, without further notice, presentment, protest,
notice of intent to accelerate, notice of acceleration, demand or action of any
nature whatsoever (each of which hereby is expressly waived by Mortgagor),
whereupon the same shall become immediately due and payable.

(b) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Mortgagor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Mortgagee’s prior written consent, Mortgagee may invoke any legal
remedies to dispossess Mortgagor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate,
carry on the business thereof or otherwise use the Mortgaged Property upon such
terms and conditions as Mortgagee may deem reasonable under the circumstances
(making such repairs, alterations, additions and improvements and taking other
actions, from time to time, as Mortgagee deems necessary or desirable), and
apply all Rents and other amounts collected by Mortgagee in connection therewith
in accordance with the provisions of Section 5.7.

(d) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Mortgage by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels. With
respect to any notices required or permitted under

 

E-8



--------------------------------------------------------------------------------

the UCC, Mortgagor agrees that ten (10) days’ prior written notice shall be
deemed commercially reasonable. At any such sale by virtue of any judicial
proceedings, power of sale, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, Mortgagor shall
be completely and irrevocably divested of all of its right, title, interest,
claim, equity, equity of redemption, and demand whatsoever, either at law or in
equity, in and to the property sold and such sale shall be a perpetual bar both
at law and in equity against Mortgagor, and against all other persons claiming
or to claim the property sold or any part thereof, by, through or under
Mortgagor. Mortgagee or any of the other Secured Parties may be a purchaser at
such sale. If Mortgagee or such other Secured Party is the highest bidder,
Mortgagee or such other Secured Party may credit the portion of the purchase
price that would be distributed to Mortgagee or such other Secured Party against
the Obligations in lieu of paying cash. In the event this Mortgage is foreclosed
by judicial action, appraisement of the Mortgaged Property is waived. Mortgagee
may adjourn from time to time any sale by it to be made under or by virtue
hereof by announcement at the time and place appointed for such sale or for such
adjourned sale or sales, and Mortgagee, without further notice or publication,
may make such sale at the time and place to which the same shall be so
adjourned.

(e) Receiver. Make an application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Obligations, the appointment of a receiver of the Mortgaged Property, and
Mortgagor irrevocably consents to such appointment. Any such receiver shall have
all the usual powers and duties of receivers in similar cases, including the
full power to rent, maintain and otherwise operate the Mortgaged Property upon
such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of Section 5.7; provided, however,
notwithstanding the appointment of any receiver, Mortgagee shall be entitled as
pledgee to the possession and control of any cash, deposits or instruments at
the time held by or payable or deliverable under the terms of the applicable
Loan Documents to Mortgagee.

(f) Other. Exercise all other rights, remedies and recourses granted under the
applicable Loan Documents or otherwise available at law or in equity.

Section 5.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee and the
other Secured Parties shall have all rights, remedies and recourses granted in
any applicable Loan Documents and available at law or equity (including the
UCC), which rights (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Mortgagor or others obligated
under any applicable Loan Documents, or against the Mortgaged Property, or
against any one or more of them, at the sole discretion of Mortgagee or such
other Secured Party, as the case may be, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Mortgagee or any other Secured Party in the
enforcement of any rights, remedies or recourses under any applicable Loan
Documents or otherwise at law or equity shall be deemed to cure any Event of
Default.

Section 5.4 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate Lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the

 

E-9



--------------------------------------------------------------------------------

remainder, in any way impairing, affecting, subordinating or releasing the Lien
or security interest created in or evidenced by any applicable Loan Documents or
their status as a first priority Lien and security interest in and to the
Mortgaged Property. For payment of the Obligations, Mortgagee may resort to any
other security in such order and manner as Mortgagee may elect.

Section 5.5 Appearance, Waivers, Notice and Marshalling of Assets. After the
occurrence and during the continuance of any Event of Default and immediately
upon the commencement of any action, suit or legal proceedings to obtain
judgment for the payment or performance of the Obligations or any part thereof,
or of any proceedings to foreclose the Lien and security interest created and
evidenced hereby or otherwise enforce the provisions hereof or of any other
proceedings in aid of the enforcement hereof, Mortgagor shall enter its
voluntary appearance in such action, suit or proceeding. To the fullest extent
permitted by law, Mortgagor hereby irrevocably and unconditionally waives and
releases (a) all benefit that might accrue to Mortgagor by virtue of any present
or future statute of limitations or law or judicial decision exempting the
Mortgaged Property from attachment, levy or sale on execution or providing for
any stay of execution, exemption from civil process, redemption or extension of
time for payment, (b) all notices of any Event of Default or of Mortgagee’s
election to exercise or the actual exercise of any right, remedy or recourse
provided for under any applicable Loan Documents, and (c) any right to a
marshalling of assets or a sale in inverse order of alienation. Mortgagor shall
not claim, take or insist on any benefit or advantage of any law now or
hereafter in force providing for the valuation or appraisal of the Mortgaged
Property, or any part thereof, prior to any sale or sales of the Mortgaged
Property which may be made pursuant to this Mortgage, or pursuant to any decree,
judgment or order of any court of competent jurisdiction. Mortgagor covenants
not to hinder, delay or impede the execution of any power granted or delegated
to Mortgagee by this Mortgage but to suffer and permit the execution of every
such power as though no such law or laws had been made or enacted.

Section 5.6 Discontinuance of Proceedings. If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under any applicable Loan Documents and shall thereafter elect to discontinue or
abandon it for any reason, Mortgagee or such other Secured Party, as the case
may be, shall have the unqualified right to do so and, in such an event,
Mortgagor, Mortgagee and the other Secured Parties shall be restored to their
former positions with respect to the Obligations, the other applicable Loan
Documents, the Mortgaged Property and otherwise, and the rights, remedies,
recourses and powers of Mortgagee and the other Secured Parties shall continue
as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Mortgagee or any other Secured Party thereafter to
exercise any right, remedy or recourse under any applicable Loan Documents for
such Event of Default.

Section 5.7 Application of Proceeds. Mortgagee shall, subject to the
Intercreditor Agreements, promptly apply the proceeds, moneys or balances of any
collection or sale of Mortgaged Property realized through the exercise by
Mortgagee of its remedies hereunder, as well as any Mortgaged Property
consisting of cash at any time when remedies are being exercised hereunder, as
follows, unless otherwise required by applicable law:

(a) FIRST, to the payment of all reasonable costs and expenses incurred by
Mortgagee in connection with such collection or sale or otherwise in connection
with this Mortgage, any Loan Document or any of the Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by Mortgagee hereunder or under any
other Loan Document on behalf of Mortgagor, and any other reasonable costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

 

E-10



--------------------------------------------------------------------------------

(b) SECOND, to the payment in full of the Obligations secured by the Mortgaged
Property (the amounts so applied to be distributed among the Secured Parties pro
rata based on the respective amounts of such Obligations owed to them on the
date of any such distribution (or in accordance with such other method of
distribution as may be set forth in the First Lien Intercreditor Agreement));
and

(c) THIRD, to Mortgagor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

Mortgagee shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of Mortgaged Property by Mortgagee (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by Mortgagee or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Mortgaged Property so sold and
such purchaser or purchasers shall not be obligated to see to the application of
any part of the purchase money paid over to Mortgagee or such officer or be
answerable in any way for the misapplication thereof.

Section 5.8 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 5.1(d) will divest all right, title
and interest of Mortgagor in and to the property sold. Subject to applicable
law, any purchaser at a foreclosure sale will receive immediate possession of
the property purchased. If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Mortgagee and each of the other Secured Parties shall have the right, but not
the obligation, to cure such Event of Default in the name and on behalf of
Mortgagor. All reasonable sums advanced and expenses incurred at any time by
Mortgagee or any other Secured Party under this Section 5.9, or otherwise under
this Mortgage or applicable law, shall bear interest from the date that such sum
is advanced or expense incurred, to and including the date of reimbursement,
computed at the highest rate at which interest is then computed on any portion
of the Obligations and all such sums, together with interest thereon, shall be
secured by this Mortgage.

(b) To the extent contemplated by Section 9.05 of the Credit Agreement,
Section 7.07 of the Indenture or any equivalent provision of any Other First
Lien Agreement, Mortgagor shall pay all reasonable and documented out-of-pocket
expenses (including reasonable attorneys’ fees and expenses) of or incidental to
the perfection and enforcement of this Mortgage or the enforcement, compromise
or settlement of the Obligations or any claim under this Mortgage, and for the
curing thereof, or for defending or asserting the rights and claims of Mortgagee
in respect thereof, by litigation or otherwise.

Section 5.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article V, the assignment of the Rents and Leases under
Article VI, the security interests under Article VII, nor any other remedies
afforded to Mortgagee under any applicable Loan Document, at law or in equity
shall cause Mortgagee or any other Secured Party to be deemed or construed to be
a mortgagee in possession of the Mortgaged Property, to obligate Mortgagee or
any other Secured Party to lease the Mortgaged Property or attempt to do so, or
to take any action, incur any expense, or perform or discharge any obligation,
duty or liability whatsoever under any of the Leases or otherwise.

 

E-11



--------------------------------------------------------------------------------

ARTICLE VI ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1, Mortgagor hereby absolutely and unconditionally
assigns, sells, transfers and conveys to Mortgagee all of its right, title and
interest in and to all Leases (but only to the extent permitted under the
existing Leases), whether now existing or hereafter entered into, and all of its
right, title and interest in and to all Rents. This assignment is an absolute
assignment and not an assignment for additional security only. So long as no
Event of Default shall have occurred and be continuing, Mortgagor shall have a
revocable license from Mortgagee to exercise all rights extended to the landlord
under the Leases, including the right to receive and collect all Rents and to
hold the Rents in trust for use in the payment and performance of the
Obligations and to otherwise use the same. The foregoing license is granted
subject to the conditional limitation that no Event of Default shall have
occurred and be continuing. Upon the occurrence and during the continuance of an
Event of Default, whether or not legal proceedings have commenced, and without
regard to waste, adequacy of security for the Obligations or solvency of
Mortgagor, the license herein granted shall, at the election of Mortgagee,
expire and terminate, upon written notice to Mortgagor by Mortgagee.

Section 6.2 Perfection Upon Recordation. Mortgagor acknowledges that upon
recordation of this Mortgage Mortgagee shall have, to the extent permitted under
applicable law, a valid and fully perfected, first priority, present assignment
of the Rents arising out of the Leases and all security for such Leases.
Mortgagor acknowledges and agrees that upon recordation of this Mortgage
Mortgagee’s interest in the Rents shall be deemed to be fully perfected,
“choate” and enforced as to Mortgagor and to the extent permitted under
applicable law, all third parties, including, without limitation, any
subsequently appointed trustee in any case under Title 11 of the United States
Code (the “Bankruptcy Code”), without the necessity of commencing a foreclosure
action with respect to this Mortgage, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that
(a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

ARTICLE VII SECURITY AGREEMENT

Section 7.1 Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and
Records. To this end, Mortgagor grants to Mortgagee a first priority security
interest in the Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards, Records and
all other Mortgaged Property which is personal property to secure the payment
and performance of the Obligations, and agrees that Mortgagee shall have all the
rights and remedies of a secured party under the UCC with respect to such
property. Any notice of sale, disposition or other intended action by Mortgagee
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds,

 

E-12



--------------------------------------------------------------------------------

Insurance, Condemnation Awards and Records sent to Mortgagor at least ten
(10) days prior to any action under the UCC shall constitute reasonable notice
to Mortgagor. In the event of any conflict or inconsistency whatsoever between
the terms of this Mortgage and the terms of the Collateral Agreement with
respect to the collateral covered both therein and herein, including, but not
limited to, with respect to whether any such Mortgaged Property is to be subject
to a security interest or the use, maintenance or transfer of any such Mortgaged
Property, the Collateral Agreement shall control, govern, and prevail, to the
extent of any such conflict or inconsistency. For the avoidance of doubt, no
personal property of Mortgagor that does not constitute “Article 9 Collateral”
under and as defined in the Collateral Agreement shall be subject to any
security interest of Mortgagee or any Secured Party or constitute collateral
hereunder.

Section 7.2 Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such other documents, instruments and further assurances, in each case in form
and substance reasonably satisfactory to Mortgagee, as Mortgagee may, from time
to time, reasonably consider necessary to create, perfect and preserve
Mortgagee’s security interest hereunder. Mortgagor hereby irrevocably authorizes
Mortgagee to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest.

Section 7.3 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. The information provided in this Section 7.3 is
provided so that this Mortgage shall comply with the requirements of the UCC for
a mortgage instrument to be filed as a financing statement. Mortgagor is the
“Debtor” and its name and mailing address are set forth in the preamble of this
Mortgage preceding Article I. Mortgagee is the “Secured Party” for purposes of
the UCC and its name and mailing address from which information concerning the
security interest granted herein may be obtained are also set forth in the
preamble of this Mortgage preceding Article I. A statement describing the
portion of the Mortgaged Property comprising the fixtures hereby secured is set
forth in the definition of “Mortgaged Property” in Section 1.1. Mortgagor
represents and warrants to Mortgagee that Mortgagor is the record owner of the
Mortgaged Property and the employer identification number of Mortgagor is [—].
Mortgagor represents and warrants to Mortgagee that Mortgagor’s jurisdiction of
organization is the State of [—].

ARTICLE VIII MISCELLANEOUS

Section 8.1 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement (whether or not then in effect) and all
notices to any holder of obligations under any Other First Lien Agreements, at
its address set forth in the Other First Lien Secured Party Consent or in the
First Lien Intercreditor Agreement, as such address may be changed by written
notice to Mortgagor.

Section 8.2 Covenants Running with the Land. All grants, covenants, terms,
provisions and conditions contained in this Mortgage are intended by Mortgagor
and Mortgagee to be, and shall be construed as, covenants running with the Land.
As used herein, “Mortgagor” shall refer to the party named in the first
paragraph of this Mortgage and to any subsequent owner of all or any portion of
the Mortgaged Property. All persons who may have or acquire an interest in the
Mortgaged Property shall be deemed to have notice of, and be bound by, the terms
of the Collateral Agreement and the other applicable Loan Documents; provided,
however, that no such party shall be entitled to any rights thereunder without
the prior written consent of Mortgagee.

 

E-13



--------------------------------------------------------------------------------

Section 8.3 Attorney-in-Fact. Mortgagor hereby appoints Mortgagee as its
attorney-in-fact of Mortgagor for the purpose of carrying out the provisions of
Article V of this Mortgage and taking any action and executing any instrument
that Mortgagee may deem necessary or advisable to accomplish the purposes
thereof, which appointment is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, subject to applicable Gaming Laws and
the Intercreditor Agreements, Mortgagee shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in Mortgagee’s name or in the name of Mortgagor (a) to
execute and/or record any notices of completion, cessation of labor or any other
notices that Mortgagee reasonably deems appropriate to protect Mortgagee’s
interest, if Mortgagor shall fail to do so within ten (10) days after written
request by Mortgagee, (b) upon the issuance of a deed pursuant to the
foreclosure of this Mortgage or the delivery of a deed in lieu of foreclosure,
to execute all instruments of assignment, conveyance or further assurance with
respect to the Leases, Rents, Deposit Accounts, Property Agreements, Tax
Refunds, Proceeds, Insurance, Condemnation Awards and Records in favor of the
grantee of any such deed and as may be necessary or desirable for such purpose,
(c) to prepare and file or record financing statements and continuation
statements, and to prepare, execute and file or record applications for
registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) after the occurrence and during the continuance of any Event
of Default, to perform any obligation of Mortgagor hereunder; provided, nothing
herein contained shall be construed as requiring or obligating Mortgagee to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by Mortgagee, or to present or file any claim or notice, or to
take any action with respect to the Mortgaged Property or any part thereof or
the moneys due or to become due in respect thereof or any property covered
thereby. Mortgagee and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to Mortgagor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

Section 8.4 Successors and Assigns. Whenever in this Mortgage Mortgagor or
Mortgagee are referred to, such reference shall be deemed to include the
permitted successors and assigns of each of them, and all covenants, promises
and agreements by or on behalf of Mortgagor that are contained in this Mortgage
shall bind its respective permitted successors and assigns and inure to the
benefit of Mortgagee and its successors and assigns. Mortgagee hereunder shall
at all times be the same person that is the “Collateral Agent” under the First
Lien Intercreditor Agreement. Written notice of resignation by the “Collateral
Agent” pursuant to the First Lien Intercreditor Agreement shall also constitute
notice of resignation as Mortgagee under this Mortgage. Upon the acceptance of
any appointment as the “Collateral Agent” under the First Lien Intercreditor
Agreement by a successor “Collateral Agent,” that successor “Collateral Agent”
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Mortgagee pursuant hereto.

Section 8.5 Waivers; Amendments.

(a) No failure or delay by Mortgagee, any L/C Issuer, any Lender or any other
Secured Party in exercising any right, power or remedy hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of Mortgagee, any L/C Issuer, the
Lenders or any other Secured Party hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights,

 

E-14



--------------------------------------------------------------------------------

powers or remedies that they would otherwise have. No waiver of any provision of
this Mortgage or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by Section 8.5(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan, the increase of any Other First Lien
Obligations or the issuance of a Letter of Credit (as defined in the Credit
Agreement) shall not be construed as a waiver of any Default or Event of
Default, regardless of whether Mortgagee, any Lender, any L/C Issuer or any
other Secured Party may have had notice or knowledge of such Default or Event of
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Mortgage nor any provision hereof or of any other Security
Document may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by Mortgagee and the Loan Party or Loan
Parties with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.08 of the
Credit Agreement, Section 9.02(a) of the Indenture and any equivalent provision
in each applicable Other First Lien Agreement and, by each other Authorized
Representative to the extent required by (and in accordance with) such
applicable Other First Lien Agreement, or, in each case, as otherwise provided
in Section 2.04 of the First Lien Intercreditor Agreement. Mortgagee may
conclusively rely on a certificate of an officer of the Company as to whether
any amendment contemplated by this Section 8.5(b) is permitted.

(c) Notwithstanding anything to the contrary contained herein, Mortgagee may
grant extensions of time or waivers of the requirement for the creation or
perfection of security interests in or the obtaining of insurance (including
title insurance) or surveys with respect to the Mortgaged Property where it
reasonably determines, in consultation with the Company, that perfection or
obtaining of such items cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Mortgage or
any other Loan Documents.

Section 8.6 WAIVER OF JURY TRIAL. MORTGAGOR HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS MORTGAGE OR ANY OTHER APPLICABLE LOAN DOCUMENTS. MORTGAGOR
HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF MORTGAGEE OR ANY
OTHER SECURED PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT MORTGAGEE OR
SUCH OTHER SECURED PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER.

Section 8.7 Termination or Release.

(a) This Mortgage and all liens and security interests granted by Mortgagor
hereby shall automatically terminate and be released upon the occurrence of both
(i) the Termination Date (as defined in the Credit Agreement), and (ii) the date
when all Notes Obligations and any Other First Lien Obligations (in each case
other than contingent or unliquidated obligations or liabilities not then due
and any other obligations that, by the terms of the Indenture or any Other First
Lien Agreements, are not required to be paid in full prior to termination and
release of the Mortgaged Property) have been paid in full and the Secured
Parties have no further commitment to extend credit under the Indenture or any
Other First Lien Agreement.

 

E-15



--------------------------------------------------------------------------------

(b) Mortgagor shall automatically be released from its obligations hereunder and
the lien and security interests in the Mortgaged Property of Mortgagor shall be
automatically released upon the consummation of any transaction not prohibited
by the Credit Agreement or any Other First Lien Agreement as a result of which
Mortgagor ceases to be a Borrower or a Subsidiary or otherwise ceases to be a
Loan Party, all without delivery of any instrument or performance of any act by
any party, and all rights to the Mortgaged Property shall revert to Mortgagor.

(c) (i) Upon any sale or other transfer by Mortgagor of the Mortgaged Property
that is not prohibited by the Credit Agreement or any Other First Lien Agreement
to any person that is not a Loan Party, (ii) upon the effectiveness of any
written consent to the release of the security interest granted hereby in
Mortgaged Property pursuant to Section 9.08 of the Credit Agreement, Article IX
of the Indenture and any equivalent provision of each applicable Other First
Lien Agreement (in each case, to the extent required thereby), or (iii) as
otherwise may be provided in the Intercreditor Agreements, the lien and security
interest in such Mortgaged Property shall be automatically released, all without
delivery of any instrument or performance of any act by any party.

(d) Mortgagor shall automatically be released from its Credit Agreement Secured
Obligations (as defined in the Collateral Agreement) hereunder and/or the lien
and security interests in the Mortgaged Property securing Credit Agreement
Secured Obligations shall in each case be automatically released upon the
occurrence of any of the circumstances set forth in Section 9.18 of the Credit
Agreement without delivery of any instrument or performance of any act by any
party, and all rights to the Mortgaged Property shall revert to Mortgagor.

(e) Solely with respect to any Other First Lien Obligations, Mortgagor shall
automatically be released from its obligations hereunder and/or the security
interests in the Mortgaged Property shall in each case be automatically
released, in each case (i) solely with respect to Notes Obligations, upon the
occurrence of any of the circumstances set forth in Section 11.04(a) of the
Indenture or (ii) with respect to any Other First Lien Obligations, other than
the Notes Obligations, upon the occurrence of any of the circumstances set forth
in any equivalent provision of any applicable Other First Lien Agreement
governing such Other First Lien Obligations, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Mortgaged Property shall revert to Mortgagor.

(f) If the Mortgaged Property shall become subject to the release provisions set
forth in Section 2.04 of the First Lien Intercreditor Agreement, the lien
created hereunder on such Mortgaged Property shall be automatically released to
the extent (and only to the extent) provided therein.

(g) In connection with any termination or release pursuant to this Section 8.7,
Mortgagee shall execute and deliver to Mortgagor, at Mortgagor’s expense, all
documents that Mortgagor shall reasonably request to evidence such termination
or release (including, without limitation, mortgage partial or full releases or
UCC amendment or termination statements, as applicable), and will duly assign
and transfer to Mortgagor, such of the Mortgaged Property that may be in the
possession of Mortgagee and has not theretofore been sold or otherwise applied
or released pursuant to this Mortgage. Any execution and delivery of documents
pursuant to this Section 8.7 shall be without recourse to or warranty by
Mortgagee. In connection with any release pursuant to this Section 8.7,
Mortgagor shall be permitted to take any action in connection therewith
consistent with such release including, without limitation, the filing of UCC
termination statements. Upon the receipt of any necessary or proper instruments
of termination, satisfaction or release (forms of which shall be reasonably
acceptable to Mortgagee) prepared by the Borrowers, Mortgagee shall execute,
deliver or

 

E-16



--------------------------------------------------------------------------------

acknowledge such instruments or releases to evidence the release of the
Mortgaged Property permitted to be released pursuant to this Mortgage. Mortgagor
agrees to pay all reasonable and documented out-of-pocket expenses incurred by
Mortgagee (and its representatives and counsel) in connection with the execution
and delivery of such release documents or instruments.

Section 8.8 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Obligations secured hereby, or any agreement between Mortgagor and Mortgagee
or any rights or remedies of Mortgagee or any other Secured Party.

Section 8.9 Applicable Law. The provisions of this Mortgage shall be governed by
and construed under the laws of the state in which the Premises are located.

Section 8.10 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 8.11 Severability. In the event any one or more of the provisions
contained in this Mortgage should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. Mortgagor and Mortgagee shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 8.12 Entire Agreement. This Mortgage and the other applicable Loan
Documents embody the entire agreement and understanding between Mortgagor and
Mortgagee relating to the subject matter hereof and thereof and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the applicable Loan Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

Section 8.13 [Intentionally Omitted]

Section 8.14 Recording Documentation To Assure Security. Mortgagor shall,
forthwith after the execution and delivery hereof and thereafter, from time to
time, cause this Mortgage and any financing statement, continuation statement or
similar instrument relating to any of the Mortgaged Property or to any property
intended to be subject to the Lien hereof or the security interests created
hereby to be filed, registered and recorded in such manner and in such places as
may be required by any present or future law and shall take such actions as
Mortgagee shall reasonably deem necessary in order to publish notice of and
fully to protect the validity and priority of the Liens, assignment, and
security interests purported to be created upon the Mortgaged Property and the
interest and rights of Mortgagee therein. Mortgagor shall pay or cause to be
paid all taxes and fees incident to such filing, registration and recording, and
all expenses incident to the preparation, execution and acknowledgment thereof,
and of any instrument of further assurance, and all Federal or state stamp taxes
or other taxes, duties and charges arising out of or in connection with the
execution and delivery of such instruments. In the event Mortgagee advances any
sums to pay the amounts set forth in the preceding sentence, such advances shall
be secured by this Mortgage.

 

E-17



--------------------------------------------------------------------------------

Section 8.15 Further Acts. Mortgagor shall, at the sole cost and expense of
Mortgagor, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, mortgages, assignments, notices of assignment, transfers,
financing statements, continuation statements, instruments and assurances as
Mortgagee shall from time to time reasonably request, which may be necessary in
the reasonable judgment of Mortgagee from time to time to assure, perfect,
convey, assign, mortgage, transfer and confirm unto Mortgagee, the property and
rights hereby conveyed or assigned or which Mortgagor may be or may hereafter
become bound to convey or assign to Mortgagee or for carrying out the intention
or facilitating the performance of the terms hereof or the filing, registering
or recording hereof. In the event Mortgagor shall fail after written demand to
execute any instrument or take any action required to be executed or taken by
Mortgagor under this Section 8.15, Mortgagee may execute or take the same as the
attorney-in-fact for Mortgagor, such power of attorney being coupled with an
interest and is irrevocable. Mortgagor shall pay or cause to be paid all taxes
and fees incident to such filing, registration and recording, and all expenses
incident to the preparation, execution and acknowledgment thereof, and of any
instrument of further assurance, and all Federal or state stamp taxes or other
taxes, duties and charges arising out of or in connection with the execution and
delivery of such instruments. In the event Mortgagee advances any sums to pay
the amounts set forth in the preceding sentence, such advances shall be secured
by this Mortgage.

Section 8.16 Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, amendments, relocations, restakings,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to Mortgagor or constructed, assembled or placed by Mortgagor upon the
Land, and all conversions of the security constituted thereby, immediately upon
such acquisition, release, construction, assembling, placement or conversion, as
the case may be, and in each such case without any further mortgage, conveyance,
assignment or other act by Mortgagor, shall become subject to the Lien and
security interest of this Mortgage as fully and completely and with the same
effect as though now owned by Mortgagor and specifically described in the grant
of the Mortgaged Property above, but at any and all times Mortgagor will execute
and deliver to Mortgagee any and all such further assurances, mortgages,
conveyances or assignments thereof as Mortgagee may reasonably require for the
purpose of expressly and specifically subjecting the same to the Lien and
security interest of this Mortgage.

Section 8.17 Relationship. The relationship of Mortgagee to Mortgagor hereunder
is strictly and solely that of creditor and debtor and mortgagor and mortgagee
and nothing contained in any other applicable Loan Documents, including without
limitation the Credit Agreement, the Indenture, the Collateral Agreement, any
Other First Lien Agreement, this Mortgage or any other document or instrument
now existing and delivered in connection therewith or otherwise in connection
with the Obligations is intended to create, or shall in any event or under any
circumstance be construed as creating a partnership, joint venture,
tenancy-in-common, joint tenancy or other relationship of any nature whatsoever
between Mortgagee and Mortgagor other than as creditor and debtor and mortgagor
and mortgagee.

Section 8.18 No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof or any claim that any Lien based on the performance
of such labor or services or the furnishing of any such materials or other
property is prior to the Lien hereof.

 

E-18



--------------------------------------------------------------------------------

Section 8.19 Mortgagee’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that Mortgagee shall be entitled to reimbursement
of its expenses incurred hereunder by Mortgagor and Mortgagee and the other
Indemnitees (as defined in Section 9.05 of the Credit Agreement) shall be
indemnified by Mortgagor, in each case of this Section 8.19(a), mutatis
mutandis, as provided in Section 9.05 of the Credit Agreement and the equivalent
provision of each Other First Lien Agreement.

(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8.19 shall remain operative and in full force and effect
regardless of the termination of this Mortgage or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Mortgage or any other Loan Document, or any investigation made by or on
behalf of Mortgagee or any other Secured Party. All amounts due under this
Section 8.19 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

Section 8.20 Jurisdiction; Consent to Service of Process. (a) Mortgagor hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Mortgage, or for recognition or enforcement of any judgment, and Mortgagor
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Mortgagor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Mortgage shall affect any right that Mortgagee
or any other Secured Party may otherwise have to bring any action or proceeding
relating to this Mortgage against Mortgagor or the Mortgaged Property in the
courts where the Premises are located.

(b) Mortgagor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Mortgage or any other Loan Document in any New York
State or federal court of the United States of America sitting in New York
County, and any appellate court from any thereof. Mortgagor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Mortgagor irrevocably consents to service of process in the manner provided
for notices in Section 8.1. Nothing in this Mortgage or any Loan Document will
affect the right of Mortgagee or any other Secured Party to serve process in any
other manner permitted by law.

Section 8.21 Subject to First Lien Intercreditor Agreement. Notwithstanding
anything herein to the contrary, (i) the liens and security interests granted
herein to Mortgagee pursuant to this Mortgage are expressly subject to the First
Lien Intercreditor Agreement and (ii) the exercise of any right or remedy by
Mortgagee hereunder is subject to the limitations and provisions of the First
Lien Intercreditor Agreement. In the event of any conflict between the terms of
the First Lien Intercreditor Agreement and the terms of this Mortgage, the terms
of the First Lien Intercreditor Agreement shall govern.

 

E-19



--------------------------------------------------------------------------------

Section 8.22 Other First Lien Obligations. Upon the execution and delivery by
the Company to Mortgagee and each Authorized Representative of a fully executed
Other First Lien Secured Party Consent in accordance with Section 7.23 of the
Collateral Agreement, the holders of the Other First Lien Obligations as set
forth in such Other First Lien Secured Party Consent shall be secured by the
Mortgaged Property hereunder.

Section 8.23 Application of Gaming Laws. Notwithstanding anything herein to the
contrary, this Mortgage and any other Loan Document are subject to Gaming Laws
and Liquor Laws (as defined in the Collateral Agreement). Without limiting the
foregoing, Mortgagee’s acceptance of this Mortgage shall be conclusively deemed
an acknowledgment by Mortgagee that (i) the Secured Parties are subject to the
jurisdiction of the Gaming Authorities and Liquor Authotities (as such terms are
defined in the Collateral Agreement), in their discretion, for licensing,
qualification or findings of suitability or to file or provide other
information, and (ii) all rights, remedies and powers in or under this Mortgage
and the other Loan Documents, including with respect to the Mortgaged Property
and the ownership and operation of facilities may be subject to the jurisdiction
of the Gaming Authorities and Liquor Authorities, and may be exercised only to
the extent that the exercise thereof does not violate any applicable provisions
of the Gaming Laws and Liquor Laws and only to the extent that required
approvals (including prior approvals), if any, are obtained from the relevant
Gaming Authorities and Liquor Authorities.

ARTICLE IX LOCAL LAW PROVISIONS

Section 9.1 Local Law Provisions. Notwithstanding anything to the contrary
contained in this Mortgage, in the event of any conflict or inconsistency
between the provisions of this Article IX and the other provisions of this
Mortgage, the provisions of this Article IX will govern.

[The remainder of this page has been intentionally left blank]

 

E-20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

  MORTGAGOR:

    [                    ],     a [                    ]     By:  

 

      Name:       Title:

 

E-21



--------------------------------------------------------------------------------

STATE OF [                    ]    )       )   

ss:

COUNTY OF [                    ]    )   

I, the undersigned, a notary public in and for said County and State aforesaid,
DO HEREBY CERTIFY, that [                    ], personally known to me to be the
[            ], of [                    ], a [                    ], personally
known to me to be the person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that as such
[            ], he signed and delivered the said instrument of said
[            ], pursuant to the authority given by the [            ] of said
[            ] as a free and voluntary act, and as the free and voluntary act
and deed of said [            ], for the uses and purposes therein set forth.

Given under my hand and official seal, this      day of             , 20    .

Signature of Notary                                          
                                         
                                                   

Commission expires             , 20    .

[local counsel to advise on how to

conform to state law]

 

E-22



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

E-23



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED ENCUMBRANCES

Each of the Liens and other encumbrances excepted as being prior to the Lien
hereof as set forth in Schedule B to the marked [Pro Forma Policy] issued by
[Title Insurance Company], dated as of the date hereof and delivered to
Mortgagee on the date hereof, bearing [Title Insurance Company] reference number
[Title Number] relating to the real property described in Exhibit A attached
hereto.

 

E-24



--------------------------------------------------------------------------------

Exhibit F

[FORM OF]

PERMITTED LOAN PURCHASE ASSIGNMENT AND ACCEPTANCE

Reference is made to the First Lien Credit Agreement, dated as of October [—],
2013 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among (a) Caesars Entertainment Resort
Properties, LLC, a Delaware limited liability company (“CERP LLC”), (b) Caesars
Entertainment Resort Properties Finance, Inc., a Delaware corporation, and
(c) (i) Flamingo Las Vegas Holding, LLC, a Nevada limited liability company,
(ii) Harrah’s Atlantic City Holding, Inc., a New Jersey corporation,
(iii) Harrah’s Las Vegas, LLC, a Nevada limited liability company, (iv) Harrah’s
Laughlin, LLC, a Nevada limited liability company, (v) Paris Las Vegas Holding,
LLC, a Nevada limited liability company, and (vi) Rio Properties, LLC, a Nevada
limited liability company, ((a), (b) and (c) collectively as the “Borrowers” or
each, a “Borrower”), the Lenders and other parties from time to time party
thereto and Citicorp North America, Inc., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the
undersigned Borrower (the “Permitted Loan Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Permitted Loan
Assignee without recourse to the Assignor, and the Permitted Loan Assignee
hereby irrevocably purchases and assumes from the Assignor without recourse to
the Assignor, as of the Effective Date (as defined below) and pursuant to the
terms and conditions set forth in the Credit Agreement for Permitted Loan
Purchases (including, without limitation, Sections 9.04(i) and 9.04(j) thereof),
the interest described in Schedule 1 hereto (the “Assigned Interest”) in and to
the Assignor’s rights and obligations under the Credit Agreement with respect to
those credit facilities contained in the Credit Agreement as are set forth on
Schedule 1 hereto (individually, an “Assigned Facility”; collectively, the
“Assigned Facilities”), in a principal amount for each Assigned Facility as set
forth on Schedule 1 hereto.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Permitted Loan Purchase Assignment and Acceptance and to consummate the
transactions contemplated hereby; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrowers, any of their Subsidiaries
or any other obligor or the performance or observance by the Borrowers, any of
their Subsidiaries or any other obligor of any of their respective obligations
under the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (d) attaches any Notes held
by it evidencing the Assigned Facilities. To the extent the Assignor has
retained any interest in the Assigned Facility and holds a Note evidencing such
interest, the Assignor hereby requests that the Administrative Agent exchange
the attached Notes for a new Note or Notes payable to the Assignor, in each case
in amounts which reflect the assignment being made hereby (and after giving
effect to any other assignments which have become effective on the Effective
Date).

3. The Permitted Loan Assignee (a) represents and warrants that it is legally
authorized to enter into this Permitted Loan Purchase Assignment and Acceptance
and has taken all action necessary

 

F-1



--------------------------------------------------------------------------------

to execute and deliver this Permitted Loan Purchase Assignment and Acceptance
and to consummate the transaction contemplated hereby; and (b) represents and
warrants that it satisfied the requirements specified in the Credit Agreement
that are required to be satisfied in order to make a Permitted Loan Purchase of
the Assigned Interest.

4. The effective date of this Permitted Loan Purchase Assignment and Acceptance
shall be the Effective Date of the assignment described in Schedule 1 hereto
(the “Effective Date”). Following the execution of this Permitted Loan Purchase
Assignment and Acceptance, the Assigned Interest shall be deemed to be
automatically and immediately cancelled and extinguished (with a corresponding
permanent reduction in Revolving Facility Commitments to the extent the Assigned
Interest consists of Revolving Facility Loans). The Administrative Agent shall
update the Register, effective as of the Effective Date, to record such event as
if it were a prepayment of such Assigned Interest (with a corresponding
permanent reduction in Revolving Facility Commitments to the extent the Assigned
Interest consists of Revolving Facility Loans) pursuant to Section 9.04(j) of
the Credit Agreement.

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued prior to the Effective Date. No payments
in respect of the Assigned Interest (which shall be deemed to have been
cancelled and extinguished as of the Effective Date) shall be due to the
Assignor or the Permitted Loan Assignee from and after the Effective Date.

6. As of the Effective Date, the Assignor shall, to the extent provided in this
Permitted Loan Purchase Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

7. This Permitted Loan Purchase Assignment and Acceptance shall be binding upon,
and inure to the benefit of the parties hereto and their respective successors
and assigns. This Permitted Loan Purchase Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Permitted Loan Purchase Assignment and Acceptance by facsimile or other
electronic delivery shall be effective as delivery of a manually executed
counterpart of this Permitted Loan Purchase Assignment and Acceptance.

8. This Permitted Loan Purchase Assignment and Acceptance shall be governed by,
and construed in accordance with, the laws of the State of New York.

[Remainder of page intentionally left blank]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Permitted Loan Purchase
Assignment and Acceptance to be executed as of the date first above written.

 

ASSIGNOR   [NAME OF ASSIGNOR]     By:        

 

      Name:       Title:

 

PERMITTED LOAN ASSIGNEE   [NAME OF BORROWER]     By:        

 

      Name:       Title:

 

F-3



--------------------------------------------------------------------------------

Accepted and Consented To: CITICORP NORTH AMERICA, INC., as Administrative Agent
  By:  

 

  Name:     Title:  

 

F-4



--------------------------------------------------------------------------------

Schedule 1

Schedule 1

to Permitted Loan Purchase Assignment and Acceptance

Name of Assignor:                     

Effective Date of Assignment:                     

 

Principal
Amount Assigned of the
Revolving Facility Loans/Revolving
Facility Commitments     Percentage of Revolving Facility
Loans/Revolving Facility  Commitments
Assigned1   $                         .         %  Principal
Amount Assigned of the
Term B Loans         $                  

 

1  Calculate the percentage of Revolving Facility Loans or Revolving Facility
Commitments that is assigned to at least 9 decimal places and show as a
percentage of the aggregate Revolving Facility Commitments of all Revolving
Facility Lenders.

 

1



--------------------------------------------------------------------------------

Exhibit G

[FORM OF ]

DISCOUNTED PREPAYMENT OPTION NOTICE

[Date]

To: CITICORP NORTH AMERICA, INC., as Administrative Agent

Ladies and Gentlemen:

This Discounted Prepayment Option Notice is delivered to you pursuant to
Section 2.11(g)(ii) of that certain First Lien Credit Agreement, dated as of
October [—], 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among (a) Caesars
Entertainment Resort Properties, LLC, a Delaware limited liability company
(“CERP LLC”), (b) Caesars Entertainment Resort Properties Finance, Inc., a
Delaware corporation, and (c) (i) Flamingo Las Vegas Holding, LLC, a Nevada
limited liability company, (ii) Harrah’s Atlantic City Holding, Inc., a New
Jersey corporation, (iii) Harrah’s Las Vegas, LLC, a Nevada limited liability
company, (iv) Harrah’s Laughlin, LLC, a Nevada limited liability company,
(v) Paris Las Vegas Holding, LLC, a Nevada limited liability company, and
(vi) Rio Properties, LLC, a Nevada limited liability company, ((a), (b) and
(c) collectively as the “Borrowers” or each, a “Borrower”), the Lenders and
other parties from time to time party thereto and Citicorp North America, Inc.,
as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The undersigned Borrower hereby notifies you that, effective as of
[            ], 201[    ], pursuant to Section 2.11(g)(ii) of the Credit
Agreement, and such Borrower hereby notifies each Lender that it is seeking:

 

  1. to prepay Loans of the following Class(es): [                    ] at a
discount in an aggregate principal amount of [$        ]1 (the “Proposed
Discounted Prepayment Amount”), with corresponding permanent reductions in
Revolving Facility Commitments in the case of prepayments of Revolving Facility
Loans;

 

  2. a percentage discount to the par value of the principal amount of Loans of
such Class(es) greater than or equal to     % of par value but less than or
equal to [    ]% of par value (the “Discount Range”); and

 

  3. a Lender Participation Notice on or before [            , 20    ]2, as
determined pursuant to Section 2.11(g)(iii) of the Credit Agreement (the
“Acceptance Date”).

Borrower expressly agrees that this Discounted Prepayment Option Notice is
subject to the provisions of Section 2.11(g) of the Credit Agreement.

 

1  Insert amount that is minimum of $5.0 million.

2  Insert date (a Business Day) that is at least five Business Days after date
of the Discounted Prepayment Option Notice.

 

G-1



--------------------------------------------------------------------------------

The undersigned Borrower hereby represents and warrants to the Administrative
Agent on behalf of the Administrative Agent and the Lenders as follows:

 

  1. No Default or Event of Default has occurred and is continuing, or would
result from such Borrower making the Discounted Voluntary Prepayment (after
giving effect to any related waivers or amendments obtained in connection with
such Discounted Voluntary Prepayment).

 

  2. The representations and warranties set forth in Article III of the
Agreement and each other Loan Document are true and correct in all material
respects on and as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

  3. As of the date hereof, such Borrower (i) has no knowledge, after reasonable
inquiry, of the existence of any event or circumstance (actual or contingent),
individually or in the aggregate, that will or would reasonably be expected to
give rise to a mandatory prepayment of the Loans pursuant to Section 2.11 of the
Credit Agreement (other than the accrual of Excess Cash Flow in the ordinary
course) and (ii) has no Material Information with respect to the Borrowers or
any of the Subsidiaries or securities that has not been disclosed to the
Administrative Agent for the benefit of the Lenders or to the public. “Material
Information” shall mean the disclosure of the occurrence of a material effect,
or any event or condition that, individually or in the aggregate, has had or
would reasonably be expected to have a material effect (in each case whether
positive or negative), on (1) the business, property, operations, condition,
liabilities (contingent or otherwise) or prospects of the Borrowers and the
Subsidiaries, taken as a whole, (2) the ability of the Borrowers or the
Subsidiaries to perform their obligations under the Credit Documents or (3) the
rights or remedies available to the Administrative Agent and the Lenders under
the Credit Documents.

Borrower respectfully requests that Administrative Agent promptly notify each of
the Lenders party to the Agreement of this Discounted Prepayment Option Notice.

[Reminder of page intentionally left blank]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.

 

[BORROWER]   By:      

 

    Name:     Title:

 

G-3



--------------------------------------------------------------------------------

Exhibit H

[FORM OF]

LENDER PARTICIPATION NOTICE

[Date]

 

To:    CITICORP NORTH AMERICA, INC.,    1615 Brett Road    New Castle, DE 19720
   Attention: Agency Department    (302) 894-6010    agencyabtfsupport@citi.com

Ladies and Gentlemen:

Reference is made to (1) that certain First Lien Credit Agreement, dated as of
October [—], 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among (a) Caesars
Entertainment Resort Properties, LLC, a Delaware limited liability company
(“CERP LLC”), (b) Caesars Entertainment Resort Properties Finance, Inc., a
Delaware corporation, and (c) (i) Flamingo Las Vegas Holding, LLC, a Nevada
limited liability company, (ii) Harrah’s Atlantic City Holding, Inc., a New
Jersey corporation, (iii) Harrah’s Las Vegas, LLC, a Nevada limited liability
company, (iv) Harrah’s Laughlin, LLC, a Nevada limited liability company,
(v) Paris Las Vegas Holding, LLC, a Nevada limited liability company, and
(vi) Rio Properties, LLC, a Nevada limited liability company, ((a), (b) and
(c) collectively as the “Borrowers” or each, a “Borrower”), the Lenders and
other parties from time to time party thereto and Citicorp North America, Inc.,
as administrative agent (in such capacity, the “Administrative Agent”), and
(2) that certain Discounted Prepayment Option Notice, dated [            ],
201[    ], from Borrower(s) party thereto (the “Discounted Prepayment Option
Notice”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement, or if not
defined herein or in the Credit Agreement, shall have the meaning assigned to
such terms in the Discounted Prepayment Option Notice.

The undersigned Lender hereby gives you notice, pursuant to Section 2.11(g)(iii)
of the Agreement, that it is willing to accept a Discounted Voluntary Prepayment
on Loans held by such Lender:

 

  1. in a maximum aggregate principal amount of

[$         of Term B Loans

$        of Revolving Facility Loans (collectively, the “Offered Loans”)]1, and

 

  2. at a percentage discount to par value of the principal amount of Offered
Loans equal to [    ]% of par value (the “Acceptable Discount”).

The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.11(g) of the Agreement. Furthermore, conditioned upon
the Applicable Discount determined pursuant to Section 2.11(g)(iii) of the
Agreement being a percentage of par value less than or equal to the Acceptable
Discount, the undersigned Lender hereby expressly consents and agrees to a
prepayment of its Loans pursuant to Section 2.11(g) of the Agreement in an
aggregate principal amount equal to the Offered Loans, as such principal amount
may be reduced if the aggregate proceeds required to prepay Qualifying Loans
(disregarding any interest payable in connection with such Qualifying Loans)
would exceed the

 

1  Insert applicable Class(es) of Loans.

 

H-1



--------------------------------------------------------------------------------

Proposed Discounted Prepayment Amount for the relevant Discounted Voluntary
Prepayment, and acknowledges and agrees that such prepayment of its Loans will
be allocated at par value, but the actual payment made to such Revolving Loan
Lender will be reduced in accordance with the Applicable Discount. In addition,
in the case that the Offered Loans include Revolving Facility Loans, the
undersigned hereby expressly consents and agrees to a permanent reduction in its
Revolving Facility Commitments equal to the aggregate principal amount of
Revolving Facility Loans so prepaid.

[Remainder of page intentionally left blank]

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.

 

[NAME OF LENDER] By:  

 

Name:   Title:   [By:  

 

Name:   Title: ]2  

 

2  If a second signature is required.

 

H-3



--------------------------------------------------------------------------------

Exhibit I

[FORM OF ]

DISCOUNTED VOLUNTARY PREPAYMENT NOTICE

[Date]

To: CITICORP NORTH AMERICA, INC., as Administrative Agent

Ladies and Gentlemen:

This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.11(g)(v) of that certain First Lien Credit Agreement, dated as of
October [—], 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among (a) Caesars
Entertainment Resort Properties, LLC, a Delaware limited liability company
(“CERP LLC”), (b) Caesars Entertainment Resort Properties Finance, Inc., a
Delaware corporation, and (c) (i) Flamingo Las Vegas Holding, LLC, a Nevada
limited liability company, (ii) Harrah’s Atlantic City Holding, Inc., a New
Jersey corporation, (iii) Harrah’s Las Vegas, LLC, a Nevada limited liability
company, (iv) Harrah’s Laughlin, LLC, a Nevada limited liability company,
(v) Paris Las Vegas Holding, LLC, a Nevada limited liability company, and
(vi) Rio Properties, LLC, a Nevada limited liability company, ((a), (b) and
(c) collectively as the “Borrowers” or each, a “Borrower”), the Lenders and
other parties from time to time party thereto and Citicorp North America, Inc.,
as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The undersigned Borrower hereby irrevocably notifies you that, pursuant to
Section 2.11(g)(iv) of the Credit Agreement, such Borrower will make a
Discounted Voluntary Prepayment to each Lender with Qualifying Loans, which
shall be made:

 

  1. on or before [            , 20    ], as determined pursuant to
Section 2.11(g)(v) of the Agreement,

 

  2. in the aggregate principal amount of

[$            of Term B Loans

$            of Revolving Facility Loans]1, and

 

  3. at a percentage discount to the par value of the principal amount of the
Loans equal to [    ]% of par value (the “Applicable Discount”).

The undersigned Borrower expressly agrees that this Discounted Voluntary
Prepayment Notice is irrevocable and is subject to the provisions of
Section 2.11(g) of the Agreement.

The undersigned Borrower hereby represents and warrants to the Administrative
Agent on behalf of the Administrative Agent and the Lenders as follows:

 

  1. No Default or Event of Default has occurred and is continuing or would
result from such Borrower making the Discounted Voluntary Prepayment (after
giving effect to any related waivers or amendments obtained in connection with
such Discounted Voluntary Prepayment).

 

1  Insert applicable Class(es) of Loans.

 

I-1



--------------------------------------------------------------------------------

  2. Each of the conditions to the Discounted Voluntary Prepayment contained in
Section 2.11(g) of the Agreement has been satisfied.

 

  3. The representations and warranties set forth in Article III of the
Agreement and each other Loan Document are true and correct in all material
respects on and as of the date hereof, the Acceptance Date and the date of the
Discounted Voluntary Prepayment (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).

 

  4. As of the date hereof, such Borrower (i) has no knowledge, after reasonable
inquiry, of the existence of any event or circumstance (actual or contingent),
individually or in the aggregate, that will or would reasonably be expected to
give rise to a mandatory prepayment of the Loans pursuant to Section 2.11 of the
Credit Agreement (other than the accrual of Excess Cash Flow in the ordinary
course) and (ii) has no Material Information with respect to the Borrowers or
any of their Subsidiaries or securities that has not been disclosed to the
Administrative Agent for the benefit of the Lenders or to the public. “Material
Information” shall mean the disclosure of the occurrence of a material effect,
or any event or condition that, individually or in the aggregate, has had or
would reasonably be expected to have a material effect (in each case whether
positive or negative), on (1) the business, property, operations, condition,
liabilities (contingent or otherwise) or prospects of the Borrowers and their
Subsidiaries, taken as a whole, (2) the ability of the Borrowers or the
Subsidiaries to perform their obligations under the Credit Documents or (3) the
rights or remedies available to the Administrative Agent and the Lenders under
the Credit Documents.

The undersigned Borrower agrees that if prior to the date of the Discounted
Voluntary Prepayment, any representation or warranty made herein by it will not
be true and correct as of the date of the Discounted Voluntary Prepayment as if
then made, it will promptly notify the Administrative Agent in writing of such
fact, who will promptly notify each participating Lender. After such
notification, any participating Lender may revoke its Lender Participation
Notice within two Business Days of receiving such notification.

The undersigned Borrower acknowledges that the Administrative Agent and the
Lenders are relying on the truth and accuracy of the foregoing in connection
with extending Offered Loans and the acceptance of any Discounted Voluntary
Prepayment made as a result of this Discounted Voluntary Prepayment Notice.

The undersigned Borrower respectfully requests that Administrative Agent
promptly notify each of the Lenders party to the Agreement of this Discounted
Voluntary Prepayment Notice.

[Remainder of page intentionally left blank]

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.

 

[BORROWER]   By:      

 

    Name:     Title:

 

I-3



--------------------------------------------------------------------------------

Exhibit J

SOLVENCY CERTIFICATE

[            ], 201[    ]

This Solvency Certificate is delivered pursuant to Section 4.02(e) of the First
Lien Credit Agreement dated as of October [—], 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among (a) Caesars Entertainment Resort Properties, LLC, a Delaware
limited liability company (“CERP LLC”), (b) Caesars Entertainment Resort
Properties Finance, Inc., a Delaware corporation, and (c) (i) Flamingo Las Vegas
Holding, LLC, a Nevada limited liability company, (ii) Harrah’s Atlantic City
Holding, Inc., a New Jersey corporation, (iii) Harrah’s Las Vegas, LLC, a Nevada
limited liability company, (iv) Harrah’s Laughlin, LLC, a Nevada limited
liability company, (v) Paris Las Vegas Holding, LLC, a Nevada limited liability
company, and (vi) Rio Properties, LLC, a Nevada limited liability company, ((a),
(b) and (c) collectively as the “Borrowers” or each, a “Borrower”), the Lenders
and other parties from time to time party thereto and Citicorp North America,
Inc., as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer, as
follows:

1. I am the [Chief Financial Officer] of the Company. I am familiar with the
Transactions, and have reviewed such documents and made such investigation as I
have deemed relevant for the purposes of this Solvency Certificate.

2. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Borrowers and their Subsidiaries on a combined or consolidated basis, at a fair
valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Borrowers and their Subsidiaries on a combined
or consolidated basis; (ii) the present fair saleable value of the property of
the Borrowers and their Subsidiaries on a combined or consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Borrowers and their Subsidiaries on a combined or consolidated basis on
their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrowers and their Subsidiaries on a combined or consolidated basis
will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) the Borrowers and their Subsidiaries on a combined or
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

3. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, none of the Borrowers intends to, and none of the Borrowers
believes that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its debts or the debts of any such
subsidiary.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [Chief Financial Officer] of the Company and not individually
and the undersigned shall have no personal liability to the Administrative Agent
or the Lenders with respect thereto.

[Remainder of page intentionally left blank]

 

J-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

[NAME OF THE COMPANY]   By:      

 

    Name:       Title:   [Chief Financial Officer]

 

J-2



--------------------------------------------------------------------------------

Exhibit K

[FORM OF]

GLOBAL INTERCOMPANY NOTE

[            ], 201[    ]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature pages hereto (each, in
such capacity, an “Issuer”), hereby promises to pay on demand to the order of
such other entity listed below (each, in such capacity as lender to the
applicable Issuer, a “Holder” and, together with each Issuer, a “Note Party”),
in immediately available funds in the currencies as shall be agreed from time to
time, at such location as the applicable Holder shall from time to time
designate, the unpaid principal amount of all loans and advances or other credit
extensions made by such Holder to such Issuer. Each Issuer promises also to pay
interest on the unpaid principal amount of all such loans and advances or other
credit extensions in like money at said location from the date of such loans and
advances until paid at such rate per annum as shall be agreed upon from time to
time by such Issuer and such Holder.

With respect to any Issuer and any Holder between whom loans, advances or other
credit extensions exist as of the date of this Note (such loans, advances or
other credit extensions, “Existing Obligations”), (a) if any Existing Obligation
is evidenced by a promissory note or other instrument or agreement in existence
as of the date hereof (an “Existing Note”), it is agreed between such Issuer and
such Holder that the obligations under such Existing Note are hereafter to be
evidenced by this Note and (b) it is agreed between such Issuer and such Holder
that the agreements in existence as of the date hereof with respect to any
Existing Obligation (including agreements contained in any Existing Note) as to
principal, amortization, currency, payment location and interest rate (if any)
will continue to have effect under this Note until modified by agreement between
such Issuer and such Holder.

Reference is hereby made to the First Lien Credit Agreement dated as of October
[—], 2013 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among (a) Caesars Entertainment
Resort Properties, LLC, a Delaware limited liability company (“CERP LLC”),
(b) Caesars Entertainment Resort Properties Finance, Inc., a Delaware
corporation, and (c) (i) Flamingo Las Vegas Holding, LLC, a Nevada limited
liability company, (ii) Harrah’s Atlantic City Holding, Inc., a New Jersey
corporation, (iii) Harrah’s Las Vegas, LLC, a Nevada limited liability company,
(iv) Harrah’s Laughlin, LLC, a Nevada limited liability company, (v) Paris Las
Vegas Holding, LLC, a Nevada limited liability company, and (vi) Rio Properties,
LLC, a Nevada limited liability company, ((a), (b) and (c) collectively as the
“Borrowers” or each, a “Borrower”), the Lenders and other parties from time to
time party thereto and Citicorp North America, Inc., as administrative agent (in
such capacity, the “Administrative Agent”). Capitalized terms used herein and
not otherwise defined shall have the respective meanings assigned thereto in the
Credit Agreement.

Anything in this note (the “Note”) to the contrary notwithstanding, the
indebtedness evidenced by this Note owed by any Issuer that is the Borrower or a
Subsidiary Loan Party to any Holder that is not a Loan Party shall be
subordinate and junior in right of payment, to the extent and in the manner
hereinafter set forth, to (i) all Obligations of the Borrower or such Issuer
under the Credit Agreement and (ii) all other Indebtedness of such Issuer or any
guaranty thereof (including, without limitation, the Senior Unsecured Notes),
other than Indebtedness that by its terms expressly provides that it shall not
be Senior Indebtedness hereunder (such Obligations and such Indebtedness and
other indebtedness and obligations in connection with any renewal, refunding,
restructuring or refinancing thereof, including interest thereon accruing after
the commencement of any proceedings referred to in clause (i) below, whether or
not such interest is an allowed claim in such proceeding, being hereinafter
collectively referred to as “Senior Indebtedness”):

 

K-1



--------------------------------------------------------------------------------

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Issuer or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Issuer, whether or not involving
insolvency or bankruptcy, then, if a Default has occurred and is continuing,
(x) the holders of Senior Indebtedness shall be paid in full in cash in respect
of all amounts constituting Senior Indebtedness before any Holder is entitled to
receive (whether directly or indirectly), or make any demands for, any payment
on account of this Note and (y) until the holders of Senior Indebtedness are
paid in full in cash in respect of all amounts constituting Senior Indebtedness,
any payment or distribution to which such Holder would otherwise be entitled
(other than debt securities of such Issuer that are subordinated, to at least
the same extent as this Note, to the payment of all Senior Indebtedness then
outstanding (such securities being hereinafter referred to as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness;

(ii) if any Event of Default has occurred and is continuing with respect to any
Senior Indebtedness (including any Default under the Credit Agreement), then no
payment or distribution of any kind or character shall be made by or on behalf
of the Issuer or any other Person on its behalf with respect to this Note; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Holder in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Issuer or by any act
or failure to act on the part of such holder or any trustee or agent for such
holder. Each Holder and each Issuer hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent and the Lenders and the
Administrative Agent and the Lenders are obligees under this Note to the same
extent as if their names were written herein as such and the Administrative
Agent may, on behalf of itself and the Lenders, proceed to enforce the
subordination provisions herein.

The indebtedness evidenced by this Note owed by any Issuer that is not the
Borrower or a Subsidiary Loan Party shall not be subordinated to, and shall rank
pari passu in right of payment with, any other obligation of such Issuer.

Notwithstanding the foregoing, nothing contained in the subordination provisions
set forth above is intended to or will impair, as between each Issuer and each
Holder, the obligations of such Issuer, which are absolute and unconditional, to
pay to such Holder the principal of and interest on this Note as and when due
and payable in accordance with its terms, or is intended to or will affect the
relative rights of such Holder and other creditors of such Issuer other than the
holders of Senior Indebtedness.

Each Holder is hereby authorized to record all loans and advances or other
credit extensions made by it to any Issuer (all of which shall be evidenced by
this Note), and all repayments or prepayments thereof, in its books and records,
such books and records constituting prima facie evidence of the accuracy of the
information contained therein. For the avoidance of doubt, this Note as between
each Issuer and each Holder contains additional terms to any intercompany loan
agreement between them and this Note does not in any way replace such
intercompany loans between them nor does this Note in any way change the
principal amount of any intercompany loans between them.

 

K-2



--------------------------------------------------------------------------------

Upon execution and delivery after the date hereof by the Borrower or any
subsidiary of the Borrower of a counterpart signature page hereto, such
subsidiary shall become a Note Party hereunder with the same force and effect as
if originally named as a Note Party hereunder. The rights and obligations of
each Note Party hereunder shall remain in full force and effect notwithstanding
the addition of any new Note Party as a party to this Note.

Each Issuer hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

K-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Global Intercompany Note
as of the date first above.

 

[NAME OF ENTITY],

as Issuer

  By:      

 

    Name:     Title:

[NAME OF ENTITY],

as Holder

  By:      

 

    Name:     Title:

 

K-4



--------------------------------------------------------------------------------

Exhibit L-1

[FORM OF]

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

[subleases]

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made and entered into as of the     day of             , 201     by and
between [SUBTENANT] (“Subtenant”), and CITICORP NORTH AMERICA, INC., as
collateral agent (in such capacity, the “Collateral Agent”) pursuant to that
certain Credit Agreement dated as of October 11, 2013 (the “Credit Agreement”)
among Caesars Entertainment Resort Properties, LLC, Caesars Entertainment Resort
Properties Finance, Inc., Harrah’s Las Vegas, LLC, Harrah’s Atlantic City
Holding, Inc., Rio Properties, LLC, Flamingo Las Vegas Holding, LLC, Harrah’s
Laughlin, LLC, Paris Las Vegas Holding, LLC, certain other parties thereto and
the Collateral Agent.

R E C I T A L S:

A. Subtenant is the tenant under that certain sublease dated                  ,
201     between [Sublandlord] (“Sublandlord”), as sublandlord, and Subtenant, as
subtenant (as amended through the date hereof, the “Sublease”), pursuant to
which Subtenant subleased the subleased property (the “Subleased Premises”), as
more particularly described in Schedule A attached hereto.

B. Sublandlord is the tenant under that certain lease dated                  ,
201     between [APPLICABLE LOAN PARTY] (“Landlord”), as landlord, and
Sublandlord, as tenant (as amended through the date hereof, the “Lease”) with
respect to the property known as [                    ], located at
[                    ], as more particularly described in Schedule B attached
hereto (the “Property”), which Property contains the Subleased Premises.

C. Landlord has granted a mortgage lien on and security interest in the Property
to Collateral Agent (for its benefit and for the benefit of the Secured Parties
(as defined in the Collateral Agreement (as defined in the Credit Agreement)))
pursuant to one or more mortgages, deeds of trust, deeds to secure debt or
similar security instruments (collectively, the “Security Instruments”).

D. Subtenant has agreed to subordinate the Sublease to the Security Instruments
and to the lien thereof and Collateral Agent has agreed not to disturb
Subtenant’s possessory rights in the Subleased Premises under the Sublease on
the terms and conditions hereinafter set forth.

A G R E E M E N T:

NOW, THEREFORE, the parties hereto mutually agree as follows:

1. Subordination. Notwithstanding anything to the contrary set forth in the
Sublease, the Sublease and the sub-leasehold estate created thereby and all of
Subtenant’s rights thereunder are and shall at all times be subject and
subordinate in all respects to the Security Instruments and the lien thereof,
and to all rights of Collateral Agent thereunder, and to any and all advances to
be made thereunder, and to all renewals, modifications, consolidations,
replacements and extensions thereof.

 

L-1-1



--------------------------------------------------------------------------------

2. Nondisturbance. So long as Subtenant or any subtenants of Subtenant permitted
under the terms of the Sublease is in actual possession of the Subleased
Premises and complies with the provisions of this Agreement, pays all rents and
other charges as specified in the Sublease and is not otherwise in default
(beyond applicable notice and cure periods) of any of its obligations and
covenants pursuant to the Sublease, Collateral Agent agrees for itself and its
successors in interest and for any other person acquiring title to the Property
through a Termination Event (each an “Acquiring Party”), that Subtenant’s
possession, including possession by any permitted subtenants of Subtenant, of
the Subleased Premises as described in the Sublease will not be disturbed during
the term of the Sublease by reason of a Termination Event, and such Acquiring
Party and Subtenant shall execute a new lease (a “New Lease”) upon the same
terms and conditions as then contained in the Sublease, expiring on the same
date as the Sublease (and including the same extension options). Collateral
Agent shall give Subtenant prompt written notice of the occurrence of any
Termination Event of which it has knowledge, which notice shall contain a
request for a draft New Lease.

“Termination Event” means:

(i) Any termination, surrender, abandonment or acceptance of surrender of the
Lease or Sublease for any reason, including by foreclosure, trustee’s sale or by
the termination or rejection of the Lease or Sublease by any trustee in
bankruptcy under the provisions of United States Bankruptcy Code; or

(ii) The sale, assignment or transfer of Landlord’s interest under the Lease or
Sublandlord’s interest under the Sublease pursuant to the exercise of any remedy
of Collateral Agent under the Security Instruments, by foreclosure, trustee’s
sale, deed or assignment in lieu of foreclosure, or otherwise; or

(iii) Any other transfer of Landlord or Sublandlord’s interest in the Property
under peril of foreclosure.

Provided that Subtenant has received notice from Collateral Agent of a
Termination Event, Subtenant shall deliver to Acquiring Party a draft New Lease
for the Premises, as described above, within thirty days after receipt of such
notice. Each party shall use commercially reasonable efforts to negotiate and
execute a New Lease within thirty (30) days of receipt of Subtenant’s delivery
of a draft New Lease. From the date of any Termination Event, during the periods
noted in this paragraph, and if a New Lease cannot be agreed to using
commercially reasonable efforts then until the termination of the Sublease, the
Sublease shall be and remain in effect, and Subtenant hereby agrees to keep,
observe and perform all of the agreements, conditions, covenants and terms of
the Sublease on the part of Subtenant to be kept, observed and performed, and
Acquiring Party hereby agrees to keep, observe and perform all of the
agreements, conditions, covenants and terms of the Sublease on the part of
Sublandlord to be kept, observed and performed. The provision in the preceding
sentence shall be self-operative and shall not require the execution of any
further instrument or agreement by Acquiring Party or Subtenant as a condition
to its effectiveness.

3. Attornment. Subtenant agrees to attorn to, accept and recognize any Acquiring
Party as the Landlord under the New Lease or as Sublandlord under the Sublease,
as described in Section 2 above, pursuant to the provisions expressly set forth
therein.

 

L-1-2



--------------------------------------------------------------------------------

4. No Liability. Notwithstanding anything to the contrary contained herein or in
the Sublease, it is specifically understood and agreed that neither the
Collateral Agent, any receiver nor any Acquiring Party shall be:

(a) liable for any act, omission, negligence or default of any prior sublandlord
(including Sublandlord); or

(b) liable for any failure of any prior sublandlord (including Sublandlord) to
construct any improvements or bound by any covenant to construct any improvement
at the commencement of the term of the Sublease; or

(c) subject to any offsets, credits, claims or defenses which Subtenant might
have against any prior sublandlord (including Sublandlord); or

(d) bound by any (i) rent or additional rent which is payable on a monthly basis
and which Subtenant has or might have paid for more than one (1) month in
advance to any prior sublandlord (including Sublandlord) or (ii) security
deposit or other prepaid charge which Subtenant has or might have paid in
advance to any prior sublandlord (including Sublandlord), except, in each case,
to the extent delivered to the Collateral Agent, receiver or the Acquiring
Party, as the case may be; or

(e) liable to Subtenant hereunder or under the terms of the Sublease beyond the
Collateral Agent’s, receiver’s or the Acquiring Party’s interest in the
Subleased Premises; or

(f) bound by any assignment, subletting, renewal, extension or any other
agreement or modification of the Sublease made without the written consent of
Collateral Agent except to the extent such things are expressly permitted under
the terms of the Sublease; or

(g) bound by any consensual or negotiated surrender, cancellation or termination
of the Sublease, in whole or in part, agreed upon between Sublandlord and
Subtenant unless effected unilaterally by Subtenant pursuant to the express
terms of the Sublease or made with the prior written consent of Collateral
Agent; or

(h) liable to any broker or other third party for future commission or other
fees and expenses.

Notwithstanding the foregoing, Subtenant reserves its right to any and all
claims or causes of action against such prior sublandlord for prior losses or
damages.

5. Certain Acknowledgments by Subtenant. This Agreement satisfies any and all
conditions or requirements in the Sublease relating to the granting of a
non-disturbance agreement.

6. Collateral Agent To Receive Default Notices. Without limiting the general
nature of Section 5 above, Subtenant shall notify Collateral Agent of any
default by Sublandlord under the Sublease that would entitle Subtenant to cancel
the Sublease, and agrees that, notwithstanding any provisions of the Sublease to
the contrary, no notice of cancellation thereof shall be effective unless
Collateral Agent shall have received notice of default giving rise to such
cancellation and shall have failed within thirty (30) days after receipt of such
notice to cure such default

 

L-1-3



--------------------------------------------------------------------------------

or, if such default cannot be cured within thirty (30) days, shall have failed
within thirty (30) days after receipt of such notice to commence and thereafter
diligently pursue any action necessary to cure such default.

7. Estoppel. Subtenant hereby certifies and represents to Collateral Agent that
as of the date of this Agreement:

(a) the Sublease is in full force and effect;

(b) except as noted on Schedule C, all requirements for the commencement and
validity of the Sublease have been satisfied and there are no unfulfilled
conditions to Subtenant’s obligations under the Sublease;

(c) to the best of Subtenant’s knowledge, Subtenant is not in default under the
Sublease and has not received any uncured notice of any default by Subtenant
under the Sublease; to the best of Subtenant’s knowledge, Sublandlord is not in
default under the Sublease; to the best of Subtenant’s knowledge, no act, event
or condition has occurred which with notice or the lapse of time, or both, would
constitute a default by Subtenant or Sublandlord under the Sublease; and to the
best of Subtenant’s knowledge, no claim by Subtenant of any nature exists
against Sublandlord under the Sublease and all obligations of Sublandlord to
date have been fully performed;

(d) there are no defenses, counterclaims or setoffs against rents or charges due
or which may become due under the Sublease;

(e) none of the rent which Subtenant is required to pay under the Sublease has
been prepaid, or will in the future be prepaid, more than one (1) month in
advance;

(f) Subtenant has no right or option contained in the Sublease or in any other
document to purchase all or any portion of the Subleased Premises;

(g) the Sublease has not been modified or amended and constitutes the entire
agreement between Sublandlord and Subtenant relating to the Subleased Premises;

(h) Subtenant has not assigned, mortgaged, sublet, conveyed or otherwise
transferred any or all of its interest under the Sublease; and

(i) Subtenant has full authority to enter into this Agreement, which has been
duly authorized by all necessary action.

8. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person
with receipt acknowledged by the recipient thereof, (ii) three (3) Business Days
(hereinafter defined) after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) five (5) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the United States Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested, addressed to the receiving party at
its address set forth above or addressed as such party may from time to time
designate by written notice to the other parties. For purposes of this
Section 8, the term “Business Day” shall mean any day other than Saturday,
Sunday or any other day on which banks are required or authorized to close in
New York, New York or Las Vegas, Nevada. Either party by notice to the other may
designate additional or different addresses for subsequent notices or
communications.

 

L-1-4



--------------------------------------------------------------------------------

9. Successors. The obligations and rights of the parties pursuant to this
Agreement shall bind and inure to the benefit of the successors, assigns, heirs
and legal representatives of the respective parties; provided, however, that in
the event of the assignment or transfer of the interest of Collateral Agent, all
obligations and liabilities of Collateral Agent under this Agreement shall
terminate, and thereupon all such obligations and liabilities shall be the
responsibility of the party to whom Collateral Agent’s interest is assigned or
transferred. In addition, Subtenant acknowledges that all references herein to
Sublandlord and Landlord shall mean the owner of the landlord and sublandlord’s
interest in the Lease and Sublease, respectively, even if said owner shall be
different from the Landlord or Sublandlord, as applicable, named in the
Recitals.

10. Duplicate Original; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.

11. Limitation of Collateral Agent’s Liability.

(a) Collateral Agent, in its capacity as such, shall have no obligations nor
incur any liability with respect to any warranties of any nature whatsoever,
whether pursuant to the Sublease or otherwise, including, without limitation,
any warranties respecting use, compliance with zoning, Sublandlord’s title,
Sublandlord’s authority, habitability, fitness for purpose or possession.

(b) In the event that Collateral Agent shall acquire title to the Subleased
Premises or the Property, Collateral Agent shall have no obligation, nor incur
any liability, beyond Collateral Agent’s then interest, if any, in the Subleased
Premises or the Property, and Subtenant shall look exclusively to such interest
of Collateral Agent, if any, in the Subleased Premises or the Property for the
payment and discharge of any obligations imposed upon Collateral Agent hereunder
or under the Sublease, and Collateral Agent is hereby released and relieved of
any other obligations hereunder and under the Sublease.

12. Modification in Writing. This Agreement may not be modified except by an
agreement in writing signed by the parties hereto or their respective successors
in interest.

13. Lien of Security Instruments. Nothing contained in this Agreement shall in
any way impair or affect the lien created by the Security Instruments or the
provisions thereof.

14. Compliance with Sublease. Subtenant agrees that in the event there is any
inconsistency between the terms and provisions hereof and the terms and
provisions of the Sublease, the terms and provisions hereof shall be
controlling.

15. Governing Law; Severability. This Agreement shall be governed by the laws of
the State of New York. If any term of this Agreement or the application thereof
to any person or circumstances shall to any extent be invalid or unenforceable,
the remainder of this Agreement or the application of such terms to any person
or circumstances other than those as to which it is invalid or unenforceable
shall not be affected thereby, and each term of this Agreement shall be valid
and enforceable to the fullest extent permitted by law.

 

L-1-5



--------------------------------------------------------------------------------

16. Further Actions. Subtenant agrees to execute and deliver, at any time and
from time to time upon the reasonable request of Collateral Agent or any
Acquiring Party, such documents and instruments as may be reasonably necessary
or appropriate to fully implement or to further evidence the understandings and
agreements contained in this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

L-1-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Collateral Agent has duly executed this Agreement as of the
date first above written.

 

CITICORP NORTH AMERICA, INC.,
as Collateral Agent

By:  

 

  Name:   Title:

State of                     

County of                     

This instrument was acknowledged before me on             , 20     by
                     as                      of Citicorp North America, Inc.

 

 

(Signature of notarial officer)

(seal, if any)

 

L-1-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Subtenant has duly executed this Agreement as of the date
first above written.

 

[                    ], a [                        ] [                    ]
as Subtenant

By:  

 

  Name:   Title:

State of                     

County of                     

This instrument was acknowledged before me on                      by
                     as                      of                     .

 

 

(Signature of notarial officer)

(seal, if any)

 

L-1-8



--------------------------------------------------------------------------------

SCHEDULE A

Subleased Premises

 

L-1-9



--------------------------------------------------------------------------------

SCHEDULE B

Legal Description of Property

 

L-1-10



--------------------------------------------------------------------------------

SCHEDULE C

Requirements for Commencement of Sublease

 

L-1-11



--------------------------------------------------------------------------------

Exhibit L-2

[FORM OF]

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

[direct retail and space leases]

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made and entered into as of the      day of             , 201     by and
between [TENANT] (“Tenant”), and CITICORP NORTH AMERICA, INC., as collateral
agent (in such capacity, the “Collateral Agent”) pursuant to that certain Credit
Agreement dated as of October 11, 2013 (the “Credit Agreement”) among Caesars
Entertainment Resort Properties, LLC, Caesars Entertainment Resort Properties
Finance, Inc., Harrah’s Las Vegas, LLC, Harrah’s Atlantic City Holding, Inc.,
Rio Properties, LLC, Flamingo Las Vegas Holding, LLC, Harrah’s Laughlin, LLC,
Paris Las Vegas Holding, LLC, certain other parties thereto and the Collateral
Agent.

R E C I T A L S:

A. Tenant is the tenant under that certain lease dated                  ,
201     between [APPLICABLE LOAN PARTY] (“Landlord”), as landlord, and Tenant,
as tenant (as amended through the date hereof, the “Lease”), for the leased
premises as described in Schedule A attached hereto (the “Leased Premises”),
which Leased Premises is located on the property known as
[                    ], located at [                    ], as more particularly
described in Schedule B attached hereto (the “Property”).

B. Landlord has granted a mortgage lien on and security interest in the Property
to Collateral Agent (for its benefit and for the benefit of the Secured Parties
(as defined in the Collateral Agreement (as defined in the Credit Agreement)))
pursuant to one or more mortgages, deeds of trust, deeds to secure debt or
similar security instruments (collectively, the “Security Instruments”).

C. Tenant has agreed to subordinate the Lease to the Security Instruments and to
the lien thereof and Collateral Agent has agreed not to disturb Tenant’s
possessory rights in the Leased Premises under the Lease on the terms and
conditions hereinafter set forth.

A G R E E M E N T:

NOW, THEREFORE, the parties hereto mutually agree as follows:

1. Subordination. Notwithstanding anything to the contrary set forth in the
Lease, the Lease and the leasehold estate created thereby and all of Tenant’s
rights thereunder are and shall at all times be subject and subordinate in all
respects to the Security Instruments and the lien thereof, and to all rights of
Collateral Agent thereunder, and to any and all advances to be made thereunder,
and to all renewals, modifications, consolidations, replacements and extensions
thereof.

2. Nondisturbance. So long as Tenant or any subtenants of Tenant permitted under
the terms of the Lease is in actual possession of the Leased Premises and
complies with the provisions of this Agreement, pays all rents and other charges
as specified in the Lease and is not otherwise in default (beyond applicable
notice and cure periods) of any of its obligations and

 

L-2-1



--------------------------------------------------------------------------------

covenants pursuant to the Lease, Collateral Agent agrees for itself and its
successors in interest and for any other person acquiring title to the Property
through a Termination Event (each an “Acquiring Party”), that Tenant’s
possession, including possession by any permitted subtenants of Tenant, of the
Leased Premises as described in the Lease will not be disturbed during the term
of the Lease by reason of a Termination Event. Collateral Agent shall give
Tenant prompt written notice of the occurrence of any Termination Event.

“Termination Event” means:

(i) Any termination, surrender, abandonment or acceptance of surrender of the
Lease for any reason, including by foreclosure, trustee’s sale or by the
termination or rejection of the Lease by any trustee in bankruptcy under the
provisions of United States Bankruptcy Code; or

(ii) The sale, assignment or transfer of Landlord’s interest under the Lease
pursuant to the exercise of any remedy of Collateral Agent under the Security
Instruments, by foreclosure, trustee’s sale, deed or assignment in lieu of
foreclosure, or otherwise; or

(iii) Any other transfer of Landlord’s interest in the Property under peril of
foreclosure.

3. Attornment. Tenant agrees to attorn to, accept and recognize any Acquiring
Party as the landlord under the Lease, pursuant to the provisions expressly set
forth therein for the then remaining balance of the term of the Lease, and any
extensions thereof as made pursuant to the Lease. The foregoing provision shall
be self-operative and shall not require the execution of any further instrument
or agreement by Tenant as a condition to its effectiveness.

4. No Liability. Notwithstanding anything to the contrary contained herein or in
the Lease, it is specifically understood and agreed that neither the Collateral
Agent, any receiver nor any Acquiring Party shall be:

(a) liable for any act, omission, negligence or default of any prior landlord
(including Landlord); or

(b) liable for any failure of any prior landlord (including Landlord) to
construct any improvements or bound by any covenant to construct any improvement
at the commencement of the term of the Lease; or

(c) subject to any offsets, credits, claims or defenses which Tenant might have
against any prior landlord (including Landlord); or

(d) bound by any (i) rent or additional rent which is payable on a monthly basis
and which Tenant has or might have paid for more than one (1) month in advance
to any prior landlord (including Landlord) or (ii) security deposit or other
prepaid charge which Tenant has or might have paid in advance to any prior
landlord (including Landlord), except, in each case, to the extent delivered to
the Collateral Agent, receiver or the Acquiring Party, as the case may be; or

(e) liable to Tenant hereunder or under the terms of the Lease beyond the
Collateral Agent’s, receiver’s or the Acquiring Party’s interest in the
Property; or

 

L-2-2



--------------------------------------------------------------------------------

(f) bound by any assignment, subletting, renewal, extension or any other
agreement or modification of the Lease made without the written consent of
Collateral Agent except to the extent such things are expressly permitted under
the terms of the Lease; or

(g) bound by any consensual or negotiated surrender, cancellation or termination
of the Lease, in whole or in part, agreed upon between Landlord and Tenant
unless effected unilaterally by Tenant pursuant to the express terms of the
Lease or made with the prior written consent of Collateral Agent; or

(h) liable to any broker or other third party for future commission or other
fees and expenses.

Notwithstanding the foregoing, Tenant reserves its right to any and all claims
or causes of action against such prior landlord for prior losses or damages.

5. Certain Acknowledgments by Tenant. This Agreement satisfies any and all
conditions or requirements in the Lease relating to the granting of a
non-disturbance agreement.

6. Collateral Agent To Receive Default Notices. Without limiting the general
nature of Section 5 above, Tenant shall notify Collateral Agent of any default
by Landlord under the Lease that would entitle Tenant to cancel the Lease, and
agrees that, notwithstanding any provisions of the Lease to the contrary, no
notice of cancellation thereof shall be effective unless Collateral Agent shall
have received notice of default giving rise to such cancellation and shall have
failed within thirty (30) days after receipt of such notice to cure such default
or, if such default cannot be cured within thirty (30) days, shall have failed
within thirty (30) days after receipt of such notice to commence and thereafter
diligently pursue any action necessary to cure such default.

7. Estoppel. Tenant hereby certifies and represents to Collateral Agent that as
of the date of this Agreement:

(a) the Lease is in full force and effect;

(b) except as noted on Schedule C, all requirements for the commencement and
validity of the Lease have been satisfied and there are no unfulfilled
conditions to Tenant’s obligations under the Lease;

(c) to the best of Tenant’s knowledge, Tenant is not in default under the Lease
and has not received any uncured notice of any default by Tenant under the
Lease; to the best of Tenant’s knowledge, Landlord is not in default under the
Lease; to the best of Tenant’s knowledge, no act, event or condition has
occurred which with notice or the lapse of time, or both, would constitute a
default by Tenant or Landlord under the Lease; and to the best of Tenant’s
knowledge, no claim by Tenant of any nature exists against Landlord under the
Lease and all obligations of Landlord to date have been fully performed;

(d) there are no defenses, counterclaims or setoffs against rents or charges due
or which may become due under the Lease;

 

L-2-3



--------------------------------------------------------------------------------

(e) none of the rent which Tenant is required to pay under the Lease has been
prepaid, or will in the future be prepaid, more than one (1) month in advance;

(f) Tenant has no right or option contained in the Lease or in any other
document to purchase all or any portion of the Leased Premises;

(g) the Lease has not been modified or amended and constitutes the entire
agreement between Landlord and Tenant relating to the Leased Premises;

(h) Tenant has not assigned, mortgaged, sublet, conveyed or otherwise
transferred any or all of its interest under the Lease; and

(i) Tenant has full authority to enter into this Agreement, which has been duly
authorized by all necessary action.

8. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person
with receipt acknowledged by the recipient thereof, (ii) three (3) Business Days
(hereinafter defined) after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) five (5) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the United States Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested, addressed to the receiving party at
its address set forth above or addressed as such party may from time to time
designate by written notice to the other parties. For purposes of this
Section 8, the term “Business Day” shall mean any day other than Saturday,
Sunday or any other day on which banks are required or authorized to close in
New York, New York or Las Vegas, Nevada. Either party by notice to the other may
designate additional or different addresses for subsequent notices or
communications.

9. Successors. The obligations and rights of the parties pursuant to this
Agreement shall bind and inure to the benefit of the successors, assigns, heirs
and legal representatives of the respective parties; provided, however, that in
the event of the assignment or transfer of the interest of Collateral Agent, all
obligations and liabilities of Collateral Agent under this Agreement shall
terminate, and thereupon all such obligations and liabilities shall be the
responsibility of the party to whom Collateral Agent’s interest is assigned or
transferred. In addition, Tenant acknowledges that all references herein to
Landlord shall mean the owner of the landlord’s interest in the Lease, even if
said owner shall be different from the Landlord, named in the Recitals.

10. Duplicate Original; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.

11. Limitation of Collateral Agent’s Liability.

(a) Collateral Agent, in its capacity as such, shall have no obligations nor
incur any liability with respect to any warranties of any nature whatsoever,
whether pursuant to the Lease or otherwise, including, without limitation, any
warranties respecting use, compliance with zoning, Landlord’s title, Landlord’s
authority, habitability, fitness for purpose or possession.

(b) In the event that Collateral Agent shall acquire title to the Leased
Premises or the Property, Collateral Agent shall have no obligation, nor incur
any liability, beyond Collateral

 

L-2-4



--------------------------------------------------------------------------------

Agent’s then interest, if any, in the Leased Premises or the Property, and
Tenant shall look exclusively to such interest of Collateral Agent, if any, in
the Leased Premises or the Property for the payment and discharge of any
obligations imposed upon Collateral Agent hereunder or under the Lease, and
Collateral Agent is hereby released and relieved of any other obligations
hereunder and under the Lease.

12. Modification in Writing. This Agreement may not be modified except by an
agreement in writing signed by the parties hereto or their respective successors
in interest.

13. Lien of Security Instruments. Nothing contained in this Agreement shall in
any way impair or affect the lien created by the Security Instruments or the
provisions thereof.

14. Compliance with Lease. Tenant agrees that in the event there is any
inconsistency between the terms and provisions hereof and the terms and
provisions of the Lease, the terms and provisions hereof shall be controlling.

15. Governing Law; Severability. This Agreement shall be governed by the laws of
the State of New York. If any term of this Agreement or the application thereof
to any person or circumstances shall to any extent be invalid or unenforceable,
the remainder of this Agreement or the application of such terms to any person
or circumstances other than those as to which it is invalid or unenforceable
shall not be affected thereby, and each term of this Agreement shall be valid
and enforceable to the fullest extent permitted by law.

16. Further Actions. Tenant agrees to execute and deliver, at any time and from
time to time upon the reasonable request of Collateral Agent or any Acquiring
Party, such documents and instruments as may be reasonably necessary or
appropriate to fully implement or to further evidence the understandings and
agreements contained in this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

L-2-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Collateral Agent has duly executed this Agreement as of the
date first above written.

 

CITICORP NORTH AMERICA, INC.,
as Collateral Agent

By:  

 

  Name:   Title:

State of                     

County of                     

This instrument was acknowledged before me on                     , 20     by
                     as                      of Citicorp North America, Inc.

 

 

 

  (Signature of notarial officer)

(seal, if any)

 

L-2-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has duly executed this Agreement as of the date first
above written.

 

[                    ], a [                    ] [                    ] as
Tenant

By:  

 

  Name:   Title:

State of                     

County of                     

This instrument was acknowledged before me on             , 20     by
                     as                      of                     .

 

 

 

  (Signature of notarial officer)

(seal, if any)

 

L-2-7



--------------------------------------------------------------------------------

SCHEDULE A

Leased Premises

 

L-2-8



--------------------------------------------------------------------------------

SCHEDULE B

Legal Description of Property

 

L-2-9



--------------------------------------------------------------------------------

SCHEDULE C

Requirements for Commencement of Lease

 

L-2-10



--------------------------------------------------------------------------------

EXHIBIT M

[FORM OF]

COLLATERAL AGREEMENT (FIRST LIEN)

[SEE EXHIBIT 10.4]



--------------------------------------------------------------------------------

EXHIBIT N

[FORM OF]

SUBSIDIARY GUARANTEE AGREEMENT (FIRST LIEN)

This SUBSIDIARY GUARANTEE AGREEMENT (FIRST LIEN) (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Guaranty”), dated as of October 11, 2013, by and among each Subsidiary Loan
Party from time to time party hereto (each individually a “Guarantor” and
collectively, “Guarantors”), and Citicorp North America, Inc., as Collateral
Agent (in such capacity, together with its successors and assigns, the
“Collateral Agent”) for the benefit of the Secured Parties.

W I T N E S S E T H :

WHEREAS, Caesars Entertainment Resort Properties, LLC, a Delaware limited
liability company, Caesars Entertainment Resort Properties Finance, Inc., a
Delaware corporation, Harrah’s Las Vegas, LLC, a Nevada limited liability
company, Harrah’s Atlantic City Holding, Inc., a New Jersey corporation, Rio
Properties, LLC, a Nevada limited liability company, Harrah’s Laughlin, LLC, a
Nevada limited liability company, Paris Las Vegas Holding, LLC, a Nevada limited
liability company, and Flamingo Las Vegas Holding, LLC, a Nevada limited
liability company (collectively, the “Borrowers” and each, a “Borrower”), the
Lenders party thereto from time to time, Citicorp North America, Inc., as
administrative agent for the Lenders, and the other parties thereto, have
entered into a First Lien Credit Agreement, dated as of October 11, 2013 (as
amended, restated, modified and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to and the issuance of and
participation in Letters of Credit for the account of the Borrowers;

WHEREAS, it is a condition to the making of Loans to and the issuance of and
participation in Letters of Credit for the account of the Borrowers under the
Credit Agreement that each Guarantor shall have executed and delivered this
Guaranty; and

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by and
the issuance of and participation in Letters of Credit for the account of the
Borrowers, and accordingly desires to execute this Guaranty in order to satisfy
the condition described in the preceding paragraph and to induce the Lenders to
make Loans to and to participate in Letters of Credit and for each L/C Issuer to
issue Letters of Credit for the account of the Borrowers.

 

1. DEFINITIONS.

Capitalized terms used herein shall have the meanings assigned to them in the
Credit Agreement, unless otherwise defined herein. As used in this Guaranty, the
following terms have the meanings specified below:

“Borrowers” or “Borrower” has the meaning assigned to such term in the
introductory paragraph.

“Claiming Guarantor” has the meaning assigned to such term in Section 6(b).

 

N-1



--------------------------------------------------------------------------------

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph.

“Contributing Guarantor” has the meaning assigned to such term in Section 6(b).

“Credit Agreement” has the meaning assigned to such term in the recitals.

“Fraudulent Transfer Laws” has the meaning assigned to such term in
Section 2(g).

“Guaranty” has the meaning assigned to such term in the introductory paragraph.

“Guaranteed Obligations” has the meaning assigned to such term in Section 2(a).

“Guarantor” has the meaning assigned to such term in the introductory paragraph.

 

2. THE GUARANTY.

(a) Guarantee of Guaranteed Obligations. Each Guarantor unconditionally
guarantees to the Collateral Agent, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Obligations (as defined in the Credit Agreement)
(the “Guaranteed Obligations”) for the ratable benefit of the Secured Parties.
Each Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Guaranteed Obligation. Each Guarantor waives presentment to,
demand of payment from and protest to any Borrower or any other Loan Party of
any of the Guaranteed Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.

(b) Guarantee of Payment. Each Guarantor further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Collateral Agent or
any other Secured Party to any security held for the payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Collateral Agent or any other Secured Party in favor of any Borrower or any
other person.

(c) No Limitations. Except for termination of a Guarantor’s obligations
hereunder as expressly provided for in Section 5(i), the obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise (other than defense of payment in full in cash or immediately
available funds of the Guaranteed Obligations). Without limiting the generality
of the foregoing, the obligations of each Guarantor hereunder shall not be
discharged or impaired or otherwise affected by: (i) the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
exercise or

 

N-2



--------------------------------------------------------------------------------

enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Guaranty
(other than the payment in full in cash or immediately available funds of all
the Guaranteed Obligations); (iii) the release of, or the failure to perfect any
security interest in, or the exchange, substitution, release or any impairment
of, any security held by the Collateral Agent or any other Secured Party for the
Guaranteed Obligations; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations; (v) any other act
or omission that may or might in any manner or to any extent vary the risk of
any Guarantor or otherwise operate as a discharge of any Guarantor as a matter
of law or equity (other than the payment in full in cash or immediately
available funds of all the Guaranteed Obligations); (vi) any illegality, lack of
validity or unenforceability of any Guaranteed Obligation; (vii) any change in
the corporate existence, structure or ownership of any Borrower, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Borrower or its assets or any resulting release or discharge of any Guaranteed
Obligation (other than the payment in full in cash or immediately available
funds of all the Guaranteed Obligations); (viii) the existence of any claim,
set-off or other rights that the Guarantor may have at any time against any
Borrower, the Collateral Agent, any other Secured Party or any other corporation
or person, whether in connection herewith or any unrelated transactions,
provided that nothing herein will prevent the assertion of any such claim by
separate suit or compulsory counterclaim; and (ix) any other circumstance
(including, without limitation, any statute of limitations) or any existence of
or reliance on any representation by the Collateral Agent or any other Secured
Party that might otherwise constitute a defense to, or a legal or equitable
discharge of, any Borrower or any Guarantor or any other guarantor or surety
(other than the payment in full in cash or immediately available funds of all
the Guaranteed Obligations). To the fullest extent permitted by applicable law,
(i) each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Guaranteed Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Guaranteed Obligations, all without affecting the obligations of any Guarantor
hereunder, (ii) each Guarantor waives any defense based on or arising out of any
defense of any other Loan Party or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any other Loan Party, other than the payment in full in cash
or immediately available funds of all the Guaranteed Obligations, (iii) the
Collateral Agent and the other Secured Parties may, at their election, foreclose
on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with any Borrower or any other Loan Party or exercise
any other right or remedy available to them against any Borrower or any other
Loan Party, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid in full in cash or immediately available funds, and (iv) each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any other Loan Party, as the case may be, or any security.

 

N-3



--------------------------------------------------------------------------------

(d) Reinstatement. Each Guarantor agrees that its guarantee hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Guaranteed Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of any Borrower, any other Loan Party or
otherwise.

(e) Agreement To Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Collateral Agent or any other Secured
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of any Borrower or any other Loan Party to pay any Guaranteed Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Party in cash the amount of such unpaid
Guaranteed Obligation. Upon payment by any Guarantor of any sums to the
Collateral Agent as provided above, all rights of such Guarantor against any
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be fully subordinated to the Guaranteed Obligations; provided that if
any amount shall be paid to such Guarantor on account of such right of
subrogation, contribution, reimbursement, indemnity or otherwise prior to the
Termination Date and an Event of Default shall be continuing, such amount shall
be held in trust for the benefit of the Secured Parties and shall forthwith be
paid to the Collateral Agent to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with Section 5.02 of
the Collateral Agreement.

(f) Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of each Borrower’s and each other Loan Party’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

(g) Maximum Liability. Each Guarantor, and by its acceptance of this Guaranty,
the Collateral Agent for itself and on behalf of each Lender hereby confirms
that it is the intention of all such persons that this Guaranty and the
obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the U.S. Bankruptcy Code or any other federal, state
or foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law (collectively, “Fraudulent Transfer Laws”) to the
extent applicable to this Guaranty and the obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Collateral Agent, for
itself and on behalf of each Lender, and the Guarantors hereby irrevocably agree
that the obligations of each Guarantor under this Guaranty at any time shall be
limited to the maximum amount as will, after giving effect to any rights to
contribution and/or subrogation pursuant to any agreement or arising under
applicable law providing for an equitable contribution and/or subrogation among
such Guarantor and the other Guarantors, result in the obligations of such
Guarantor not constituting a fraudulent transfer or conveyance.

 

N-4



--------------------------------------------------------------------------------

(h) Representations and Warranties. Each Guarantor acknowledges and agrees that
it is familiar with the Credit Agreement and the representations and warranties
applicable to it thereunder. Each Guarantor also agrees that the representations
and warranties contained in Article III of the Credit Agreement, insofar as the
representations and warranties contained therein are applicable to any Guarantor
and its properties, are true and correct in all material respects on each date
on which such representations and warranties are repeated in accordance with the
Loan Documents (except to the extent they relate to any earlier date in which
case they shall be true and correct in all material respects as of such earlier
date), each representation and warranty set forth in Article III of the Credit
Agreement (insofar as applicable as aforesaid) and all other terms of the Credit
Agreement to which reference is made therein, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Guaranty by this reference as though specifically set forth in this
Section 2(h).

(i) Covenants. Each Guarantor acknowledges and agrees that it is familiar with
the Credit Agreement and the covenants applicable to it thereunder. Each
Guarantor covenants and agrees that, at all times prior to the termination of
this Guaranty in accordance with Section 5(i), it will be bound by all of the
agreements, covenants and obligations contained in Articles V and VI of the
Credit Agreement, to the extent applicable to such Guarantor, each such
agreement, covenant and obligation contained in Articles V and VI of the Credit
Agreement, together with all related definitions and ancillary provisions, being
hereby incorporated into this Guaranty by this reference as though specifically
set forth in this Section 2(i).

 

3. FURTHER ASSURANCES.

Each Guarantor agrees, upon the written request of the Collateral Agent at the
direction of the Administrative Agent, to execute and deliver to the Collateral
Agent, from time to time, any additional instruments or documents reasonably
considered necessary by the Administrative Agent to cause this Guaranty to be,
become or remain valid and effective in accordance with its terms.

 

4. PAYMENTS FREE AND CLEAR OF TAXES.

Each Guarantor agrees that such Guarantor will perform or observe all of the
terms, covenants and agreements that Section 2.17 of the Credit Agreement
requires such Guarantor to perform or observe, subject to the qualifications set
forth therein.

 

5. OTHER TERMS.

(a) Entire Agreement. This Guaranty, together with the other Loan Documents,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements relating to a guaranty of the
loans and advances under the Loan Documents.

 

N-5



--------------------------------------------------------------------------------

(b) Headings. The headings in this Guaranty are for convenience of reference
only and are not part of the substance of this Guaranty.

(c) Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document shall survive the
execution and delivery of this Guaranty and the other Loan Documents and any
increase in Commitments under the Credit Agreement.

(d) Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Guaranty shall be prohibited by or invalid under
applicable law in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

(e) Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be given as provided in Section 9.01 of the Credit
Agreement.

(f) Successors and Assigns. Whenever in this Guaranty any Guarantor is referred
to, such reference shall be deemed to include the permitted successors and
assigns of such party (in accordance with the terms of the Credit Agreement);
and all covenants, promises and agreements by any Guarantor that are contained
in this Guaranty shall bind and inure to the benefit of its respective permitted
successors and assigns.

(g) No Waiver; Cumulative Remedies; Amendments. No failure or delay by the
Collateral Agent in exercising any right, power or remedy hereunder shall
operate as a waiver hereof, nor shall any single or partial exercise of any such
right, power or remedy, or any abandonment or discontinuance of steps to enforce
such a right, power or remedy, preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. The rights, powers and
remedies of the Collateral Agent hereunder are cumulative and are not exclusive
of any rights, powers or remedies that it would otherwise have. No waiver of any
provision of this Guaranty or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
this Section 5(g), and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Collateral Agent may have had notice or knowledge of
such Default or Event of Default at the time. No notice or demand on any
Guarantor in any case shall entitle any Guarantor to any other or further notice
or demand in similar or other circumstances. Neither this Guaranty nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Collateral Agent and the
Guarantor or Guarantors with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.08 of the Credit Agreement.

 

N-6



--------------------------------------------------------------------------------

(h) Collateral Agent’s Fees and Expenses, Indemnification. The Guarantors
jointly and severally agree to pay, or cause to be paid, on demand, and to save
the Secured Parties harmless against liability for, any and all costs and
expenses incurred or expended by any Secured Party in connection with this
Guaranty, all in accordance with and subject to the terms of Section 9.05 of the
Credit Agreement.

(i) Termination and Release.

(1) This Guaranty shall terminate on the Termination Date.

(2) A Guarantor shall automatically be released from its obligations hereunder
in accordance with Section 9.18 of the Credit Agreement.

(3) In connection with any release pursuant to this Section 5(i), the Collateral
Agent shall execute and deliver to the Borrowers, at the Borrowers’ expense, all
documents that any Borrower shall reasonably request to evidence such release.
Any execution and delivery of documents pursuant to this Section 5(i) shall be
without recourse to or warranty by the Collateral Agent.

(j) Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall collectively and separately constitute one and the same
agreement. Delivery of an executed signature page to this Guaranty by facsimile
or electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Guaranty.

 

6. INDEMNITY, SUBROGATION AND SUBORDINATION.

(a) Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 6(c)), each Borrower agrees that (i) in the event a payment shall be
made by any Guarantor under this Guaranty in respect of any Guaranteed
Obligation, such Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment and
(ii) in the event any assets of any Guarantor shall be sold pursuant to this
Guaranty or any other Security Document to satisfy in whole or in part a
Guaranteed Obligation, such Borrower shall indemnify such Guarantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

(b) Contribution and Subrogation. Each Guarantor (a “Contributing Guarantor”)
agrees (subject to Section 6(c)) that, in the event a payment shall be made by
any other Guarantor hereunder in respect of any Guaranteed Obligation or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Guaranteed Obligation owed to any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the applicable Borrower as provided in Section 6(a), the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as applicable, in each case multiplied by a fraction of which the
numerator shall be the net worth of such

 

N-7



--------------------------------------------------------------------------------

Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 5.10(d) of the Credit
Agreement, the date of the supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6(b) shall be subrogated to the rights of
such Claiming Guarantor under Section 6(a) to the extent of such payment.

(c) Subordination. Notwithstanding any provision of this Guaranty to the
contrary, all rights of the Guarantors under Sections 6(a) and 6(b) and all
other rights of indemnity, contribution or subrogation of any Guarantor under
applicable law or otherwise shall be fully subordinated to the payment in full
in cash or immediately available funds of the Guaranteed Obligations (other than
contingent or unliquidated obligations or liabilities to the extent no claim
therefor has been made). No failure on the part of any Borrower or any Guarantor
to make the payments required by Sections 6(a) and 6(b) (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

 

7. SECURITY.

To secure payment of each Guarantor’s obligations under this Guaranty,
concurrently with the execution of this Guaranty, each Guarantor has entered
into the Collateral Agreement and has entered into or may enter into certain
other Security Documents pursuant to which each Guarantor has granted to the
Collateral Agent for the benefit of the Lenders and the other Secured Parties, a
security interest in the Collateral described therein.

 

8. APPLICABLE LAW.

THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

9. CONSENT TO JURISDICTION.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE

 

N-8



--------------------------------------------------------------------------------

JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY SHALL
AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY IN THE COURTS OF ANY JURISDICTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY IN ANY NEW YORK STATE OR FEDERAL COURT. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT. EACH PARTY TO THIS GUARANTY IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
5(e). NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT
OF ANY PARTY TO THIS GUARANTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

10. WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY
OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.

 

11. RIGHT OF SET OFF.

If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Guaranty owed to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Guaranty and
although such obligations may be unmatured. The rights of each Lender under this
Section 11 are in addition to other rights and remedies (including other rights
of set-off) that such Lender may have.

 

N-9



--------------------------------------------------------------------------------

12. ADDITIONAL SUBSIDIARIES.

Upon execution and delivery by the Collateral Agent and any Subsidiary Loan
Party that is required to become a party hereto by Section 5.10 of the Credit
Agreement (or otherwise elects to become a party hereto) of an instrument in the
form of Exhibit I hereto, such Subsidiary Loan Party shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other party to this Guaranty. The rights and obligations of each
party to this Guaranty shall remain in full force and effect notwithstanding the
addition of any new party to this Guaranty.

 

13. APPLICABLE GAMING LAWS AND LIQUOR LAWS.

The parties hereby incorporate by reference all of the terms and conditions of
Section 9.22 of the Credit Agreement.

[Remainder of this page intentionally left blank]

 

N-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

CAESARS LINQ, LLC

CAESARS OCTAVIUS, LLC

FLAMINGO LAS VEGAS OPERATING COMPANY, LLC

HARRAH’S ATLANTIC CITY MEZZ 1, LLC

HARRAH’S ATLANTIC CITY MEZZ 2, LLC

HARRAH’S ATLANTIC CITY MEZZ 3, LLC

HARRAH’S ATLANTIC CITY MEZZ 4, LLC

HARRAH’S ATLANTIC CITY MEZZ 5, LLC

HARRAH’S ATLANTIC CITY MEZZ 6, LLC

HARRAH’S ATLANTIC CITY MEZZ 7, LLC

HARRAH’S ATLANTIC CITY MEZZ 8, LLC

HARRAH’S ATLANTIC CITY MEZZ 9, LLC

HARRAH’S ATLANTIC CITY OPERATING COMPANY, LLC

HARRAH’S ATLANTIC CITY PROPCO, LLC

OCTAVIUS/LINQ INTERMEDIATE HOLDING, LLC

PARIS LAS VEGAS OPERATING COMPANY, LLC

By:  

 

Name:   Donald Colvin Title:   Chief Financial Officer

 

N-11



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

CITICORP NORTH AMERICA, INC.,

as Collateral Agent

  By:  

 

  Name:     Title:  

 

N-12



--------------------------------------------------------------------------------

Exhibit I

to Guaranty

SUPPLEMENT NO.          dated as of                      (this “Supplement”), to
the Subsidiary Guarantee Agreement (First Lien) dated as of October 11, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Guaranty”), by and among each Subsidiary Loan Party from time to time
party thereto (each individually a “Guarantor” and collectively, “Guarantors”),
and Citicorp North America, Inc., as Collateral Agent (in such capacity,
together with its successors and assigns, the “Collateral Agent”) for the
benefit of the Secured Parties.

A. Reference is made to the First Lien Credit Agreement dated as of October 11,
2013 (as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”), among Caesars Entertainment Resort Properties, LLC, a
Delaware limited liability company, Caesars Entertainment Resort Properties
Finance, Inc., a Delaware corporation, Harrah’s Las Vegas, LLC, a Nevada limited
liability company, Harrah’s Atlantic City Holding, Inc., a New Jersey
corporation, Rio Properties, LLC, a Nevada limited liability company, Harrah’s
Laughlin, LLC, a Nevada limited liability company, Paris Las Vegas Holding, LLC,
a Nevada limited liability company, and Flamingo Las Vegas Holding, LLC, a
Nevada limited liability company (collectively, the “Borrowers” and each, a
“Borrower”), the Lenders party thereto from time to time, Citicorp North
America, Inc., as administrative agent for the Lenders, and the other parties
party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guaranty.

C. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans and to participate in Letters of Credit and each L/C Issuer to
issue Letters of Credit. Section 12 of the Guaranty provides that additional
Subsidiary Loan Parties may become Guarantors under the Guaranty by execution
and delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement to become a
Guarantor under the Guaranty in order to induce the Lenders to make additional
Loans and to participate in additional Letters of Credit and any L/C Issuer to
issue additional Letters of Credit and as consideration for Loans previously
made and any Letters of Credit previously issued.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 12 of the Guaranty, the New Subsidiary by
its signature below becomes a Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor and the New Subsidiary
hereby agrees to all the terms and provisions of the Guaranty applicable to it
as a Guarantor thereunder. In furtherance of the foregoing, the New Subsidiary
does hereby guarantee to the Collateral Agent and the other Secured Parties the
due and punctual payment of the Guaranteed Obligations as set forth in the
Guaranty. Each reference to a “Guarantor” in the Guaranty shall be deemed to
include the New Subsidiary. The Guaranty is hereby incorporated herein by
reference.

 

N-13



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary and (b) the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 6. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5(e) of the Guaranty.

SECTION 8. The recitals contained herein shall be taken as the statements of
each of the Guarantors, and the Collateral Agent assumes no responsibility for
the correctness of the same. The Collateral Agent makes no representations as to
the validity or sufficiency of this Supplement.

 

N-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement as of the day and year first above written.

 

[Name of New Subsidiary]   by  

 

  Name:     Title:   Legal Name: Jurisdiction of Formation: Location of Chief
Executive Office:

 

N-15



--------------------------------------------------------------------------------

Accepted and Agreed to:  

CITICORP NORTH AMERICA, INC.,

as Collateral Agent

  By:  

 

  Name:     Title:  

 

N-16



--------------------------------------------------------------------------------

EXHIBIT O

[FORM OF]

FIRST LIEN INTERCREDITOR AGREEMENT

[SEE EXHIBIT 10.2]



--------------------------------------------------------------------------------

EXHIBIT P

[FORM OF]

SECOND LIEN INTERCREDITOR AGREEMENT

[SEE EXHIBIT 10.3]